Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 1 of 347




                  Exhibit A
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 2 of 347
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 3 of 347
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 4 of 347
    Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 5 of 347



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                   In the arbitration proceeding between

                        UNIÓN FENOSA GAS, S.A.

                                 Claimant


                                   and


                       ARAB REPUBLIC OF EGYPT

                               Respondent


                       ICSID Case No. ARB/14/4



                                AWARD




                              The Tribunal:

                         V.V. Veeder, President
                      J. William Rowley, Arbitrator
                        Mark Clodfelter, Arbitrator


                        Secretary of the Tribunal
                          Milanka Kostadinova


              Date of Dispatch to the Parties: 31 August 2018
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 6 of 347



                       REPRESENTATION OF THE PARTIES


Representing Unión Fenosa Gas, S.A.:       Representing the Arab Republic of Egypt:

Mr R. Doak Bishop                          H.E. Counsellor Hussein Khalil Hamza
Mr David H. Weiss                          Counsellor Abdel Hameed Nagashy
Ms Anisha Sud                              Counsellor Mohamed Khalaf
Ms Sara L. McBrearty                       Counsellor Amr Arafa Hassan
Ms Ginny Castelan                          Counsellor Fatma Khalifa
King & Spalding LLP                        Counsellor Yousria El Gamal
1100 Louisiana Street, Suite 4000          Counsellor Lela Kassem
Houston, Texas 77002                       Egyptian State Lawsuits Authority (ESLA)
United States of America                   42 Gameat El Dowal El Arabiya St.
                                           Mohandeseen, Giza, Cairo
and                                        P.O. Box: 12311
                                           Egypt
Mr Edward G. Kehoe
Ms Isabel Fernández de la Cuesta           and
Mr Aloysius Llamzon
Mr Timothy M. McKenzie                     (since 17 March 2015)
King & Spalding LLP
1185 Avenue of the Americas                Dr Claudia Annacker
New York, New York 10036                   Mr Robert T. Greig
United States of America                   Mr J. Cameron Murphy
                                           Ms Laurie Achtouk-Spivak
and                                        Mr Larry Work-Dembowski
                                           Ms Ariella Rosenberg
Mr James E. Castello                       Ms Ellie Norton
Mr Rami Chahine                            Cleary Gottlieb Steen & Hamilton LLP
King & Spalding International LLP          12, rue de Tilsitt
12, cours Albert 1er                       75008 Paris
75008 Paris                                France
France

and

Ms Sara Burns
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309-3521
United States of America




                                       i
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 7 of 347



                              TABLE OF CONTENTS




I.      THE ARBITRATION                                           I.001

        (1)   THE PARTIES                                         I.001
        (2)   THE ARBITRATION’S PROCEDURE                         I.001

II.      THE PARTIES’ DISPUTE                                     II.001

        (1)   INTRODUCTION                                        II.001
        (2)   THE CLAIMANT’S CASE                                 II.001
        (3)   THE RESPONDENT’S OBJECTIONS, RESPONSES ETC          II.002
        (4)   THE PARTIES’ RESPECTIVE PRAYERS FOR RELIEF          II.004

III.     THE PRINCIPAL TEXTS                                     III.001

        (1)   INTRODUCTION                                       III.001
        (2)   THE TREATY                                         III.001
        (3)   THE SPA                                            III.003
        (4)   THE EGAS TOLLING CONTRACT                          III.009
        (5)   THE ICSID CONVENTION                               III.009
        (6)   THE ILC ARTICLES ON STATE RESPONSIBILITY           III.010

IV.     THE PRINCIPAL ISSUES                                     IV.001

        (1)   INTRODUCTION                                       IV.001
        (2)   THE PRINCIPAL ISSUES                               IV.001

V.      THE PRINCIPAL FACTS                                       V.001

        (1) INTRODUCTION                                         V.001
        (2) DRAMATIS PERSONAE                                    V.001
        (3) SELECTED FACTUAL CHRNONOLOGY                         V.004
            1980-1982                                            V.005
            1993                                                 V.005
            1994                                                 V.005
            1997                                                 V.005
            1999                                                 V.006
            2000                                                 V.006
            2001                                                 V.023
            2002                                                 V.030
            2003                                                 V.038
            2004                                                 V.040
            2005                                                 V.042
            2006                                                 V.043
            2007                                                 V.046
            2008                                                 V.051

                                         i
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 8 of 347



              2009                                               V.054
              2010                                               V.055
              2011                                               V.058
              2012                                               V.065
              2013                                               V.082
              2014                                               V.096
              2015                                               V.099
              2016                                               V.101
              2017-2018                                          V.102

VI.     THE JURISDICTION ISSUES                                  VI.001

        (1) INTRODUCTION                                         VI.001
        (2) THE RESPONDENT’S CASE                                VI.003
        (3) THE CLAIMANT’S CASE                                  VI.011
        (4) THE TRIBUNAL’S ANALYSES AND DECISIONS                VI.018
        (5) SUMMARY OF DECISIONS                                 VI.024

VII.    THE CORRUPTION ISSUES                                   VII.001

        (1)   INTRODUCTION                                      VII.001
        (2)   THE RESPONDENT’S CASE                             VII.001
        (3)   THE CLAIMANT’S CASE                               VII.007
        (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS             VII.014
        (5)   SUMMARY OF DECISIONS                              VII.031

VIII. THE NECESSITY ISSUES                                     VIII.001

        (1)   INTRODUCTION                                     VIII.001
        (2)   THE RESPONDENT’S CASE                            VIII.002
        (3)   THE CLAIMANT’S CASE                              VIII.006
        (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS            VIII.011
        (5)   SUMMARY OF DECISIONS                             VIII.016

IX .     THE MERITS ISSUES                                       IX.001

        (1)   INTRODUCTION                                       IX.001
        (2)   THE CLAIMANT’S CASE                                IX.001
        (3)   THE RESPONDENT’S CASE                              IX.010
        (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS              IX.018
        (5)   SUMMARY OF DECISIONS                               IX.046

  X.     THE COMPENSATION ISSUES                                  X.001

        (1)   INTRODUCTION                                        X.001
        (2)   THE CLAIMANT’S CASE                                 X.003
        (3)   THE RESPONDENT’S CASE                               X.015
        (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS               X.022
        (5)   INTEREST                                            X.031
        (6)   SUMMARY OF DECISIONS                                X.032


                                        ii
  Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 9 of 347




XI.   THE STAY/SUSPENSION ISSUES                            X1.001

       (1)   INTRODUCTION                                   XI.001
       (2)   THE RESPONDENT’S CASE                          XI.001
       (3)   THE CLAIMANT’S CASE                            XI.004
       (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS          XI.007
       (5)   SUMMARY OF DECISIONS                           XI.008

XII. THE COSTS ISSUES                                      XII.001

       (1)   INTRODUCTION                                  XII.001
       (2)   THE CLAIMANT’S CASE                           XII.001
       (3)   THE RESPONDENT’S CASE                         XII.003
       (4)   THE TRIBUNAL’S ANALYSES AND DECISIONS         XII.007

XIII. THE OPERATIVE PART                                   XIII.001




                                     iii
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 10 of 347



                             A: SELECTED ABBREVIATIONS


                                           ICSID Rules of Procedure for Arbitration
Arbitration Rules
                                           Proceedings (2006)

                                           Agreement on the Reciprocal Promotion and
                                           Protection of Investments between the
BIT or Treaty                              Kingdom of Spain and the Arab Republic of
                                           Egypt, signed on 3 November 1992 and
                                           entered into force on 26 April 1994

BCM or bcm                                 Billion cubic meters

Bcma or bcma                               Billion cubic meters per annum

C-[#]                                      Claimant’s Exhibit

CL-[#]                                     Claimant’s Legal Authority

                                           Claimant’s Memorial on the Merits dated 7
Cl Mem Merits
                                           August 2015

                                           Claimant’s Counter-Memorial on Jurisdiction
Cl CM Jur
                                           dated 13 June 2016

                                           Claimant’s Objection to Bifurcation dated 22
Cl Obj Bif
                                           December 2015

                                           Claimant’s Rejoinder on Bifurcation dated 5
Cl Rej Bif
                                           February 2016

                                           Claimant’s Reply Memorial on the Merits
Cl Rep Merits
                                           dated 7 October 2016

                                           Claimant’s Rejoinder on Jurisdiction and
Cl Rej Jur
                                           Admissibility dated 16 January 2017

                                           Claimant’s Statement of Costs dated 17 May
Cl SoC
                                           2017

COS                                        Claimant’s Opening Statement

                                           The gas liquefaction plant in Damietta, Egypt
Damietta Plant

                                           Egyptian Arab Trading Company
EATCO

                                           Egyptian Natural Gas Holding Company
EGAS


                                      iv
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 11 of 347




EGPC                                      Egyptian General Petroleum Corporation

ENI                                       Eni S.p.A.

                                          Engineering for the Petroleum & Process
ENPPI
                                          Industries

ER#                                       First, Second, etc. Expert Report

GASCO                                     Egyptian Natural Gas Company

GNF                                       Gas Natural Fenosa

                                          Hearing on Jurisdiction and the Merits held on
Hearing
                                          6 to 11 March 2017

                                          The IBA Rules on Taking of Evidence in
IBA Rules
                                          International Arbitration (29 May 2010)

                                          International Centre for Settlement of
ICSID or the Centre
                                          Investment Disputes

                                          Convention on the Settlement of Investment
ICSID Convention
                                          Disputes Between States and Nationals of
                                          Other States dated 18 March 1965

                                          Articles on Responsibility of States for
ILC Articles                              International Wrongful Acts of the
                                          International Law Commission




LNG                                       Liquefied Natural Gas

NG                                        Natural Gas

MBtu or MMBtu or MMBTU                    Million British Thermal Units

R-[#]                                     Respondent’s Exhibit

RL-[#]                                    Respondent’s Legal Authority

                                          Respondent’s Counter-Memorial on the Merits
Resp CM Merits
                                          dated 13 June 2016

                                          Respondent’s Memorial on Objections to
Resp Obj Jur & Req for Bif                Jurisdiction and Request for Bifurcation dated
                                          25 November 2015

                                          Respondent’s Rejoinder on the Merits dated 16
Resp Rej Merits
                                          January 2017

                                      v
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 12 of 347




                                         Respondent’s Reply Memorial on Bifurcation
Resp Rep Bif
                                         dated 18 January 2016

                                         Respondent’s Reply Memorial on Objection to
Resp Rep Jur                             Jurisdiction and Admissibility dated 7 October
                                         2016

                                         Respondent Statement of Costs dated 17 May
Resp SoC
                                         2017

RfA                                      Request for arbitration dated 14 February 2014

ROS                                      Respondent’s Opening Statement

SEGAS                                    Spanish-Egyptian Gas Company S.A.E.

                                         Natural Gas Sale and Purchase Agreement
                                         between Egyptian General Petroleum
SPA                                      Corporation, as “Seller”, and Unión Fenosa
                                         Desarrollo y Acción Exterior, S.A., as
                                         “Buyer”, dated 1 August 2000

Tr. Day [#] [page]                       Transcript of the Hearing – day and page

                                         The Arbitral Tribunal constituted on 8
Tribunal
                                         December 2014

Unión Fenosa                             Unión Fenosa, S.A.

                                         Unión Fenosa Desarrollo y Acción Exterior,
UFACEX
                                         S.A.

UFG or UFGas                             Unión Fenosa Gas, S.A.

UFGC                                     Unión Fenosa Gas Comercializadora, S.A.

UFI (previously UFACEX)                  Unión Fenosa Internacional, S.A.

WS#                                      First, Second, etc. Witness Statement




                                    vi
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 13 of 347




                               B: SELECTED LEGAL MATERIALS

                                                                                       Exhibit
        Short Name                                   Full Name
                                                                                       Number
                                 Asian Agricultural Products Limited v. Republic of
AAPL v. Sri Lanka                Sri Lanka, ICSID Case No. ARB/87/3), Award, 27        CL-0098
                                 June 1990
                                 Accession Mezzanine Capital L.P. and Danubius
                                 Kereskedohaz Vagyonkezelo Zrt. v. Hungary,
Accession v. Hungary             ICSID Case No. ARB/12/3, Decision on                  RL-0052
                                 Respondent’s Notice of Jurisdictional Objections
                                 and Request for Bifurcation, 8 August 2013
                                 ADC Affiliate Limited and ADC & ADMC
                                 Management Limited v. The Republic of Hungary,
ADC v. Hungary                                                                         CL-0095
                                 ICSID Case No. ARB/03/16, Award, 2 October
                                 2006
                                 Alex Genin, E. Credit Limited, Inc. and A.S Baltoil
Alex Genin v. Estonia            v. The Republic of Estonia, ICSID Case No.            CL-0151
                                 ARB/99/2, Award, 25 June 2001
                                 Alpha Projektholding GmbH v. Ukraine, ICSID
Alpha v. Ukraine                                                                       CL-0061
                                 Case No. ARB/07/16, Award, 8 November 2010
Alps Finance and Trade v.        Alps Finance and Trade AG v. The Slovak
                                                                                       RL-0140
Slovak Republic                  Republic, UNCITRAL, Award, 5 March 2011
                                 Amco Asia Corporation and others v. Republic of
                                 Indonesia, ICSID Case No. ARB/81/1
Amco v. Indonesia                                                                      RL-0048
                                 (resubmitted case), Decision on Jurisdiction, 10
                                 May 1988
                                 Amco Asia Corporation and others v. Republic of
Amco v. Indonesia                Indonesia, ICSID Case No. ARB/81/1, Decision          CL-0131
                                 on Jurisdiction, 25 September 1983
                                 Amoco International Finance Corporation v. The
                                 Government of the Islamic Republic of Iran
                                 National Iranian Oil Company, National
Amoco v. Iran                                                                          CL-0097
                                 Petrochemical Company and Kharg Chemical
                                 Company Limited, Case No. 56, Partial Award No.
                                 310-56-3, 14 July 1987
                                  Ampal-American Israel Corp. v. Arab Republic of
Ampal v. Egypt                    Egypt, (ICSID Case No. ARB/12/11), Decision on       CL-0273
                                    Liability and Heads of Loss, 21 February 2017
                                 Anatolie Stati et al. v. Republic of Kazakhstan,
Anatolie Stati v. Kazakhstan     SCC Arbitration No. 116/2010, Award, 19               CL-007
                                 December 2013
                                 Apotex Holdings, Inc. and Apotec Inc. v. United
                                 States of America, ICSID Case No.
Apotex v. United States                                                                CL-0112
                                 ARB(AF)/12/1, Procedural Order Deciding
                                 Bifurcation and Non-Bifurcation, 25 January 2013
                                 Apotex Holdings, Inc. and Apotex Inc. v. United
Apotex v. United States          States of America, ICSID Case No.                     RL-0047
                                 ARB(AF)/12/1, Award, 25 August 2014

                                                ix
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 14 of 347



                                                                                 Exhibit
        Short Name                              Full Name
                                                                                 Number
                             Mr. Franck Charles Arif v. Republic of Moldova,
Arif v. Moldova                                                                  CL-0129
                             ICSID Case No. ARB/11/23, Award, 8 April 2013
                             AWG v. Argentina, UNCITRAL, Decision on
AWG v. Argentina                                                                 CL-0200
                             Liability, 30 July 2010
                             Azurix Corp. v. The Argentine Republic, ICSID
Azurix v. Argentina          Case No. ARB/01/12, Decision on Jurisdiction, 8     CL-0133
                             December 2003
                             Azurix Corp. v. The Argentine Republic, ICSID
Azurix v. Argentina                                                              CL-0010
                             Case No. ARB/01/12, Award, 14 July 2006
                             Azurix Corp. v. The Argentine Republic, ICSID
                             Case No. ARB/01/12, Decision on the Application
Azurix v. Argentina                                                              CL-0099
                             for Annulment of the Argentine Republic, 1
                             September 2009
                             Bayindir Insaat Turizm Ticaret Ve Sanayi A.S. v.
                             Islamic Republic of Pakistan, ICSID Case No.        CL-0161
Bayindir v. Pakistan
                             ARB/03/29, Decision on Jurisdiction, 14             RL-0072
                             November 2005
                             Bayindir Insaat Turizm Ticaret Ve Sanayi A.S. v.
Bayindir v. Pakistan         Islamic Republic of Pakistan, ICSID Case No.        CL-0086
                             ARB/03/29, Award, 27 August 2009
                             Bernardus Henricus Funnekotter and others v.
Bernardus Henricus v.
                             Republic of Zimbabwe, ICSID Case No.                CL-0104
Zimbabwe
                             ARB/05/6, Award, 22 April 2009
                             BG Group Plc v. The Republic of Argentina,
BG Group v. Argentina                                                            CL-0036
                             UNCITRAL, Award, 24 December 2007
                             Biwater Gauff (Tanzania) Ltd. v. United Republic
Biwater v. Tanzania          of Tanzania, ICSID Case No. ARB/05/22, Award,       CL-0014
                             24 July 2008
                             Iurii Bogdanov et al. v. Republic of Moldova, SCC
Bogdanov v. Moldova                                                              CL-0035
                             Case Award, 22 September 2005
                             Yuri Bogdanov and Yulia Bogdanov v. The
Bogdanov v. Moldova          Republic of Moldova, SCC Case No. V091/2012,        CL-0088
                             Final Award, 16 April 2013
                             Case Concerning Application Of The Convention
                             On The Prevention And Punishment Of The Crime
Bosnian Genocide Case        Of Genocide (Bosnia And Herzegovina v. Serbia       RL-0049
                             And Montenegro), Judgment, I.C.J. Reports 2007,
                             p.43
                             Bureau Veritas, Inspection, Valuation, Assessment
                             and Control, BIVAC B.V. v. The Republic of
Bureau Veritas v. Paraguay   Paraguay, ICSID Case No. ARB/07/9, Further          RL-0043
                             Decision on Objections to Jurisdiction, 9 October
                             2012
                             Burlington Resources Inc. v. Republic of Ecuador,
Burlington v. Ecuador        ICSID Case No. ARB/08/5, Decision on                CL-0058
                             Jurisdiction, 2 June 2010



                                            x
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 15 of 347



                                                                                Exhibit
        Short Name                             Full Name
                                                                                Number
                            Burimi S.R.L. and Eagle Games SH.A. v. Republic
                            of Albania, ICSID Case No. ARB/11/18,
Burimi v. Albania                                                               CL-0119
                            Procedural Order No. 1 and Decision on
                            Bifurcation, 18 April 2012
                            British Caribbean Bank Limited (Turks & Caicos)
BCB v. Belize               v. Belize, PCA Case No. 2010-18/BCB-BZ,             CL-0236
                            UNCITRAL, Award, 19 December 2014
                            Camuzzi International S.A. v. The Argentine
Camuzzi v. Argentina        Republic, ICSID Case No. ARB/03/2, Decision on      CL-0162
                            Objections to Jurisdiction, 11 May 2005
                            Caratube International Oil Company LLP v.
Caratube v. Kazakhstan      Republic of Kazakhstan, ICSID Case No.              RL-0063
                            ARB/08/12, Award, 5 June 2012
                            Cargill, Incorporated v. United Mexican States,
Cargill v. Mexico           ICSID Case No. ARB(AF)/05/2, Procedural Order       CL-0118
                            No. 3, 18 July 2007
                            Cementownia “Nowa Huta” S.A. v. Republic of
Cementownia v. Turkey       Turkey, ICSID Case No. ARB(AF)/06/2, Award,         RL-0023
                            11 September 2009
                            Champion Trading Company and Ameritrade
                            International, Inc. v. Arab Republic of Egypt,
Champion Trading v. Egypt                                                       CL-0240
                            ICSID Case No. ARB/02/9, Decision on
                            Jurisdiction, 21 October 2003
                            Chevron Corp. and Texaco Petrol. Corp. v.
Chevron v. Ecuador          Ecuador, PCA Case No. AA277, Interim Award, 1       CL-171
                            December 2008, Paragraphs 86, 163-4
                            Ceskoslovenska Obchodini Banka, A.S. v. The
                            Slovak Republic, ICSID Case No. ARB/97/4;           CL-0002
CSOB v. Slovakia
                            Decision of the Tribunal on Objections to           CL-0174
                            Jurisdiction, 24 May 1999
                            CME Czech Republic B.V. v. The Czech Republic,
CME v. Czech Republic                                                           CL-0029
                            Partial Award, 13 September 2001
                            CMS Gas Transmission Company v. The Argentine
CMS v. Argentina            Republic, ICSID Case No. ARB/01/8, Award, 12        CL-0076
                            May 2005
                            CMS Gas Transmission Company v. The Republic
                            of Argentina, ICSID Case No. ARB/01/8, Decision     CL-0152
CMS v. Argentina
                            of the Tribunal on Objections to Jurisdiction, 17   RL-0071
                            July 2003
                            CMS Gas Transmission Company v. The Republic
CMS v. Argentina            of Argentina, ICSID Case No. ARB/01/8, Decision     RL-0162
                            on Annulment, 25 September 2007
                            Compañía de Aguas del Aconquija S.A. and
Compañía de Aguas v.        Vivendi Universal S.A. v. Argentine Republic,
                                                                                CL-0021
Argentina                   ICSID Case No. ARB/97/3, Award, 20 August
                            2007



                                          xi
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 16 of 347



                                                                                 Exhibit
        Short Name                               Full Name
                                                                                 Number
                             Compañía de Aguas del Aconquija SA and Vivendi
Compañía de Aguas v.
                             Universal v. Argentine Republic, ICSID Case No.     RL-0032
Argentina
                             ARB/97/3, Decision on Annulment, 3 July 2002
                             Compañia del Desarrollo de Santa Elena S.A. v.
Compañía del Desarrollo v.
                             Republic of Costa Rica, ICSID Case No.              CL-0100
Costa Rica
                             ARB/96/1, Award, 17 February 2000
                             Continental Casualty Company v. The Argentine
Continental Casualty v.                                                          CL-0049
                             Republic, ICSID Case No. ARB/03/9, Award, 5
Argentina                                                                        CL-0103
                             September 2008
                             Corn Products International, Inc. v. The United
Corn Products v. Mexico      Mexican States, ICSID Case No. ARB(AF)/04/01,       CL-0078
                             Decision on Responsibility, 15 January 2008
                             Deutsche Bank AG v. Democratic Socialist
Deutsche Bank v. Sri Lanka   Republic of Sri Lanka, ICSID Case No.               CL-0074
                             ARB/09/02, Award, 31 October 2012
                             Duke Energy Electroquil Partners and Electroquil
Duke Energy v. Ecuador       S.A. v. Republic of Ecuador, ICSID Case No.         CL-0018
                             ARB/04/19, Award, 18 August 2008
                             Dow Chemical France, the Dow Chemical
                             Company and others v. ISOVER Saint Gobain,
Dow Chemical France                                                              CL-0210
                             ICC Case No. 4131, Interim Award, 23 September
                             1982, Paragraph 136
                             Emilio Agustín Maffezini v. The Kingdom of Spain,
Maffezini v. Spain           ICSID Case No. ARB/97/7, Decision on                CL-0066
                             Jurisdiction, 25 January 2000
                             Emilio Agustín Maffezini v. The Kingdom of Spain,
Maffezini v. Spain           ICSID Case No. ARB/97/7, Award, 13 November         CL-0070
                             2000
                             Eastern Sugar B.V. (Netherlands) v. The Czech
Eastern Sugar v. Czech
                             Republic, SCC Case No. 088/2004, Partial Award,     CL-0090
Republic
                             27 March 2007
                             EDF International S.A., SAUR International S.A.
EDF International v.         and León Participaciones Argentinas S.A. v.
                                                                                 CL-0158
Argentina                    Argentine Republic, ICSID Case No. ARB/03/23,
                             Award, 11 June 2012
                             EDF (Services) Limited v. Romania, ICSID Case
EDF (Services) v. Romania                                                        CL-0038
                             No. ARB/05/13, Award, 8 October 2009
                             El Paso Energy International Company v. The
El Paso v. Argentina         Argentine Republic, ICSID Case No. ARB/03/15,       CL-0075
                             Award, 31 October 2011
                             Emmis International Holding, B.V, Emmis Radio
                             Operating, B.V, MEM Magyar Operating Media
                             Kereskeldemi Es Szolgaltato Kft v. Hungary,
Emmis v. Hungary                                                                 RL-0051
                             ICSID Case No. ARB/12/2, Decision on
                             Respondent’s Application for Bifurcation, 13 June
                             2013



                                           xii
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 17 of 347



                                                                                   Exhibit
        Short Name                                  Full Name
                                                                                   Number
                               EnCana Corporation v. Republic of Ecuador,
Encana Corp. v. Ecuador        LCIA Case No. UN 3481, Award, 3 February            CL-0015
                               2006
                               Enron Corp. & Ponderosa Assets, L.P. v.
Enron v. Argentina             Argentine Republic, ICSID Case No. ARB/01/3,        CL-0079
                               Award, 22 May 2007
                               Eureko v. Poland, Ad hoc Arbitration, Partial
Eureko v. Poland                                                                   CL‐0031
                               Award, 19 August 2005
                               Europe Cement Investment & Trade S.A. v.
Europe Cement v. Turkey        Republic of Turkey, ICSID Case No.                  RL-0065
                               ARB(AF)/07/2, Award, 13 August 2009
                               Fedax N.V. v. The Republic of Venezuela, ICSID
Fedax v. Venezuela             Case No. ARB/96/3, Decision of the Tribunal on      CL-0001
                               Objections to Jurisdiction, 11 July 1997
                               Marvin Feldman v. Mexico, ICSID Case No.
Feldman v Mexico                                                                   CL-0089
                               ARB(AF)/99/1, Award, 16 December 2002
                               Flughafen Zürich A.G. and Gestión e Ingeniería
                               IDC S.A. v. Bolivarian Republic of Venezuela,
Flughafen v. Venezuela                                                             RL-0006
                               ICSID Case No. ARB/10/19, Award, 18
                               November 2014
                               Fraport AG Frankfurt Airport Services Worldwide
                               v. Republic of the Philippines, ICSID Case No.
Fraport v. Philippines                                                             CL-0126
                               ARB/03/25, Award and Dissenting Opinion of
                               Prof. Bernardo Cremades, 16 August 2007
                               Fraport AG Frankfurt Airport Services Worldwide
Fraport v. Philippines         v. Republic of the Philippines, ICSID Case No.      RL-0003
                               ARB/11/12, Award, 10 December 2014
                               GEA v. Ukraine, ICSID Case No. ARB/08/16,
GEA v. Ukraine                                                                     RL-0139
                               Award, 31 March 2011
                               Gemplus, S.A., SLP, S.A. and Gemplus Industrial,
                               S.A. de C.V. v. United Mexican States, ICSID Case
Gemplus v. Mexico                                                                  CL-0135
                               No. ARB(AF)/04/3 & ARB(AF)/04/4, Award, 16
                               June 2010
Generation Ukraine v.          Generation Ukraine Inc. v. Ukraine, ICSID Case
                                                                                   CL-0120
Ukraine                        No. ARB/00/9, Award, 16 September 2003
                               Glamis Gold, Limited v. The United States of
Glamis Gold v. United States   America, NAFTA, UNCITRAL, Procedural Order          RL-0057
                               No. 2, 31 May 2005
                               Global Trading Resource Corp. and Globex
Global Trading v. Ukraine      International, Inc. v. Ukraine, ICSID Case No.      RL-0068
                               ARB/09/11, Award, 1 December 2010
                               Gold Reserve Inc. v. Bolivarian Republic of
Gold Reserve v. Venezuela      Venezuela, ICSID Case No. ARB(AF)/09/1,             CL-0040
                               Award, 22 September 2014
                               Grand River Enterprises Six Nations, Limited, et
Grand River v. United States   al. v. United States of America, UNCITRAL,          CL-0069
                               Award, 12 January 2011

                                             xiii
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 18 of 347



                                                                                  Exhibit
        Short Name                                Full Name
                                                                                  Number
                              Rachel S. Grynberg, Stephen M. Grynberg,
                              Miriam Z. Grynberg, and RSM Production
Grynberg v. Grenada                                                               RL-0053
                              Corporation v. Grenada, ICSID Case No.
                              ARB/10/6, Award, 10 December 2010
                              Gustav F W Hamester GmbH & Co KG v.
Hamester v. Ghana             Republic of Ghana, ICSID Case No. ARB/07/24,        RL-0009
                              Award, 18 June 2010
                              Helnan International Hotels AS v. Arab Republic
Helnan v. Egypt               of Egypt, ICSID Case No. ARB/05/19, Award, 3        RL-0025
                              July 2008
                              H&H Enterprises Investments Inc. v. Arab
H&H v. Egypt                  Republic of Egypt, ICSID Case No. ARB/09/15,        RL-0026
                              Award, 6 May 2014
                              Hochtief AG v. Argentina, ICSID Case No.
Hochtief v. Argentina         ARB/07/31, Decision on Liability, 29 December       CL-0247
                              2014
                              Impregilo S.p.A. v. Islamic Republic of Pakistan,
Impregilo v. Pakistan         ICSID Case No. ARB/03/3, Decision on                CL-0057
                              Jurisdiction, 22 April 2005
                              Inceysa Vallisoletana S.L. v. Republic of El
Inceysa v. El Salvador        Salvador, ICSID Case No. ARB/03/26, Award, 2        RL-0001
                              August 2006
                              Inmaris Perestroika Sailing Maritime Services
Inmaris Perestroika v.
                              GmbH and others v. Ukraine, ICSID Case No.          CL-0003
Ukraine
                              ARB/08/8, Decision on Jurisdiction, 30 April 2010   RL-0067
                              Invesmart B.V. v. Czech Republic, UNCITRAL,
Invesmart v. Czech Republic                                                       CL-0048
                              Award, 26 June 2009
                              Ioan Micula, Viorel Micula and others v.
Ioan Micula v. Romania        Romania, ICSID Case No. ARB/05/20, Award, 11        CL-0041
                              December 2013
                              Jan de Nul N.V. and Dredging International N.V.
Jan de Nul v. Egypt           v. Arab Republic of Egypt, ICSID Case No.           CL-0022
                              ARB/04/13, Award, 6 November 2008
Jan Oostergetel v. Slovak     Jan Oostergetel and Theodora Laurentius v. The
Republic                      Slovak Republic, UNCITRAL, Final Award, 23          CL-0023
                              April 2012
                              Joy Mining Machinery Limited v. The Arab
Joy Mining v. Egypt           Republic of Egypt, ICSID Case No. ARB/03/11,        CL-0059
                              Award on Jurisdiction, 6 August 2004
                              Ioannis Kardassopoulos v. Georgia, ICSID Case
Kardassopoulos v. Georgia     No. ARB/05/18, Decision on Jurisdiction, 6 July     RL-0135
                              2007
                              Ioannis Kardassopoulos and Ron Fuchs v.
Kardassopoulos and Fuchs v.
                              Georgia, ICSID Case Nos. ARB/05/18 and              CL-0208
Georgia
                              ARB/07/15, Award, 3 March 2010



                                            xiv
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 19 of 347



                                                                                    Exhibit
        Short Name                                Full Name
                                                                                    Number
                               Klöckner Industrie-Anlagen GmbH v. Cameroon,
Klöckner v. Cameroon           ICSID Case No. ARB/81/2, Award, 21 October           CL-0176
                               1983
                               KT Asia Investment Group B.V. v. Republic of
KT Asia v. Kazakhstan          Kazakhstan, ICSID Case No. ARB/09/8, Award,          RL-0141
                               17 October 2013
                               Lanco International, Inc. v. The Argentine
                               Republic, ICSID Case No. ARB/97/6, Preliminary
Lanco v. Argentina                                                                  CL-0154
                               Decision: Jurisdiction of the Arbitral Tribunal, 8
                               December 1998
                               LESI, S.p.A. and Astaldi, S.p.A. v. People's
Lesi v. Algeria                Democratic Republic of Algeria, ICSID Case No.       CL-0072
                               ARB/05/3, Award, 12 November 2008
                               LG&E Energy Corp., LG&E Capital Corp. and
                               LG&E International Inc. v. Argentine Republic,
LG&E v. Argentina                                                                   CL-0016
                               ICSID Case No. ARB/02/1, Decision on Liability,
                               3 October 2006
                               Libananco Holdings Co. Limited v. Republic of
Libananco v. Turkey            Turkey, ICSID Case No. ARB/06/8, Award, 2            RL-0054
                               September 2011
                               The Loewen Group, Inc. and Raymond L. Loewen
Loewen v. United States        v. The United States of America, Award, 26 June      CL-0068
                               2003
                               Malicorp Limited v. Arab Republic of Egypt,
Malicorp v. Egypt              ICSID Case No. ARB/08/18, Award, 7 February          RL-0029
                               2011
                               Merrill & Ring Forestry L.P. v. The Government
Merrill v. Canada              of Canada, NAFTA, UNCITRAL, Award, 31                RL-0070
                               March 2010
                               Mesa Power Group, LLC v. Government of
Mesa Power v. Canada           Canada, PCA Case No. 2012-17, Procedural             RL-0058
                               Order No. 2, 18 January 2013
                               Mesa Power Group, LLC v. Government of
Mesa Power v. Canada           Canada, PCA Case No. 2012-17, Procedural             CL-0134
                               Order No. 3, 28 March 2013
                               Malaysian Historical Salvors v. Malaysia, ICSID
Malaysian Historical Salvors
                               Case No. ARB/05/10, Decision on the Application      RL-0069
v. Malasia
                               for Annulment, 16 April 2009
                               Mohammad Ammar Al-Bahloul v. Republic of
Mohamed Al-Bahloul v.          Tajikistan, SCC Case No. V(064/2008), Partial
                                                                                    CL-0044
Tajikistan                     Award on Jurisdiction and Liability, 2 September
                               2009
                               Mohammad Ammar Al-Bahloul v. Rep. of
Mohamed Al-Bahloul v.
                               Tajikistan, SCC Case No. V 064/2008, Final           CL-0147
Tajikistan
                               Award, 8 June 2010




                                             xv
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 20 of 347



                                                                                   Exhibit
        Short Name                                 Full Name
                                                                                   Number
                             Metalclad Corporation v. The United Mexican
Metalclad v. Mexico          States, ICSID Case No. ARB(AF)/97/1, Award, 30        CL-0071
                             August 2000
                             Metal-Tech Limited v. The Republic of Uzbekistan,
Metal-Tech v. Uzbekistan     ICSID Case No. ARB/10/3, Award, 4 October             RL-0002
                             2013
                             Middle East Cement Shipping and Handling Co.
Middle East Cement v. Egypt S.A. v. Egypt, ICSID Case No. ARB/99/6, Award,         CL-0102
                             12 April 2002
                             Military and Paramilitary Activities in and against
 Nicaragua v. USA            Nicaragua (Nicaragua v. USA), Merits,                  N/A
                             Judgement, I.C.J. Reports 1986, p. 14
                             Mobil Investments Canada Inc. and Murphy Oil
                             Corporation v. Canada, ICSID Case No.
Mobil v. Canada                                                                    CL-0043
                             ARB(AF)/07/4, Decision on Liability and on
                             Principles of Quantum, 22 May 2012
                             Mondev International Ltd. v. United States of
Mondev v. United States      America, ICSID Case No. ARB(AF)/99/2, Final           CL-0053
                             Award, 11 October 2002
                             MTD Equity Sdn. Bhd. and MTD Chile S.A. v. The
MTD v. Chile                 Republic of Chile, ICSID Case No. ARB/01/7,           CL-0011
                             Award, 25 May 2004
                             MTD Equity Sdn. Bhd. and MTD Chile S.A. v. The
MTD v. Chile                 Republic of Chile, ICSID Case No. ARB/01/7,            N/A
                             Decision on Annulment, 21 March 2007
                             Mytilineos Holdings SA v. Serbia and Montenegro
Mytilineos v. Montenegro and
                             and Serbia, UNCITRAL, Partial Award on                CL-0172
Serbia
                             Jurisdiction, 8 September 2008
                             National Grid P.L.C. v. Argentine Republic,
National Grid v. Argentina                                                         CL-0008
                             UNCITRAL, Award, 3 November 2008
                             Niko Resources v. People's Republic of
Niko Resources v.            Bangladesh et al., ICSID Case No. ARB/10/11 and
                                                                                   CL-0128
Bangladesh                   ARB/10/18, Decision on Jurisdiction, 19 August
                             2013
                             Nordzucker AG v. The Republic of Poland,
Nordzucker v. Poland         UNCITRAL, Second Partial Award (Merits), 28           CL-0080
                             January 2009
                             Case Concerning the Northern Cameroons
                             (Cameroon v. United Kingdom), Preliminary
Northern Cameroons Case                                                            RL-0034
                             Objections Judgment of 2 December 1963, I.C.J.
                             Reports 1963, p.15
                             Nova Scotia Power Incorporated (Canada) v.
Nova Scotia v. Venezuela     Bolivarian Republic of Venezuela, ICSID Case No.      RL-0066
                             ARB(AF)/11/1, Award, 30 April 2014
                             Nuclear Tests (New Zealand v. France), Judgment,
Nuclear Tests Case                                                                 RL-0035
                             20 December 1974, I.C.J Reports 1974, p.457



                                             xvi
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 21 of 347



                                                                                    Exhibit
        Short Name                                  Full Name
                                                                                    Number
                               Occidental Petroleum Corporation and Occidental
                               Exploration and Production Company v. Republic
Occidental v. Ecuador                                                               CL-0017
                               of Ecuador, ICSID Case No. ARB/06/11, Award, 5
                               October 2012
                               Occidental Petroleum Corporation and Occidental
                               Exploration and Production Company v. Republic
Occidental v. Ecuador                                                               RL-0024
                               of Ecuador, ICSID Case No. ARB/06/11, Decision
                               on Annulment, 2 November 2015
                               Occidental Exploration and Production Company
Occidental Exploration v.
                               v. The Republic of Ecuador, LCIA Case No.            CL-0087
Ecuador
                               UN3467, Final Award, 1 July 2004
                               OI European Group B.V. v. Bolivarian Republic of
OI European Group v.
                               Venezuela, ICSID Case No. ARB/11/25, Award,          RL-0136
Venezuela
                               10 March 2015
                               Pan American Energy LLC and BP Argentina
Pan American Energy v.         Exploration Company v. Argentine Republic,
                                                                                    RL-0073
Argentina                      ICSID Case No. ARB/03/13, Decision on
                               Preliminary Objections, 27 July 2006
                               Pantechniki S.A. Contractors & Engineers
Pantechniki v. Albania         (Greece) v. Republic of Albania, ICSID Case No.      RL-0028
                               ARB/07/21, Award, 30 July 2009
                               Parkerings-Compagniet AS v. Republic of
Parkerings v. Lithuania        Lithuania, ICSID Case No. ARB/05/08, Award, 11       CL-0045
                               September 2007
                               Patrick Mitchell v. The Democratic Republic of
                               Congo, ICSID Case No. ARB/99/7, Decision on
Patrick Mitchell v. Congo                                                           RL-0133
                               the Application for Annulment of the Award, 1
                               November 2006
                               Perenco Ecuador Limited v. Republic of Ecuador,
                               ICSID Case No. ARB/08/6, Decision on the
Perenco v. Ecuador                                                                  CL-0047
                               Remaining Issues of Jurisdiction and on Liability,
                               12 September 2014
                               Petrobart Limited v. The Kyrgyz Republic, SCC
Petrobart v. Kyrgyz Republic   Case No. 126/2003, Arbitral Award, 29 March          CL-0024
                               2005
                               Pey Casado and “President Allende” Foundation
Pey Casado v. Chile            v. Republic of Chile, ICSID Case No ARB/98/2,        CL-0105
                               Award, 8 May 2008
                               Philip Morris Asia Limited v. The Commonwealth
                               of Australia, UNCITRAL, PCA No. Case 2012-12,
Philip Morris v. Australia                                                          CL-0059
                               Procedural Order No. 8 Regarding Bifurcation of
                               the Procedure, 14 April 2014
                               Phoenix Action Limited v. The Czech Republic,
Phoenix v. Czech Republic                                                           RL-0004
                               ICSID Case No. ARB/06/5, Award, 15 April 2009
                               Plama Consortium Limited v. Republic of
Plama v. Bulgaria              Bulgaria, ICSID Case No. ARB/03/24, Award, 27        RL-0007
                               August 2008


                                             xvii
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 22 of 347



                                                                                      Exhibit
        Short Name                                  Full Name
                                                                                      Number
                              PSEG Global Inc. and Konya Ilgin Elektrik Üretim
                              ve Ticaret Limited Sirketi v. Republic of Turkey,
PSEG v. Turkey                                                                        CL-0030
                              ICSID Case No. ARB/02/5, Award, 19 January
                              2007
                              Quasar de Valores SICAV S.A., et al. v. The
Quasar de Valores v. Russia                                                           CL-0244
                              Russian Federation, SCC, Award, 20 July 2012
                              Railroad Development Corporation v. Republic of
                              Guatemala, ICSID Case No. ARB/07/23, Second
Railroad v. Guatemala                                                                 CL-0130
                              Decision on Objections to Jurisdiction, 18 May
                              2010
                              Renée Rose Levy de Levi v. Republic of Peru,
Renée Rose v. Peru            ICSID Case No. ARB/10/17, Award, 26 February            CL-0085
                              2014
                              Robert Azinian, Kenneth Davitian, & Ellen Baca v.
Robert Azinian v. Mexico      The United Mexican States, ICSID Case No. ARB           RL-0027
                              (AF)/97/2, Award, 1 November 1999
                              The Rompetrol Group. N.V. v. Romania, ICSID
Rompetrol v. Romania                                                                  CL-0146
                              Case No. ARB/06/3, Award, 6 May 2013
Ronald Lauder v. Czech        Ronald S. Lauder v. The Czech Republic,
                                                                                      CL-0092
Republic                      UNCITRAL, Award, 3 September 2001
                              Romak S.A. (Switzerland) v. The Republic of
Romak v. Uzbekistan           Uzbekistan, UNCITRAL, PCA Case No. AA280,               RL-0138
                              Award, 26 November 2009
                              Rumeli Telekom A.S. and Telsim Mobil
                              Telekomunikasyon Hizmetleri A.S. v, Republic of
Rumeli v. Kazakhstan                                                                  CL-0020
                              Kazakhstan, ICSID Case No. ARB/05/16, Award,
                              29 July 2008
                              James M. Saghi, Michael R. Saghi and Allan J.
Saghi v. Iran                 Saghi v. Islamic Republic of Iran, Iran-United          CL-0140
                              States Claims Tribunal, Award, 22 January 1993
                              Salini Costruttori S.p.A and Italstrade S.p.A. v.
Salini v. Morocco             Kingdom of Morocco, ICSID Case No. ARB/00/4,            CL-0143
                              Decision on Jurisdiction, 23 July 2001
                              Salini Costruttori S.p.A and Italstrade S.p.A. v. The
Salini v. Jordan              Hashemite Kingdom of Jordan, ICSID Case No.
                                                                                      CL-0060
                              ARB/02/13, Decision on Jurisdiction, 29
                              November 2004
                              Salini Costruttori S.P.A. and Italstrade S.P.A. v.
Salini v. Morocco             Kingdom of Morocco, ICSID Case No. ARB/00/4,            CL-0006
                              Decision on Jurisdiction, 16 July 2001
                              Saluka Investments BV (The Netherlands) v. The
Saluka v. Czech Republic      Czech Republic, UNCITRAL, Partial Award, 17             CL-0067
                              March 2006
                              SAUR International v. Argentine Republic, ICSID
SAUR v. Argentina             Case No. ARB/04/4, Decision on Jurisdiction and         RL-0005
                              Liability, 6 June 2012



                                            xviii
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 23 of 347



                                                                                 Exhibit
        Short Name                                Full Name
                                                                                 Number
                             S.D., Myers, Inc. v. Government of Canada, First
S.D. Myers v. Canada                                                             CL-0077
                             Partial Award, 13 November 2000
                             Sempra Energy International v. Argentine
Sempra v. Argentina          Republic, ICSID Case No. ARB/02/16, Award, 28       CL-0032
                             September 2007
                             SGS Société Générale de Surveillance S.A. v.
                             Islamic Republic of Pakistan, ICSID Case No.
SGS v. Philippines                                                               CL-0062
                             ARB/01/13, Decision of the Tribunal on
                             Objections to Jurisdiction, 6 August 2003
                             SGS Société Générale de Surveillance v. Republic
                             of the Philippines, ICSID Case No. ARB/02/6,
SGS v. Philippines                                                               RL-0030
                             Decision of the Tribunal on Objections to
                             Jurisdiction, 29 January 2004
                             SGS Société Générale de Surveillance S.A. v. The
                             Republic of Paraguay, ICSID Case No.
SGS v. Philippines                                                               CL-0004
                             ARB/07/29, Decision on Jurisdiction, 12 February
                             2010
                             Wauih Elie George Siag et Clorida Vecchi v. The
Siag v. Egypt                Arab Republic of Egypt, ICSID Case No.              CL-0013
                             ARB/05/15, Award, 1 June 2009
                             Siemens A.G. v. The Argentine Republic, ICSID
Siemens v. Argentina         Case No. ARB/02/8, Decision on Jurisdiction, 3      CL-0132
                             August 2004
                             Siemens A.G. v. The Argentine Republic, ICSID
Siemens v. Argentina                                                             CL-0009
                             Case No. ARB/02/8, Award, 6 February 2007
                             Sistem Muhendislik Insaat Sanayi ve Ticaret A.S.
Sistem v. Kyrgyzstan         v. Kyrgyz Republic, ICSID Case No.                   N/A
                             ARB(AF)/06/1, Award, 9 September 2009
                             Société Ouest Africaine des Bétons Industriels
SOABI v. Senegal             (SOABI) v. Senegal, ICSID Case No. ARB/82/1,        CL-0175
                             Award, 25 February 1988
                             Southern Bluefin Tuna Case between Australia and
                             Japan and between New Zealand and Japan,
Southern Bluefin Tuna Case                                                       RL-0033
                             Award on Jurisdiction and Admissibility, 4 August
                             2000
                             Southern Pacific Railroad Company v. United
Southern Pacific Railroad v.
                             States, US Supreme Court, Judgment, argued 2 and    RL-0046
United States
                             3 December 1896, decided 18 October 1897
                             Spanish Egyptian Gas Company, S.A.E. (Egypt) v.
Spanish Egyptian Gas
                             Egyptian Natural Gas Holding Company (Egypt),
Company v. Egyptian Natural                                                      R-0323
                             ICC Case No. 19392/MD/TO, Second Partial Final
Gas Holding Company
                             Award, 24 May 2016
                             Southern Pacific Properties (Middle East) Limited
                             v. Arab Republic of Egypt, ICSID Case No.
SPP v. Egypt                                                                     RL-0042
                             ARB/84/3, Decision on Jurisdiction, 27 November
                             1985



                                            xix
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 24 of 347



                                                                                 Exhibit
        Short Name                              Full Name
                                                                                 Number
                             Southern Pacific Properties (Middle East) Limited
SPP v. Egypt                 v. Arab Republic of Egypt, ICSID Case No.           CL-0122
                             ARB/84/3, Award on the Merits, 20 May 1992
Spyridon Roussalis v.        Spyridon Roussalis v. Romania, ICSID Case No.
                                                                                 CL-0093
Romania                      ARB/06/1, Award, 7 December 2011
                             ST-AD GmbH (Germany) v. The Republic of
ST-AD GmbH v. Bulgaria       Bulgaria, UNCITRAL, PCA No. 2011-06, Award          RL-0022
                             on Jurisdiction, 18 July 2013
                             Suez, Sociedad General de Aguas de Barcelona
                             S.A. and Interagua Servicios Integrales de Agua
Suez v. Argentina                                                                CL-0037
                             S.A. v. The Argentine Republic, ICSID Case No.
                             ARB/03/17, Decision on Liability, 30 July 2010
                             Swisslion DOO Skopje v. The Former Yugoslav
Swisslion v. FYR Macedonia   Republic of Macedonia, ICSID Case No.               CL-0012
                             ARB/09/16, Award, 6 July 2012
                             Técnicas Medioambientales Tecmed, S.A. v. The
Técnicas v. Mexico           United Mexican States, ICSID Case No.               CL-0019
                             ARB(AF)/00/2, Award, 29 May 2003
                             The Mox Plant Case (Ireland v. United Kingdom),
The Mox Plant Case                                                               RL-0041
                             PCA Case, Order No. 3, 24 June 2003
                             International Thunderbird Gaming Corporation v.
                             The United Mexican States, NAFTA, UNCITRAL,
Thunderbird v. Mexico                                                            CL-0121
                             Separate Opinion of Thomas Wälde, December
                             2005
                             International Thunderbird Gaming Corporation v.
Thunderbird v. Mexico        The United Mexican States, UNCITRAL, Final          CL-0039
                             Award, 26 January 2006
                             Total S.A. v. Argentine Republic, ICSID Case No.
Total v. Argentina           ARB/04/1, Decision on Liability, 27 December        CL-0042
                             2010
                             Toto Costruzioni Generali S.P.A v. Republic of
Toto v. Lebanon              Lebanon, ICSID Case No. ARB/07112, Decision         CL-0150
                             on Jurisdiction, 11 September 2009
                             Toto Costruzioni Generali S.P.A v. Republic of
Toto v. Lebanon              Lebanon, ICSID Case No. ARB/07112, Award, 7         CL-0046
                             June 2012
                             Tokios Tokelés v. Ukraine, ICSID Case No.
Tokios Tokelés v. Ukraine    ARB/02/18, Decision on Jurisdiction, 29 April       RL-0055
                             2004
                             TSA Spectrum de Argentina S.A. v. Argentine
TSA v. Argentina             Republic, ICSID Case No. ARB/05/5, Award, 19        RL-0137
                             December 2008




                                           xx
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 25 of 347



                                                                               Exhibit
        Short Name                             Full Name
                                                                               Number
                            Tulip Real Estate Investment and Development
                            Netherlands B.V. v. Republic of Turkey, ICSID
                            Case No. ARB/11/28, Decision on the
Tulip v. Turkey                                                                RL-0053
                            Respondent’s Request for Bifurcation under
                            Article 41(2) of the ICSID Convention, 2
                            November 2012
                            Tulip Real Estate and Development Netherlands
Tulip v. Turkey             B.V. v. Republic of Turkey, ICSID Case No.         CL-0073
                            ARB/11/28, Award, 10 March 2014
                            Ulysseas, Inc v. The Republic of Ecuador,
Ulysseas v. Ecuador                                                            RL-0079
                            UNCITRAL, Final Award, 12 June 2012
                            Vigotop Limited v. Hungary, ICSID Case No.
Vigotop v. Hungary                                                             CL-0063
                            ARB/11/22, Award, 1 October 2014
                            Vito G. Gallo v. The Government of Canada,
Vito Gallo v. Canada        NAFTA - UNCITRAL, PCA Case No. 55798,              RL-0021
                            Award, 15 September 2011
                            Walter Bau AG (In Liquidation) v. The Kingdom of
Walter Bau v. Thailand                                                         CL-0050
                            Thailand, UNCITRAL, Award, 1 July 2009
                            Waste Management, Inc. v. United Mexican States,
Waste Mangement v. Mexico
                            ICSID Case No. ARB(AF)/00/3, Award, 30 April       CL-0033
II
                            2004
                            World Duty Free Company Limited v. The
WDF v. Kenya                Republic of Kenya, ICSID Case No. ARB/00/7,        RL-0020
                            Award, 4 October 2006
                            Wena Hotels Limited v. Arab Republic of Egypt,
Wena v. Egypt               ICSID Case No. ARB/98/4, Award, 8 December         CL-0101
                            2000
                            Wintershall A.G.. et al. v. Government of Qatar,
Wintershall v. Qatar                                                           CL-0188
                            Final Award, 5 February 1988 and 31 May 1988




                                         xxi
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 26 of 347



                C: LIST OF PROCEDURAL ORDERS




   Procedural Orders                          Date

 Procedural Order No. 1                   3 August 2015

 Procedural Order No. 2                   3 August 2015

 Procedural Order No. 3                 28 September 2015

 Procedural Order No. 4                 22 December 2015

 Procedural Order No. 5                   4 March 2016

 Procedural Order No. 6                   8 April 2016

 Procedural Order No. 7                  22 August 2016

 Procedural Order No. 8                 12 December 2016

 Procedural Order No. 9                  31 January 2017

 Procedural Order No. 10                 6 February 2017

 Procedural Order No. 11                  1 March 2017

 Procedural Order No. 12                  2 March 2017

 Procedural Order No. 13                4 September 2017

 Procedural Order No. 14                12 December 2017

 Procedural Order No. 15                 9 January 2018

 Procedural Order No. 16                 2 February 2018

 Procedural Order No. 17                  11 July 2018




                            xxii
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 27 of 347



                                  PART I: THE ARBITRATION

      (1) The Parties

1.1   The Claimant is Unión Fenosa Gas, S.A. (hereinafter referred to as “UFG”, “Unión
      Fenosa” or the “Claimant”). UFG is a company organized under the laws of the
      Kingdom of Spain in 1998 as a gas subsidiary of the Spanish electricity utility
      company, Unión Fenosa S.A., which has its headquarters in Madrid, Spain.

1.2   The Respondent is the Arab Republic of Egypt and is hereinafter referred to as
      “Egypt” or the “Respondent.”

1.3   The Claimant and Respondent are hereinafter collectively referred to as the “Parties.”
      The Parties’ respective representatives and their addresses are listed above on page (i).

      (2) The Arbitration’s Procedure

1.4   On 14 February 2014, the Claimant filed with ICSID a request for arbitration against
      the Respondent (the “Request” or “RfA”).

1.5   On 27 February 2014, the Secretary-General of ICSID registered the Request in
      accordance with Article 36(3) of the ICSID Convention and notified the Parties of the
      registration. In her Notice of Registration, the Secretary-General invited the Parties to
      proceed to constitute an arbitral tribunal as soon as possible in accordance with Rule
      7(d) of the ICSID Rules of Procedure for the Institution of Conciliation and
      Arbitration Proceedings.

1.6   On 28 February 2014, the Claimant appointed Mr J. William Rowley, QC, a national
      of Canada and the United Kingdom, as its party-appointed arbitrator, pursuant to
      Article 37(2)(b) of the ICSID Convention. By letter of the same date, ICSID informed
      the Parties that, as provided in ICSID Arbitration Rule 2(3), either of the Parties might
      choose the formula of Article 37(2)(b) at any time 60 days after the registration of the
      Request for Arbitration, if no agreement had been reached on another procedure for
      constituting the Tribunal within that period. ICSID noted that the Parties had not yet
      informed ICSID of any agreement on the number of arbitrators and the method of
      their appointment.    ICSID also invited the Respondent to respond regarding the
      Claimant’s proposed method of constitution of the Tribunal.



                                     Part I – Page 1 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 28 of 347



1.7    By letter of 30 May 2014, the Claimant invoked the formula contained in Article
       37(2)(b) of the ICSID Convention and confirmed its previous appointment of Mr
       Rowley as its party-appointed arbitrator.

1.8    By letter of 30 May 2014, ICSID acknowledged that the Claimant had invoked Article
       37(2)(b) of the ICSID Convention, according to which the tribunal would consist of
       three arbitrators, one arbitrator appointed by each Party and the president of the
       tribunal appointed by agreement of the Parties.           By the same letter, ICSID
       acknowledged the Claimant’s appointment of Mr Rowley as a co-arbitrator. ICSID
       also invited the Claimant to propose a name of a person to serve as president of the
       tribunal and to invite the Respondent to concur with such a proposal, as provided in
       ICSID Arbitration Rule 3(1)(a)(i).

1.9    By letter of 1 June 2014, the Respondent appointed Mr J. Christopher Thomas, a
       national of Canada, as arbitrator in this case pursuant to Article 37(2)(b) of the ICSID
       Convention.

1.10   On 3 June 2014, ICSID informed the Parties that Mr Rowley had accepted his
       appointment as a co-arbitrator.

1.11   On 4 June 2014, ICSID informed the Parties that Mr J. Christopher Thomas had
       accepted his appointment as a co-arbitrator. On the same date, ICSID invited the
       Parties to proceed with the appointment of a third arbitrator to serve as president of
       the tribunal.

1.12   On 3 November 2014, Mr Thomas voluntarily withdrew his acceptance of his
       appointment. By letter of the same date, ICSID invited the Respondent to appoint
       another arbitrator in place of Mr Thomas.

1.13   On 7 November 2014, the Claimant requested the Chairman of the ICSID
       Administrative Council to appoint the arbitrator not yet appointed by the Respondent,
       pursuant to Article 38 of the ICSID Convention.

1.14   On 8 November 2014, the Respondent appointed Mr Mark Alan Clodfelter, a national
       of the United States of America, as arbitrator pursuant to Article 37(2)(b) of the
       ICSID Convention.



                                         Part I – Page 2 of 16
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 29 of 347



1.15      On 13 November 2014, M. Clodfelter accepted his appointment as a party-appointed
          arbitrator.

1.16      By letter of 25 November 2014, ICSID acknowledged the Parties’ mutual agreement
          to appoint Mr V.V. Veeder as president of the tribunal. Mr Veeder accepted his
          appointment on 7 December 2014.

1.17      On 8 December 2014, the Secretary-General, in accordance with Rule 6(1) of the
          ICSID Arbitration Rules, notified the Parties that all three arbitrators had accepted
          their appointments and that the Tribunal was therefore deemed constituted on that
          date. Ms Milanka Kostadinova, ICSID Senior Counsel, was designated to serve as
          Secretary of the Tribunal.

1.18      By agreement between the Tribunal and the Parties, the first session was held on 25
          February 2015 by telephone conference. The Parties confirmed that the Tribunal was
          properly constituted and that no Party had any objection to the appointment of any
          Member of the Tribunal. They agreed, inter alia, that the applicable Arbitration Rules
          would be the ICSID Arbitration Rules in effect from 10 April 2006, that the
          procedural language would be English, and that hearings should take the place at
          ICSID in Washington, D.C., “unless the Parties agree otherwise.” 1

1.19      The agreement of the Parties and the Tribunal’s decisions were embodied in
          Procedural Order No. 1 (“PO1”), which was signed by the President and circulated to
          the Parties by the Secretary on 3 August 2015. On the same date, the Tribunal also
          issued Procedural Order No. 2 (“PO2”), by which it granted to the Parties permission
          to file written submissions concerning the procedural timetable after 7 August 2015.

1.20      In accordance with the Parties’ partial consensus on the procedural timetable reached
          at the first session, the Claimant filed its Memorial on the Merits on 7 August 2015,
          along with supporting documentation.

1.21      By letter of 24 August 2015, the Respondent filed an application to the Tribunal for
          permission to submit a Memorial on Objections to Jurisdiction, together with a
          request for bifurcation, by 15 December 2015 (as opposed to a deadline of 16
          November 2015, as determined earlier). The Claimant opposed the application by

1
    PO1, Paragraph 10.2.


                                        Part I – Page 3 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 30 of 347



       letter of 31 August 2015. The Respondent replied to such objections by letters of 4
       and 15 September 2015; and the Claimant responded by letters of 17 and 23
       September 2015, respectively.

1.22   On 28 September 2015, having considered the Parties’ written submissions, the
       Tribunal issued Procedural Order No. 3 (“PO3”), fixing a deadline of 25 November
       2015 for the filing the of Respondent’s Memorial of Objections to Jurisdiction,
       together with any request for bifurcation.

1.23   On 25 November 2015, the Respondent filed a Memorial on Objections to Jurisdiction
       and Request for Bifurcation, along with supporting documentation.

1.24   On 2 December 2015, the Tribunal held a procedural meeting by telephone
       conference call with the Parties to address outstanding issues regarding the procedural
       timetable for the entire case, including for the Parties’ respective submissions on
       Respondent’s request for bifurcation and its application for a stay, or suspension, of
       the arbitration.

1.25   Pursuant to the Tribunal’s directions given during the procedural conference call on 2
       December 2015, on 9 December 2015 the Parties submitted by letter their respective
       proposals for procedural calendars on both bifurcated and non-bifurcated scenarios.
       The Respondent also submitted its proposed procedural calendar if the Tribunal were
       to order a stay or suspension of this arbitration pending the resolution of three other
       arbitrations pending before the Cairo Regional Centre for International Commercial
       Arbitration (“CRCICA”) and the International Chamber of Commerce (“ICC”).

1.26   On 22 December 2015, the Tribunal issued Procedural Order No. 4 (“PO4”), setting
       out a procedural timetable for the filing of the Claimant’s Counter-Memorial in
       Opposition to the Respondent’s Request for Bifurcation, the Respondent’s Reply to
       such Counter-Memorial and the Claimant’s Rejoinder Memorial.             The Tribunal
       reserved, for the time being, its decision regarding Respondent’s request for a stay or
       suspension of this arbitration.

1.27   On 22 December 2015, the Claimant filed its Objection to Respondent’s Request for
       Bifurcation.




                                         Part I – Page 4 of 16
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 31 of 347



1.28      On 30 December 2015, the Respondent requested an adjustment of dates as proposed
          in a schedule. On the invitation by the Tribunal, on 11 January 2016, the Claimant
          submitted its response to the Respondent’s letter of 30 December 2015, objecting to
          any date adjustments.

1.29      On 18 January 2016, the Respondent filed its Reply Memorial on Bifurcation.

1.30      On 5 February 2016, the Claimant filed its Rejoinder on Bifurcation.

1.31      On 4 March 2016, the Tribunal issued Procedural Order No. 5 (“PO5”) concerning the
          two procedural issues of bifurcation and stay/suspension raised by the Respondent on
          25 November 2015. The Tribunal decided to join the Respondent’s objections to
          jurisdiction to the merits of the dispute. With regard to the Respondent’s application
          for a stay/suspension, the Tribunal requested that it “continue to be informed on a
          regular basis by the Parties of the progress made in the CRICCA and ICC arbitrations
          (insofar as it may be permissible for each of them to do so).” 2 The Tribunal made no
          order for a stay or suspension of this arbitration.

1.32      On 8 April 2016, the Tribunal issued Procedural Order No. 6 (“PO6”), by which it
          addressed certain unresolved differences between the Parties over the procedural
          timetable. The Tribunal fixed a procedural calendar for the filing of further written
          pleadings and requests for document production. The Tribunal also proposed dates
          for the oral hearing, which both Parties subsequently confirmed as beginning on 6
          March 2017.

1.33      On 13 June 2016, the Claimant filed its Counter-Memorial on Jurisdiction and
          Admissibility; and the Respondent filed its Counter-Memorial on the Merits.

1.34      Following the completion of their first round of written pleadings on the merits,
          pursuant to the Tribunal’s PO1 and PO6, on 29 July 2016 the Parties submitted their
          respective Schedules of Requests for Document Production.

1.35      On 22 August 2016, the Tribunal issued Procedural Order No. 7 (“PO7”) addressing
          the production of documents disputed by the Parties.



2
    PO5, Paragraph 3.11.


                                          Part I – Page 5 of 16
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 32 of 347



1.36      By letter of 12 September 2016, the Claimant informed the Tribunal that the Parties
          had been unable to complete the work necessary to carry out the Tribunal’s directions
          relating to document production by the deadline of 31 August 2016, as required by
          PO7. As a result, the Claimant had agreed with the Respondent upon an extension of
          the deadlines for the remaining two rounds of written pleadings. The Tribunal
          approved the Parties’ agreed extension on 13 September 2016.

1.37      On 22 September 2016, the Claimant and the Respondent submitted their respective
          privilege logs.

1.38      In accordance with the adjusted timetable, on 7 October 2016, the Respondent filed its
          Reply Memorial on Objections to Jurisdiction and Admissibility; and the Claimant
          filed its Reply on the Merits.

1.39      On 26 October 2016, the Claimant requested an order from the Tribunal directing the
          Respondent to produce the five documents listed in the Respondent’s Privilege Log,
          subject to any confidentiality undertakings considered appropriate by the Tribunal,
          and to produce documents responsive to the Claimant’s Request No. 1 ordered under
          the Tribunal’s PO7. 3

1.40      On 28 October 2016, the Tribunal invited the Respondent to reply by 7 November
          2016.

1.41      On 7 November 2016, the Respondent filed observations disputing the Claimant’s
          application of 26 October 2016, and asked the Tribunal to reject the Claimant’s
          request that the five documents listed in the Respondent’s Privilege Log be produced.
          The Respondent further stated that, following a diligent search, it had not identified
          any documents responsive to the Claimant’s Request No. 1; namely, for the 1999 Gas
          Master Plan for Egypt issued by the Government of Egypt and/or its State-owned
          companies (the “Master Plan”).

1.42      On 12 December 2016, the Tribunal issued Procedural Order No. 8 (“PO8”)
          concerning production of documents and procedural matters. The Tribunal made no
          order for the production of the five documents listed in the Respondent’s Privilege
          Log. The Tribunal stated that that it “will […] keep the matter under consideration in

3
    PO7, Paragraph 30.


                                           Part I – Page 6 of 16
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 33 of 347



          the light of any further relevant circumstances, including the Hearing.” 4 The Tribunal
          asked the Respondent to clarify its position concerning its knowledge of any version
          of the Master Plan held by any third person or organization; whether it had made any
          attempt to procure such a version from any such third party; and to describe such
          attempt or attempts. The Tribunal also invited the Parties to inform the Tribunal
          concerning the status of their travel and visa arrangements for the March 2017
          Hearing.

1.43      By letter of 28 December 2016, the Respondent replied that it was unable to locate or
          procure the particular document.

1.44      On 16 January 2017, the Respondent filed its Rejoinder on the Merits and the
          Claimant filed its Rejoinder on Jurisdiction.

1.45      On 31 January 2017, the Tribunal issued Procedural Order No. 9 concerning
          procedural matters.

1.46      On 6 February 2017, the President of the Tribunal held a pre-hearing organisational
          meeting by telephone conference with the Parties. By letter of 6 February 2017,
          ICSID transmitted to the Parties the Tribunal’s decision to maintain the scheduled
          date and venue of the Hearing.       The Parties were asked to inform the Tribunal
          promptly of any material event jeopardizing the March 2017 Hearing in Washington,
          D.C. resulting from political developments in the USA’s new administration.

1.47      The Tribunal also approved the Parties’ agreed positions concerning the organisation
          of the Hearing, as communicated to the Tribunal on 3 February 2017. These included
          the hearing schedule and allocation of time, the preparation of an indicative complete
          hearing schedule, the order in which fact witnesses would be called for examination,
          the presentation of hearing bundles and other materials, the submission of post-
          hearing briefs and statements of costs, and main logistical matters.

1.48      On 6 February 2017, the Tribunal issued Procedural Order No. 10 (“PO10”), by which
          it confirmed that the March 2017 Hearing on Jurisdiction and the Merits will be held
          in Washington, D.C.



4
    PO8, Paragraph 5.


                                         Part I – Page 7 of 16
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 34 of 347



1.49   By email of 8 February 2017, both Parties submitted their lists of fact witnesses and
       experts for cross-examination at the Hearing.

1.50   By letter of 22 February 2017, the Respondent requested that the Claimant withdraw
       from the record certain documents filed with the Claimant’s Rejoinder Memorial on
       Jurisdiction and Admissibility (namely Exhibits C-0456 and C-0458 through C-0463)
       or, in the alternative, that the Tribunal find these documents inadmissible and strike
       them from the record of the arbitration. The Respondent argued that these documents
       constituted confidential state secrets not subject to disclosure under Egyptian law.

1.51   On 24 February 2017, the Claimant applied to the Tribunal for leave to introduce
       additional documents into the record, including twelve Exhibits (C-0476 through C-
       0487) (the “New Documents”) and seven Legal Authorities (CL-0250 through CL-
       0256).

1.52   By letter of 28 February 2017, responding to the Respondent’s letter of 22 February
       2017, the Claimant declined to withdraw any of the documents and opposed the
       Respondent’s request that the Tribunal strike these documents from the record. The
       Claimant’s letter was accompanied by one new Exhibit (C-0488) 5 and sixteen
       additional Legal Authorities (CL-0257 through CL-0272).

1.53   On 1 March 2017, the Tribunal issued Procedural Order No. 11 (“PO11”), concerning
       the examination of expert witnesses.

1.54   On the same date, the Claimant requested leave from the Tribunal to introduce into
       the record a new Legal Authority. 6 By email of 5 March 2017, the Respondent
       indicated that it did not object to the Claimant’s request. The new Legal Authority
       was admitted into the record of the arbitration by the Tribunal on 6 March 2017. 7

1.55   On 2 March 2017, responding to the Claimant’s application of 24 February 2017, the
       Respondent stated that it did not oppose the admission of two of the New Documents
       (namely Exhibits C-0482 (Transcripts of the CRCICA case 896 Hearings of 30



5
  Dockets of Exhibits submitted on behalf of Mr. Sameh Fahmy in Case No. 41 of 2011, [C-0488].
6
  Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss, 21 February 2017,
[CL-0273].
7
  Tr. D1 10:16-22.


                                         Part I – Page 8 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 35 of 347



       January and 3 February 2017) and C-0487 (English translation of Exhibit NAV-175)),
       but raised arguments as to why the remainder should not be admitted into evidence.

1.56   On 2 March 2017, the Tribunal issued Procedural Order No. 12 (“PO12”) directing
       the Respondent to reply in writing to the Claimant’s letter of 28 February 2017. The
       Tribunal indicated that it wished to decide the procedural issue before the
       commencement of the Hearing on 6 March 2017.

1.57   By letter of 5 March 2017, responding to the Claimant’s letter of 28 February 2017,
       the Respondent reiterated its request that the Tribunal exclude from the record of the
       arbitration Claimant’s Exhibits C-0456 and C-0458 through C-0463, pursuant to
       Article 9(2)(f) of the IBA Rules.

1.58   The Hearing was held at ICSID in Washington D.C., USA, from 6 to 11 March 2017.
       In addition to the Members of the Tribunal, the Secretary of the Tribunal, court
       reports and interpreters, the following persons were present at the Hearing:

       On behalf of the Claimant:

       Counsel:

       Mr Doak Bishop                               King & Spalding
       Mr James Castello                            King & Spalding
       Mr Ed Kehoe                                  King & Spalding
       Ms Isabel Fernandez de la Cuesta             King & Spalding
       Ms Nilufar Hossain                           King & Spalding
       Mr Rami Chahine                              King & Spalding
       Ms Sara Burns                                King & Spalding
       Ms Sara McBrearty                            King & Spalding
       Mr David Weiss                               King & Spalding
       Ms Virginia Castelan                         King & Spalding
       Mr Timothy McKenzie                          King & Spalding
       Ms Zhennia Silverman                         King & Spalding
       Ms Carol Tamez                               King & Spalding

       The Claimant

       Mr Javier Gerboles De Galdiz                 Unión Fenosa Gas, S.A.
       Ms Wendy Valentina Quintero                  Unión Fenosa Gas, S.A.
       Ms Elena Feliu Vera                          Unión Fenosa Gas, S.A.
       Mr. Ignacio de la Pena                       Unión Fenosa Gas, S.A.


       On behalf of the Respondent


                                      Part I – Page 9 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 36 of 347




       Counsel:

       Ms Claudia Annacker                           Cleary Gottlieb Steen & Hamilton LLP
       Mr Robert T. Greig                            Cleary Gottlieb Steen & Hamilton LLP
       Mr J. Cameron Murphy                          Cleary Gottlieb Steen & Hamilton LLP
       Ms Laurie Achtouk-Spivak                      Cleary Gottlieb Steen & Hamilton LLP
       Mr Larry Work-Dembowski                       Cleary Gottlieb Steen & Hamilton LLP
       Ms Ariella Rosenberg                          Cleary Gottlieb Steen & Hamilton LLP
       Ms S. Ellie Norton                            Cleary Gottlieb Steen & Hamilton LLP
       Mr Pablo Mateos Rodríguez                     Cleary Gottlieb Steen & Hamilton LLP
       Ms Sarah Moy                                  Cleary Gottlieb Steen & Hamilton LLP
       Ms Emilie Mills                               Cleary Gottlieb Steen & Hamilton LLP

       The Respondent:

       Counsellor/ Mahmoud El Khrashy              Egyptian State Lawsuits Authority
                                                   (ESLA)
       Counsellor/ Amr Arafa                       Egyptian State Lawsuits Authority
                                                   (ESLA)
       Counsellor/ Yousria El Gamal                Egyptian State Lawsuits Authority
                                                   (ESLA)
       Counsellor/ Yasmine Shamekh                 Egyptian State Lawsuits Authority
                                                   (ESLA)
       Counsellor/ Nada Elzahar                    Egyptian State Lawsuits Authority
                                                   (ESLA)


1.59   The following persons testified in writing in written witness statements and expert
       reports before the Hearing:

       On behalf of the Claimant:

       Mr José Javier Fernández Martínez
       Mr José María Egea Krauel
       Mr Javier Sáez Ramírez
       Mr Paolo Conti
       Mr José Luis de Lara Alonso-Burón
       Mr Christopher John Goncalves
       Mr Kenneth B. Medlock III
       Mr Kiran P. Sequiera
       Mr Gardner William Walkup Jr.



       On behalf of the Respondent:

       Mr Hassan El Mahdy
       Mr Mahmoud Abdel Hameed



                                      Part I – Page 10 of 16
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 37 of 347



           Mr Ahmed Shaaban
           Dr Antón García
           Mr Ian Davison
           Dr Mohsin Khan
           Mr Gervase MacGregor


1.60      During the Hearing, the following persons testified orally before the Tribunal as
          factual and expert witnesses:

           On behalf of the Claimant:

           Mr Javier Sáez Ramírez                          Unión Fenosa Gas, S.A.
           Mr José María Egea Krauel                       Unión Fenosa Gas, S.A.
           Mr José Javier Fernández Martínez               Unión Fenosa Gas, S.A.
           Mr José de Lara Alonso-Burón                    Unión Fenosa Gas, S.A.
           Mr Christopher John Goncalves                   BRG
           Mr Gardner William Walkup Jr.                   BRG
           Mr Kenneth B. Medlock III                       Center for Energy Studies, Baker
                                                           Institute for Public Policy, Houston, TX
           Mr Kiran Sequeira                               Navigant

           On behalf of the Respondent:

           Mr Ahmed Shaaban                     Egyptian Natural Gas Company (GASCO)
           Mr Hassan El Mahdy                   Egyptian Natural Gas Holding Company (EGAS)
           Mr Mahmoud Abdel Hameed              Egyptian Natural Gas Holding Company (EGAS)
           Mr Gervase MacGregor                 BDO LLP
           Mr Ian Davison                       RPS Energy Consultants Limited
           Dr Antón García                      Compass Lexecon


1.61      On the first day of the Hearing, the Tribunal heard each side’s oral arguments on the
          outstanding procedural issues, including (i) the Respondent’s application of 22
          February 2017 to exclude certain documents from the record of the arbitration; and
          (ii) the Claimant’s application of 24 February 2017 to admit into the record the
          nineteen documents, including seven Legal Authorities and twelve Exhibits, of which
          two were no longer an issue. 8 Having deliberated on the two disputed applications,
          the Tribunal decided regarding the Respondent’s application of 22 February 2017 to
          admit Exhibits C-0456, C-0458 through C-0463, and C-0488 de bene esse. 9
          Regarding the Claimant’s application of 24 February 2017, the Tribunal decided to
          admit the new Legal Authorities. The Claimant’s new factual Exhibits were admitted

8
    Tr. D1 11-58.
9
    Tr. D1 56.


                                          Part I – Page 11 of 16
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 38 of 347



        de bene esse. 10 The Tribunal announced its decision without reasons, but indicated
        that it might wish to revisit the decision later. 11

1.62    As directed by the Tribunal on the final day of the Hearing, 12 by letter of 15 March
        2017 the Claimant confirmed that, having performed a comprehensive review of the
        hearing record, it had determined that, from the disputed ten New Documents. one
        was referred to during the Hearing (Exhibit C-0486). The Claimant maintained that
        the admission of the New Documents was warranted; and it requested that the
        Tribunal confirm the admission of all documents labeled C-0476 through C-0486.

1.63    The Tribunal addresses below the admission of these several “de bene esse” materials.

1.64    On 19 April 2017, the Parties agreed on transcript corrections. The finalized
        transcripts were sent to the Tribunal on 1 May 2017.

1.65    During the Pre-Hearing conference-call on 6 February 2017 and again at the
        Hearing, 13 the Tribunal requested the Parties to try to complete and provide an agreed
        chronology. On 21 April 2017, the Claimant sent to the Respondent a draft
        chronology for comments. On 22 April 2017, the Respondent objected to the draft
        prepared by the Claimant. On the same date, the Claimant transmitted its draft
        chronology to the Tribunal.

1.66    On 23 April 2017, the Tribunal inquired when the Respondent would be in a position
        to submit its own draft chronology and/or comment on the Claimant’s draft
        chronology. On 28 April 2017, the Respondent replied that it would provide
        comments within 2-3 weeks.

1.67    On 17 May 2017, each Party filed a statement of costs.

1.68    On 22 May 2017, the Respondent sent a redline PDF reflecting Respondent’s
        comments on the draft chronology prepared by the Claimant to the Tribunal. A clean
        Word version of the revised document was also attached.




10
   Tr. D1 57.
11
   Tr. D1 56.
12
   Tr. D6 1795.
13
   Tr. D6 1708-1709.


                                         Part I – Page 12 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 39 of 347



1.69   The “de bene esse” Materials: As to C-0456 and C-0458 to C-0463, these materials
       were submitted as exhibits to the Claimant’s Memorial on Jurisdiction and
       Admissibility. The Respondent requested that the Claimant withdraw them or,
       alternatively, that the Tribunal strike them from the record pursuant to Article 9(2)(f)
       of the IBA Rules. The Claimant refused to withdraw them. The Tribunal ruled on the
       first day of the Hearing that it should retain and inspect these documents de bene esse.

1.70   As to Exhibits C-0476 to C-0488, the Claimant submitted these materials on 24
       February (C-0476 through C-0487) and 28 February 2017 (C-0488). The Respondent
       did not oppose the admission of two of these documents, namely: C-0482 and C-0487.
       The Tribunal decided on the first day of the Hearing that these other materials would
       be inspected by the Tribunal de bene esse and ruled upon their admission later

1.71   The Tribunal has decided this procedural issue as follows: Only one of these
       documents was referred to by the Claimant during the Hearing, namely C-0486 (see
       the Claimant’s letter of 15 March 2017). In that letter, however, the Claimant asked
       the Tribunal to confirm the admission of all its materials. In the circumstances, in the
       absence of any material prejudice to the Respondent, the Tribunal has decided to
       admit all such materials into the evidential file.

1.72   The Six (Seven Documents): On 21 June 2017, the Respondent filed an application for
       the production of six additional documents produced by the Claimant in CRCICA
       Arbitration No. 896/2013. The Claimant objected to their production by letter of 30
       June 2017. The Respondent replied by letter of 8 August 2017.

1.73   On 4 September 2017, the Tribunal issued Procedural Order No. 13 (“PO13”). The
       Tribunal ordered the Claimant to produce to the Tribunal and the Respondent true
       copies of the requested documents de bene esse. The Tribunal made the production of
       these documents subject to the Parties’ entering into a suitable confidentiality
       agreement given that four of the documents were said to be confidential as regards
       other interested parties.

1.74   On 20 September 2017, following the execution by the Respondent of a
       confidentiality undertaking, the Claimant produced the six documents ordered by the
       Tribunal. The Claimant also produced an additional seventh contemporaneous




                                       Part I – Page 13 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 40 of 347



       document, a Termination Agreement dated 27 November 2003 (not covered by
       PO13).

1.75   By letter of 23 November 2017, the Respondent asserted that the six documents
       produced were highly relevant and material to the issues of corruption, reiterated its
       request that the Six Documents be admitted into evidence, and sought permission
       from the Tribunal to file a short submission on these documents to assist the Tribunal.
       By letters of 30 November 2017 and 8 December 2017, the Claimant objected to the
       application and requested that the Tribunal reject the Respondent’s proposal for a
       written submission supporting admission of the six documents.

1.76   On 12 December 2017, the Tribunal issued Procedural Order No. 14 (“PO14”). The
       Tribunal granted permission to the Respondent to submit, in writing, short
       observations not exceeding five pages on “the six documents.” Further, the Tribunal
       requested the Respondent to comment, in writing, upon the other matters raised in the
       Claimant’s letter dated 8 December 2017.

1.77   By its letter dated 8 December 2017, the Claimant informed the Tribunal (inter alia)
       of developments in the CRICA Arbitration (896) between UFG and EGAS:

             Earlier this week, on December 5, 2017, EGAS sought leave from the
             Tribunal in CRCICA Case 896 to disclose to Egypt the pleadings filed by
             UFG and EGAS on EGAS’ corruption defense in that case. EGAS
             explained to the Tribunal that it sought such leave because Egypt intends
             to submit these Case 896 pleadings in this arbitration. Specifically, EGAS
             stated: ‘We understand that the Arab Republic of Egypt would seek to
             place these submissions before the tribunal in Unión Fenosa Gas, S.A. v.
             Arab Republic of Egypt (ICSID Case No. ARB/14/4).’ Egypt’s
             determination to use these materials must be quite strong since EGAS
             made its request notwithstanding that the Case 896 Tribunal had already
             closed that proceeding and admonished the parties not to submit further
             requests […] As we have previously noted, EGAS has entered into a joint
             defense agreement with Egypt and is therefore doubtless well informed of
             Egypt’s intentions in this arbitration […].


1.78   Pursuant to PO14, the Respondent made its written submissions on the “six
       documents” and other matters by letter dated 21 December 2017. At the Tribunal’s
       request of 23 December 2017 under PO14, the Claimant submitted its response by
       letter dated 3 January 2018.




                                      Part I – Page 14 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 41 of 347



1.79   Pursuant to the Tribunal’s Procedural Order No. 15, the Respondent made further
       submissions by letter dated 22 January 2018; and the Claimant made further
       submissions by letter also dated 22 January 2018.

1.80   In its Procedural Order No. 16 dated 2 February 2018, the Tribunal decided as
       follows:

             1. The Tribunal refers to the Respondent’s application to the Tribunal for
             an order admitting new documents into this arbitration’s evidential file
             and to the Claimant’s opposition to the Respondent’s application. The
             Respondent’s application addressed originally only six documents. The
             Claimant thereafter produced a seventh document. The Tribunal considers
             that all seven documents should be read together for the purpose of this
             Procedural Order.
             2. The Tribunal refers to its Procedural Orders Nos 13, 14 and 15 and the
             Parties’ respective letters (or email messages) dated 22 January 2018
             (two), 3 January 2018, 21 December 2017, 8 December 2017, 30
             November 2017, 23 November 2017, 20 September 2017 (email), 19
             September 2017 (email), 8 August 2017, 30 June 2017 and 21 June 2017.
             3. Notwithstanding the Respondent’s application made at a late stage of
             this arbitration, the Tribunal considers that these six new documents are
             relevant to issues raised by the Parties’ dispute, as also the seventh
             document. Accordingly, the Tribunal has decided to admit these seven new
             documents into the evidential file, together with the Parties’ several
             submissions regarding these documents made in their respective
             correspondence listed above.
             4. This Procedural Order is strictly limited to the admission of the seven
             new documents into the evidential file. The arbitration’s evidential file is
             closed to the Parties. Nonetheless, the Tribunal reserves its right to
             request any further written explanations from the Parties.


1.81   The “Parallel Arbitrations”: By letter dated 8 June 2018, the Respondent informed
       the Tribunal of developments in certain “parallel arbitrations.” By letter dated 8 June
       2018, the Claimant responded to the Respondent’s said letter. By its Procedural Order
       No. 17 of 11 July 2018 (see also below), the Tribunal decided to retain these two
       letters on the file for information and not evidential purposes; and, in the
       circumstances, it rejected the Claimant’s application to respond further to the
       Respondent’s letter.




                                     Part I – Page 15 of 16
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 42 of 347



1.82   Closure: By its Procedural Order No. 17, the Tribunal closed the proceeding on 11
       July 2018, pursuant to ICSID Arbitration Rule 38(1). The Tribunal’s Order was
       dispatched to the Parties by email on the same date.




                                     Part I – Page 16 of 16
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 43 of 347



                                PART II: THE PARTIES’ DISPUTE

        (1) Introduction

2.1     A dispute exists under the Treaty between the Claimant, UFG, and the Respondent,
        the Arab Republic of Egypt, in regard to UFG’s alleged investments in Egypt
        regarding the Damietta natural gas liquefaction plant located in the northeast of Egypt
        (the “Damietta Plant”) and associated legal and contractual rights. In general terms,
        UFG’s      business   concerns     the    liquefaction,   shipping,   regasification   and
        commercialisation of natural gas. The Respondent, a sovereign State, advances
        objections as to jurisdiction and admissibility in regard to the Claimant’s claims.
        Alternatively, the Respondent requests the Tribunal to suspend this arbitration
        pending the resolution of similar disputes in other arbitrations. In the further
        alternative, the Respondent denies any liability to the Claimant and, if liable, disputes
        the amounts of compensation claimed by the Claimant.

        (2) The Claimant’s Claims

2.2     In summary, UFG contends that the Respondent has failed, through its own acts and
        omissions and through the acts and omissions of its State instrumentalities and organs
        for which the Respondent bears international responsibility (EGPC and EGAS), to
        afford to UFG’s investments in Egypt the protections granted by the Treaty. 1 UFG
        contends that its investments have suffered and continue to suffer significant harm as
        a result of the decisions attributable to the Respondent to curtail and cut the supply of
        natural gas to the Damietta Plant, which eventually resulted in the Damietta Plant’s
        complete shut-down for lack of the necessary gas supply. 2

2.3     UFG contends that the Respondent, through its own actions and omissions and by the
        acts and omissions of EGAS, EGPC and their affiliates, has breached its substantive
        obligations under the Treaty; namely: 3 (i) the obligation to grant fair and equitable
        treatment to UFG’s investments under Article 4(1); (ii) the obligation not to hamper
        by means of unjustified or discriminatory measures the management, maintenance,
        use, enjoyment, expansion or disposal of UFG’s investment under Article 3(1); (iii)
        the obligation to protect UFG’s investment under Article 3(1); and (iv) the obligation

1
  RfA, Paragraph 2.
2
  RfA, Paragraph 3.
3
  RfA, Paragraphs 26-29.


                                         Part II – Page 1 of 6
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 44 of 347



           to provide UFG’s investment with treatment not less favourable than that accorded to
           investments made by its own nationals or investors of a third country under Articles
           4(5) and 4(2) of the Treaty.

           (3) The Respondent’s Objections, Responses and Defences

2.4        In summary, as to jurisdiction and admissibility, the Respondent first contends that the
           Damietta project was “riddled with corruption”: UFG selected Halliburton, whose bid
           was US$ 50 million higher than that of the next competitor, as its subcontractor; and
           Halliburton’s CEO pleaded guilty in the USA to violations of the US Foreign Corrupt
           Practices Act, including bribes and kickbacks in connection with the Damietta
           Project. 4

2.5        In addition, the Respondent contends that UFG’s procurement of the Project is replete
           with “red flags.” As explained later in Part VII of this Award, these red flags include
           the following, based particularly on the “Six Documents”                                    :

           (i)    the Project takes place in a country known for corrupt payments, namely Egypt
                  at the time of the events in question;

           (ii)



           (iii) There is no substantial time lag between
                  and the date when the main contract is awarded to the principal (                        to 1
                  August 2000);

           (iv) The subject matter of the                              is not tangible (for example,




           (v)    The agent has a close personal or family relationship, or business relationship,
                  with a public official or relative of an official (such as that between Mr El Komy
                  and the Respondent’s Minister Mr Fahmy), which is the only qualification the
                  agent brings to the venture;
4
    Resp Obj Jur & Req for Bif, Paragraph 5.


                                               Part II – Page 2 of 6
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 45 of 347



        (vi) The agent is a shell company or has some other non-transparent corporate
                 structure (EATCO is a shell entity owned by members of Mr El Komy’s
                 family);

        (vii)




        (viii)




2.6     The Respondent submits, therefore, that the Tribunal lacks jurisdiction or should not
        exercise its jurisdiction because the Claimant procured its alleged investments through
        corrupt and illegal means in violation of Egyptian law and international public
        policy. 5

2.7     The Respondent next contends that the Claimant has failed to establish that its alleged
        investments were investments of a Spanish investor at the time that the acts and
        omissions occurred that the Claimant alleges to constitute violations of the Treaty.
        The Respondent submits that, in July 2007, SEGAS assigned to HSBC UK all of its
        rights under the Tolling Agreements in the context of a refinancing transaction that
        led UFG to pledge to HSBC Egypt its shares in SEGAS, and associated rights to the
        Damietta Plant, as security. Accordingly, the Respondent submits that the Claimant
        has failed to establish any investment under the Treaty. 6

2.8     The Respondent next contends that this dispute is essentially contractual in nature 7
        and has been submitted to contractual arbitrations. 8 Accordingly, the Respondent
        submits that the Tribunal has no jurisdiction or should not exercise its jurisdiction
        over this dispute.




5
  Resp Obj Jur & Req for Bif, Paragraph 7; Resp Rep Jur, Paragraph 8.
6
  Resp Obj Jur & Req for Bif, Paragraphs 44- 45 and 50; Resp Rep Jur, Paragraph 48.
7
  Resp Obj Jur & Req for Bif, Paragraph 51.
8
  Resp Rep Jur, Paragraph 73.


                                            Part II – Page 3 of 6
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 46 of 347



2.9     As to the suspension of this arbitration, the Respondent requests that this Tribunal
        suspend or stay this arbitration until the resolution of the contractual claims in the
        contractual arbitrations by the ICC and CRCICA tribunals. 9

2.10    As to the merits, the Respondent contends that the conduct of which UFG complains
        is not attributable to the Respondent; 10 nor is the conduct an exercise of sovereign
        powers that could engage the Respondent’s international responsibility under the
        Treaty; 11 there is, in any event, no breach of the FET standard of the Treaty; 12 the
        Respondent did not fail to accord protection to UFG’s investment; 13 the Respondent
        did not impair the management, maintenance, use, enjoyment or expansion of UFG’s
        investment by unjustified or discriminatory measures; 14 the Respondent did not fail to
        accord to UFG National or MFN Treatment; 15 and, in any event, any wrongful
        conduct complained of would be precluded by state of necessity, if, quod non, such
        conduct were attributable to the Respondent, involved an exercise of governmental
        authority and was not in conformity with the obligations under the Treaty. 16 Further,
        the Respondent contends that no recoverable damages have been proven by UFG. 17

        (4) The Parties’ Prayers for Relief

2.11    Jurisdiction/Admissibility - The Respondent’s Claim for Relief: The Respondent
        requests the Tribunal in Paragraph 110 of its Memorial on Objections to Jurisdiction
        and Request for Bifurcation, in material part:

               (b) Dismiss Claimant’s claims for lack of jurisdiction;
               (c) In eventu, decline to exercise jurisdiction over Claimant’s claims;
               […]
               (e) Order Claimant to pay to Respondent the full costs of this arbitration,
               including, without limitation, arbitrators’ fees and expenses,
               administrative costs, counsel fees, expenses and any other costs associated
               with this arbitration;

9
  Resp Obj Jur & Req for Bif, Paragraphs 90 to 92.
10
   Resp CM Merits, Paragraph 181.
11
   Resp CM Merits, Paragraph 213.
12
   Resp CM Merits, Paragraph 220.
13
   Resp CM Merits, Paragraph 288.
14
   Resp CM Merits, Paragraph 288.
15
   Resp CM Merits, Paragraph 314.
16
   Resp CM Merits, Paragraph 331.
17
   Resp CM Merits, Paragraph 367.


                                             Part II – Page 4 of 6
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 47 of 347



                  (f) Order Claimant to pay to Respondent interest on the amounts awarded
                  under (e) above until the date of full payment;
                  (g) Grant any further relief to Respondent as it may deem appropriate.
2.12       Jurisdiction/Admissibility - The Claimant’s Claim for Relief: The Claimant requests
           the Tribunal, in Paragraph 89 of its Counter-Memorial on Jurisdiction, to order the
           following relief:

                  (a) Reject Egypt’s jurisdictional objections in their entirety and confirm its
                  jurisdiction over the dispute;
                  (b) Order Egypt to pay all costs and expenses of the jurisdictional phase of
                  this arbitration, including the fees and expenses of UFG’s legal
                  representatives in respect of this phase and any other costs; and
                  [(c)] Order any further relief that the tribunal deems just and appropriate.
2.13       Stay/Suspension - The Respondent’s Claim for Relief: The Respondent requests the
           Tribunal in Paragraph 110 of its Memorial on Objections to Jurisdiction and Request
           for Bifurcation, in material part, to:

                  (d) In eventu, suspend the proceedings pending the resolution of the
                  Contractual Arbitrations [described as the ICC arbitration between
                  SEGAS and EGAS under the Tolling Agreement; the CRCICA arbitration
                  between UFG and EGAS under the SPA; and the CRCICA arbitration
                  between UFG and EGAS under the SPA).
2.14       Stay/Suspension - The Claimant’s Claim for Relief: The Claimants requests the
           Tribunal in Paragraph 212 of its Rejoinder Memorial on Jurisdiction and
           Admissibility, in material part to:

                   (c) Deny Egypt’s request that these proceedings be suspended pending
                  resolution of the CRCICA and ICC arbitrations […]
2.15       Merits: The Claimant’s Claim for Relief: The Claimant requests the Tribunal, in
           Paragraph 638 of its Memorial on the Merits, 18 to order the following relief:

                  a. Declare that Egypt has violated the BIT in connection with its treatment
                  of UFG and UFG's investment;
                  b. Award Claimant compensation for the full amount of damages it
                  suffered due to Egypt's breaches of its BIT obligations, in the amounts set
                  forth in this Memorial;



18
     See also the Claimant’s request in the Reply on the Merits, Paragraph 473.


                                                Part II – Page 5 of 6
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 48 of 347



                  c. Award Claimant pre-award and post-award interest on any
                  compensatory amounts until the date of full satisfaction of the award, at a
                  rate to be determined by the Tribunal in accordance with the BIT;
                  d. Order Egypt to pay all costs and expenses of this arbitration, including
                  ICSID's administrative fees, the fees and expenses of the Arbitral Tribunal,
                  the fees and expenses of UFG's legal representatives in respect of this
                  arbitration and any other costs of this arbitration; and
                  e. Grant any other and further relief that it deems just and proper.
2.16       Merits: The Respondent’s Claim for Relief: The Respondent requests the Tribunal, in
           Paragraph 389 of its Counter-Memorial on the Merits, 19 to order the following relief:

                  (a) Dismiss the Claimant's claims in their entirety for lack of jurisdiction
                  and/or as inadmissible;
                  (b) In eventu, stay the proceeding pending the resolution of the contractual
                  arbitrations;
                  (c) Alternatively, dismiss Claimant’s claims on the merits in their entirety;
                  (d) In the further alternative, declare that Claimant is not entitled to the
                  damages it seeks, or to any damages;
                  (e) In any event, order Claimant to pay all the costs of this arbitration as
                  well as the Respondent's legal costs and expenses in connection with this
                  arbitration, including but not limited to its attorney's fees and expenses
                  and the fees and expenses of its experts; and
                  (f) grant such further relief against Claimant as the Tribunal deems fit and
                  proper.




19
     See also the Respondent’s request in the Rejoinder on the Merits, Paragraph 465.


                                                Part II – Page 6 of 6
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 49 of 347



                                PART III: THE PRINCIPAL TEXTS

       (1) Introduction

3.1.   The Tribunal here describes and recites, for later ease of reference, the principal legal
       texts to which it refers later in this Award.

       (2) The Treaty [C-0001]

3.2.   The Treaty was signed between Spain and Egypt on 3 November 1992; and it entered
       into force on 26 April 1994.

3.3.   Article 1 of the Treaty, “Definitions,” provides in material part (to which the Tribunal
       has here added square brackets for ease of reference below):

             For the purposes of the present Agreement,
             1. The term ‘Investor’ means:
             a) any individual who, in the case of Spanish investors, is resident in Spain
             under Spanish law and, in the case of investors of the other Party,
             possesses its nationality pursuant to the law of that Party;
             b) any legal entity, including companies, associations of companies,
             trading corporate entities and other organizations which is incorporated
             or, in any event, is properly organized under the law of that Party and is
             actually managed from the territory of that Party.
             2. The term ‘Investment’ means any kind of assets, such as goods and
             rights of all sorts, acquired under the law of the host country of the
             investment and in particular, although not exclusively, the following:
             - [1] shares and other forms of participation in companies;
             - [2] rights arising from all types of contributions made for the purpose of
             creating economic value, including every loan granted for this purpose,
             whether capitalized or not;
             - [3] movable and immovable property and any other property rights such
             as mortgages, loans or pledges;
             - [4] any rights in the field of intellectual property, including patents and
             trademarks, as well as manufacturing licences and know-how;
             - [5] rights to engage in economic and commercial activities authorized by
             law or by virtue of a contract, particularly those rights to search for,
             cultivate, extract or exploit natural resources, in accordance with existing
             laws and regulations.




                                      Part III – Page 1 of 11
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 50 of 347



             3. The term ‘returns’ refers to income deriving from an investment in
             accordance with the definition contained above, and includes, in
             particular, profits, dividends and interests.
             4. The term ‘territory’ designates the land territory and territorial waters
             of each of the Parties, as well as the exclusive economic zone and the
             continental shelf that extends outside the limits of the territorial waters of
             each of the Parties, over which they have or may have jurisdiction and
             sovereign rights for the purposes of prospectioning [sic], exploration and
             conservation of natural resources, pursuant to international law.
3.4.   Article 3 of the Treaty, “Protection,” provides in material part:


             1. Each Party shall protect in its territory the investments made in
             accordance with its laws and regulations, by investors of the other Party
             and shall not hamper, by means of unjustified or discriminatory measures,
             the management, maintenance use, enjoyment, expansion, sale and if it is
             the case, the liquidation of such investments.
3.5.   Article 4 of the Treaty, “Treatment,” provides in material part:


             1. Each Party shall guarantee in its territory fair and equitable treatment
             for the investments made by investors of the other Party.
             2. This treatment shall not be less favorable than that which is extended by
             each Party to the investments made in its territory by investors of a third
             country.
             […]
             5. In addition to the provisions of paragraph 2 of this article, each Party
             shall apply, under its own law, no less favourable treatment to the
             investments of investors of the other Party than which is that granted to its
             own investors.
3.6.   Article 6 of the Treaty, “Nationalization and Expropriation,” provides in material part:


             The nationalization, expropriation or any other measure of similar
             characteristics or effects that may be applied by the authorities of one
             Party against the investments in its own territory of investors of the other
             Party must be applied exclusively for reasons of public interest pursuant to
             the law, and shall in no case be discriminatory. The Party adopting such
             measures shall pay to the investor or his legal beneficiary an adequate
             indemnity in convertible currency without unjustified delay.
3.7.   Article 11 of the Treaty, “Disputes between One Party and Investors of the Other
       Party”, provides in material part (the “Arbitration Agreement,” to which the Tribunal
       has here added square brackets for ease of reference below):



                                     Part III – Page 2 of 11
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 51 of 347



             1. Disputes between one of the Parties and one investor of the other Party
             shall be notified in writing, including a detailed information, by the
             investor to the host Party of the investment. As far as possible the Parties
             shall endeavour to settle these differences by means of a friendly
             agreement.
             2. If these disputes cannot be settled in this way within six months from the
             date of the written notification mentioned in paragraph 1, the conflict shall
             be submitted, at the choice of the investor, to:
             - [1] a court of arbitration in accordance with the Rules of Procedure of
             the Arbitration Institute of the Stockholm Chamber of Commerce.
             - [2] the court of arbitration of the Paris International Chamber of
             Commerce.
             - [3] the ad hoc court of arbitration established under the Arbitration
             Rules of Procedure of the United Nations Commission for International
             Trade Law.
             - [4] the International Center for Settlement of Investment Disputes
             (ICSID) set up by the ‘Convention on Settlement of Investment Disputes
             between States and Nationals of other States’, in case both Parties become
             signatories of this Convention.
             - [5] Regional Center for International Commercial Arbitration in Cairo.
             3. The arbitration shall be based on:
             - [1] the provisions of this agreement;
             - [2] the national law of the Party in whose territory the investment was
             made, including the rules relative to conflicts of law;
             - [3] the rules and the universally accepted principles of international law.
             4. The arbitration decisions shall be final and binding for the parties in
             conflict. Each Party undertakes to execute the decisions in accordance
             with its national law.

       (3) The SPA [C-0002]

3.8.   The Sale and Purchase Agreement dated 1 August 2000 between UFACEX as Buyer
       (later “assigned” to UFG) and EGPC as Seller (later “assigned” to EGAS) (the
       “SPA”) provides in material part, as follows:

3.9.   Article 5.1 of the SPA: “Seller’s Obligations”


             [1] Given that the capacity of the Complex shall be known once the EPC
             Contract is executed, Buyer shall notify Seller the nominal capacity of the
             Complex as prompt [sic] as possible after signature of the EPC Contract,


                                     Part III – Page 3 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 52 of 347



            and Seller commits to sell and deliver to the Buyer at the Delivery Point up
            to the maximum of the amount of NG needed for the nominal capacity of
            the Complex, according to the terms of this Agreement and the nomination
            procedure to be included in the Coordination, Operating and
            Measurement Agreement.
            [2] In the event that new natural gas liquefaction trains are constructed by
            Buyer, then Buyer shall notify Seller of the nominal capacity of the new
            train/s as prompt [sic] as possible and Seller undertakes to sell and deliver
            to Buyer at the Delivery Point up to the maximum of the amount of NG and
            daily quantities of NG needed for such capacity.
            [3] Seller shall also sell and deliver to the Buyer at the Delivery Point the
            NG that Buyer requests for the execution of the commissioning, start-up
            and testing, and any other action needed for the commercial operation of
            the Complex, at the price set forth in Article 13, and with the specific
            delivery conditions set forth under the Coordination, Operating and
            Measurement Agreement.
            [4] Seller shall be the exclusive responsible [sic] for the transportation,
            supply and delivery of NG to the Delivery Point specified in Article 12.
            [5] Seller shall at all times keep a back up supply to meet an on stream
            (load) factor of 95% of the LNG Complex.
3.10. Article 6.1 of the SPA: “Take or Pay”

            During each Contract Year, Buyer will be obligated to purchase, take and
            pay for, or pay for if not taken a minimum of ninety per cent (90%) of the
            ACQ applicable for such Contract Year, less any amount of NG to be
            deducted from the ACQ (or from the quantity applicable for each Contract
            Year of the Build-up period, as the case may be) due to the occurrence of
            (i) Force Majeure events, (ii) Seller’s failure to supply the NG, and/or (iii)
            scheduled maintenance of the Complex (‘Adjusted ACQ’).
            If for any reason whatsoever, the capacity of the Complex is increased
            (due to the increase in capacity of the first train up to a maximum of 10%
            of the then existing ACQ or due to the construction of new train/s), Seller
            shall be obligated to sell and deliver to Buyer the NG necessary for that
            increase in capacity. The take or pay obligations of the Buyer for the first
            train shall not be altered and therefore they shall be 90% of the ACQ as
            defined in 4.1, less the amounts and concepts mentioned in (i), (ii) and (iii)
            of this Section 6.1.
3.11. Article 8.1 of the SPA: “Failure to Supply NG”

            [1] If Seller, for reasons other than Force Majeure or Buyer’s failure to
            take, fails to deliver at the Delivery Point a quantity of NG nominated by
            Buyer according to this Agreement, Seller shall be liable to Buyer for any
            damages, costs and/or expenses (to the extent permissible under Egyptian
            laws, but excluding consequential damages and loss of profits) arising


                                    Part III – Page 4 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 53 of 347



            from Seller’s failure to supply, including (i) third party’s claims and
            penalties against Buyer, (ii) costs, extra-costs, damages and expenses
            caused to the Complex arising from Seller’s failure to supply, including
            operation and maintenance costs (expressed in USD per MMBTU), and
            capital investment costs (expressed in USD per MMBTU).”
            [2] Seller’s liability vis-a-vis Buyer as a result of this Section 8.1 shall not
            exceed an amount equivalent to ninety per cent (90%) of the Price
            applicable to the NG not delivered by Seller.
3.12. Article 9.1 of the SPA: “NG Specifications”

            The quality specification of the NG to be supplied to Buyer, shall be in
            accordance with the Specifications contained in Annex 2 (‘NG
            Specifications’) of this Agreement, which shall include the typical values
            for such NG and the limits of such values which are acceptable for Buyer.
            The procedures for measurement of quality and tests shall be developed in
            the Coordination, Operating and Measurement Agreement referred to in
            Article 19.
3.13. Article 11.1 of the SPA: “Scheduling”

            The provisions regarding the nominations, procedures, deviations from
            nominations, commissioning and tests, and maintenance, among others,
            shall be developed by the Parties in the Coordination, Operating and
            Measurement Agreement referred to in Article 19.
3.14. Article 15.1 of the SPA: “Definition of Force Majeure”

            For the purposes of this agreement ‘Force Majeure’ means an event or
            circumstance which is beyond the reasonable control of a Party or Parties
            (acting and having acted with reasonable level of due diligence) resulting
            in or causing failure by the Party concerned to perform any of its
            obligations hereunder.
3.15. Article 15.2 of the SPA: “Suspension of Obligations”

            The Parties shall be relieved from liability under this Agreement for so
            long as and to the extent that due to Force Majeure, and without limiting
            the generality of the foregoing Section 15.1, any of the following events or
            circumstances, (each of which shall constitute a Force Majeure event only
            to the extent that it satisfies the requirements of Section 15.1) occurs:
            Any act of war, invasion, armed forces conflict or act of foreign enemy,
            blockade, embargo or revolution.
            Any riot, insurrection, civil commotion, act or campaign of terrorism or
            sabotage that is part of religious or ethnic unrest or commotion that is
            widespread or nationwide, such as, by way of example and not limitation,
            actions associated with or directed against the Buyer (or its contractors)



                                    Part III – Page 5 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 54 of 347



            as a part of a broader pattern of actions against companies or facilities
            with foreign ownership or management.
            […]
            (iv)     Strikes, works to rule, labor unrest or go-slows that are
            widespread or nationwide or that are of a political nature, (but not where
            the same is related to the Seller or any of their assignees, affiliates, joints
            ventures [sic], contractors and subcontractors or successors in title) such
            as, by way of example and not limitation, labor actions directed against
            the Buyer (or of its contractors and subcontractors) as a part of a broader
            pattern or labor actions against companies or facilities with foreign
            ownership or management.
            […]
            The parties shall further be relieved from liability under this Agreement as
            follows:
            (A) In the case of Seller:
                (1) For so long and to the extent that due to Force Majeure and/or
                (2) For so long as and to the extent that owing to the failure due to
                    Force Majeure by a third party, acting with a reasonable level of
                    due diligence of its obligations to Seller to produce, transport,
                    process, or handle NG to be made available to Buyer hereunder
                    provided that in respect of such failure by a third party, the
                    reasons giving rise to such failure would constitute a Force
                    Majeure event as defined in this Agreement affecting to such third
                    party, Seller is unable to make available the properly nominated
                    quantity of NG in accordance with this Agreement […].
                  Where Force Majeure partially affects Seller’s obligation to supply
                  NG to Buyer and to any other purchaser/s, Seller shall treat Buyer no
                  worse than any other present or future purchaser/s of NG. This right
                  shall be binding upon the Parties at all times, including the event of
                  shortage of NG […]
3.16. Article 15(3)(b): “Failure of Market”

            In the case of the Seller, Force Majeure shall not include changes in
            market conditions including, without limitation, changes that:
                    (i) Directly or indirectly affect the demand for or price of NG.
                    (ii) Result in the diversion of NG to other users,
                    (iii) Are due to the inability of the transportation system and/or
                    pipeline (whether for reasons of maintenance, repairs or lack of
                    capacity or otherwise) to meet consumer demand and/or Buyer
                    demand.



                                    Part III – Page 6 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 55 of 347



3.17. Article 16.1 of the SPA: “Governing Law”

            This Agreement shall be governed and interpreted in accordance with the
            provisions hereof and, where not expressly provided, it shall be governed
            by Egyptian laws.
3.18. Article 16.4 of the SPA: [CRCICA Arbitration]

            (a) Any dispute, controversy or claim arising out of or in connection with
            this Agreement, or breach, termination or invalidity thereof between the
            Parties, shall be settled by arbitration in accordance with the Arbitration
            Rules of the Cairo Regional Center for International Commercial
            Arbitration (the ‘Cairo Center’) in effect on the date of execution of this
            Agreement.
            […]
            (f) The award of the arbitrators shall be final and binding upon the Parties
            and the arbitral award rendered shall be final and conclusive.
3.19. Article 20 of the SPA: “Sovereign Immunity”

            To the extent that any of the Parties may in any jurisdiction claim for itself
            or its assets immunity from suit, execution, attachment (whether in aid of
            execution, before judgement or otherwise) or other legal process and to
            the extent that in any such jurisdiction there may be attributed to itself or
            its assets such immunity (whether or not claimed), such Party hereby
            irrevocably waives such immunity to the full extent permitted by the laws
            of such jurisdiction.
            Buyer and Seller represent and warrant to each other that neither of them
            nor any of their respective shareholders have any legal privileges or
            special rights that could render this Agreement or the arbitral awards
            granted pursuant to Section 16.4 totally or partially unenforceable against
            them.
3.20. Article 21.1 of the SPA: “EGPC’s support to the Project”

            EGPC undertakes to procure that the Egyptian authorities undertake not
            to interfere with the rights of Buyer under this Agreement, and not to
            dictate or promulgate any act or regulation which could directly or
            indirectly affect the rights of Buyer under this Agreement, or affect the
            capacity of Buyer to perform its obligations under this Agreement, even in
            the case of a NG shortage in Egypt, save for Force Majeure situations as
            defined in this Agreement.
            EGPC shall also assist and actively collaborate with Buyer to obtain any
            authorization and/or legal, administrative or governmental benefit to
            Buyer for the Project and/or construction of the Complex.




                                    Part III – Page 7 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 56 of 347



3.21. Article 23.2 of the SPA: “Adequacy of Supply”

            Seller is the sole responsible [sic] for securing adequate supplies of NG for
            performance of its obligations hereunder. Seller shall, throughout the
            Term, provide Buyer or Lenders with such further assurances as Buyer or
            Lenders may reasonably request from time to time regarding the continued
            adequacy of NG supply sources relied upon by Seller to perform
            hereunder. In no case this shall represent for Seller additional obligations
            to those set forth in this Agreement.
3.22. Article 24.1 of the SPA: “Mutual Representations”

            Each Party represents and warrants to the other Party that (a) it possesses
            all power, authority, and applicable approvals (if any) necessary for it to
            enter into this Agreement, (b) this Agreement constitutes the valid and
            binding obligation of such Party enforceable against it in accordance with
            the terms thereof, (c) the execution, delivery, and performance hereof will
            not cause such Party t be in violation of any other agreement or law,
            regulation, order, or court process or decision to which it is a party or by
            which it or its properties are bound or affected, (d) it has and will
            maintain all regulatory authorizations, certificates, and documentation as
            may be necessary and legally required for it to transport, buy, sell or make
            sales for resale of NG sold or purchased under this Agreement; (e) it is a
            producer, processor, or commercial user of, or a merchant handling, of
            [sic] NG and has entered into this Agreement solely for purposes related to
            its business as such, (f) it has consulted with its own legal, regulatory, tax,
            business, investment, financial, and accounting advisors to the extent it
            has deemed necessary, and it has made its own investment, hedging, and
            trading decisions (including decisions regarding the suitability of this
            Agreement) based upon its own judgement and upon any advice from such
            advisors as it has deemed necessary and not upon any view expressed by
            the other Party, (g) it understands the terms, conditions, and risks of this
            Agreement and is capable of assuming and willing to assume (financially
            and otherwise) those risks, (h) it is acting as principal, and not as agent,
            fiduciary, or any other capacity, and (i) the other Party is not acting as a
            fiduciary or financial, investment, or commodity trading advisor for it.
3.23. Article 24.3 of the SPA: “Adequacy of Supply of NG”

            Seller is aware that the supply of NG to Buyer under this Agreement is a
            key element for the successful development of the Project, and therefore
            Seller represents and warrants that its availability of NG will be sufficient
            to feed the Complex under the terms and conditions of this Agreement.
            Also, Seller represents and warrants that it has, and will have during the
            Term, all the legal, administrative and corporate rights, licenses and
            authorizations to deliver the NG at the Delivery Point and to comply with
            all its obligations under this Agreement.




                                    Part III – Page 8 of 11
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 57 of 347



       (4) The EGAS Tolling Contract [C-0003]

3.24. The Tolling Contract dated 30 June 2003 between EGAS (as Toller) and SEGAS (as
       Owner) (the “EGAS Tolling Contract”) provided in material part, as follows:

3.25. Article 11.1: “Governing Law”

             This Contract shall be governed by and interpreted in accordance with the
             provisions hereof and by English law. English law shall govern the
             procedure of any arbitration under Article 11.3 (Arbitration).
3.26. Article 11.3: [ICC Arbitration, Paris]

             Any Dispute arising in connection with this Contract and that is not solved
             through Article 11.2 (Referral of Disputes to Senior Management) shall be
             finally settled under the Rules of Conciliation and Arbitration of the
             International Chamber of Commerce. In relation to an arbitration:
             (a) the language of the arbitration shall be English;
             (b) the place of arbitration shall be Paris; and
             (c) there shall be three arbitrators, the first being appointed by the Owner,
             the second being appointed by the Toller and the third being appointed by
             the Owner and the Toller or, if either the Owner or the Toller has failed lo
             appoint an arbiter or both have failed to agree upon the appointment of
             the third arbiter within thirty (30) days of the date the Parties determined
             to submit the dispute to arbitration, being appointed in accordance with
             the said Rules.
3.27. Article 13(a): “Representations and Warranties”

             Each Party represents and warrants to the other Party that (a) it possesses
             all power, authority, and applicable approvals (if any) necessary for it to
             enter into this Contract and the Co-ordination Agreement, […].

       (5) The ICSID Convention [CL-0096]

3.28. Article 25(1) of the ICSID Convention:

             The jurisdiction of the Centre shall extend to any legal dispute arising
             directly out of an investment, between a Contracting State (or any
             constituent subdivision or agency of a Contracting State designated to the
             Centre by that State) and a national of another Contracting State, which
             the parties to the dispute consent in writing to submit to the Centre. When
             the parties have given their consent, no party may withdraw its consent
             unilaterally.




                                     Part III – Page 9 of 11
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 58 of 347



       (6) The ILC Articles on State Responsibility [CL-0064]

3.29. Article 4 of the ILC Articles: “Conduct of organs of a State”

             (1) The conduct of any State organ shall be considered an act of that State
             under international law, whether the organ exercises legislative, executive,
             judicial or any other functions, whatever position it holds in the
             organization of the State, and whatever its character as an organ of the
             central Government or of a territorial unit of the State.
             (2) An organ includes any person or entity which has that status in
             accordance with the internal law of the State.
3.30. Article 5 of the ILC Articles: “Conduct of persons or entities exercising elements of
       governmental authority”

             The conduct of a person or entity which is not an organ of the State under
             Article 4 but which is empowered by the law of that State to exercise
             elements of the governmental authority shall be considered an act of the
             State under international law, provided the person or entity is acting in
             that capacity in the particular instance.
3.31. Article 8 of the ILC Articles: “Conduct directed or controlled by a State”

              The conduct of a person or group of persons shall be considered an act of
             a State under international law if the person or group of persons is in fact
             acting on the instructions of, or under the direction or control of, that
             State in carrying out the conduct.
3.32. Article 11 of the ILC Articles: “Conduct acknowledged and adopted by a State as its
      own”

             Conduct which is not attributable to a State under the preceding articles
             shall nevertheless be considered an act of that State under international
             law if and to the extent that the State acknowledges and adopts the conduct
             in question as its own.
3.33. Article 25 of the ILC Articles: “Necessity”

             1. Necessity may not be invoked by a State as a ground for precluding the
             wrongfulness of an act not in conformity with an international obligation
             of that State unless the act:
             (a) is the only way for the State to safeguard an essential interest against a
             grave and imminent peril; and
             (b) does not seriously impair an essential interest of the State or States
             towards which the obligation exists, or of the international community as a
             whole.




                                    Part III – Page 10 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 59 of 347



            2. In any case, necessity may not be invoked by a State as a ground for
            precluding wrongfulness if:
            (a) the international obligation in question excludes the possibility of
            invoking necessity; or
            (b) the State has contributed to the situation of necessity.
3.34. Article 36 of the ILC Articles: “Compensation”

            1. The State responsible for an internationally wrongful act is under an
            obligation to compensate for the damage caused thereby, insofar as such
            damage is not made good by restitution.
            2. The compensation shall cover any financially assessable damage
            including loss of profits insofar as it is established.




                                    Part III – Page 11 of 11
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 60 of 347



                               PART IV: THE PRINCIPAL ISSUES


      (1) Introduction

4.1   The Tribunal divides the principal matters and issues arising from the Parties’ dispute
      into the following categories, as here numbered by reference to the Parts of the Award
      that follow.

      (2) Principal Issues

4.2   (V) Principal Facts: In Part V of the Award, the Tribunal describes the relevant
      persons and events. The latter takes the form of a chronology, limited to the facts
      found necessary by the Tribunal for the purposes of this Award.

4.3   (VI) Jurisdiction (with Admissibility) Issues: In Part VI of the Award, the Tribunal
      addresses the Respondent’s jurisdictional objections; namely (as alleged by the
      Respondent): (i) the absence of any protected investments within the meaning of
      Article 1 of the Treaty and Article 25(1) of the ICSID Convention; (ii) the “claim-
      splitting” tactics employed by the Claimant and SEGAS in their disputes and several
      arbitrations with the Respondent and EGAS; and (iii) the contractual nature of the
      Claimant’s claims.

4.4   (VII) Corruption Issues: In Part VII of the Award, the Tribunal addresses the
      Respondent’s other objection to jurisdiction and admissibility based on “corruption,”
      namely the several alleged acts of corruption by the Claimant (including its
      predecessor UFACEX) in procuring the SPA made with EGPC (succeeded by EGAS).

4.5   (VIII) Necessity Issues: In Part VIII of the Award, the Tribunal addresses the defence
      of necessity under customary international law pleaded by the Respondent to preclude
      its international responsibility for the alleged international wrongs under the Treaty
      towards the Claimant. (The Treaty does not contain any specific provision on the
      defence of necessity).

4.6   (IX) Merits Issues: In Part IX of the Award, the Tribunal addresses the merits of the
      Claimant’s claims and the Respondent’s defences under the Treaty.




                                    Part IV – Page 1 of 2
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 61 of 347



4.7    (X) Compensation Issues; In Part X of the Award, the Tribunal addresses the Parties’
       respective submissions on compensation, applying the legal principles applicable
       under the Treaty and international law.

4.8    (XI) Stay/Suspension Issues: In Part XI of the Award, the Tribunal addresses the
       Respondent’s contention (opposed by the Claimant) that the Tribunal should decline
       to exercise its jurisdiction, or order a stay (or suspension) of this arbitration pending
       the resolution of CRCICA and ICC arbitrations.

4.9    (XII) Costs Issues: In Part XII of the Award, the Tribunal addresses the Parties’
       respective claims for legal and arbitration costs under Article 61(2) of the ICSID
       Convention (namely, the expenses incurred by the Parties in connection with this
       arbitration, the fees and expenses of the members of the Tribunal and the charges for
       the use of ICSID’s facilities).

4.10   The list and description of these principal issues is not exhaustive. Moreover, the
       Tribunal has not found it necessary or appropriate to decide in this Award all issues
       forming part of the Parties’ overall dispute.




                                         Part IV – Page 2 of 2
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 62 of 347



                                    PART V: THE PRINCIPAL FACTS

          (1) Introduction

5.1       The following description of persons and events is not exhaustive, albeit lengthy.
          Moreover, the events are mostly confined to evidential references to contemporary
          documentation in the form of a documentary chronology. The chronology is largely
          drawn from the Parties’ own chronologies submitted at the request of the Tribunal.
          These rival chronologies were not agreed between the Parties; and, further, it should
          not be assumed that any Party agrees with the Tribunal’s chronology below, recording
          the more limited facts found necessary by the Tribunal for the purpose of this Award.

          (2) Dramatis Personae

5.2       The project for the Damietta Plant included several legal and other persons, at
          different times.

5.3       UFG: UFG is the Claimant. It is a company incorporated under the laws of Spain, and
          (by “assignment”) a contractual party to the SPA. It also owns just under 80% of
          SEGAS’ shares. Mr J.M. Egea Krauel was UFG’s Chairman from December 2009
          onwards. In March 2010, Mr J. Sáez Ramírez was appointed UFG’s Executive Vice-
          President for Supply and Operations. Both testified as factual witnesses in this
          arbitration. 1

5.4       UFACEX: UFG’s predecessor-in-interest in regard to the SPA and the Damietta Plant
          was Unión Fenosa Desarrollo y Acción Exterior S.A. (“UFACEX”). It was a wholly
          owned subsidiary of Unión Fenosa, which later merged with another company to
          become Gas Natural Fenosa SDG, S.A., and which holds 50% of the shares in UFG.

5.5       UFGC: UFG owns 99.99% of UFGC. UFGC bought gas from UFG, and sold it on to
          other customers outside Egypt.

5.6       SEGAS: SEGAS, the owner and operator of the Damietta Plant, is owned as to just
          under 80% by UFG. UFG established SEGAS in 2000, as an Egyptian joint stock
          company majority-owned by UFG, to develop and operate the Damietta Plant. At the
          time of the SPA, the Damietta Free Zone was operative, having been established in

1
    Egea Krauel WS; Tr. D2 482-552; Sáez Ramírez WS1 and WS2; Tr. D2 401-477.


                                          Part V – Page 1 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 63 of 347



       1993. 2 As intended by UFG, SEGAS was granted tax-free status under Egyptian tax
       laws by GAFI (the Respondent’s General Authority for Foreign Investment and Free
       Zones). 3 That tax status was changed by the Respondent in 2008. That change forms
       part of UFG’s claims in this arbitration.

5.7    Of SEGAS’ directors from 2000 to 2009, Mr Fernández Martínez testified as a factual
       witness in this arbitration. Another former director and shareholder was Mr Yehia El
       Komy (who was not called as a witness in this arbitration). Mr J.L. de Lara Alonso-
       Burón was an engineer employed by SEGAS at the Damietta Plant from April 2005 to
       December 2012 (excepting a period of convalescence in Spain from December 2006
       to November 2007). He testified as a factual witness in this arbitration. 4

5.8    As Mr Fernández Martínez testified:

              Unión Fenosa decided from the beginning to create a local corporate
              vehicle, SEGAS, for the sole purpose of building, owning and operating
              the Damietta Plant. SEGAS was incorporated in Egypt in 2000. SEGAS
              does not itself own, purchase, or export gas but instead provides
              liquefaction services in exchange for the payment of a tolling fee. The fee
              is to be paid by UFG and EGAS as tollers (companies who own natural
              gas that is liquefied at the LNG plant) under two separate Tolling
              Contracts and is prorated on the basis of the gas quantities they have
              contracted to toll through the Plant. EGPC and EGAS each obtained 10%
              ownership of SEGAS; and EGAS obtained 51.98% of the Plant’s
              production capacity for an initial four-year period and thereafter only up
              to 41.80% for the remaining contract years. 5
5.9    Gas Natural Fenosa: In 2009, Unión Fenosa merged with Gas Natural SDG, S.A.,
       becoming “Gas Natural Fenosa.” As a result, Gas Natural Fenosa owns 50% of UFG,
       which in turn owns 79.99870% of SEGAS. The remaining shares in SEGAS are
       owned by EGAS (10%), EGPC (10%) and a subsidiary of Gas Natural Fenosa
       (0.00087%).

5.10   ENI: In 2003, Unión Fenosa sold 50% of its interest in UFG to ENI Spa. (“ENI”).




2
  Cl Mem Merits, Paragraph 43.
3
  Decision of the Director of GAFI No. 3336 of 2001 regarding a License for the Spanish Egyptian Gas
Company (SEGAS) to Carry out its Activities in accordance with the Private Free Zone Regime, [R-0075].
4
  De Lara Alonso-Burón WS; Tr. D2 636-670.
5
  Fernández Martínez WS, Paragraph 17.


                                        Part V – Page 2 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 64 of 347



5.11       For ease of reference below, save where the context requires otherwise, these different
           entities are described as “Unión Fenosa,” “Gas Natural Fenosa,” “SEGAS,”
           “UFACEX” and “UFG” (as the sole Claimant in this arbitration).

5.12       EATCO: The Egyptian Arab Trading Company (“EATCO”) is an Egyptian company,
           operated and controlled by Mr Yehia El Komy, a national of Egypt. From the early
           days of the Project, EATCO and Mr El Komy had a relationship with Unión Fenosa.
           Mr El Komy was not a witness in this arbitration.

5.13       In brief, this relationship included the following: EATCO and UFACEX entered into
           an agreement on 9 March 2000, 6 under which the parties were to undertake a pre-
           feasibility study into the Damietta Plant, and EATCO was to provide logistical and
           technical support to UFACEX. UFACEX




5.14       Mr El Komy: As already indicated, Mr Yehia El Komy was an Egyptian businessman,
           operating EATCO, of which he was the Chairman and Managing Director. His role in
           the Project is controversial and strongly disputed between the Parties. As pleaded in
           the Claimant’s Rejoinder on Jurisdiction and Admissibility, the Claimant contended
           that Mr El Komy was the originator of the Project, a partner of UFACEX and that the
           fees he received were relatively modest in the light of his contributions to the Project,
           beginning with events leading up to the SPA. 10




6
    Agreement between UFACEX and EATCO, 9 March 2000, [C-0439].



10
     Cl Rej Jur, Paragraphs 8 and 54.


                                         Part V – Page 3 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 65 of 347



5.15    The Respondent contends that Mr El Komy’s role was much more significant, as part
        of a corrupt conspiracy involving (inter alia) EATCO, UFACEX and UFG. The
        Respondent refers, in particular, to contemporary documents, all of which are
        addressed in the chronology below under the heading “Six Documents” (there are, in
        fact, seven such documents). 11

5.16    EGPC: The Respondent created EGPC (the Egyptian General Petroleum Corporation)
        by law in 1976 to regulate and manage the Egyptian hydrocarbons sector. 12

5.17    EGAS: EGAS is wholly owned by EGPC. It succeeded, by way of “assignment” to
        EGPC’s rights and obligations under the SPA. It was created by Decree of the
        Egyptian Minister of Petroleum in August 2001 to regulate, organise, and exploit the
        Respondent’s natural gas resources. 13 From 2004 to December 2009, Mr Hassan El
        Mahdy was EGAS’ assistant vice-chairman for operations; and from June 2010 to
        December 2011, he was EGAS’ vice-chairman for operations. Mr El Mahdy testified
        as a factual witness in this arbitration. 14

5.18    According to the Claimant, the Respondent created EGAS and EGPC to allow it to
        exercise control over the hydrocarbons and energy sectors in Egypt; and the
        Respondent used and continues to use these companies and their affiliates to exercise
        governmental authority and to dominate all aspects of natural gas exploration,
        development, production, liquefaction and sale in Egypt.

5.19    The EPC Contractor: In 2001 SEGAS awarded a contract for the engineering,
        procurement and construction of the Damietta Plant (the “EPC Contract”) to a joint
        venture consortium 15 comprised of three international companies, one of which was
        Halliburton KBR (“Halliburton”).

(3) Selected Factual Chronology

5.20    The Tribunal sets out below its selected factual chronology, with annotations. As
        already indicated, it is based largely on the rival chronologies prepared by the Parties.
11
   The Tribunal has taken the Respondent’s case on these Six Documents largely from Annex I to its letter dated
21 December 2017.
12
   Law No. 20 of 1976 regarding the Egyptian Petroleum Corporation, 17 March 1976, [R-0002].
13
   Prime Ministerial Decree No. 1009 of 2001 concerning the Establishment of the Egyptian Holding Company
for Natural Gases, [C-0132 / R-0001].
14
   El Mahdy WS1; Tr. D3 709-831.
15
   Fernández Martínez WS, Paragraph 19.


                                            Part V – Page 4 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 66 of 347



        Those were not agreed documents as between the Parties; and the compilation below
        has been selected, edited and supplemented by the Tribunal.

1980-1982

5.21    1980-1982: The Prime Minister of Egypt issues decrees concerning the
        Petroleum Sector.

               The Supreme Council of the Petroleum Sector shall be constituted with the
               presidency of the Minister of Petroleum and the membership of:
               The Chairman of the Board of Directors of the Egyptian General
               Petroleum Corporation;
               The Chairman of the Board of Directors of the Public Petroleum Company
               […];
               The Chairman of the Board of Directors of the Petroleum Gases
               Company 16
1993

5.22    1993: The Minister of Petroleum issues Decree No. 1020/1993, addressing the
        provision of medical services to workers in the Petroleum Sector. The term
        “Petroleum Sector” is there defined as follows:

               The Petroleum Sector, in the application of this Decree, shall mean the
               following entities:
               The Ministry of Petroleum, the Egyptian General Petroleum Corporation,
               and the petroleum public sector and common sector companies. 17
1994

5.23    26 April 1994: The Treaty enters into force. 18

1997

5.24    8 September 1997: Egypt enacts the Investment Guarantees and Incentives Law No. 8
        of 1997. The Law creates investment incentives for investing in Egypt’s Free Zones. 19


16
   Prime Minister’s Decree No. 356 of Year 1980, Article 1, [C-0352]; Prime Minister’s Decree No. 321 of Year
1982, [C-0353].
17
   Minister of Petroleum’s Decree No. 1020 of the Year 1993, Article 4, [C-0355].
18
   Agreement on the Reciprocal Promotion and Protection of Investments between the Kingdom of Spain and
the Arab Republic of Egypt, [C-0001].


                                           Part V – Page 5 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 67 of 347



1999

5.25    1999: The Minister of Petroleum (Mr Sameh Fahmy) produces an Integrated Gas
        Strategy (1999) for the natural gas industry of Egypt to 2017 (the “Master Plan”):

               In 1999, the Egyptian government declared that domestic demand had
               been met and encouraged the search for export markets.
               In conjunction with that search, the Integrated Gas Strategy (1999) in
               Egypt was penned by Mr Sameh Fahmi, Petroleum Minister. It featured
               the creation of a ‘Master Plan’ which should remain valid through 2017.
               The Master Plan involves price optimization to attract investors, increased
               gas exports, and infrastructure development, qualified by six
               considerations:
               1. An export ceiling – 25% of total production;
               2. No foreign or domestic gas operator may export gas from Egypt prior to
               investing in Egypt’s domestic gas market;
               3. Special incentives were established to encourage foreign and Egyptian
               Exploration & Production (E&P) companies to establish marketing
               franchises, in order to promote gas-based business within Egypt;
               4. Incentives were also established to encourage diversification within the
               gas industry;
               5. Exploration & Production (E&P) incentives were aimed to maintain a
               higher level of attractiveness, when compared with neighboring countries;
               6. All businesses within Egypt – whether state-controlled, private, or
               mixed – were encouraged to convert to natural gas for energy needs. 20
2000

5.26    21 January 2000 - The Six Documents: The Respondent refers to the first of the Six
        Documents: a fax message of 21 January 2000 from Messrs Ortega and El Maatawy
        to Mr Elías Velasco Garcia of Unión Fenosa, with an attached fax of 20 January 2000
        from Mr El Komy (“UFGTREATY 0047965”).

5.27    The fax of 21 January 2000 states (inter alia):

               Further to our conversations, I enclose a copy of the fax received from MR
               YEHIA A. ELKOMI, Chairman and Managing Director of EATCO, setting
               out the reality and viability of our expectations.

19
  Investment Guarantees and Incentives Law No. 8 of 1997, [C-0109].
20
  Mary E. Stonaker, “Energy Infrastructure as a Diplomatic Tool: The Arab Gas Pipeline,” J. Energy Security
(14 December 2010), [C-0122], Page 2.


                                          Part V – Page 6 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 68 of 347



5.28       The fax of 20 January 2000 from Mr El Komy states (inter alia) in relation to the
           Project: “we would like to inform you that we have obtained the initial approval from
           the Egyptian government to construct such a project.” It is cited more fully below:

                  Reference to our telephone conversation at this week and with regard to
                  the meeting held on Jan 10, 2000 with Mr Omar El-Koumy, ADGAS-U.A.E.
                  regarding the Spanish company interest to construct LNG and Electrical
                  Power Plant of 500 MW using local Egyptian natural gas, we would like to
                  inform you that we have obtained the initial approval from the Egyptian
                  government to [construct] such Project.
                  The power plant of 500 MW will be able to supply the LNG plant with the
                  required electricity and the remaining capacity will be tied to the local
                  national grid with mutual agreement on the prices of natural gas and
                  supply of electricity to the national grid per KW.
                  We also can obtain long term supply of natural gas with a contract of
                  25 years renewable for another 25 years and so on. The price formula will
                  be mutually agreed between the Egyptian government and the new
                  company to be established to construct such project.
                  EATCO will secure all local land for the project and all local license for
                  the project and also EATCO will be the local partner in this project.
                  I’m going to meet the minister of petroleum of Egypt on 23.1.2000 for
                  arranging the meetings required with you and the Spanish company in this
                  regard. We understand that the Spanish company will fund the project
                  completely and will be able to utilize all LNG produced by this plant. We
                  understand that the capacity of LNG will be in the range of 2.5 million
                  metric tons per year.
                  The official gas price will be US50.041 per m3 of natural gas supplied to
                  the battery limit of LNG […]
5.29       It also sets out a work plan with meetings in Egypt to be attended by Unión Fenosa,
           including a meeting with the “Oil Minister” to explain the Project and “to confirm the
           approval of the Egyptian government to the Project.”

5.30       According to the Respondent, this first document directly contradicts the Claimant’s
           contention that “the SPA was the result of genuine arm’s length negotiations between
           the parties involved.” 21 In fact, again according to the Respondent, this document
           shows that, even before UFACEX had even met with the Minister of Petroleum
           (Mr Sameh Fahmy), or submitted a proposal for the SPA, or
                                                                          Mr El Komy represented that he


21
     The Respondent cites from the letter dated 30 June 2017 from the Claimant to the Tribunal, Page 4.


                                               Part V – Page 7 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 69 of 347



       had already secured “the initial approval” for the Damietta Project (in only ten days).
       As the cover letter addressed to Unión Fenosa states, so the Respondent submits, Mr
       El Komy’s representation confirmed the “reality and viability” of the expectations
       shared by Unión Fenosa, apparently to obtain the Project by any means. It did so in a
       contract of the same duration, substantially the same quantity and (
                                       ) a more favourable price than this initial proposal. 22

5.31   26-30 January 2000: A delegation from UFACEX attends a meeting with the Minister
       of Petroleum (Mr Sameh Fahmy) in Egypt. A contemporaneous memorandum
       prepared by a member of the UFACEX delegation describes the meeting as follows:

             Between January 26 and 30, a UNIÓN FENOSA delegation held a series
             of meetings for the purpose of gathering information and obtaining a
             clearer perception of the potential LNG project that had been presented to
             the management of UNIÓN FENOSA [...] we had a meeting with the
             Minister of Petroleum, Sameh Fahmy, who has openly confirmed the
             support of the Government of Egypt for this Project. The Minister
             mentioned during the meeting that other international groups had
             expressed an interest in the Project, and encouraged UNIÓN FENOSA to
             submit a proposal for negotiation (in case UNIÓN FENOSA was
             interested in the Project) shortly. Thus, in relation to this meeting with the
             Minister, we have summarized our impressions of him and our/the
             Minister's commitments:
             -   A young, active and ambitious Minister.
             -   He is very familiar with the gas business.
             -   Although he has been Minister for only a short time, he is eager to do a
                 ‘well-known’ project in a short period of time.
             -   He has a personal interest in the project and entering the Spanish
                 market.
             -   We have his support for the project and his commitment to provide the
                 gas with a long-term contract of 20 to 25 years at a competitive price
                 […] 23
5.32   This meeting is the beginning of the negotiations leading to the execution of the SPA
       on 1 August 2000. These negotiations are conducted for EGPC by a committee
       comprised of the EGPC Chairman (Mr Mohamed Tawila), the EGPC Vice-Chairman
       for production (Mr Hassan Akl), the EGPC Vice-Chairman for natural gas

22
   The Respondent refers to UFGTREATY 0047965 and the Natural Gas Sale and Purchase Agreement,
[C-0002].
23
   UFACEX Memorandum to Elías Velasco and Santiago Roura of 23 January 2000 re “LNG – Egypt,” 28
January 2000, [C-0344].


                                      Part V – Page 8 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 70 of 347



          (Mr Mohamed Latef), the Assistant General Manager of GASCO’s Natural Gas
          Management Division (Mr Ahmed Shaaban) and the legal counsellor for Engineering
          for the Petroleum and Process Industries (ENPP) (Mr Ahmed Taha). Mr Shaaban
          testified as a factual witness in this arbitration. 24

5.33      Mr Shaaban’s witness statement described the negotiations of the SPA as follows:

                 During the negotiations with UFACEX, which lasted for several months,
                 no representatives from the Ministry of Petroleum or Government were
                 present. EGPC was negotiating in its own name and independently, and
                 all instructions to Committee members were made by EGPC
                 representatives. I am not aware of any instructions given by the Ministry
                 to the members of the Committee on the terms we negotiated with
                 UFACEX, and as far as I know, the Ministry was not involved in these
                 negotiations, nor was EGPC required to seek or obtain any approvals
                 from the Ministry regarding these terms. 25
5.34      2 March 2000 - The Six Documents: The Respondent next refers, as the second of
          these documents, to the minutes of 2 March 2000 of a UFACEX internal meeting
          (“UFGTREATY 0047964”).

5.35      These minutes, headed “Re: Natural Gas Liquefaction Project in Egypt,” record the
          attendees of this meeting as follows: Mr Eloy Álvarez Pelegry, Mr Juan Manuel
          Álvarez González, Mr Jorge Porras, Mr Antonio Hernando Villaroya, Mr José María
          Suárez and Mr Arturo Torrego.

5.36      The “matters discussed” at the meeting include the following:

                 Mr Antonio Hernando produced the draft letter to EATCO, for signature
                 by Mr Eloy Álvarez, in which the request for additional information and
                 for a possible meeting date of March 7 is repeated.
                 He also produced the draft MoU with EATCO which, with slight changes
                 (postponement of the date of commitment to a pre-feasibility study and a
                 fuller description of the tasks that EATCO undertakes to carry out in this
                 first phase) will be used at the next meeting. He also produced a form
                 Confidentiality Agreement between EATCO and UFACEX, which may be
                 used as a model for work with engineers/consultants, who will be
                 mentioned below.
                 The MoU with the Egyptian Authority is being drawn up as a draft in two
                 different versions: depending on whether EATCO is simply an agent

24
     Shaaban WS1, Paragraph 5; Tr. D3 687-688.
25
     Shaaban WS1, Paragraph 7.


                                            Part V – Page 9 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 71 of 347



             activating the project or more of an investor partner. This document may
             not be finalized until such time as these and other points of the agreements
             with EATCO have been defined […]
5.37   According to the Respondent, these minutes, some two months prior to the MOU for
       the Project, show that UFACEX deliberated on preparing two different versions of the
       MOU, one portraying Mr El Komy’s company EATCO as “simply an agent activating
       the project”; and the other as “investor partner.” As alleged by the Respondent,
       despite the Claimant’s contention that Mr El Komy played a leading role in the
       Project                                                     , in May 2000 UFACEX
       adopted a version of the MOU that did not disclose EATCO’s stake in the Project (or
       refer to it at all), thereby demonstrating a concern within UFACEX about disclosing
       Mr El Komy’s role in procuring the Project. 26

5.38   09 March 2000: UFACEX and EATCO execute a Preliminary Agreement. It
       provides, in material part:

                                              WHEREAS
             1. UFACEX is a Spanish Company working in the field of electricity
             and gas.
             2. UFACEX is interested in entering in the market of [...] Egypt by means
             of […] developing, constructing and operating a single train of Liquefied
             Natural Gas Project (LNG Project) in Egypt.
             3. EATCO has been rendering advisory and assistance services in Egypt
             for many years, EATCO is also investing in several projects in oil and
             petrochemical sector, and is interested in co-operating with UFACEX, in
             the above-mentioned LNG Project.
             Both parties have met in Cairo on 26th-28th January 2000 and in Madrid
             on 8th-9th March 2000 and have agreed to study and analyse co-operating
             in the LNG Project. Both Parties agree to the following […] 27
5.39   21 March 2000: UFACEX and the Minister of Petroleum meet to negotiate the LNG
       project in Egypt. A letter from UFACEX to the Minister following the meeting
       records UFACEX’s understanding of the outcome:

             First of all, we would like to thank your Excellency for the opportunities
             we had to meet with you to discuss the LNG Project in Egypt. Since our
             last meeting on the 21st of March, and in accordance with your

26
   Memorandum of Understanding between EGPC and UFACEX [for the] Development of a Natural Gas
Liquefaction Facility, 17 May 2000, [C-0168].
27
   Agreement between UFACEX and EATCO, 9 March 2000, [C-0439].


                                     Part V – Page 10 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 72 of 347



             suggestions, we have moved forward, in co-operation with our Egyptian
             partner EATCO, in the development of this interesting project. [...] [O]ur
             understanding is that the support of the Egyptian Authorities and the
             commitments of our Companies could be established in terms of a
             Protocol or a Memorandum of Understanding (MOU) […] 28
5.40   09 May 2000: Mr Yehia El Komy, Mr Omar El-Komy, and Mr Hamed El-Maatawy
       execute an agreement identifying their respective roles in connection with the Project.

             The First Party [Mr Yehia El Komy] provided the required services for
             the establishment of this project. It introduced the Spanish Companies to
             the Egyptian Government through meetings with the Minister of Petroleum
             and other officials in the Egyptian Government. The First Party also
             played a main role in obtaining the required official approvals for the
             establishment of the projects, in addition to the raw natural gas supply
             approvals, the land allocation, and the coordination with official and
             financial entities for the establishment of the project. 29
5.41   17 May 2000: EGPC and UFACEX execute a Memorandum of Understanding (the
       “MOU”). It states:

             ARTICLE 2       PURPOSE AND SCOPE OF THIS MOU.
             The purpose of this MOU is to determine the general framework of the
             Natural Gas Sale and Purchase Agreement and the responsibilities and
             commitments to be assumed by each Party with the aim to support the
             development of the Project. The Parties will cooperate and act in good
             faith and diligently to pursue the development of the Project. 30
5.42   31 May 2000: UFACEX and the Minister of Petroleum continue to consider the LNG
       project in Egypt. A memorandum written on the same day by a member of the
       UFACEX delegation records:

             In successive visits to Egypt, we have completed a set of tasks aimed at
             establishing a framework of information upon which decisions can be
             made with respect to the LNG Project. […] The long-term supply of
             Natural Gas for the LNG Plant will come from the Government of Egypt’s
             share [of gas] in the production of international operators through a long-
             term purchase contract (25 years extendable by another period of identical
             duration) with EGPC. [...] [I]n recent conversations with the Minister of
             Petroleum, the Minister stated that the interests of the Government of




28
   Letter from UFACEX to Sameh Fahmy, Minister of Petroleum of Egypt, 2 April 2000, [R-0007].
29
   Agreement between Yehia El Komy, Omar El-Komy and Hamed El- Maatawy, [C-0438].
30
   Memorandum of Understanding between EGPC and UFACEX [for the] Development of a Natural Gas
Liquefaction Facility, 17 May 2000, [C-0168].


                                     Part V – Page 11 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 73 of 347



               Egypt in relation to the export of gas are 12 bcm, out of which 4 of them
               would be exported through ‘Pipeline’ and the rest as LNG. 31
5.43    June 2000: It appears that EATCO engages in a search for suitable sites on Egypt’s
        north coast and provides Unión Fenosa with reports on the potential location for the
        LNG project. This is proposed in an undated fax sent by Mr Antonio Hernando of
        UFACEX to Mr Ricardo Villanueva; 32 and it is evidenced by a meeting of the
        Management Committee on 14 June 2000:

               ‘LNG Facility’ Area: 1. The Management Committee is informed of the
               activities carried out over the last week by the Group responsible for
               Site analysis […] 33
5.44




5.45




31
   UFACEX Memorandum, LNG – Egipto, [C-0358].
32
   Fax from A. Hernando to R. Villanueva (undated), [C-0445].
33
   Minutes of Meeting sent by Antonio Hernando to Elías Velasco et al., 14 June 2000, [C-0444], Page 2.
34




                                           Part V – Page 12 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 74 of 347




5.46       The Claimant emphasises




5.47       The Tribunal notes                                                                    .
           Under the laws of the USA, this legislation makes it a criminal offence for a US
           company and also certain foreign companies to bribe an official of a foreign State.

5.48       According to the Claimant, this language demonstrates




36
     Cl Rej Jur, Paragraph 7.


                                        Part V – Page 13 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 75 of 347



5.49   May-July 2000: The EGPC Chairman asks the EGPC Board of Directors to review
       and approve the proposed SPA. His memorandum records:

             Based on the request of the Spanish Unión Fenosa company to purchase
             the gas needed to produce about 4 million tons per annum; with the
             company to cover the costs of setting up the liquefaction and storage
             facilities and the shipping pier and to secure the necessary financing for
             this purpose; and with the company to also take care of the operations to
             transfer the liquefied natural gas to Spain; and with the responsibility of
             the Egyptian side being restricted to supplying gas in the quantities and
             specifications until liquefaction. 37
5.50   15 July 2000: A memorandum of understanding, in principle, is signed between
       EGPC and UFG. Later, the EGPC Chairman’s own note summarises the effect of the
       memorandum of understanding:

             Agreement is to be reached on a sale price for the gas upon signing the
             final contract. [...]
             At the end of the negotiations, agreement was reached between the two
             parties to implement the prices. This is considered to be a success for the
             petroleum sector in the field of pricing gas for export, [...] This contract
             has been signed in principle between the Egyptian General Petroleum
             Commission and the Unión Fenosa company on 15 July 2000, on
             condition that the competent authorities approve the agreements that have
             been made regarding the price of the gas, given the potential for this to
             contribute to the dollar currency returns earned by the petroleum sector
             […] This will increase with the average export ratios. […] [T]he matter is
             being submitted to the Board of Directors so that they may review and
             approve the draft agreement to sell gas to the Unión Fenosa company and
             begin the implementation procedures thereof.
             Chairman of the Board of Directors. [Signature]. Engr. Mohammed
             Ibrahim Tawilah.38
5.51   24 July 2000: The EGPC Board authorises the EGPC to execute the SPA; and the
       Minister of Petroleum “endorses” the decision that EGPC is to execute the SPA.

             Decision: after discussion, the board of directors of the Egyptian General
             Petroleum Commission reached the following decision:
             1. To approve the contents of the memorandum [concerning the SPA and
             gas prices].



37
   Memorandum Number 56, from the agenda of the XIIIth Meeting of the Board of Directors of EGPC
convened on 20 July 2000, [C-0359].
38
   Draft Memorandum Number 56, 2000, [C-0360].


                                     Part V – Page 14 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 76 of 347



               2. The Engr. / chairman of the Board of Directors of the [EGPC], and the
               Engr. / deputy chairman of the Board of Directors of the [EGPC] are to be
               authorized to conclude the contractual procedures as required.
               […]
               Endorsed, Minister of Petroleum. [Signature] 24 July 2000. Engr.
               Sameh Fahmi. 39
5.52    25 July 2000: The Minister of Petroleum proposes to the Respondent’s Council of
        Ministers for its session on 25 July 2000 that a memorandum of understanding should
        be entered into with UFACEX. 40 This is followed by a letter from the Minister dated
        27 July 2000 to the Prime Minister, Dr Atef Ebeid, on the SPA’s pricing terms. 41 Also
        in July 2000, the Minister sends a separate memorandum to the Council of Ministers,
        summarising the then-draft SPA and the Project as a whole, and seeking the Council’s
        approval for “signing a contract with the Spanish Company Unión Fenosa.” 42 This
        memorandum clearly preceded the SPA’s signing ceremony on 1 August 2000.

5.53    The Minister of Petroleum’s memorandum to the Council of Ministers for its session
        on 25 July 2000, seeking its approval for the SPA, acknowledges that the SPA prices
        fall within the range with accepted international prices: 43

               In April 2000, Unión Fenosa […] requested to sign a contract on
               purchasing the Egyptian natural gas to manufacture, liquefy and export,
               and market it in Spain. In this framework, an understanding memorandum
               was [executed] between the Egyptian General Petroleum Corporation
               (EGPC) and Unión Fenosa in May […] During the landmark visit which
               was paid by His Excellency President Mohamed Hosni Mubarak to Spain
               and which supported the project within the framework of encouraging the
               economic cooperation between the two countries, and after signing the
               above mentioned memorandum, intensive negotiations were carried out
               between the two parties. The negotiations lasted till after the termination
               of the visit and they aimed to sign the gas sales agreement and implement
               the first project for natural gas liquefaction and export in the history of
               Egypt. […]




39
   Memorandum Number 56, from the agenda of the XIIIth Meeting of the Board of Directors of EGPC,
convened on 20 July 2000, [C-0359].
40
   Minutes of the 18th meeting of the Council of Ministers, 25 July 2000, [C-0456].
41
   Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr Atef Ebeid (Prime Minister), 27 July 2000, [C-0461].
42
   Memorandum from the Minister of Petroleum (Sameh Fahmy) to be submitted to the Cabinet on Contracting
with the Spanish Company (Unión Fenosa) for Exporting the Egyptian Natural Gas, July 2000, [C-0458].
43
   Memorandum Number 56, from the agenda of the XIIIth meeting of the Board of Directors of EGPC
convened on 20 July 2000, [C-0359].


                                           Part V – Page 15 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 77 of 347



               The above mentioned table shows that the agreed upon prices for the sale
               of natural gas to Unión Fenosa company are in the range of international
               prices.
               In light of the foregoing, the matter is submitted before the Council of
               Ministers to kindly approve the following:
               -    signing a contract with the Spanish Company Unión Fenosa to
                    purchase a quantity of natural gas estimated to be about 4 billion
                    cubic meters per year for 25 years of a total quantity estimated to be
                    about 3.5 trillion cubic feet of gas […] according to the conditions and
                    prices mentioned in the memorandum to be paid in dollars.44
5.54    25 July 2000: The Council of Ministers and the Prime Minister discuss and approve
        the SPA.

               Approval […]
               Signing a[n agreement] with Unión Fenosa Company to develop a project
               for the liquefaction of natural gas for export to Spain […] Thus, H.E the
               Prime Minister wrapped up the meeting at 3:30 p.m. He thanked the
               members of the Cabinet and wishes them continued success. 45
5.55    27 July 2000: The Minister of Petroleum sends a letter to the Prime Minister regarding
        success in negotiating higher gas prices with UFACEX under the SPA:

               I have the honor to inform you that we have negotiated with the Spanish
               company after the Cabinet meeting in a final attempt to improve the
               maximum price as per the proposed equation for the sale of Egyptian gas
               and in light of the desire of the Spanish company to closely cooperate with
               the Egyptian government, the negotiations succeeded and the company
               agreed to improve the maximum price to be increased by 25% […] The
               Egyptian General Petroleum Corporation has signed the contract with the
               Spanish Company Unión Fenosa S.A. according to the above mentioned
               and the main conditions which were stated in the memorandum submitted
               to the Cabinet. I take this opportunity to congratulate His Excellency
               President Hosni Mubarak and you for signing the first contract in Egypt’s
               history to export the Egyptian gas. 46
5.56    27 July 2000: At a meeting, Mr El Komy introduces the Japanese contractor Chiyoda
        to Unión Fenosa. 47



44
   Memorandum from the Minister of Petroleum (Sameh Fahmy) to be submitted to the Cabinet on Contracting
with the Spanish Company (Unión Fenosa) for Exporting the Egyptian Natural Gas, July 2000, [C-0458].
45
   Minutes of the 18th Meeting of the Council of Ministers, 25 July 2000, [C-0456]; see also Memorandum from
the Minister of Petroleum (Sameh Fahmy) to be submitted to the Cabinet on Contracting with the Spanish
Company (Unión Fenosa) for Exporting the Egyptian Natural Gas, July 2000, [C-0458].
46
   Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr Atef Ebeid (Prime Minister), 27 July 2000, [C-0461].
47
   Fax from Ricardo Villanueva to Yehia El Komy, undated, probably July 2000, [C-0467].


                                           Part V – Page 16 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 78 of 347



              I would like to present to you a summary of the meeting held with the
              CHIYODA company (Mr Nagata and Mr Kenzo Ukibe) on the preliminary
              UFG assessment of potential sites for an LNG plant in Egypt. 48
5.57    29 July 2000: The Ministry of Petroleum (Technical Affairs Division) acknowledges
        approval of the draft SPA by EGPC Board and approval by Council of Ministers prior
        to the execution of the SPA. In that acknowledgment, the following is recorded:

              The role of the Egyptian Petroleum sector: Sale and supply of gas in the
              quantities and specifications required to the liquefaction facilities at the
              project’s site in northern Egypt, at a price paid in hard currency and
              ranging from 0.75-1.25 USD MMBTU […] Attached is a table [that]
              indicates the sale prices of natural gas which is distributed […] in some
              countries competing with Egypt. The prices are almost identical to the
              price of selling gas to liquefaction units […]
              The Project was submitted to the Economic Commission of the Board of
              Directors of the Egyptian General Petroleum Corporation and approved
              on 20/7/2000. The Economic Commission recommended consulting the
              board of the Egyptian General Petroleum Corporation in this regard and
              the board approved the project in its 12th session on 20/7/2000. The
              Project was also submitted to the Council of Ministers and the council
              approved the project on 25/7/2000. 49
5.58    1 August 2000: UFACEX and EGPC execute the Natural Gas Sale and Purchase
        Agreement (the “SPA”). 50 Article 16.4 of the SPA contains a CRCICA arbitration
        clause. Article 24.1 of the SPA provides that each Party to the SPA represented that it
        acted “as principal and not as agent, fiduciary, or any other capacity.” Mr Shabaan
        testified at the Hearing that EGPC was negotiating the SPA in its own name. 51

5.59    Later, on 17 October 2002, EGPC gave notice that it had novated its rights and
        responsibilities under the SPA to EGAS, effective as of August 2000. 52 On 30 June
        2003, UFACEX sought permission to novate its rights and responsibilities under the
        SPA to UFG, which EGAS granted. 53

5.60    In brief, under the SPA (as later amended), UFG acquired the contractual right to
        receive from EGAS a certain supply of natural gas at the Damietta Plant over a period

48
   Email from Ricardo Villanueva, 17 July 2000, [C-0447].
49
   Memorandum from the Technical Affairs Office of the Ministry of Petroleum, 29 July 2000, [C-0459].
50
   Natural Gas Sale and Purchase Agreement, [C-0002].
51
   Shabaan WS, Paragraph 7; Tr. D3 693-694.
52
   Letter from EGPC (Ibrahim Saleh) and EGAS (Mohamed Tawila) to Unión Fenosa, S.A. (Elías Velasco),
17 October 2002, [C-0170].
53
   Letter from Unión Fenosa Internacional, S.A. and UFG (Elías Velasco) to EGAS (Mohamed Tawila), 30 June
2003, [C-0171].


                                         Part V – Page 17 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 79 of 347



        of at least 25 years. EGAS was to supply up to the maximum amount of natural gas
        needed for the nominal capacity of the Plant, which resulted in a gas quantity of 7.56
        billion cubic meters per annum (“bcma”). The economics of the Damietta Plant were
        dependent upon its receiving the contractually agreed quantities of natural gas from
        EGPC (later EGAS).

5.61    Later, the Ministry of Petroleum produces a number of memoranda on the SPA for the
        Council of Ministers or the Minister for Petroleum, after the SPA had been signed on
        1 August 2000: an undated memorandum; 54 a memorandum dated 14 November 2006
        outlining amendments to the SPA’s pricing mechanism, which had been negotiated
        with UFG; 55 and two memoranda dated 27 August 2007 56 and January 2008 57
        concerning further proposed amendments to the pricing mechanism in the SPA. The
        Tribunal concludes the Respondent, by its Ministry of Petroleum and Council of
        Ministers, was and remained familiar with the terms of the SPA.

5.62    The recitals to the SPA set out its purpose:

               WHEREAS, Buyer intends to contract with Seller for the firm supply and
               transportation by Seller of NG to the Complex, in which the NG will be
               liquefied and transformed into liquefied natural gas (‘LNG’), to be
               exported for sale to Spain and other territories.
5.63    The SPA contains several guarantees of supply of natural gas to the Damietta
        Project, including:

               Section 5.1. Seller shall at all times keep a back up supply to meet an on
               stream (load) factor of 95% of the LNG Complex.
               Section 23.2. Adequacy of Supply. Seller is the sole responsible [party] for
               securing adequate supplies of N[atural] G[as] for performance of its
               obligations hereunder. Seller shall, throughout the Term, provide Buyer or
               Lenders with such further assurances as Buyer or Lenders may reasonably
               request from time to time regarding the continued adequacy of N[atural]
               G[as] supply sources relied upon by Seller to perform hereunder.


54
   Memorandum from the Technical Affairs Office of the Ministry of Petroleum, 29 July 2000, [C-0459].
55
   Memorandum to be submitted to Eng. Sameh Fahmy, Minister of Petroleum on contracting with Unión
Fenosa on adjusting the prices of Natural Gas supplied to the company in Damietta liquefaction Plant,
14 November 2006, [C-0462].
56
   Memorandum on Contracting with Unión Fenosa Gas on Natural Gas Sale and Purchase to Establish Natural
Gas Liquefaction and Export Plant, signed by Sherif Ismail and Ismail Karara , 27 August 2007, [C-0460].
57
   Memorandum to be submitted to Eng. Sameh Fahmy, Minister of Petroleum on contracting with Unión
Fenosa on amending the prices of Natural Gas supplied to the company in Damietta liquefaction Plant, January
2008, [C-0463].


                                          Part V – Page 18 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 80 of 347



                 Section 24.3. Adequacy of Supply of N[atural] G[as]. Seller is aware that
                 the supply of N[atural] G[as] to Buyer under this Agreement is a key
                 element for the successful development of the Project, and therefore Seller
                 represents and warrants that its availability of NG will be sufficient to feed
                 the Complex under the terms and conditions of this Agreement. Also
                 Seller represents and warrants that it has, and will have during the Term,
                 all the legal, administrative and corporate rights, licenses and
                 authorizations to deliver the N[atural] G[as] at the Delivery Point and to
                 comply with all its obligations under this Agreement.
5.64       It also contains a force majeure provision that carves out “changes in market
           conditions” from force majeure.

                 15.3 Failure of Market.
                 (b) In the case of the Seller, Force Majeure shall not include changes in
                 market conditions including, without limitation, changes that:
                 (i) Directly o[r] indirectly affect the demand for or price of N[atural] G[as].
                 (ii) Result in the diversion of N[atural] G[as] to other users.
                 (iii) Are due to the inability of the transportation system and/or pipeline
                 (whether for reasons of maintenance, repairs or lack of capacity or
                 otherwise) to meet consumer demand and/or Buyer demand.
5.65       EGPC undertakes in the SPA to obtain from Egyptian authorities an undertaking not
           to interfere with UFACEX’s rights under the SPA:

                 Section 21.1. EGPC’s support to the Project. EGPC undertakes to procure
                 that the Egyptian authorities undertake not to interfere with the rights of
                 Buyer under this Agreement, and not to dictate or promulgate any act or
                 regulation which could directly or indirectly affect the rights of Buyer
                 under this Agreement, or affect the capacity of Buyer [sic] to perform its
                 obligations under this Agreement, even in the case of a N[atural] G[as]
                 shortage in Egypt, save for Force Majeure as defined in this Agreement.
                 EGPC shall also assist and actively collaborate with Buyer to obtain any
                 authorization and/or legal, administrative or governmental benefit to
                 Buyer for the Project and/or the construction of the Complex. 58
5.66       Given the importance of the gas supply for the LNG Project, to be made by EGPC
           (later EGAS), this undertaking by the Egyptian authorities was no formality. It was a
           contractual requirement of great significance. It was made in the form of the letter
           dated 5 August 2000 from the Ministry of Petroleum, cited below.



58
     Natural Gas Sale and Purchase Agreement, [C-0002].


                                            Part V – Page 19 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 81 of 347



5.67    03 August 2000: Egyptian Counsel for UFACEX confirms that the negotiation
        and signature of the SPA were proper and comply with all applicable
        Egyptian regulations:

              According to the relevant laws applicable in the Arab Republic of Egypt,
              the Egyptian Petroleum Corporation is entitled to execute the [SPA] [...]
              No law, ordinance, statutes or regulations of the Arab Republic of Egypt
              or of any local authority applicable to or binding on EGPC or by which
              EGPC will become bound [...] will be violated by the execution and
              delivery of the [SPA].59
5.68    05 August 2000: By letter dated 5 August 2000 to Unión Fenosa, the First Under-
        Secretary of the Ministry of Petroleum writes, in English:

                On behalf of the Ministry of Petroleum I have the pleasure to inform you that
                the Egyptian Government official [sic: officially] endorsed the natural gas
                Sales and Purchase Agreement signed on August 1st, 2000 between UFACEX
                and EGPC [...] 60

5.69    08 August 2000: UFACEX executes an agreement with the Damietta Port Authority.
        The agreement’s purpose is:

              Preamble.
              I. UFACEX is exploring the commercial feasibility of building, owning and
              operating a natural gas liquefaction facility within the area of and
              adjacent to the Damietta Port, such complex to comprise special facilities
              for the transmission, processing, storing, loading and shipping of supplies
              of natural gas and exports of liquefied natural gas within the Damietta
              Port site.
              II. To this effect, UFACEX, subsequent to the execution of a Memorandum
              of Understanding of May 17 2000, with the EGYPTIAN GENERAL
              PETROLEUM CORPORATION (EGPC), have executed on August 1 2000,
              a Natural Gas Sale and Purchase Agreement with the EGPC for an initial
              period of 25 years to be extended under mutual agreement to an additional
              period of 25 years.
              This liquefaction complex may also include power generation facilities.
              According to such Agreement, the commencement of supply on natural gas
              shall take place on the second half of year 2004. 61



59
   Legal Opinion from Zaki Hashem & Partners, 3 August 2000, [C-0455].
60
   Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman
(José Maria Amustategui), 5 August 2000, [C-0169].
61
   Agreement with the Damietta Port Authority, 8 August 2000, [C-0448].


                                         Part V – Page 20 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 82 of 347



5.70




5.71       18 October 2000: SEGAS executes an agreement with the Damietta Port Authority.
           The agreement records:

                 Article 1 – Subject of the Agreement:
                 The First Party hereby undertakes and agrees to grant the right to use to
                 the Second Party, which accepts to acquire it, regarding an area located
                 at Damietta Port, Egypt. This area shall be defined by reference to: (I)
                 The area offered by the First Party as described in the map attached as
                 Exhibit 4 to this Agreement and (II) that area marked with horizontal
                 stripes as UF process area within the northern boundaries defined by
                 points A, D, E, F, and G in Exhibit 5 to this Agreement. Both Exhibits 4
                 and 5 shall describe the area of this Agreement (The Area). The Area
                 shall be surrounded by a wall made of bricks, similar to those available
                 inside the Port.
                 Article 2 – Object:
                 The Second Party shall have the right to use the Area to build, own and
                 operate a natural gas liquefaction facility (Complex), for the purpose of
                 transmitting, processing, storing, loading and shipping supplies of natural
                 gas and exports of liquefied natural gas by the Second Party. Such
                 Complex shall also include other facilities such as jetty, a flue gas flare,
                 power generation facilities, and others that might be convenient. 63
5.72       18-31 October 2000: EATCO participates in initial technical meetings with EGPC
           and UFACEX. This is recorded in a fax from Mr Villanueva of UFACEX to EGPC,
           following up on questions arising out of that meeting:

                 In a new meeting held in Cairo (October 18th, 2000) between EGPC
                 (Mahmoud Latif Amer), GASCO (TBA), Mr Yehya El Komi and other
                 member[s] of our company, [it] was said [to] us that [...][technical details
                 regarding the gas supply]. 64


63
     Agreement with the Damietta Port Authority, 18 October 2000, [C-0449].
64
     Fax from Ricardo Villanueva to EGPC (cc. Y. El Komy), 27 October 2000, [C-0453].


                                            Part V – Page 21 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 83 of 347



        In a letter to EGPC, Unión Fenosa requests further meetings to resolve technical
        details about the gas to be supplied, saying:

              [W]e would like to have a meeting next Tuesday October 31 – 2000 at
              10.00 a.m. hour between EGPC, GASCO, EATCO, UFACEX and our
              CONTRACTOR (CHIYODA Corp.). [...]
              Mr Yehya El Komi shall be in contact with you or Mr Hassan Akl to
              confirm and prepare this meeting.” 65
5.73    28 October 2000: Unión Fenosa sends a letter to EGPC with an update on the
        Damietta Project, requesting information concerning approvals from Egyptian
        authorities to build the LNG Plant.

              [I]n order to progress with our project we will thank you if you could
              officially inform us about the steps to be done in order to obtain the
              necessary approvals in front of the Egyptian Authorities to construct our
              LNG plant in Damietta site (what kind of documents have to be done and
              the Egyptian Authorities to present these). 66
5.74    11 November 2000: Egypt’s General Authority for Investment (GAFI) approves the
        establishment of the “SEGAS Project.” 67 It records SEGAS status in accordance with
        Investment Law No. 8 of 1997, as an Egyptian Joint Stock Company established
        under the Private Free Zone System. 68

5.75    16 December 2000: The Damietta Port Authority issues a license to SEGAS,
        following the approval of Cabinet of Ministers, to construct and operate a liquefied
        natural gas plant and port:

              With reference to The Cabinet's approval in its session [...] that [SEGAS)]
              [...] subject to the provision of the Free Zone regime (under formation) to
              construct, operate and transfer A Specialized Petroleum' Jetty in
              accordance with (BOT) system for handling, loading, unloading and
              export liquefied Natural Gas and petroleum products according to (BOT)
              system in compliance with the provisions of the Law No. 22 of 1998 which
              amended Law No. 1 of 1996 issued regarding specialized ports in order to
              serve the project of establish, owns and operate a complex for Natural Gas
              liquefactions and export thereof […] 69



65
   Letter from Unión Fenosa to EGPC, 28 October 2000, [C-0454].
66
   Letter from Unión Fenosa to EGPC, 28 October 2000, [R-0337].
67
   Decision of the Director of GAFI No. 3035 of 2000 regarding the Approval to the Establishment of SEGAS
Project in accordance to the Free Zone Regime, [R-0074].
68
   Contract of Incorporation of SEGAS, 11 November 2000, [R-0008].
69
   Damietta Port Authority License, 16 December 2000, [C-0328].


                                         Part V – Page 22 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 84 of 347



2001

5.76    February 2001: The Prime Minister of Spain visits Egypt in February 2001; and the
        Prime Minister of Egypt visits Damietta in October 2001. Later, on 1 February 2002,
        Unión Fenosa writes to the Egyptian Ministry of Defence about the removal of
        military housing that was an obstacle to the Damietta Project, and refers to both
        visits). 70

5.77    06 February 2001: The Egyptian Cabinet provides its preliminary approval of the
        construction of the LNG Plant in Damietta. This is referred to in a letter from
        UFACEX to the Damietta Port Authority:

               Based on the License Basis signed between Damietta Port Authority and
               [SEGAS], as an affiliate of UFACEX, on December 6, 2000 for the
               building, ownership, operating and transfer of a specialized petroleum
               Jetty ... and to build, operate and own a natural gas liquefaction plant, in
               an area of land owned and administered by Damietta Port Authority.
               And with regard to the above and the preliminary approval by the
               Egyptian Cabinet to such project, issued on February 6, 2001 and the final
               one signed by the Cabinet on March 17, 2001. 71
5.78    13 February 2001: UFACEX is aware that there may be supply shortfalls in the
        Damietta area: see the email from UFACEX to the New Project Management of 13
        February 2001. 72

5.79




5.80




70
   Letter from Unión Fenosa (Elías Velasco) to Minister of Defence (El Moushir Tantawi), 1 February 2002,
[C-0181].
71
   Letter from SEGAS to the Damietta Port Authority, 21 March 2001, [C-0329].
72
   Email from UFACEX to New Project and Infrastructure Manager, 13 February 2001, [R-0340].


                                         Part V – Page 23 of 102
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 85 of 347




5.81




                                                                                          It was
           also described by the Claimant when it acknowledged that part of Mr El Komy’s US$
           6.88 million contribution to SEGAS capitalization was



5.82       28 February 2001: Unión Fenosa sends a letter to EGPC with an update on the
           Damietta Project and requesting information concerning approvals from the Egyptian
           authorities. The letter says:

                  [I]n order to go ahead with our project we will thank you if you could
                  officially inform us about the steps to be done in order to obtain the
                  necessary approvals in front of the Egyptian Authorities to construct the
73
74
     Cl Rej Jur, Paragraph 60, Footnote 85.


                                              Part V – Page 24 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 86 of 347



              LNG plant in Damietta site (what kind of documents have to be done and
              the Egyptian Authorities to present these). 75
5.83    17 March 2001: Egypt’s Prime Minister issues a Decree granting SEGAS a license to
        “build, own[] and operate a Natural Gas Liqu[e]faction Complex and export LNG,” as
        well as “build, [o]perate and [t]ransfer a specialized Petroleum Jetty” in the Damietta
        Free Zone. The Prime Minister’s Decree recognises that SEGAS operates as a private
        Free Zone Company under Law No 8 of 1997 and (as also cited above) that SEGAS
        would be regulated by Law No. 1 of 1996 as regards specialised ports. The Prime
        Minister’s Decree records that the Decree had been approved by the Cabinet; and it
        called upon the Minister of Transportation to execute the Decree. 76

5.84    The Claimant contends that the licence was “based on the approval of the [Egyptian]
        cabinet.” 77 This is supported by a letter from UFACEX to the Damietta Port
        Authority, quoted above:

              And with regard to the above and the preliminary approval by the
              Egyptian Cabinet to such project, issued on February 6, 2001 and the final
              one signed by the Cabinet on March 17, 2001. 78
5.85    04 April 2001: Mr El Komy and other representatives of SEGAS attend a site
        handover meeting with the Damietta Port Authority. A few days earlier, on 29 March
        2001, UFACEX had issued a Statement of Requirements for the Damietta Plant. 79 A
        report into the handover, prepared by the Damietta Port Authority, records:

              Firstly: The committee ha[s] examined the following documents:
              1. The resolution of committee formation No. 116 of 2001.
              2. Hand-over report of the land from the New Communities Authority
              dated 25/3/2001. (Annex no. 1)
              3. Cabinet Decree No. 335 of 2001 granting license for concession to
              construct a specialized jetty and approving the project.
              4. License issued by Damietta Port Authority and the annexes thereof
              regarding the landplot for the project.
              5. The attached map signed by DPA and SEGAS, which specifies the
              boundaries.

75
   Letter from Unión Fenosa (Elías Velasco) to EGPC (Mohamed Tawila), 28 February 2001, [R-0338].
76
   Prime Minister Decree No. 335 of 2001, 17 March 2001, [C-0116], Preamble and Articles 1-2.
77
   Cl Mem Merits, Paragraph 160.
78
   Letter from SEGAS to the Damietta Port Authority, 21 March 2001, [C-0329].
79
   Unión Fenosa, Egypt LNG Feed Work Statement of Requirements, 2, Sections 3.1, 5.9, [R-0341].


                                         Part V – Page 25 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 87 of 347



              6. And according to the minutes of meetings held between the two parties
              regarding hand-over of the landplot and evacuation thereof from
              occupations, relocation and construction of the fence and the documents
              relating to all such matters and other related matters. 80
5.86   07 May 2001: SEGAS is formally registered in the commercial registry of Egypt. This
       is evident from a covering letter by UFACEX regarding various documents,
       including:

              Please find attached hereto the following documents [...] A photocopy of
              the Business Registry document (provided by Yehia El Komi) […] 81
5.87   08 July 2001: EGPC and UFG discuss gas supply and EGPC’s participation in the
       Damietta Plant as the sole Egyptian shareholder (in SEGAS), as described in EGPC’s
       letter to UFG:

              Reference to your Fax [...] concerning the agenda of the proposed meeting
              in Cairo next week, we would like to emphasize the following:
              1. Gas supply to the first train will be 450 MMSCFD equivalent to 4 bcm
              as per article 4 of the contract which may have been repeatedly
              communicated with you in several occasions.
              2. EGPC participation of 10% in Damietta LNG plant is based on the
              concept that EGPC will be the only Egyptian shareholder in this project.
        Mr Fernández Martínez testified:

              During the EPC Bid Process in 2001, the two consortiums that we
              considered recommended increasing the capacity of the LNG train to 7.56
              Bcm instead of 4.4 Bcm as originally agreed. This would allow a large
              increase in capacity with almost the same initial investment and equivalent
              operating costs because of significant economies of scale. We proposed
              the increase in the size of the project and the Ministry of Petroleum agreed,
              repeatedly assuring UFG that Egypt had ample gas supply to
              accommodate expanded capacity and approved the expansion. Later, in
              2002, UFG offered Egypt the opportunity to participate directly in the
              Damietta Project and thus monetize Egypt’s natural gas resources by
              selling LNG directly on the international market. The Government
              expressed its interest in having EGAS and EGPC buy this increased
              capacity. 82
5.88   19 July 2001: The Prime Minister issues a Decree establishing EGAS:


80
   Plot Handover Minutes, 1 April 2001, [C-0451].
81
   Letter from UFG (Gonzalo Fernandez) to Jaime Portero, 7 May 2001, [C-0452].
82
   Letter from EGPC (Mohamed Tawila) to UFG (Elías Velasco), [C-0443]; See also Fernández Martínez WS,
Paragraph 20.


                                        Part V – Page 26 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 88 of 347



              Article 2: The said company shall be vested with the status of juridical
              [legal] personality and shall be considered a [private] person of the
              Special Law.
              Article 3: The Minister of Petroleum shall be the minister concerned with
              applying the provisions of [...] Law No. 203 of the year 1991 concerning
              this company and the affiliated companies [...]
              Article 4: The Company’s purpose shall be to operate in all activities of
              natural gas, and it shall in particular have power to:
              (1) Promote and merchandise gas activities investments;
              (2) Propose the plans for natural gas industries and projects;
              [...]
              (5) Assume the management and supervision work on gas activity as shall
              be determined by the Minister of Petroleum; [...]
              Article 5: The Company shall be powered to invest its property and funds
              by itself or through its affiliated companies. [...]
              Article 6: The management of the company shall be assumed by a board of
              directors to be formed [...] upon the proposition of the Minister of
              Petroleum [...]
              Article 7: The Board of Directors is the higher authority controlling the
              company’s affairs and disposal of its matters. It may adopt whatever
              decisions it deems necessary toward realizing the purpose for which the
              company is established and within the context of the targets, plans and
              general policies of the State.
              Article 8: The Company’s general assembly shall be formed under the
              chairmanship of the Minister of Petroleum [...] to be selected by virtue of a
              decree of the Prime Minister upon the proposition of the Minister of
              Petroleum [...]
              Article 11: The Company’s property shall be considered privately owned
              state-property. The company shall settle the annual profits [...] to the
              Ministry of Finance.
              Article 12: The Company’s articles of association shall determine its
              duration. This shall be issued by virtue of a decree of the Minister
              of Petroleum […] 83
5.89    28 August 2001: UFACEX and the intended Contractor discuss turndown issues
        relation to the Damietta Plant. These may give rise to re-design and additional costs. 84



83
   Prime Ministerial Decree No. 1009 of 2001 concerning the Establishment of the Egyptian Holding Company
for Natural Gases, [C-0132].
84
   Kellogg – Post Bid Correspondence, [R-0342].


                                         Part V – Page 27 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 89 of 347



5.90    08 October 2001: UFG meets with the Ministry of Petroleum, seeking assistance in
        relocating the military base as part of the construction of the Damietta Plant. UFG
        also sends letters following the meeting, repeating the request:

              According with our meeting held on September 4th, in which we
              commented about the evacuation of the Military Base that occupies […]
              the Damietta site which also coincide with the location of the LNG Storage
              Tank No. 1.
              Up to date we have not received any response from the militaries after the
              meeting held on September 4th in Damietta, I beg your best efforts in
              order to cause the evacuation of the base and not take any longer
              concerning the construction of the LNG plant.85
5.91    16 October 2001: UFG meets the Minister of Petroleum, requesting assistance in
        relocating the military base to facilitate the construction of the Damietta Plant.

              His Excellency,
              After our meeting held on October 16, 2001, I would like to mention again
              that the military housing that occupies one part of the site over which the
              Plant is being built has not been removed ... we kindly ask for your best
              efforts in order to solve this matter as soon as possible. 86
5.92    23 October 2001: EGAS and UFG meet to discuss a technical evaluation of the offers
        for the engineering, procurement and construction (“EPC”) contract. The results of
        this meeting are recorded in a letter from EGAS to UFG:

              We would like to thank you for your brief technical presentation [...]
              concerning Unión Fenosa technical evaluation of the EPC contract offers
              [...] [W]e [are] still waiting for more information and or clarifications to
              enable us [to] draw a conclusion regarding your recommendation to
              award the EPC contract. 87
5.93    31 October 2001: By this date, EATCO had been authorised to operate in the
        Egyptian gas sector. 88 On 31 October 2001, the Egyptian Prime Minister visits the
        SEGAS construction site in Damietta Free Zone. Later, again, UFG seeks the Prime
        Minister’s assistance in relocating military housing to facilitate construction of the
        Damietta Plant:

85
   Letter from UFG (Javier Martínez) to Ministry of Petroleum (Shemel Hamdy), [C-0185].
86
   Letter from Unión Fenosa (Elías Velasco) to Minister of Petroleum (Sameh Fahmy), 17 January 2002,
[C-0182].
87
   Letter from EGAS (Ismail Karara) to UFG (Gonzalo Fernandez), 11 November 2001, [C-0118].
88
   Summary of the amendment of the Limited Partnership Contract of the Egyptian Arab Trading Company, 22
September 2001, [R-0330]; Excerpt of the Commercial Registry of the Egyptian Arab Trading Company, 18
December 2016, [R-0327].


                                        Part V – Page 28 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 90 of 347



               [I]n view of the interest that you showed when you visited our GNL Plant
               at Damietta Port on October 31, 2001, I feel bound to advise you that the
               military housing occupying part of the land on which the Plant is being
               built has not yet been removed. [...] We therefore beg your cooperation in
               solving this problem as soon as possible. There is no disagreement as to
               the terms of evacuation; all that is required is an order to carry it out. 89
5.94    31 October 2001: UFG meets the Minister of Transport, requesting his assistance in
        relocating the military base to facilitate construction of the Damietta Plant. This
        meeting is referred to in a later letter from UFG:

               His Excellency,
               In regard of our meeting held on October 31, 2001 at Damiet[t]a, I would
               like to mention again that the military housing that occupies one part of
               the land over which the GNL plant [is] being built has not been removed ...
               As you know, the Port Authorities have provided a new site for the Military
               housing [...] and [...] we kindly ask for your best efforts in order to solve
               this matter as soon as possible. 90
5.95    09 December 2001: The General Authority for Foreign Investment and Free Zones
        (“GAFI”) issues a tax-free status license to SEGAS:

               The Spanish Egyptian Gas Company (SEGAS) is licensed to carry out its
               activities in the Private Free Zone [...] The duration of this license is
               25 years, could be extended after the approval of GAFI. [...]
               The Company shall be bound by the rules of the Investment Law No. 8 of
               1997 and its executive regulations, as well as all the current and future
               decisions regulating Free Zones [...]” 91
5.96    19 December 2001: The Signing Ceremony takes place for the engineering,
        procurement and construction (“EPC”) contract between SEGAS and the Halliburton
        Consortium. The minutes of a SEGAS Board meeting, held on 20 February 2002, note
        with respect to this contract that:

               It is important to emphasize the reference that is made about the official
               signing ceremony of the EPC Contract, awarded to the consortium formed
               by Hallibu[rt]on KBR (formerly Kellogg Brown & Root), Japan Gasoline
               Compa[n]y Co. and Técnicas Reunidas S.A., as per the unanimous



89
   Letter from UFG (Elías Velasco) to Prime Minister of Egypt (H.E. Dr Atef Ebeid), 29 January 2002, [C-0317].
90
   Letter from UFG (Elías Velasco) to Minister of Transport (Ibrahim El Demeiri), 17 January 2002, [C-0183].
91
   Decision of the Director of GAFI No. 3336 of 2001 regarding a License for the Spanish Egyptian Gas
Company (SEGAS) to Carry out its Activities in accordance to the Private Free Zone Regime, 9 December 2001,
[R-0075].


                                           Part V – Page 29 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 91 of 347



              agreement of SEGAS Board of Directors held on September 20, 2001. The
              signing ceremony took place on December 19, 2001. 92
5.97    UFG was to expend an amount of about US$ 1.3 billion to build the Damietta Plant
        and associated facilities in Egypt. The Damietta Plant was built as an integrated
        single-train facility for the production of liquefied natural gas (“LNG”). It was located
        in the Damietta Port Private Free Zone about 60 kilometres west of Port Said and the
        Suez Canal. At the time of its construction, the Damietta Plant was the largest natural
        gas liquefaction train operating in the world. It was completed on time and within
        budget.

2002

5.98    1 February 2002: UFG asks the Minister of Defence for assistance in relocating the
        military base so as to facilitate the construction of the Damietta Plant:

              Through[] the Damietta’s Port Authority we have maintained several
              meetings, some of them, being attended by Militaries in Charge, reaching
              an agreement in which we would take care of the expenses that this
              military housing re-location may originate, and the Port Authorities would
              provide them a new site inside the Damietta’s Port. [...]
              [O]ur situation right now is critical and if this relocation does not occur
              on an immediate date, there would be a delay on the starting up of the
              plant with the consequent detriment for both countries, Spain and Egypt,
              and will entail a loss of income from the GNL sale. […] [O]n the practice
              of your responsibilities as Minister of Defence of the Government of the
              Arab Republic of Egypt, I kindly ask for your intervention, [i]n the
              knowledge that in your hands is the solution to this issue, that although
              small for your responsibilities, is of great significance for the well being of
              the project that we consider of great interest and importance for both
              countries. 93
5.99    20 February 2002: The SEGAS Board meets to discuss (inter alia) the shareholders’
        payments to EGAS’ capital, actions to be taken in respect to defaulting shareholders,
        an increase of the issued capital to US$ 300,000,000 and obtaining commercial loans
        by SEGAS management pending the increase in the share capital. 94 With respect to



92
   Minutes of Fourth Board Meeting Spanish Egyptian Gas Company (SEGAS) held on 20 February 2002,
[C-0442], Page 5.
93
   Letter from Unión Fenosa (Elías Velasco) to Minister of Defence (El Moushir Tantawi), 1 February 2002.
[C-0181].
94
   Minutes of Fourth Board Meeting Spanish Egyptian Gas Company (SEGAS), held on 20 February 2002,
[C-0442].


                                         Part V – Page 30 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 92 of 347



        EATCO’s 40% shareholding of SEGAS, the Minutes of the Board meeting indicate
        EATCO’s default on a requested payment for up to 25% of the issued capital:

              EATCO, however, have only offset credits to SEGAS [...] in the amount of
              651,033 US $, and has made a direct disbursement of 548,967 US$ which
              represent a total amount of 1,200,000 US$. EATCO, therefore, still
              remains liable to the Company in the amount of 3,120,000 US$. [...]
              Accordingly, EATCO is required by the Board to fund the amount of
              3,120,000 US Dollars immediately. 95

5.100 Item No. 3 of the Minutes further indicates that “EATCO is in default [of] its relevant
        obligations in the amount of 30,000,000 US dollars,” based on a decision of SEGAS’
        Board of Directors of 16 October 2001, resolving that the entirety of SEGAS’ issued
        share capital had to be paid before 31 January 2002. 96

5.101 According to the Claimant, EATCO was required to pay this US$ 30 million out of its
        own resources, even if it had used                                         to finance its
        participation in SEGAS. 97

5.102 The Tribunal notes that EATCO’s default in the sum of US$ 30 million was a small
        fraction of the total cost of the Damietta Plant. Its own cash contribution to SEGAS’
        capital at this date was limited to US$ 548,967, less than 0.00043% of the total cost
        incurred by SEGAS.

5.103




5.104




95
   Minutes of Fourth Board Meeting Spanish Egyptian Gas Company (SEGAS), held on 20 February 2002,
[C-0442], Item No. 2, Page 3.
96
   Minutes of Fourth Board Meeting Spanish Egyptian Gas Company (SEGAS), held on 20 February 2002,
[C-0442], Item No. 3, Page 4; Cl Rej Jur, Paragraph 59.
97
   Cl Rej Jur, Paragraphs 59-60.


                                      Part V – Page 31 of 102
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 93 of 347




                      Part V – Page 32 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 94 of 347




5.105




5.106




5.107




5.108



98
99
100




                              Part V – Page 33 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 95 of 347




5.109 24 April 2002: UFG thanks the Minister of Petroleum for his assistance in relocating
        the military base to facilitate the construction of the Damietta Plant:

              His Excellency,
              [W]e have received the confirmation of the evacuation of the military base,
              located on our site at the Port of Damietta [...] I want to thank you in a
              very special way, [for] the effort carried out and the interest shown to this
              matter, in order to achieve finally that the site is totally free to begin the
              construction [...]
              I would like to emphasize the relevance of this event due to the fact that it
              avoids any interference for the development of this important project for
              both, Egypt and Spain. 102
5.110 24 April 2002: UFG thanks the Ministry of Maritime Transport Sector for its
        assistance in relocating the military base to facilitate the construction of the
        Damietta Plant:

              Once on receipt of the confirmation of the military base evacuation from
              our site at the Port of Damietta, and being aware of your continuous
              dedication, efforts and personal intervention in order to make possible the
              beginning our LNG tank no 1 construction, I want to show you my most
              sincere gratitude.
              I would like to emphasize the relevance of this event that prevents us from
              any interference on the development of this important project for both,
              Egypt and Spain. 103
5.111




101
102
   Letter from UFG (Elías Velasco) to Minister of Petroleum (Sameh Fahmy), 24 April 2002, [C-0179].
103
   Letter from Unión Fenosa (Elías Velasco) to the Ministry of Maritime Transport (Essam El Din Badawy),
24 April 2002, [C-0180].


                                        Part V – Page 34 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 96 of 347



5.112




5.113




5.114




104




105




                              Part V – Page 35 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 97 of 347




5.115 Mr Fernández Martínez also signed the Sale and Purchase Agreement as a proxy for
        EATCO. The Respondent contends that Mr Martínez was intimately involved in Mr
        El Komy’s buyout and continued payment by UFG and SEGAS. Yet, as a witness
        before this Tribunal, he never once mentioned Mr El Komy in his witness statement;
        nor did he reveal any of this information during his oral testimony at the Hearing. 107

5.116




5.117




5.118




106
107




                                      Part V – Page 36 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 98 of 347




5.119




5.120 17 October 2002: EGPC “assigns” (novates) its interests in the SPA to EGAS (with
        such assignment retroactive to August 2001):

              [B]y means of this letter[,] we hereby notify you that effective as of August
              2001, of the following:




108




109




110
111
    See “Court Sentences Former Housing Minister, Alaa Mubarak’s Father-in-Law to Prison,” Egypt
Independent (29 March 2012), [R-0016]; “Businessman Yehia el Komy sentenced to 3 years in prison,” Mada
Al Balad (27 December 2011), [R-0335].


                                        Part V – Page 37 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 99 of 347



              1. The Egyptian Natural Gas Holding Company (EGAS) a Petroleum
              entity incorporated by law No. 203 of 1991 has been fully assigned by
              EGPC, in executing the SPA […] 112
2003

5.121 30 June 2003: UFACEX “assigns” (novates) its interests in the SPA to UFG.

              [W]e hereby notify you [of] UFI’s intention to assign the SPA [...] to
              UFGas and we request from you ...your written permission for such
              assignment of the SPA, and of all [of] UFI’s rights and obligations under
              the SPA, to UF Gas […] 113
5.122 30 June 2003: EGAS and UFG execute a Framework Agreement (the “Framework
       Agreement”). The Agreement modifies “[t]he total quantities of natural gas to be
       supplied by EGAS to [UFG] under the SPA during the build-up period.” The
       Framework Agreement locked in supply to UFG at 4.4 bcm per year from the fifth
       contract year (and 3.63 bcm per year for the first four contract years). 114

5.123 30 June 2003: EGPC, EGAS and UFG execute the Participation Agreement (the
       “Participation Agreement”), making EGAS and EGPC each 10 per cent shareholders
       of SEGAS.

              The purpose and effect of this Agreement is to set forth the terms and
              conditions that will govern the participation by EGPC and EGAS in
              SEGAS and the collaboration between the Parties in the development of
              the Plant. 115
5.124 30 June 2003: EGAS (as “Toller”) and SEGAS (as “Owner”) execute a Contract (the
       “EGAS Tolling Contract”); 116 and UFG and SEGAS also execute a Tolling Contract
       (the “UFG Tolling Contract”). 117 A condition for the Parties’ rights in relation to the
       EGAS Tolling Contracts is “the acquisition by EGPC and EGAS of a participation in
       the share capital of [SEGAS] as contemplated in the Participation Agreement.” 118




112
    Letter from EGPC (Ibrahim Saleh) and EGAS Mohamed Tawila) to Unión Fenosa, S.A. (Elías Velasco),
17 October 2002, [C-0170].
113
    Letter from Unión Fenosa Internacional, S.A. and UFG (Elías Velasco) to EGAS (Mohamed Tawila),
30 June 2003, [C-0171].
114
    Framework Agreement between EGAS and UFG, [C-0167].
115
    Participation Agreement between EGPC and EGAS and UFG, [C-0172].
116
    Tolling Contract between EGAS and SEGAS, 30 June 2003, [C-0003].
117
    Tolling Contract between UFG and SEGAS, 30 June 2003, [C-0188]
118
    Tolling Contract between EGAS and SEGAS, 30 June 2003, [C-0003], Article 7.


                                       Part V – Page 38 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 100 of 347



5.125 Under these Tolling Contracts, SEGAS would receive feedgas from EGAS to produce
        LNG for itself as well as for UFG. The EGAS and UFG Tolling Contracts require
        both UFG and EGAS to pay certain tolling fees.

5.126 2 September 2003: The Prime Minister of Egypt meets with the Chairman of UFG in
        Cairo. This meeting is scheduled by fax:

              Reference is made to the letter of Mr Antonio Basagoiti addressed to H.E.
              Sameh Fahmy Minister of Petroleum, concerning his proposed
              institutional visit to Egypt. In this regard, I have the pleasure to inform
              you that Mr Basagoiti’s appointment with H.E. the Prime Minister has
              been scheduled on Tuesday, Sep[t]. 2nd, 2003. 119
        The visit is confirmed by return fax from UFG:

              I would like to reconfirm the visit of our Chairman, Mr Antonio Basagoiti,
              to H.E. the Prime Minister next Tuesday 2nd of September in Cairo.
              If possible, we would like to take this opportunity to meet also H.E. Sameh
              Fahmy, Minister of Petroleum on Tuesday 2nd of September.
              I would like to inform you as well, that Mr Basagoiti will visit the
              installations under [...] construction of the GNL plant in Damietta on
              Wednesday 3rd of September. 120
5.127 23 November 2003 - The Six Documents: The Respondent refers, as the seventh
        document, to the Agreement of 23 November 2003 between Unión Fenosa Soluzìona,
        S.A., EATCO, and Mr El Komy (the “Termination of Services Agreement”)
        (“UFGTREATY 0047968”).

5.128 This document was ostensibly made in Madrid and is comprised of five pages. It is
        signed by Mr El Komy as a contractual party and for EATCO. Its preamble provides:




5.129 According to the Respondent, the Claimant produced this document (not being one of
        the Six Documents the Claimant was ordered to produce pursuant to Procedural Order
119
   Fax from the Ministry of Petroleum to SEGAS (Gonzalo Fernandez Viejo), 24 August 2003, [C-0177].
120
   Fax and letter from UFG (Elías Velasco) to the Ministry of Petroleum (Shamel Hamdy), 26 August 2003,
[C-0176].


                                        Part V – Page 39 of 102
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 101 of 347



           No. 13) in an attempt to show that




                                                                       The Respondent states that it is
           unclear why this arrangement was terminated at the end of 2003, but contends that it
           nonetheless demonstrates that the Claimant maintained its relationship with Mr El
           Komy. Moreover,




5.130




2004

5.131 24 February 2004: UFG requests EGAS to help obtain the execution of the
           Participation Agreement and the EGAS Tolling Contract, so that they enter into full
           force the following month. UFG writes:

                 Once again in Madrid after the visit to Damietta, I would like to thank you
                 for the opportunity to show you our LNG Plant, where you could
                 appreciate the magnitude of the Project and the progress of the
                 construction works [...] As you can understand, dear Mohamed, now it is
                 extremely important, as I had the opportunity to comment with you and
                 with H.E. the Minister last Thursday in Damietta, to make a final effort in
                 order to achieve that the Participation Agreement and the Tolling
                 Contract enter in full force before the end of March, as it is agreed. 121
5.132 31 March 2004: SEGAS, UFG and EGAS execute the Coordination Agreement
           (“COMAT”), with SEGAS as “Owner” and EGAS and UFG as “Tollers.” COMAT


121
      Letter from SEGAS (Elías Velasco) to EGAS (Mohamed Tawila), 24 February 2004, [C-0119].


                                           Part V – Page 40 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 102 of 347



       addresses the natural gas to be tolled and the LNG to be lifted from the Damietta Plant
       by both Tollers. 122

5.133 31 March 2004: EGAS (as “Seller”) and UFG (as “Buyer”) execute the Coordination,
       Operating and Measurement Agreement (“COMAS”). COMAS addresses EGAS’
       delivery and sale of gas to UFG. 123

5.134 31 March 2004: UFG and SEGAS amend their UFG Tolling Contract, to ensure
       dividends from SEGAS operations are at a rate reflecting an 11% return on equity,
       reducing expected dividends by removing “Premium ROE” (designating a 15% return
       on equity):

             2.15. The Parties agree to remove from the UFGas Tolling Contract the
             definition of ‘Premium ROE’ and, accordingly, all references to such term
             (as defined in the UFGas Tolling Contract) shall be removed from the
             UFGas Tolling Contract.
             2.16. The definition of the term ‘Basic ROE’ as provided for in Article 1
             (Definitions and Interpretation) of the UFGas Tolling Contract is
             amended and restated to read as follows:
             ‘Basic ROE means 11%’ 124
       EGAS and SEGAS make the same amendments to their Tolling Contract:

             2.17. The Parties agree to remove from the EGAS Tolling Contract the
             definition of ‘Premium ROE’ and, accordingly, all references to such term
             (as defined in the EGAS Tolling Contract) shall be removed from the
             EGAS Tolling Contract.
             2.18. The definition of the term ‘Basic ROE’ as provided for in Article 1
             (Definitions and Interpretation) of the EGAS Tolling Contract is amended
             and restated to read as follows:
             ‘Basic ROE means 11%’ 125
5.135 July-August 2004: EGAS and EGPC seek to become official SEGAS shareholders,
       which requires obtaining an official GAFI decree. UFG writes to EGAS:

             On the basis of the Board of Directors and the Extraordinary General
             Assembly resolutions we will then obtain the relevant GAFI Decree and

122
    Coordination Agreement among SEGAS as Owner, and EGAS and UFG, as Tollers (COMAT), [C-0189].
123
    Coordination, Operating and Measurement Agreement (COMAS) between EGAS as Seller and UFG as
Buyer, [C-0190].
124
    Amendment No. 3 to the Tolling Contract between UFG and SEGAS, [C-0173], Articles 2.15 - 2.16.
125
    Amendment No. 3 to the Tolling Contract between EGAS and SEGAS, [C-0174], Articles 2.17-2.18.


                                      Part V – Page 41 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 103 of 347



                 Commercial Registration, after which EGAS and EGPC will become
                 officially shareholders of SEGAS and their representatives will be formally
                 appointed as Board Members. 126
        And later:

                 The required documents, according with the Laws and Regulations of
                 Egypt, were presented to GAFI in order to obtain the approval of the
                 increase of capital issue. As soon as we will obtain this approval from
                 GAFI, we will immediately present the documentation to the
                 Commercial Register, in order to register the modification of the Articles
                 of Incorporation.
                 We are doing our best efforts to finalise the participation process
                 in accordance with the Egyptian Laws and Regulations as soon
                 as possible. 127
5.136 November 2004: The Damietta Plant’s production operations begin. UFG’s website
        notes:

                 Construction of the plant began in March 2002, with production starting
                 in late November 2004. 128
2005

5.137 23 January 2005: UFG exports the first LNG cargo to Spain from the Damietta Plant.
        A news article at the time reports:

                 Egypt’s first shipment of liquefied natural gas (LNG) left the port of
                 Damietta for Spain yesterday, opening up a new export sector crucial to
                 the country’s economic future. 129
5.138 20 April 2005: EGAS, UFG and SEGAS reach agreement regarding the commercial
        start date of the Damietta Plant.

                 As you are aware of, pursuant to the Agreement dated 20 April 2005,
                 SEGAS, EGAS and UFGas have agreed that the Commercial Start Date of
                 the Damietta LNG Plant shall take place after the date of signature of such
                 Agreement (this is, after 20 April 2005). 130
5.139 30 May 2005: President Mubarak inaugurates the Damietta Plant, as Egypt’s first
        LNG facility. EGAS publishes a press release that says:


126
    Letter from UFG (Elías Velasco) to EGAS (Mohamed Tawila), 29 July 2004, [C-0388].
127
    Letter from UFG (Elías Velasco) to EGAS (Mohamed Tawila), 23 August 2004, [C-0387].
128
    UFG, Our Business: Liquefaction - UFG participates in liquefaction plants at Damietta and Qalhat, [C-0157].
129
    “Egypt export LNG to Spain,” Gulf Daily News (24 January 2005), [C-0155].
130
    Letter from SEGAS to EGAS and UFG, 11 July 2005, [BRG-272].


                                           Part V – Page 42 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 104 of 347



               President Hosni Mubarak, accompanied by Dr Ahmed Nazif, the Prime
               Minister and Eng. Sameh Fahmy Minister of Petroleum, inaugurated on
               Monday 30 May, 2005 the first LNG facility in Egypt located in Damietta
               in Mubarak Complex for Natural Gas and Petrochemicals. 131
5.140 11 July 2005: By notice to EGAS and UFG, SEGAS declares force majeure under the
        EGAS and UFG Tolling Contracts. 132 SEGAS lifts force majeure by notice of 28
        August 2006: see below.

5.141 14 July 2005: EGPC represents in an offering memorandum to investors that EGPC
        operates under the supervision of the Ministry of Petroleum:

               EGPC reports directly to the Egyptian Minister of Petroleum, which has
               ultimate responsibility for exploitation of all mineral resources of the Arab
               Republic of Egypt. All decisions of the Board of Directors are required to
               be notified to the Minister of Petroleum for approval […] 133
5.142 15 October 2005: EGAS reminds UFG of the priority it gives to local demand for
        natural gas. 134

2006

5.143 Following the Damietta Plant’s entry into service, from October 2006 to 2012 (so
        UFG contends) EGAS did not comply with its supply obligations under the SPA; and
        annual gas supply to UFG ranged between 84% and 61% of the contractually agreed
        supply. 135

5.144 18 June 2006: On 18 June 2006, a framework agreement for the Damietta Plant’s
        second train is made between EGAS, UFG, SEGAS, ENI and BP Egypt LNG
        Limited. 136 This agreement was not further pursued; and no second train was
        constructed at the Plant.

5.145 20 June 2006: Unión Fenosa, UFG and ENI reiterate to the Minister of Petroleum
        their willingness to share their technical expertise to improve electricity generation
        efficiency in Egypt:


131
    “President Mubarak inaugurated First LNG Facility in Egypt,” EGAS Press Release, 30 May 2005, [C-0175].
132
    see Letter from SEGAS (Elías Velasco) to EGAS (Sherif Ismail) and UFG (Angelo D’Abundo), 28 August
2006, [C-0367].
133
    Offering Memorandum for Petroleum Export Limited, 14 July 2005, [C-0125].
134
    Letter of EGAS to UFG, 16 October 2005, [R-0364].
135
    Cl Mem Merits, Paragraphs 20 and 254-255.
136
    Second Train Framework Agreement, 18 June 2006, [R-0091].


                                          Part V – Page 43 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 105 of 347



              Following the recent conversations held in Cairo, our companies are
              ready to carry on a deep analysis and to significantly contribute to the
              further implementation of an energy saving programme in the power
              generation and industrial sector in Egypt. [...]
              His Excellency, our companies have significant know-how in CCGT power
              stations, in the repowering of existing facilities and in energy saving
              programme. We are ready to make available this know how and to co-
              operate with Your staff as well as all the concerned Egyptian Authorities
              and related Companies for the implementation of the programme. [...]
              His Excellency we are ready to arrange for a meeting with Your experts
              and representatives at Your earliest convenience in order to start the
              proposed activities […] 137
5.146 28 August 2006: SEGAS confirms the end of its declaration of force majeure under
        the Tolling Contracts and announces the Commercial Start Date of 1 September 2006
        under the Tolling Contracts with EGAS and UFG:

              As you are aware of, a Force Majeure event was notified to you under the
              Tolling Contracts on July 11, 2005. In this respect, as anticipated in the
              last BoD of SEGAS we are glad to formally notify you that the Force
              Majeure event has been removed. Therefore the Commercial Start Date of
              the plant will be at 00:00 of September 1, 2006, as agreed in the last BoD
              of SEGAS. 138
5.147 11 October 2006: Mr Sherif Ismail (then Chairman of EGAS) seeks meetings in
        Madrid with UFG:

              I refer to our discussions that took place regarding holding a meeting to
              discuss terms and conditions of the Sale and Purchase Agreement for
              Damietta Train 1.
              In this respect, please advise your availability during 30th and 31st October
              2006, if required 31st October, to hold said meetings in Madrid, Spain
              […] 139
5.148 15 October 2006: The “Commercial Operation Date” of the Damietta Plant occurs on
        15 October 2006. Later documentation confirms this:

              Tolling Contracts provide that, as from the Commercial Operation Date
              (COD), and not before, the Annual Delivery Program (ADP) shall be set,
              according to [which] the production amounts corresponding to each

137
    Letter from Unión Fenosa (Elías Velasco), UFG and ENI SpA to Minister of Petroleum, 20 June 2006, [C-
0224].
138
    Letter from SEGAS (Elías Velasco) to EGAS (Sherif Ismail) and UFG (Angelo D’Abundo), 28 August 2006,
[C-0367].
139
    Letter from EGAS (Sherif Ismail) to UFG (Elías Velasco), 11 October 2006, [C-0389].


                                         Part V – Page 44 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 106 of 347



              Toller out of the production capacity of the Plant and their respective
              contracted capacity under each TC are determined.
              COD has been set on the 15th of October 2006, according to the letter sent
              by SEGAS to the Tollers on the 21st of September 2006. 140
5.149 13 November 2006: UFG agrees with EGAS to pay an increased price for gas, through
        a Side Letter amending the SPA.

              An[n]ex 1. Summary Table:
              From 01-01-2007 to 01-07-2007:
              If Brent >= 33 USD/Bbl → 0,25 USD/MMBtu,
              From 01-07-2007 to Commercial Start Date of Train 2, or 1 January 2012,
              whichever comes earlier:
              If Brent >= 33 USD/Bbl → 0,25 USD/MMBtu, or
              If Brent >= 38 USD/Bbl → 0,375 USD/MMBtu, or
              If Brent >= 43 USD/Bbl → 0,50 USD/MMBtu,
              From to Commercial Start Date of Train 2, or 1 January 2012, whichever
              comes earlier:
              If Brent >= 33 USD/Bbl → 0,25 USD/MMBtu, or
              If Brent >= 38 USD/Bbl → 0,375 USD/MMBtu, or
              If Brent >= 43 USD/Bbl → 0,50 USD/MMBtu, or
              If Brent >= 48 USD/Bbl → 0,60 USD/MMBtu, or
              If Brent >= 53 USD/Bbl → 0,70 USD/MMBtu. 141
5.150 14 November 2006: EGAS’ Chairman Mr Sherif Ismail and the Ministry of Petroleum
        Undersecretaries send a memorandum to the Minister of Petroleum, concerning SPA
        price amendments. It acknowledges the Minister’s involvement in SPA negotiations
        in 2000; the Minister’s instructions to renegotiate gas prices after 2000; and the
        involvement of the Ministry of Petroleum and EGAS in an official visit to Spain to
        renegotiate gas prices in 2006:

              In mid 2000 and before signing the contract with Unión Fenosa and
              through the final negotiations carried out with His Excellency Eng. the
              Minister of Petroleum, the first adjustment to the price equation was made

140
    Toll or Pay Counterproposal by EGAS, 3 September 2007, [NAV-119]; Letter from SEGAS (Elías Velasco)
to EGAS (Sheriff Ismail) and UFG (Angelo D’Abundo), [C-0367].
141
    Side Letter between EGAS and UFG, 13 November 2006, [C-0091].


                                        Part V – Page 45 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 107 of 347



              with an increase to the maximum limit to reach 1.25 USD in case the price
              of Brent crude is more than 24 dollar/barrel [...] In addition to the above
              mentioned and within the framework of the instructions of Eng./ Minister
              of Petroleum to improve the terms of the contract signed with Unión
              Fenosa, a contract was signed with the company to increase the energy of
              the liquefaction plant to reach approximately 7 BCM annually [...] In the
              framework of the efforts which you have exerted in this regard based on
              your instructions to continue the negotiations with Unión Fenosa to
              introduce a new adjustment on the price equation of national gas (second
              adjustment) which is supplied to the company to be liquefied in favor of its
              interest in Damietta liquefaction plant in light of the current increase in
              the international prices of energy.
              Eng. Hani Suleiman, the First Under-Secretary of the Ministry of
              Petroleum, and Eng. Sherif Ismail, Chairman of Egyptian Natural Gas
              Holding Company (EGAS) made an official visit to Spain during the
              period from 29-31st October, 2006. Several meetings were held with the
              officials of Unión Fenosa Company and after extensive discussions and
              negotiations for the adjustment of the maximum price which was
              determined by 1,25 USD\MMBTU in the original contract signed in
              August 2000, the negotiations were recently resumed […] 142
2007

5.151 26 January 2007: UFG requests EGAS to meet its gas supply commitments.

              The loss of production that we have experienced in the last months, due to
              lack of feed gas, is causing Unión Fenosa Gas a significant impact that
              gets worse during the months when the demand increases due to low
              temperatures in the winter season, and this prevents us from meeting the
              committed supplies with our clients in the Spanish market. [...]
              Understanding and appreciating the continuous efforts of EGAS to
              improve the feed gas to Damietta, once again, I would like to ask you for a
              new effort in order to increase the feed gas to Damietta […] 143
5.152 13 February 2007: In connection with SEGAS’ refinancing of its debt, EGAS and the
       Royal Bank of Scotland PLC, on behalf of the lenders, engage Wood Mackenzie (as
       an independent consultant) to confirm “the reasonableness of contracted gas supply to
       Damietta” and gas supply and demand forecast to 2030. 144

5.153 14 February 2007: EGAS represents to UFG that it will use its best endeavours to
       improve feedgas supply, attaching forecasts for the year.

142
    Memorandum to be submitted to Eng. Sameh Fahmy, Minister of Petroleum on contracting with Unión
Fenosa on adjusting the prices of Natural Gas supplied to the company in Damietta liquefaction Plant,
14 November 2006, [C-0462].
143
    Letter from Unión Fenosa (Elías Velasco) to EGAS (Sherif Ismail), 26 January 2007, [C-0379].
144
    Letter of Engagement between SEGAS and Wood Mackenzie, 13 February 2007, Annex B, [R-0092].


                                       Part V – Page 46 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 108 of 347



              Reference is made to your letter dated January 26th, 2007, concerning the
              feed gas to Damietta LNG Plant and your analysis for the production
              profile for 2006 and the production plan for 2007, please be informed that
              EGAS exert[s] its best endeavor[s] to improve the feed gas supply to
              Damietta LNG Plant […] 145
5.154 31 March 2007: The Ministry of Petroleum writes to UFG’s Chairman, Mr Elias
       Velasco, concerning future mutual cooperation.

              Dear Elias [Velasco, UFG’s Chairman] [...] Looking for further mutual
              cooperation in the future. 146
5.155 24 May 2007: President Mubarak issues a Decree declaring that the Board of
       Directors of EGPC will be chaired by the Minister of Petroleum.

              Article One – The board of directors of the Egyptian General Petroleum
              Corporation shall be presided by the Minister of Petroleum and the
              membership of: - Minister of Finance; Minister of Electricity and Energy;
              Minister of Investment; Minister of Trade and Industry; Minister of State
              for Local Development [...] Three [members] with expertise in the main
              activities of the Corporation from the employees of the Ministry of
              Petroleum and its affiliated authorities to be appointed under a resolution
              by the board of directors upon the proposal of the Minister
              of Petroleum. 147
5.156 28 May 2007: Wood Mackenzie issues its report on SEGAS Damietta Financing. 148
       The report concludes that the amount of new LNG fields that would need to be
       discovered and brought on-stream, to ensure uninterrupted supply to the Damietta
       Plant until 2022, is achievable, if the then current rate of export activity was
       maintained at its current level and upstream gas sales discovery agreements were
       made swiftly following any new gas discovery. 149

5.157 Wood Mackenzie advise that Egypt needs to sign additional gas production contracts
       quickly or risk creating a supply/demand gap. It concludes:

              A gas supply‐ demand gap emerges in the short‐ term (in 2009/2010) and
              therefore it is very important that progress is made on signing upstream
              GSAs and sanctioning new development projects this year. There is


145
    Letter from EGAS (Sherif Ismail) to UFG (Elías Velasco), 14 February 2007, [C-0380].
146
    Letter from Ministry of Petroleum (Hany Soliman) to UFG (Elías Velasco), 31 March 2007, [C-0390].
147
    Presidential Decree No. 164 for year 2007, [C-0310].
148
    Wood Mackenzie, SEGAS: Damietta LNG Refinancing – Gas Consultant Report, 28 May 2007, [R-0084].
149
    Wood Mackenzie, SEGAS: Damietta LNG Refinancing – Gas Consultant Report, 28 May 2007, [R-0084],
Page 7.


                                       Part V – Page 47 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 109 of 347



              enough discovered gas to be developed until 2017/2018, after which point
              yet-to-find (undiscovered) reserves will need to be produced. [...]
              In order to ensure supply to the LNG plant to the end of the loan tenor in
              2022, some 26 tcf reserves need to be discovered and developed by
              2016/2017, assuming that no further LNG exports are sanctioned. This is
              equivalent to an average annual discovery rate of 2.6 tcf/year over the
              next 10 years, which is lower than the average discovery rate of 4 tcf/year
              seen over the last 5 years. [...]
              Wood Mackenzie has not performed any geological studies to establish if
              this level of reserves can reasonably be found in the timeframes required
              for the SEGAS Project but if exploration drilling and success rates are
              maintained at previous levels and new fields are developed in a timely
              manner then Wood Mackenzie believes that this target can be met. 150 [...]
              Wood Mackenzie has reviewed EGAS’ data and in light of its experience in
              analysing Egypt’s energy market and forecasting gas demand worldwide,
              we believe EGAS’ gas forecast to be reasonable. 151
5.158 29 May 2007: UFG requests EGAS to meet its gas supply commitments:

              I would like to analyse again with you the situation concerning the feed
              gas supply to Damietta, that we have been experiencing during the first
              part of the current year 2007 and that will become even worse during the
              rest of the year 2007, according to the fax received from EGAS informing
              SEGAS about the forecasted gas supplies for the next months (June to
              August) [...]
              Understanding the continuous efforts of EGAS to improve the feed gas to
              Damietta, once again, I kindly ask you a further effort in order to increase
              the feed gas supply to Damietta, thus, allowing Unión Fenosa Gas to meet
              its commitments with the customers, recovering at the same time the
              production lost and fulfilling the Annual Delivery Program of 78 ships
              established for year 2007. 152
5.159 27 July 2007: SEGAS refinances its debt to replace the original corporate funding and
       guarantees provided by Unión Fenosa and ENI (through UFG) with non-recourse
       project finance. SEGAS, the Royal Bank of Scotland and HSBC Bank PLC make the
       Offshore Account Agreement and SEGAS and HSBC Bank make the Offshore
       Security Agreement (the “Offshore Security Agreement”). 153 On the same date, UFG,
       SEGAS and HSBC Egypt concluded a Share Pledge Agreement (the “Share Pledge

150
    Wood Mackenzie, SEGAS: Damietta LNG Refinancing – Gas Consultant Report, 28 May 2007, [R-0084],
Page 11.
151
    Wood Mackenzie, SEGAS: Damietta LNG Refinancing – Gas Consultant Report, 28 May 2007, [R-0084],
Page 48.
152
    Letter from Unión Fenosa (Elías Velasco) to EGAS (Sherif Ismail, Chairman), 29 May 2007, [C-0294].
153
    Offshore Account Agreement between SEGAS, the Royal Bank of Scotland PLC and HSBC Bank Plc,
27 July 2007, [C-0342]; Offshore Security Agreement between SEGAS and HSBC Bank Plc, 27 July 2007,
[C-0343/R-0038].


                                        Part V – Page 48 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 110 of 347



                         154
        Agreement”);           and UFG, SEGAS, EGAS and HSBC concluded a Direct
        Agreement. 155

5.160 Together, these agreements allow SEGAS to refinance its debt funding for the
        Damietta Plant. In brief, HSBC provide loans to cover the funds that had been used
        for the Damietta Plant’s construction, using the Damietta Plant as security; and UFG
        pledges its shares in SEGAS, as the owner of the Damietta Plant, to HSBC Egypt as
        collateral against a possible default in repayment of the loan by SEGAS.

5.161 July 2007: Egypt promotes natural gas investments in its territory, including the
        Damietta Plant, to other international investors. A letter from the Ministry of
        Petroleum to UFG, requesting that UFG co-operate in this promotion effort, states:

              [K]indly be informed that Quality Communications Productions (QCP) is
              currently preparing a report for the Economist magazine entitled ‘The
              Gateway to Opportunity’. The objective of this report is to inform on the
              latest developments and opportunities in the Oil & Gas sector,
              communicating our position to the world, marketing our competitive
              advantages to the international community, while at the same time
              reinforcing the idea of Egypt as an ideal investments venue.
              This report will feature, through professional and top quality in terms of
              both content and design, not only the government and state holding
              companies, but also the private sector companies, both Egyptian and
              multinational, who are behind the success of Egypt’s Oil, Gas &
              Petrochemicals industry.
              The Editor-in-Chief [...][and] the Project Director [...] are now working on
              the report. They will contact you to further explain technical &
              commercial advantages of participating in this report. [We] would
              appreciate it if you could spare some time for this important issue. 156
        UFG agrees to co-operate. 157

5.162 27 August 2007: EGAS and EGPC send a memorandum to the Minister of Petroleum.
        It records that the Minister of Petroleum was involved in SPA negotiations in 2000,
        prompted the negotiation of the Tolling Contract between EGAS and SEGAS and



154
    Share Pledge Agreement between UFG, SEGAS and HSBC Bank Egypt S.A.E, 27 July 2007, [C-0325].
155
    Direct Agreement between EGAS, UFG, SEGAS and HSBC Bank Plc, 27 July 2007, [C-0326].
156
    Fax from Ministry of Petroleum (Shamel Hamdy) to Chairman of Unión Fenosa (SEGAS), 4 July 2007,
[C-0158].
157
    Letter from Unión Fenosa (Elías Velasco) to Ministry of Petroleum (Eng. Shamel Hamdy), 13 July 2007,
[C-0159].


                                        Part V – Page 49 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 111 of 347



        ordered subsequent gas price improvements after 2000. EGAS and EGPC also
        acknowledge that the value of the Damietta Project is US$ 2.3 billion.

              In mid-2000, before signing the contract with Unión Fenosa and through
              the final negotiations carried out with His Excellency the Engineer
              Egyptian Petroleum Minister, the price equation was first adjusted as the
              maximum increased to 1.25 USD in case the price of Brent crude is more
              than 24 USD/barrel [...]
              In light of the instructions of the Eng/the Minister of Petroleum to improve
              the terms of the Contract with Unión Fenosa, it was agreed with the
              Company in June 2003 on the exploitation of the surplus capacity of the
              liquefaction factory in order for the Petroleum Sector to benefit from a
              percentage up to 50% from the total capacity of the factory which
              decreases gradually to reach 42% during the initial five years of operation
              [...]
              In light of this agreement, which allows the Petroleum Sector to liquefy the
              gas owned by the State and sell same according to international prices
              maximizing the revenues for Egypt, the average price of exporting the
              Egyptian share of the liquefied gas from the liquefaction factory in
              Damietta during 2005/2006 has reached around 5.7 USD/MMBTU. [...]
              Moreover, such investments exist in Egyptian territories, and the
              replacement value is estimated by approximately 2.3 billion dollars in
              addition to what the establishment of the plant in the free zone area in
              Damietta represents of economic and social development and employing
              of Egyptian labour and operating ancillary and assisting activities to the
              project in the governorate, all of which represent direct and indirect
              economic returns to the Egyptian economy. This matter is submitted for
              your consideration and guidance […] 158
5.163 10 December 2007: Egypt’s Minister of Trade and Industry states that demand for
        natural gas is growing rapidly, as reported by the Financial Times:

              Rachid Mohamed Rachid, minister of trade and industry, says he and his
              colleagues are not projecting a gas shortage and the government has
              moved to curb energy demand by raising prices for industrial purchasers
              or off-takers. But he concedes demand is growing very fast.
              ‘We are not expecting gas shortages in the short term. We have laid out
              the energy policy and the pricing strategy for the next 15 years. The
              reality is that we are growing much faster than we expected. The increase
              in energy consumption is growing at double-digits,’ Mr Rachid said. 159
5.164 12 December 2007: UFG agrees to pay to EGAS increased an increased price for gas,
        through a Side Letter amending the SPA.

158
    Memorandum on Contracting with Unión Fenosa Gas on Natural Gas Sale and Purchase to Establish Natural
Gas Liquefaction and Export Plant, signed by Sherif Ismail and Ismail Karara , 27 August 2007, [C-0460].
159
    “Cairo Toes Pragmatic Line with the IOCs,” Financial Times (10 December 2007), [C-0200].


                                         Part V – Page 50 of 102
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 112 of 347



                 EGAS [...] commits to [...] (b) supply to UFGas the under-supplied
                 quantities, which the Seller failed to deliver to UFGas in 2006 and 2007
                 […] 160
2008

5.165 January 2008: Ministry of Petroleum Undersecretaries send a memorandum to the
           Minister of Petroleum concerning SPA price amendments. It records: the Minister’s
           involvement in SPA negotiations in 2000; the Minister’s instructions to renegotiate
           SPA gas prices after 2000; the Minister’s prompting of the negotiation of the EGAS
           Tolling Contract (whereby EGAS was allocated a proportion of the LNG produced at
           the Plant); and the participation of the Ministry of Petroleum and EGAS in the official
           visit to Spain to renegotiate gas prices in 2006:

                 In mid-2000, before signing the contract with Unión Fenosa Gas and
                 through the final negotiations carried out with His Excellency Engineer
                 the Egyptian Petroleum Minister, the price quotation was first adjusted as
                 the maximum increased to 1.25 USD in case the price of Brent crude is
                 more than 24 USD/barrel [...]
                 In addition to the above mentioned and in the framework of the
                 instructions of the Minister of Petroleum to improve the terms and
                 conditions of the contract signed with Unión Fenosa Company, a contract
                 was signed with the company to increase the capacity of the liquefaction
                 plant with annual energy estimated by 7 BCM/annum. Petroleum sector
                 benefits of that by a proportion up to 50% although the contribution of the
                 sector whose investment was estimated by 1.3 billion USD in the project
                 has been limited to only 20% [...]
                 In the framework of the efforts which you have exerted in this regard and
                 based on your instructions to complete negotiations with Unión Fenosa
                 Company to introduce new amendment on the price equation of natural
                 gas (second amendment) which is supplied to the company to be liquefied
                 in favor of Damietta liquefaction plant in light of the current increase in
                 the international prices of energy.
                 Eng. Hani Suleiman, the First Under-Secretary of the Ministry of
                 Petroleum, and Eng. Sherif Ismail, Chairman of Egyptian Natural Gas.
                 Holding Company (EGAS) made an official visit to Spain during the
                 period from 29-31st October 2006. They held several meetings with the
                 officials in Unión Fenosa Company and after extensive discussions and
                 negotiations in order to adjust the maximum price which was determined




160
      Side Letter between EGAS and UFG, 12 December 2007, [C-0092].


                                          Part V – Page 51 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 113 of 347



              by 1.25 USD\MMBTU in the original contract signed in August 2000,
              negotiations have recently resumed […] 161
5.166 21 January 2008: SEGAS, EGAS and UFG execute a Side Letter to the Tolling
       Contracts, regarding payment of Tolling Fees. This follows EGAS’ failure to meet its
       obligations under the Tolling Contracts, and is an agreement to facilitate payments
       from EGAS. 162

5.167 In response to rising costs of food and low wages, the Egyptian Government seeks to
       increase salaries of government employees. 163

5.168 5 May 2008: Egypt enacts Law No. 114 under which SEGAS’ Free Zone status is
       revoked, thereby subjecting SEGAS to Egyptian taxes (as with other companies
       operating in the natural gas manufacturing and liquefaction sectors). The Law cancels
       all Free Zone licenses granted to companies operating in the natural gas
       manufacturing and liquefaction sectors. 164

5.169 June 2008: EGAS Annual Report discusses the Ministry of Petroleum’s strategy to
       increase domestic dependence on natural gas:

              First: Natural Gas Local Consumption: Strategy of the ministry
              of petroleum aims at expanding the depend[e]nce on Natural
              Gas utilization […] 165
5.170 11 July 2008: UFG and EGAS initial a draft Side Letter to amend the SPA, seeking to
       resolve problems with EGAS undersupply of gas. The Draft Side Letter provides for
       an increased price to be paid by UFG for gas delivered by EGAS:

              EGAS [...] commits to supply the under-supplied quantities which the
              Seller [EGAS] failed or will fail to deliver to UFGas in relation to the full
              entitlement of UFGas of Contract Year 2008 [...] according to an annual
              recovery program in such a manner that UFGas shall recover all such
              quantities, starting in the year 2009 and ending before December 31,
              2012. 166


161
    Memorandum to be submitted to Engineer Minister of Petroleum, on Contracting with Unión Fenosa
Company on amending the prices of Natural Gas Supplied to the Company at Damietta Liquefaction Plant,
January 2008, [C-0463].
162
    Side Letter between SEGAS, EGAS, and UFG, 21 January 2008, [C-0330].
163
    “Clashes in Egypt strike stand-off,” BBC News (6 April 2008), [R-0076].
164
    Law No. 114 of 2008, regarding the Opening of Two Additional Funds in the General Budget of the
Financial Year 2007/2008, [R-0080], Article 11; Cl Mem Merits, Paragraph 504.
165
    EGAS Annual Report 2007-2008, [C-0347], Page 47.
166
    Side Letter between EGAS and UFG, 11 July 2008, [C-0093].


                                       Part V – Page 52 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 114 of 347



5.171 06 August 2008: EGAS confirms approval by the Egyptian Authorities of the draft
       Side Letter of 11 July 2008, and requests activation of the new gas prices:

              Following the principles of agreement reached during the last visit to
              Madrid and the side letter (SPA) signed on July 11th, 2008. Please be
              informed that, based on the concerned authorities’ approval pertaining the
              concept of the above mentioned documents, UFGas is kindly requested to
              activate the new applied gas prices effective of July 1st, 2008 […] 167
5.172 26 August 2008: UFG asks EGAS to meet its gas supply commitments:

              UFGas is specially affected by this situation [falling feedgas supply] in
              such a manner that UFGas’ gas reserves have been reduced dramatically
              and cannot face its customers’ firm contractual commitments, and more
              than that is not able to satisfy the Spanish Regulator provisions. This will
              negatively impact on the image of UFGas in the Spanish gas market as
              well as on the image of Egypt as a gas supplier country to the
              Spanish market.
              We would also like to remind you of the recent agreement reached between
              UFGas and EGAS in July 2008 by means of which EGAS is bound to
              supply at least 15 LNG cargoes in the 2nd half of year 2008. 168
5.173 16 October 2008: UFG meets the Minister of Petroleum. They discuss gas supply and
       gas prices, as well as the Minister’s continued support for the Damietta Project. This
       is referred to in a later letter from Unión Fenosa to the Minister:

              First of all I would like to thank you very much for the valuable time you
              gave to me and to my colleagues on October 16th in your office. I am so
              pleased with the very open and candid discussion we had and your
              consistent support of our joint successful SEGAS LNG project. In the past,
              with your great vision, we managed to build together the first LNG project
              in Egypt and to penetrate the first European LNG market for the Egyptian
              gas. Today you made us comfortable that SEGAS project will continue its
              success with your extended support and our mutual cooperation to
              maintain a satisfactory agreement for both countries, Egypt and Spain
              […] 169
5.174 10 November 2008: UFG and EGAS continue to negotiate the draft Side Letter of July
       2008, following a meeting with the Minister of Petroleum. This draft Side addresses
       prior gas undersupply by EGAS and pricing concessions to be made to EGAS. These
       negotiations are recorded in a letter from Unión Fenosa to EGAS:


167
    Letter from EGAS (Khalid Abdel Badie) to UFG (Javier Fernandez), 6 August 2008, [C-0392].
168
    Letter from Unión Fenosa (Elías Velasco) to EGAS (Mahmoud Latif), 26 August 2008, [C-0298].
169
    Letter from Unión Fenosa (Elías Velasco) to Minister of Petroleum (Sameh Fahmy), 10 November 2008,
[C-0319].


                                        Part V – Page 53 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 115 of 347



              Regarding the miss-supply of gas to UFG due to shutdown of Burullus gas
              fields from November 21st to December 2nd, and taking into consideration
              the total gas volumes received by UFG at the end of the year 2008, we are
              willing to meet [to] try [...] to reach a satisfactory agreement for the
              Parties, including all the pending issues that we have still on the table. To
              this purpose, and in line with the general principles commented in the
              meetings held on October 16th with H.E. the Minister of Petroleum, and
              on October 15th with you, I would like to propose the following wording
              for [...] the Side Letter in order to close it:
              ‘Every month, starting from April 1st 2009, if the average of the six
              preceding month of the monthly quotations of Brent exceed 15$/bbl or fall
              below 98$/bbl, the Parties shall meet and review this scheme set
              forth hereby.’ 170
5.175 18 November 2008: an Egyptian court freezes gas exports to Israel. A report from Al
        Arabiya noted:

        A Cairo court on Tuesday overruled the Egyptian government’s decision to allow
        exports of natural gas to Israel and said the constitution gave parliament the right to
        decide on sales of natural resources. 171

5.176 In late 2008, the Global Financial Crisis began. Its effects were felt for a number of
        years thereafter. The Global Financial Crisis caused economic slowdowns in Egypt in
        2009, affecting especially its balance of payments, specifically exports, remittances,
        tourism and capital inflows. Foreign direct investment and domestic investment both
        dropped in 2008 to 2010. 172 The Respondent’s witness Mr El Mahdy, formerly the
        Chairman of EGAS, explained:

              The global financial crisis that began in 2008 made investors unwilling to
              start new natural gas exploration projects. In light of global economic
              uncertainty and the high cost of development, many investors postponed
              exploration and development activities, particularly offshore, which
              accounts for about 80% of Egypt’s gas production. 173
2009

5.177 June 2009: The Chairman of EGAS outlines the strategy of the Egyptian Petroleum
        Sector, in EGAS’ Annual Report, as:

              The petroleum sector pursues a balanced policy by allocating one-third of
              the natural gas reserves for domestic consumption and a maximum

170
    Letter from Unión Fenosa (José Javier Martínez) to EGAS (Mahmoud Latif), 10 November 2008, [C-0320].
171
    “Egypt court freezes gas exports to Israel,” Al Arabiya News Channel (18 November 2008), [C-0402].
172
    Khan ER, Paragraphs 38-42.
173
    El Mahdy WS, Paragraph 5.


                                         Part V – Page 54 of 102
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 116 of 347



             one-third for export while keeping the remaining reserves for
             future generations. 174
5.178 02 September 2009: SEGAS, EGAS and UFG execute a Side Letter to the Tolling
       Contracts, regarding payment of Tolling Fees. The Side Letter is executed due to
       EGAS’ continued failure to meet its payment obligations under the Tolling Contract
       with SEGAS. 175

2010

5.179 13 January 2010: UFG continues to discuss a potential recovery plan with EGAS.
       UFG writes in a letter to EGAS:

             I think that it would be convenient [...] to define as well an annual
             recovery program for the under-supplied quantities relevant to the period
             from 2006 to 2009. 176
5.180 26 January 2010: SEGAS informs EGAS of operational instability caused by a
       shortfall of gas supply:

             We feel it is necessary to draw your immediate attention to the operational
             requirements and associated risks that the shortfall of gas supply is
             generating in SEGAS LNG Plant. Recent circumstances of availability of
             gas to SEGAS have reached to a point where Owner must notify the
             impossibility to maintain the stable operation of the Plant if this situation
             is repeated and comes to stay for a continuous period. 177
5.181 29 January 2010: UFG requests an urgent meeting with EGAS to discuss the
       imminent risk of the shutdown of the Damietta Plant.

             The situation of the gas supply to Damietta LNG plant is dramatically
             worsening day by day, facing the risk of a shutdown of the plant due to a
             gas supply below the minimum flow threshold. This fact will cause, inter
             alia, a very negative impact at international level on the reputation in
             terms of reliability of all the Parties involved in the Project. Therefore I
             suggest arranging a meeting in Cairo at your earliest convenience to
             agree an action plan in order to overcome the present problems. 178
5.182 2 February 2010: EGAS informs SEGAS of the efforts it undertook to mitigate delays
       in upstream development caused by the Global Financial Crisis:

174
    EGAS Annual Report 2008-2009, Chairman’s Message, [C-0348].
175
    Side Letter among SEGAS, EGAS, and UFG, 2 September 2009, [C-0331].
176
    Letter from UFG (Alessandro Della Zoppa) to EGAS (Mahmoud Latif), 13 January 2010, [C-0301].
177
    Letter from SEGAS (Jose Luis Torre) to EGAS (Mahmoud Latif) and UFG (Alessandro Della Zoppa),
26 January 2010, [C-0302].
178
    Letter from UFG (José María Egea Krauel) to EGAS (Mahmoud Latif), 29 January 2010, [C-0303].


                                      Part V – Page 55 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 117 of 347



               In the same time and considering the difficulties caused by the big delays
               in the upstream development plans associated with the international
               economic crisis, EGAS has thoroughly discussed this serious issue with the
               upstream parties in the way to accelerate those development plans in
               order to add valuable gas quantities to the present system which is the key
               solution for all problems caused by lack of gas supply for SEGAS and all
               other consumers as well. 179

5.183 16 February 2010: UFG asks EGAS to meet its gas supply commitments. It delivers a
        presentation to EGAS regarding reduced gas supply to the Damietta Plant. The letter
        to which the presentation is attached concludes:

               As shown in our presentation [...] the feed gas shortfall has been
               increasing during the last months, with a mere 50 % compliance of the
               ADP in January 2010, and is having a huge impact on UFGas’
               cost structure.
        The attached presentation notes:

               Reputable international sources suggest a relevant increase in
               Egyptian gas exports, whilst the supply to Damietta LNG Plant has been
               dramatically reduced. 180
5.184 27 February 2010: Egypt’s Conseil d’État rules that the Government’s decision to
        export gas to Israel was a sovereign decision, not subject to review by Egypt’s
        administrative courts. 181 Press reports announce:

               A Cairo court on Saturday gave the Egyptian government legal clearance
               to allow natural gas exports to Israel, cancelling a lower court’s verdict to
               stop exports.
               The Higher Administrative Court, an appeals court for cases involving the
               state, also ruled Egypt should monitor the price and quantity of its exports
               and ensure it met local energy needs before exporting.
               […] ‘It is not within the jurisdiction of the courts to hear appeals against
               the government’s decision to export gas to eastern Mediterranean
               markets, including Israel,’ said Mohamed Husseini, who chaired the
               court’s meeting.
               The state’s decision to export gas to Israel was ‘sovereign,’ he said. 182


179
    Letter from EGAS (Khaled Abdel Badie) to SEGAS (Jose Luis Torre), 2 February 2010, [R-0104].
180
    UFG Presentation, “Current Situation in Egypt” attached to the letter of 24 February 2010 from UFG (José
María Egea Krauel) to EGAS (Mahmoud Latif), [C-0087].
181
    High Administrative Court (First Circuit) Decisions, Appeal Cases Nos. 5546, 6013 and 7975 of High
Judicial Year 55, Hearing of 27 February 2010, [C-0400 / R-0367].
182
    “Egypt Court okays gas exports to Israel,” Reuters (27 February 2010), [C-0403]; see also “Egypt lifts ban
on gas to Israel,” BBC News (27 February 2010), [C-0404].


                                           Part V – Page 56 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 118 of 347



5.185 16 March 2010: UFG meets EGAS to discuss gas supply issues. EGAS delivers a
        presentation on feedgas forecasts. It indicates that UFG will receive 100% of the
        required quantities by 2013. 183

5.186 15 April 2010: UFG meets EGAS concerning cargo recovery plans and linking price
        to deliveries. Following the meeting, UFG writes in a letter to EGAS:

              As agreed during the meeting I am sending to you a copy of our
              presentation that summarises the main subjects under discussion, i.e.
              current gas supply, recovery plan and pricing issues, as better detailed
              here below.
              In respect of the gas supply, UFGas appreciates EGAS' effort to improve
              feed gas supply from the 1Q levels to around 500 mmscfd (67% of the
              ADP) during the first days of April 2010, as well as EGAS' commitment to
              ramp up supply in the coming years and to achieve supply up to nominal
              plant capacity in 2013 and onwards. 184
5.187 6 May 2010: EGAS agrees to grant priority to UFG for undelivered cargoes, by letter
        to UFG:

              EGAS has planned this Recovery Program by assigning to UFGas all
              potentially expected excess production starting from 2014 to last till the
              full recovery achieved. Additionally, the priority will be given to UFGas
              in any capacity not being exploited by the third party gas entitled to EGAS
              capacity after BG/Petronas contracts’ expiry. 185
5.188 10 May 2010: SEGAS, EGAS and UFG execute a Side Letter to the Tolling
        Contracts, regarding the payment of Tolling Fees.

              The Parties execute this additional Side Letter due to EGAS’ continued
              failure to meet its payment obligations under the EGAS Tolling Contract
              with SEGAS. 186
5.189 5 August 2010: EGAS requests the immediate stoppage of production at the Damietta
        LGN Plant.

              At 15:00 hr today SEGAS Operations got a phone call from EGAS [Toller
              Representative at SEGAS LNG Plant in Damietta] requesting to
              immediately proceed cutting the feed gas, stopping the production and

183
    EGAS Presentation to UFG, 16 March 2010. [C-0007].
184
    Letter from UFG (José María Egea Krauel) to EGAS (Mohamed Latif Amer), 27 April 2010, attaching UFG
presentation to EGAS, [C-0008].
185
    Letter from EGAS (Mohamed Latif Amer) to UFG (José María Egea Krauel), 6 May 2010, copying First
Undersecretary for Gas Affairs of the Ministry of Petroleum (Eng Tarek El Hadidy), [C-0009].
186
    Side Letter between SEGAS, EGAS and UFG, 10 May 2010, [C-0006 / C-0332].


                                        Part V – Page 57 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 119 of 347



              maintaining the Plant in total recirculation under the threat of grid
              operator closing the feed gas valve if not done in 10 – 15 minutes. SEGAS
              complied with the instruction [...] 187
5.190 06 August 2010: UFG writes to EGAS, attributing the issues caused by feedgas
       suspension to EGAS:

              We hereby want to record that the sudden suspension of the supply
              constitutes an unacceptable breach of your obligations to supply natural
              gas to the LNG plant in accordance with the terms and conditions of the
              gas supply agreement dated 1st August 2000. […] We consider all this
              directly attributable to EGAS and we reserve our rights with respect to the
              subject matter under the Contract or elsewhere to protect our interests and
              recover any damages suffered. 188

5.191 3 December 2010: UFG sends a letter to EGAS summarising a recent telephone
       conference-call concerning gas supply shortfalls.

              As for the committed volumes during the transient period of shortfalls, the
              positions are aligned with the exception of the first quarter of year 2011.
              We have made the effort to adjust the quantities as per Egas' indications
              and we appreciate Egas' position to commit to such minimum volumes as
              they are of extreme importance to guarantee a minimum throughput in
              Damietta LNG Plant and a minimum level supply to markets. 189
2011

5.192 25-28 January 2011: The Egyptian revolution begins with protests in Cairo, leading to
       the resignation of President Mubarak and an extended period of protests and changes
       to the composition of the Egyptian Government. The resulting political turmoil,
       social unrest and deteriorating security situation creates uncertainty over Egypt’s
       economic prospects for both domestic and foreign investors. Along with the
       continuing Global Financial Crisis and the subsequent Eurozone crisis, this leads to a
       sharp fall in foreign direct and financial investments in 2011 and 2012, 190 especially
       into the petroleum sector. 191 In 2013 and 2014, economic growth and foreign direct




187
    Fax from SEGAS (Yeo Yee Ngee) to GASCO (National Gas Control Centre General Manager), 5 August
2010, [C-0299].
188
    Letter from UFG (Javier Sáez) to EGAS (Hassan El-Mahdy), 6 August 2010, [C-0300].
189
    Letter from UFG (José María Egea Krauel) to EGAS (Mohamed Latif Amer), 3 December 2010, [C-0011].
190
    Khan ER, Paragraph 47.
191
    Khan ER, Paragraphs 51-52.


                                       Part V – Page 58 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 120 of 347



        investment remains poor. 192 As of these dates, the Government of Egypt expects the
        country to emerge from its economic crisis only in the coming two to three years. 193

5.193 Mr De Lara Alonso-Burón testified that:

              Street protests in Egypt intensified on 25 January 2011. I remember
              hearing that there were calls for people to join the demonstrations in the
              press that week. The press was saying that big demonstrations would take
              place on 28 January 2011, after Friday noon prayers. 194
5.194 The Respondent’s expert witness, Dr Khan testified:

              At the same time, Egypt was also suffering from an unfolding energy crisis
              that manifested itself in country-wide electricity shortages and daily power
              cuts. In addition to the inconvenience and hardships this caused
              households, energy shortages also had a negative impact on industry,
              which in many cases, such as heavy industries like cement production,
              were operating at 50-60 per cent capacity. This energy crisis had a strong
              negative impact on the economy, with significant reductions in industrial
              production and employment. 195
5.195 Mr El Mahdy testified to similar effect:

              The Global Financial Crisis and the 2011 revolution caused instability
              and security concerns that made investors reluctant to invest. 196
              In consequence, investment fell for both exploration for new fields, and
              development of existing fields with existing infrastructure in order to
              maintain or increase capacity. The latter, in particular, caused a rapid
              decline in the levels of gas production. 197
5.196 This national shortage of gas production, as compared to supply, began in 2002-2003,
        with a net shortage across all natural gas consumers of 0.1 bcma. This steadily
        increases to a shortage of 7.0 bcma in 2009-2010. In 2010-2011 the shortage increases
        further to 10.9 bcma, and thereafter increases sharply to 20.5 bcma in 2012-2013. 198

5.197 In response to the gas shortages and the risk of blackouts across the country, EGAS
        prioritised distribution of gas to the domestic market in order to maintain power



192
    Khan ER, Paragraphs 53-55.
193
    Khan ER, Paragraph 66.
194
    De Lara Alonso-Burón WS, Paragraph 16.
195
    Khan ER, Paragraph 48.
196
    Tr. D3 725.
197
    Tr. D3 819-820.
198
    BRG ER1, Annex B-16.


                                        Part V – Page 59 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 121 of 347



        generation. 199 As a result, the supply of gas to plants that exported gas was either
        minimised, or stopped completely. 200

5.198 A later report of the Managing Director of UFG to the Board of Directors, of 20
        March 2013, outlined the economic effects of the 2011 revolution in Egypt. The
        report referred to permanent riots in Cairo, Port Said, Alexandria and Suez, and a
        “permanent state of insurrection and civil commotion” since 2011. 201 The recurrent
        political instability was the main factor behind deterioration in investments, a rise in
        the unemployment rate, and a decline in industrial production. 202 According to the
        report, “[f]oreign direct investment came to a virtual standstill following the
        revolution”, and would not likely return “[u]ntil security and stability return to the
        country and greater clarity is achieved in the political transition.” 203 In the claim
        before the Commercial Court of Madrid brought against UFG and some of its
        directors, by some of its other directors, the claimant directors referred to a proposal
        by UFG’s Head Office on 20 March 2013 to issue force majeure notices to its
        customers as a result of the Egyptian revolution, and the slowdown of foreign direct
        investment and consequent deterioration in gas extraction and production capacity
        that resulted. 204

5.199 11 February 2011: President Mubarak resigns and political power is entrusted to the
        Supreme Council of the Armed Forces (“SCAF”). 205

5.200 23 February 2011: EGAS’ Chairman Mr Mahmoud Latif is appointed the new
        Minister of Petroleum. As reported in the press:

               Egypt’s military rulers swore in a new Cabinet on Tuesday. Energy
               veteran Eng. Mahmoud Latif, formerly known as the head of the Egyptian
               Natural Gas Holding Company (EGAS), became the new Petroleum
               Minister […]



199
    El Mahdy WS1, Paragraph 16; Hameed WS, Paragraph 24.
200
    Hameed WS, Paragraph 24.
201
    Report of the Managing Director to the Board of Directors Meeting, “Gas S&P Contracts. Analysis of
Current Stand and Proposal of Improvement Measures,” 20 March 2013, [R-0379], Page 5.
202
    Report of the Managing Director to the Board of Directors Meeting, “Gas S&P Contracts. Analysis of
Current Stand and Proposal of Improvement Measures,” 20 March 2013, [R-0379], Page 5.
203
    Report of the Managing Director to the Board of Directors Meeting, “Gas S&P Contracts. Analysis of
Current Stand and Proposal of Improvement Measures,” 20 March 2013, [R-0379], Page 6.
204
    Rinaudo, et al. v. Unión Fenosa Gas, S.A., et al., ENI Directors’ Statement of Claim [R-0354], Page 3.
205
    “18 days of protests culminate in Mubarak’s ouster,” CNN (12 February 2011), [R-0124].


                                         Part V – Page 60 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 122 of 347



               Latif was a key figure in implementing Egypt’s integrated gas strategy and
               was the head of many petroleum companies including the Egyptian
               Natural Gas Company (GASCO), the General Petroleum Company (GPC)
               and Badre El Din Company (BAPETCO). In a later stage, Latif was
               appointed as the chairman of the state-owned Egypt Natural Gas Holding
               Co (EGAS). 206
5.201 The new Minister announces that the petroleum sector will give priority to the
        domestic market for (inter alia) natural gas:

               Eng. Mahmoud Latif the New Petroleum Minister said [t]hat, petroleum
               sector will give priority to domestic market in the provision of petroleum
               products and natural gas. 207
5.202 23 February 2011: UFG and EGAS initial Heads of Agreement as a temporary two-
        year agreement (the “HOA”). 208 Under Article 2 of this draft Agreement, UFG agrees
        to accept lower levels of gas than the minimum quantities specified in the SPA. By
        Article 3, EGAS acknowledges that there were quantities of gas that UFG was entitled
        to receive under the SPA and which had not been delivered, but which would be
        delivered in future.

5.203 EGAS states that it will submit the draft HOA to the Government for approval. Mr
        Egea Krauel describes what happened:

               We negotiated and initialed a draft Heads of Agreement (the ‘HOA’) with
               EGAS during that meeting, which covered the three points mentioned. We
               agreed that EGAS would submit the initialed draft HOA to the
               Government for approval. 209
5.204 It was nine months later that the HOA was signed by the parties. According to Mr
        Sáez Ramírez (of UFG), the reason for the delay was that EGAS and EGPC were still
        waiting for approval by the “competent authorities” in the Egyptian Government,
        which was only granted in November 2011. 210 Mr Egea Krauel likewise referred to
        the need to submit the initialled draft to the Government for approval. 211 Mr
        Soliman’s email of 4 July 2011 to Mr Sáez Ramírez, forwarding Mr Ismail’s

206
    “Eng. Mahmoud Latif new Oil Minister,” Egypt Oil & Gas (23 February 2011), [C-0138]; “Eng. Mahmoud
Latif new Oil Minister,” Egypt Oil & Gas (23 February 2011), [C-0410]; “New Petroleum Minister: creating
products for the domestic market priority,” Oil News (24 February 2011), [C-0414].
207
    “New Petroleum Minister: creating products for the domestic market priority,” Oil News (24 February 2011),
[C-0414].
208
    Initialled Heads of Agreement between EGAS and UFG, 23 February 2011, [C-0430].
209
    Egea Krauel WS, Paragraph 13.
210
    Sáez Ramírez WS1, Paragraphs 11-13.
211
    Egea Krauel WS, Paragraph 13.


                                           Part V – Page 61 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 123 of 347



       “unofficial” proposal for price increases, noted that if UFG agreed to the proposal
       then “I understand that they will act immediately […] to get the competent authorities
       approval.” 212

5.205 7 March 2011: The President of EGPC, Mr Ghorab, is appointed the new Minister of
       Petroleum. A news article records:

              Eng. Abdallah Ghorab, the President of the Egyptian General Petroleum
              Corporation is announced as [n]ew Petroleum and mineral resources
              Minister, He replaces Eng. Mahmoud Latif […] 213
5.206 May-June 2011: UFG delivers presentations to EGAS and the Ministry of Petroleum
       discussing (inter alia), the initialled HOA and pending Governmental approvals. One
       such presentation notes:

              New Heads of Agreement initialized on 23.02.2011 and subject to
              ratification by March 31st.
              The agreement was approved by the Board of Directors of UFGAS 29th
              March 2011.
              UFGas understands it was also approved by EGAS and currently is
              pending on EGPC and other Egyptian Authorities approvals. 214
5.207 Mr Sáez Ramírez (of UFG) testified at the Hearing:

              After that meeting, there was silence on the Egyptian side for a while. In
              May of 2011, EGAS informed us that some of the provisions were ‘not
              acceptable’ to the Government, who wanted a higher price for the gas sold
              to UFG. 215
5.208 June 2011: The Chairman of EGAS discusses the strategy of the Egyptian petroleum
       sector in its Annual Report, stating:

              [T]he strategy of the Egyptian petroleum sector focuses on the local
              market demand and gives it absolute priority.216




212
    Email from Hany Hakky to UFG (Javier Sáez Ramírez), 4 July 2011, [C-0014].
213
    “Eng. Abdallah Ghorab, the President of (EGPC) Petroleum Minister in the new Cabinet,” Oil News
(7 March 2011), [C-0139]; “Eng. Abdallah Ghorab, the President of (EGPC) Petroleum Minister in the New
Cabinet,” Oil News (7 March 2011), [C-0411].
214
    UFG Presentation to EGAS, May 2011, [C-0012]; UFG Presentation to EGPC, June 2011, [C-0013].
215
    Sáez Ramírez WS1, Paragraph 12.
216
    EGAS Annual Report 2010-2011, Chairman Message, [C-0350].


                                        Part V – Page 62 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 124 of 347



5.209 16 June 2011: SEGAS, EGAS and UFG execute a Side Letter to the Tolling
        Contracts, regarding payment of Tolling Fees, due to EGAS’ continued failure to meet
        its payment obligations under the EGAS Tolling Contract with SEGAS. 217

5.210 4 July 2011: UFG reviews a price proposal from EGAS in relation to the HOA.
        The proposal states that finalising the HOA will require the approval of the
        “competent authorities”:

              The attachments [...] include the proposal (unofficial) from S. Ismail as we
              discussed before, for your evaluation and we can discuss after your
              evaluation and internal coordination, to plan for the next step, I
              understand that they will act immediately after they receive U.F.Gas
              verbal agreement to get the competent authorities [sic] approval.218
5.211 13 August 2011: UFG expresses concern to EGAS over feedgas supply:

              I am writing you further to my previous email and with reference to the
              subject matter. First, I would like to acknowledge your support to restart
              Damietta LNG production. However, I would like to express my strong
              concern due to the low feedgas supplied to the LNG Plant. As you are well
              aware, to operate the Plant on steady mode requires a minimum feedgas
              quantity and the currently supplied quantities are below such threshold
              […] 219

5.212 02 November 2011: EGAS informs UFG that the gas price modification provided for
        in the HOA is awaiting approval by the Minister of Petroleum and the
        Egyptian Cabinet.

              Regarding the gas price modification to Unión Fenosa, the subject is just
              approved yesterday 1st November 2011 by EGPC board members and it’s
              in [on] its way for Petroleum Minister and cabinet of ministries approval
              and we are doing our best to finalize this issue before the elections. 220
5.213 04 November 2011: UFG expresses concern to EGAS over EGAS’ gas supply to the
        Damietta Plant.

              We write to you [...] in relation to EGAS’ continuous Default in the supply
              of the contracted feedgas quantities to the Damietta LNG Plant; To this
              respect we reserve our rights under the Supply Contract and the
              applicable Laws.

217
    Side Letter among SEGAS, EGAS, and UFG, 16 June 2011, [C-0333].
218
    Email from Hany Hakky to UFG (Javier Sáez Ramírez), 4 July 2011, [C-0014].
219
    Email from UFG to EGAS, 13 August 2011, [R-0300].
220
    Email from EGAS (Vice Chairman Raafat El Beltagy) to UFG (José María Egea Krauel), 2 November 2011,
[C-0485].


                                        Part V – Page 63 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 125 of 347



               In the process of the negotiations [...] in connection with EGAS’ request to
               increase the price of the gas supplied to UFG, EGAS committed with UFG
               to supply the Damietta LNG Plant with certain Minimum Committed Feed
               Gas Quantities during the transient period of shortages until 2013 [...]
               EGAS has requested twice to stop LNG production on October 26th and
               November 2nd. Further, the feedgas supply has been extremely erratic
               [...] [W]e hereby request you to respect the Minimum Committed Feedgas
               Quantities in the supply to the Damietta LNG Plant to allow UFG
               Management to support the approval of the Heads of Agreement. 221
5.214 11 November 2011: After violent protests in Cairo and elsewhere, the Egyptian Prime
        Minister and Council of Ministers resign. 222

5.215 21 November 2011: The Muslim Brotherhood with other opposition parties win a
        parliamentary election and form a new Government. 223

5.216 23 November 2011: UFG, EGAS and EGPC execute the HOA. Article 1 addresses
        new gas pricing. Article 2 addresses “Feed Gas Supply.” It provides (inter alia):

               “Throughout the Period [of the HOA], EGAS hereby commits to deliver a
               continuous supply of natural gas to the LNG Plant of no less than a
               minimum average daily feed gas quantities expressed in million
               standard cubic feet per day (mmscfd) (hereinafter the ‘Minimum
               Feedgas Commitment’). The Mininum Feed Gas Commitment shall be as
               provided in the following quarterly schedule; […]; resulting in an average
               Mininum Feedgas Commitment for the year 2011 equal to 487 mmscfd.
               Year 2012: 560 mmscfd; Year 2013: 600 mmscfd 224
5.217 The Claimant’s Memorial on the Merits describe the HOA’s purpose as follows:

               [T]he [HOA], was an exceptional measure taken by UFG to accept lower
               deliveries of gas for a transitory period and provide for a recovery plan by
               which all ‘lost’ volumes (i.e., volumes not delivered to UFG when due
               under the SPA) would be ‘recovered’ by delivery in subsequent years. 225
5.218 Mr Sherif Ismail participated in a number of meetings between UFG, EGAS and the
        Ministry of Petroleum in which the terms of the Heads of Agreement were negotiated
        by the Parties. 226 Over the course of 2011, Mr Ismail also communicated by email and

221
    Letter from UFG (José María Egea Krauel) to EGAS (Hassan El-Mahdy), 4 November 2011, [C-0304].
222
    D.D. Kirkpatrick, “Egypt’s Cabinet Offers to Resign as Protest Rage,” New York Times (21 November 2011),
[R-0141]; S. Fayed, M. Awad, “Egyptian police battle protestors, 33 dead,” Reuters (21 November 2011),
[R-0147].
223
    S. Tarek, “Islamists win 70% of Egypt People’s Assembly party list seats,” Ahram Online (21 January 2012),
[R-0142]; Z. Laub, “Egypt’s Muslim Brotherhood,” Council on Foreign Relations (15 January 2014), [R-0143].
224
    Heads of Agreement between EGAS and UFG, 23 November 2011, [C-0010].
225
    Cl Mem Merits, Paragraph 286.
226
    Cl Rep Merits, Paragraphs 190 and 204; Resp Rej Merits, Paragraph 141.


                                           Part V – Page 64 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 126 of 347



        telephone with UFG’s representatives, requesting price increases in the Heads of
        Agreement. 227 On 4 July 2011, an email was sent on behalf of Mr Ismail to Mr Hani
        Soliman, a former Undersecretary of the Ministry of Petroleum, which was forwarded
        by Mr Soliman to Mr Sáez Ramírez of UFG. 228 Mr Ismail’s email attached an
        “unofficial” proposal for price calculations, to be evaluated by UFG. At this time, Mr
        Sherif Ismail was the Chairman of Ganoub El Wadi (“Ganope”), a State-owned oil
        and gas company. Later, he became the Minister of Petroleum and, later still, the
        Prime Minister of Egypt.

2012

5.219 From 2012, the gas supply to the Damietta Plant deteriorates with EGAS restricting
        and suspending gas supply. According to UFG, this situation resulted from the
        Respondent’s decision to block deliveries of contractually agreed gas supply to the
        Damietta Plant whilst diverting gas supplies to other purchasers, most notably to the
        domestic electricity generation sector. As a result of these actions, so UFG contends,
        UFG was able to lift only two full cargoes of LNG from the Plant after July 2012,
        instead of the 39 cargoes originally planned and agreed for this period. 229 Since
        December 2012, no LNG has been lifted from the Damietta Plant, which has remained
        idle.

5.220 31 January 2012: EGAS sends force majeure notices to UFG and SEGAS under
        Article 15.4 of the SPA and Clause 17 of the EGAS Tolling Contract regarding a
        shutdown at the facility of one of the main upstream suppliers (Burullus). 230 The
        Burullus facility had shut down for technical reasons, owing to emulsion.

5.221 1 February 2012: One day later, UFG rejects the force majeure notice sent by EGAS
        under the SPA:

                First of all we would like to thank you for the information provided to us
                with regard to the shutdown in Burullus facilities and we really regret the
                consequences of this event.



227
    Egea Krauel WS, Paragraph 14; Sáez Ramírez WS1, Paragraph 13.
228
    Email from Hany Hakky to UFG (Javier Sáez Ramírez), 4 July 2011, [C-0014].
229
    See Sáez Ramírez WS1, Paragraph 25; Egea Krauel WS, Paragraph 23.
230
    Letter from EGAS (Ashraf Zaki) to UFG (José María Egea Krauel), 31 January 2012, [C-0015]; Letter from
EGAS (Ashraf Zaki) to SEGAS (José Luis Torre), 31 January 2012, [C-0016]


                                         Part V – Page 65 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 127 of 347



              Notwithstanding the aforementioned, taking into consideration the Sale
              and Purchase Agreement [...] nowadays UFG cannot accept this letter as a
              Force Majeure notification based on the following contractual
              considerations [...]
              Consequently, please kindly consider the present letter as an official
              UFG’s rejection of the FM notification mentioned above and eventual
              suspension of EGAS’ obligations under the SPA. 231
5.222 6 February 2012: SEGAS also rejects the force majeure notice sent by EGAS under
        the EGAS Tolling Contract.

              We understand that the Burullus facility has resumed its operations [...] As
              we have not timely received full particulars of the event as detailed here
              above and until we receive and analyze them, we are not in a position to
              accept your Force Majeure Notification and reserve our rights under
              Article 17 of the Tolling Contract to reject such notification. 232
        (EGAS does not follow up on its force majeure notices).

5.223 22 February 2012: EGAS and UFG representatives meet in Cairo concerning issues
        over EGAS’ feedgas supply. UFG requests proportional curtailments of other
        industries to ensure compliance with the HOA’s Minimum Feedgas Commitment; and
        UFG reiterates its cooperation with EGAS and the Egyptian authorities, including
        price renegotiations for gas sales:

              [W]e are seriously concerned by your description of the current situation,
              which led to EGAS' default on the feedgas supplies to the Damietta LNG
              Plant and would cause the feedgas supply to Damietta LNG Plant [...] to
              be significantly below the Minimum Feedgas Commitment agreed in the
              Heads of Agreement [...] [T]his will have direct consequences over us,
              such as damages, costs and/or additional expenses [...]
              [O]ur view is that EGAS must and can act promptly to supply Damietta
              LNG Plant at the minimum committed level under the HoA (560 mmscfd,
              on average). The current shortfall stands at around 175 mmscfd, and we
              see different alternatives that EGAS can implement to comply with its
              Minimum Feedgas Commitment during 2012. These include a limited
              prorata reduction of Industry and Other consumers, a limited increase of
              mazout as primary energy for electricity generation and certain industrial
              consumers or a combination of both. Such measures are directly under
              your control and will have as a consequence the avoidance of the Default
              in the supply to Damietta LNG Plant under the HoA (not to mention those
              under the SPA).

231
   Letter from UFG (Javier Sáez Ramírez) to EGAS (Ashraf Zaki), 1 February 2012, [C-0017].
232
   Letter from SEGAS (José Luis Torre, Managing Director Operations) to EGAS (Ashraf Zaki, Vice Chairman
for Operations), 6 February 2012, [C-0018].


                                        Part V – Page 66 of 102
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 128 of 347



               As the Country faces difficult supply/demand scenarios through the
               Transient Period 2011-2013, UFG has shown its strong commitment with
               EGAS, in particular, but also with Egyptian Authorities in general, by
               recently agreeing a natural gas price increase and a reduction (even
               temporarily and to be recovered in the future) of the volumes down from
               the contractual volume to a minimum committed quantity. Now we
               strongly request that EGAS takes the necessary steps to guarantee the
               supply of natural gas to the Damietta LNG Plant within the agreed level.
               We trust EGAS will support the compliance of our agreement in place, and
               we are sure that this will strengthen the continued development of our
               partnership, but also it will strengthen EGAS and the Egyptian Petroleum
               Sector as a whole, since the opposite (i.e., the continued default under the
               agreement) will not help UFG to continue supporting EGAS and will
               surely have as a consequence, apart from the economic losses, deficit in
               the sector, delay in projects, lack of new investments and finally additional
               shortfalls affecting both exporters and domestic consumers. 233
5.224 13 March 2012: Mr Paolo Conti, SEGAS’ Managing Director of Administration and
       Control, informs the SEGAS Board of Directors (including representatives of EGAS)
       that:

               Among the highlights for year 2011 Mr Conti refers to the production of
               the plant not being adversely affected by the revolution that has taken
               place in the country during this year adding nevertheless that the final
               production was significantly under the budget expectations. 234
5.225 15 March 2012: UFG rejects EGAS’ stated reasons for the reduced supply; and UFG
       alleges that EGAS discriminates against UFG:

               Reference is made to yesterday’s communication received by SEGAS in
               which a supply to Damietta LNG Plant of only 150 mmscfd was announced
               due to gas production reduction in certain limited gas fields. As a direct
               consequence of such nomination, well below the minimum turn down ratio
               of the Damietta LNG Plant, SEGAS has been forced to stop production for
               the third time in year 2012.
               Contractually, supply of NG to Damietta LNG Plant is not supported by
               any particular field and EGAS is ‘the exclusive responsible for the
               transportation, supply and delivery of NG’ [...] keeping at all times a
               ‘back-up supply to meet an on stream (load) factor of 95%’ in the Plant,
               regardless of the origin of the gas.
               Consequently any eventual reduction of gas availabilities in a field cannot
               be used by EGAS as a contractual reason to reduce the feed gas to


233
    Letter from UFG (José María Egea Krauel and Alessandro Della Zoppa) to EGAS (Mohamed Shoeib),
27 February 2012, [C-0019].
234
    SEGAS Board of Directors Meeting Minutes, 13 March 2012, [R-0356].


                                       Part V – Page 67 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 129 of 347



              Damietta LNG Plant, as still remains a sufficient amount of gas in the grid
              to fill the plant according to EGAS contractual obligations.
              As per the contracts in force, Damietta LNG Plant has to be treated in a
              non-discriminatory manner in comparison with other NG customers which
              means that an eventual reduction of NG in the grid has to be shared on a
              pro-rata basis between all customers. We consider that EGAS has
              discriminated UFG by curtailing feedgas Damietta LNG Plant to a higher
              exten[t] than other NG customers and we hold EGAS responsible of the
              consequences of such breach. 235
5.226 8 May 2012: UFG sends a letter to EGAS requesting that EGAS meet its gas
       supply commitments:

              [S]ince the beginning of commercial operation of the Damietta LNG Plant
              in year 2006 the supply of natural gas from EGAS to UFG under the Sale
              and Purchase Agreement between our Companies (the "SPA”) has been at
              substantially all times below UFG’ contractual rights (and corresponding
              EGAS' delivery commitments) under the SPA and, more recently, under the
              HoA. 236
5.227 12 May 2012: The Egyptian Natural Gas Co. (“GASCO”) notifies SEGAS of
       increased gas availability:

              Please be informed that you can increase the gas quantity for SEGAS
              Plant gradually till 300 MMSCFD at 6am tomorrow 13-5-2012. 237
5.228 16 May 2012: GASCO requests SEGAS to operate the Damietta Plant in recycle
       mode:

              Apart of any commitments and agreements We are now in critical
              condition regarding the grid pressure, any action taken by gasco is based
              on actual grid condition targeting to maintain the grid min operable
              pressure in order to secure the power stations and all other consumers.
              Taking into consideration that in normal operation mode we were strongly
              abide with all the commitments and agreements and did all our best
              endeavors to satisfy Segas requirements as agreed.
              Gent[le]men, if we didn’t cooperate in encountered emergency situations
              we will all loose. 238


235
    Letter from UFG (José María Egea Krauel and Alessandro Della Zoppa) to EGAS (Mohamed Shoeib),
15 March 2012, [C-0020 / R-0293].
236
    Letter from UFG (José María Egea Krauel and Alessandro Della Zoppa) to EGAS (Mohamed Shoeib),
8 May 2012, [C-0029].
237
    Fax from GASCO (National Gas Control Center General Manager) to SEGAS (Plant Shift Leader), 12 May
2012 (18:53), [C-0023].
238
    Email from GASCO (Khaled Abel Badie) to SEGAS (José Luis Torre), 16 May 2012, [C-0025].


                                        Part V – Page 68 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 130 of 347



5.229 16 May 2012: GASCO requests SEGAS to prepare for a safe shut down of the
        Damietta Plant:

              Ref to your fax received now concerning non-response to your request to
              decrease SEGAS plant consumption rate to 200 MMSCD, and as a result
              of severe falling in gas pressures all over the National Gas Grid reaching
              to a critical situation; A case that requires an immediate action to
              maintain National Gas Grid Balance, as well as, to ensure safely
              operation for Power Stations. The matter that forcing our company [sic]
              to stop feeding some customers with natural gas including SEGAS plant
              for a period of 36 hours starting from 11 pm today, so prepare your plant
              for normal safe stop. 239
5.230 22-29 May 2012: UFG expresses concern over the frequency of shutdowns ordered by
        GASCO; and it accuses EGAS of wilfully discriminatory treatment of SEGAS:

              Further to your request, and before Suspending feedgas to SEGAS, please
              note as follows.
              EGAS/GASCO have requested already 5 times to stop production to
              SEGAS throughout May 2012. Other consumers have not been curtailed in
              similar quantities, therefore EGAS is wilfully discriminating [against]
              SEGAS […] 240
        EGAS informs SEGAS that is not the only consumer affected by the situation. 241

5.231 31 May 2012: GASCO requests SEGAS to operate the Damietta Plant in recycle
        mode:

              [B]ecause of sudden outage of El-Burullus gas field […] please be advised
              that, we are forced to begin reducing gas quantities delivered to your plant
              gradually, similar to the procedures taken with other major consumers
              […] 242
5.232 2 June 2012: GASCO requests SEGAS to operate the Damietta Plant in recycle mode:

              Due to the falling in gas pressure within the whole gas grid as well as the
              high consumption rate of the power stations resulted from increasing of
              ambient temperature, kindly take your necessary actions to adapt the plant




239
    Fax from GASCO (National Gas Control Center Shift) to SEGAS (Plant Shift Leader), 16 May 2012 (21:06),
[C-0246].
240
    Email from UFG (Javier Sáez Ramírez) to EGAS (Ashraf Zaki), 22 May 2012, [C-0026].
241
    Email from UFG (Javier Sáez Ramírez) to EGAS (Ashraf Zaki), 22 May 2012, [C-0026].
242
    Fax from GASCO (Gas Control Center General Manager) to SEGAS (José Luis Torre), 31 May 2012 (15:17),
[C-0028].


                                         Part V – Page 69 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 131 of 347



              to Recycle Mode Operation starting from 2:30 pm dated 2/6/2012 until
              today midnight.243
5.233 6 June 2012: GASCO requests SEGAS to operate the Damietta Plant in recycle mode.

              Due to Gas Grid pressure falling, as well as, El-Burullus Gas field
              expected mainten[a]nce shutdown on Fri. 8/6/2012, please be informed
              that it is requested to adapt your plant on Recycle Mode Operation
              starting from now at 10:00 am. 244
5.234 11 June 2012: UFG sends a letter to EGAS expressing concern over feedgas
       suspension to the Damietta Plant:

              We write you today to show our deep concern raised by the sequence of
              events that affected SEGAS and UFG on June 6th, 2012 which leaded to
              the unilateral total suspension of the feedgas flow to the LNG Plant for the
              10th time since the beginning of May 2012 [...]
              EGAS, through the intervention of GASCO, has forced several times to
              reduce and/or suspend the feedgas to SEGAS, especially since the
              commencement of May 2012. We strongly oppose each and every one of
              such unilateral suspensions of your obligation to deliver without any
              contractual grounds; however, we regard with special concern the events
              occurred on June 6th.
              In this occasion, the facts as they are known to us have been: (i) we have
              received EGAS assurance that the plant would be operated on continuous
              basis above its Minimum Turndown Ratio; (ii) as of the time of the
              GASCO communications, the grid was stable and pressure was building
              up; (iii) no hiccups to production happened in such time frame; (iv)
              SEGAS requested clarification as to the rationale to such instruction and
              as a response it received a [threat] to shut down the inlet gas valve, i.e., a
              menace to blackout the plant; (v) GASCO proceeded to shutdown the valve
              forcing SEGAS' stoppage. 245
5.235 14 June 2012: The Supreme Court calls for the dissolution of Parliament. 246

5.236 24 June 2012: Mr Mohamed Morsi is appointed the President of Egypt. 247

5.237 28 June 2012: By letter of 28 June 2012, UFG urges the Minister of Petroleum to
       assure the immediate restoration of gas supply to the Damietta Plant.

243
    Fax from GASCO (National Gas Control Center) to SEGAS (Plant Shift Leader), 2 June 2012 (14:19),
[C-0030 / C-0245].
244
    Fax from GASCO (Mahmoud Tawfik) to SEGAS (José Luis Torre), 6 June 2012 (10:02) [C-0031].
245
    Letter from UFG (José María Egea Krauel and Alessandro della Zoppa) to EGAS (Mohamed Shoeib)
(undated), [C-0033] (emphasis omitted).
246
    “Egypt Supreme Court calls for Parliament to be dissolved,” BBC News (June 14, 2012), [R-0150].
247
    “D.D. Kirkpatrick, Named Egypt’s Winner, Islamist Makes History,” New York Times (24 June 2012),
[R-0145].


                                       Part V – Page 70 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 132 of 347



               Your Excellency,
               This letter is aimed to share with you our concern raised as a consequence
               of the deterioration of the feed gas supply to the Damietta LNG Plant
               throughout the recent months and particularly our deep concern due to the
               unilateral complete suspension by Egypt of the Natural Gas supply to the
               Damietta LNG Plant and to Unión Fenosa Gas since 17 June 2012,
               without further notice. [...] I would like to request your support to assure
               the immediate restoration of the feedgas supply to SEGAS and Unión
               Fenosa Gas and its operation on continuous basis. Subject to this, Unión
               Fenosa Gas will continue to cooperate with Egypt as we have always
               done. 248
5.238 15 July 2012: GASCO orders SEGAS to operate the Damietta Plant in recycle mode,
        citing priority in supply for the electricity sector.

               Due to the high consumption rates of electricity sector and high degrees of
               temperatures, as well as, the continuous decreasing in gas pressures over
               the whole Grid, and in the light of what was agreed upon with EGAS,
               please be informed to reaching [sic] SEGAS plant operation on Recycle
               Mode by today at 12:00 pm (noon) until 12:00 am (midnight). 249
5.239 15 July 2012: SEGAS expresses concerns to GASCO over EGAS/GASCO’s actions.

               Reference is made to GASCO fax ‘SEGAS Plant Operation on Recycle
               Mode’, sent to SEGAS on 15th July 2012 at 10:00 hours, and to which
               EGAS has received copy.
               In such respect, we wish to state clearly that:
               l. There is no other existing agreement with EGAS other than complying
               with nominated quantities provided that they are within the safe operating
               range of the LNG Plant. This agreement does not contemplate that
               SEGAS LNG Plant shall balance the gas grid in the conditions stated in
               GASCO fax.
               2. Therefore, the decision to force SEGAS to adapt its operation to balance
               the gas grid for safeguarding other consumers is made unilaterally by
               EGAS/GASCO and in no manner it is framed within any agreement
               between EGAS and SEGAS.
               We find it is not appropriate to introduce these misleading statements in
               the operating communications received from GASCO. 250



248
    Letter from UFG (Jose María Egea Krauel and Alessandro della Zoppa) to Minister of Petroleum (Abdullah
Ghorab), 28 June 2012, [C-0393].
249
    Fax from GASCO (National Gas Control Center General Manager) to SEGAS (Plant Shift Leader), 15 July
2012 (10:00), [C-0036].
250
    Fax from SEGAS (Plant Shift Leader) to GASCO (National Gas Control Center General Manager), 15 July
2012, [C-0037].


                                         Part V – Page 71 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 133 of 347



5.240 19 July 2012: The Ministry of Petroleum announces reduction of gas exports in favour
        of the domestic market. The news media reports:

               Egypt will decrease the amount of natural gas it exports in order to meet
               urgent domestic needs, a move that may result in a massive loss of
               revenues, said a Petroleum Ministry senior official on Thursday. 251
5.241 25 July 2012: UFG expresses continued concern to EGAS over EGAS’ gas supply.

               We write to you to express our deep concern about feed gas supply to the
               Damietta LNG Plant. As you are aware of, since the beginning of
               commercial operation of the Damietta LNG Plant in year 2006 the supply
               of natural gas from EGAS to UFG under the SPA has been substantially at
               all times below UFG’s contractual rights (and corresponding EGAS'
               delivery commitments) under the SPA and, since its date of signature,
               under the HoA. The situation has significantly deteriorated from
               2011 onwards […] 252
5.242 1 August 2012: Mr Osama Kamal is announced as the new Minister of Petroleum, as
        reported in Reuters:

               Osama Kamal, who served as the chairman of the Egyptian
               Petrochemicals Holding Company, said on Wednesday he was appointed
               as the minister of petroleum and mineral resources in a cabinet being
               formed by Prime Minister Hisham Kandil. 253
5.243 04 August 2012: President Morsi apologizes to the public for the widespread
        electricity blackouts across Egypt. 254 EGAS suspends all gas deliveries to UFG. This
        is described by Mr Egea Krauel (of UFG) in his written testimony:

               In May and June 2012, a series of unexpected gas stoppages (situations
               where EGAS abruptly stops delivering natural gas) affected production at
               the Damietta LNG Plant and, by July, it had become clear that we would
               not get gas for the remainder of the summer. 255
5.244 06 August 2012: The Minister of Petroleum announces that the gas needs of citizens
        are the Ministry’s top priorities. As reported in the media:

               Minister of Petroleum [...] Osama Mohamed Kamal [...] stressed that the
               needs of the Egyptian citizens come on top of the list of his ministry’s
               priorities and concerns. The Minister pointed out that the vision that had

251
    “Petroleum Ministry reduces gas exports to meet local needs,” Egypt Independent (19 July 2012), [C-0305].
252
    Letter from UFG (Javier Sáez Ramírez) to EGAS (Ashraf Zaki), 25 July 2012, [C-0038].
253
    “Egypt’s Osama Kamal says to head energy ministry,” Reuters (1 August 2012), [C-0394].
254
    H. El-Behary, M. M. Hussein, “Popular anger rises against chronic blackouts across Egypt,” Ahram Online
(4 August 2012), [R-0288].
255
    Egea Krauel WS, Paragraph 20.


                                          Part V – Page 72 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 134 of 347



               been developed for the petroleum sector and presented to Prime Minister
               Dr Hesham Kandil includes several key points, topped by the importance
               of providing petroleum products [...] and coordination with the ministries
               of supply and electricity to meet needs of citizens. He stressed that the
               vision also paid attention to all mineral resources projects, especially as
               this sector enjoys tremendous investment opportunities in all
               Egyptian governorates. 256
5.245 23 August 2012: GASCO requests SEGAS to stop Damietta Plant start-up operations,
        citing demand in the electricity sector.

               Due to Electricity Power Stations returning back to up-raise gas
               consumption rates to normal loads, please be informed to stop your plant
               starting from now and until further notification.
               Thanks for your cooperation. 257
5.246 26 August 2012: UFG requests an urgent meeting with the Minister of Petroleum to
        discuss the gas supply to the Damietta Plant:

               On behalf of Unión Fenosa Gas, we would like to congratulate you
               sincerely for your appointment as Minister of Petroleum [...] We look
               forward to the prospect of continuing the work with the Petroleum Sector
               and especially with our counterpart Egyptian Natural Gas Holding
               Company, strengthening our close cooperation with them.
               As you probably know, Unión Fenosa Gas is one of the main investors in
               the Gas Sector in Egypt, being Damietta LNG Plant the first export project
               developed in Egypt providing the opportunity to Egyptian Partners to
               access international markets and constituting the foundation of a fruitful
               partnership between Egypt and Spain.
               However, this strategic joint project is suffering from the lack of supply of
               continuous feedgas to the Damietta LNG Plant at operational levels,
               which de facto has been suspended throughout the summer.
               In line with the continued cooperation between the Egyptian Authorities
               and Unión Fenosa Gas, we would like to kindly ask you for an urgent
               meeting at your earliest convenience […] 258
5.247 16 September 2012: UFG meets the Minister of Petroleum. The meeting is recorded in
        letters from EGAS:



256
    “Egypt: Petroleum Minister – Needs of Citizens Come on Top of Ministry’s Priorities,” Oil News (6 August
2012), [C-0318].
257
    Fax from GASCO (National Gas Control Center General Manager) to SEGAS (Plant Shift Leader),
23 August 2013 (10:33), [C-0242].
258
    Letter from UFG (José María Egea Krauel) to Minister of Petroleum (Osama Kamal), 26 August 2012,
[C-0044].


                                          Part V – Page 73 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 135 of 347



              We have the pleasure to confirm the meeting to be held on Sunday 16th
              September 2012 [...] at the Ministry of Petroleum premises to review and
              discuss all issues as proposed in your aforementioned letter. 259
        and from UFG:

              We acknowledge receipt of your letter […] confirming the date for the
              meeting with H.E. Minister of Petroleum […] next 16th of September 2012
              […] 260
        The content of discussions at the meeting is described in Mr Egea Krauel’s written
        testimony:

              During that September meeting, Minister Kamal stated that he was
              conscious of UFG’s problem and that he was in the process of reviewing
              the situation of every exporter (including UFG) and major domestic
              customer. He stated that he was analyzing the contractual frameworks
              and the legal conditions for stopping gas deliveries to one consumer in
              order to improve supply to other gas users. He expected to get the results
              of this study within a month. The Minister never got back to us with the
              results of this analysis. We realized that UFG had been singled out as the
              offtaker of gas from the grid whose supply would be indefinitely
              interrupted. UFG had been one of the largest consumers of natural gas in
              Egypt and was no longer receiving any gas. 261
        Mr Sáez Ramírez’s testimony describes this meeting:

              In August 2012, Osama Kamal was appointed Minister of Petroleum.
              Messrs Egea, […] Cuniberto […] and I visited him in September. During
              our meeting, he confirmed his intention to study the gas supply situation
              and make a decision. 262
        In its letter to the Minister following the meeting, UFG writes:

              Thank you very much for the time you have spent with us during our
              meeting held on September 16th and for reiterating your continuous
              support to our Damietta LNG joint project [...]
              [T]he shutdown of the LNG Plant that brought production to a complete
              standstill since July has placed our Company in a very critical situation.
              We would like to express our special appreciation to Your Excellency for
              the support to our Company request to restart the production of the
              Plant[...] We would like to make it clear from our side that Unión Fenosa

259
    Letter from EGAS (Mohamed Shoeib) to UFG (Jose María Egea Krauel and Cesare Cuniberto), 2 September
2012, [C-0045].
260
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to EGAS (Mohamed Shoeib), 3 September
2012, [C-0047]; see also Presentation by Jose María Egea and Cesare Cuniberto to Osama Kamal at a Meeting
with H.E. Ministry of Petroleum, 16 September 2012, [C-0089].
261
    Egea Krauel WS, Paragraph 22.
262
    Sáez Ramírez WS1, Paragraph 25.


                                         Part V – Page 74 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 136 of 347



              Gas is fully committed to this project; hence we will continue to provide
              our cooperation to ensure that this project would continue to be successful
              and beneficial to all parties and economic sectors involved directly and/or
              indirectly. 263
5.248 09 October 2012: UFG expresses concerns to EGAS about EGAS’ discriminatory
        treatment of UFG in the supply of gas to the Damietta Plant:

              As we had the opportunity to discuss in such meetings, UFG is deeply
              worried because of the current situation of the feed gas supply to Damietta
              LNG Plant since, despite of our constant spirit of cooperation, the actual
              level of supply in the past few months has been considerably lower than
              EGAS commitments in previous meetings and tremendously below the
              contractual volumes under the SPA and the agreed Minimum Feed Gas
              Commitment for the period. Far from improving, the situation has further
              deteriorated to the point that no supply of gas has been delivered to the
              Damietta LNG Plant since 16 July 2012, as explained in more detail below.
              Furthermore, this shortage of supply represents a clear discriminatory
              measure against UFG by EGAS and the Egyptian authorities, as evidenced
              by the fact that the supply of gas has not been interrupted to other
              consumers (such as, for example, the liquefaction plant in Idku). 264
5.249 15 October 2012: The Minister of Petroleum informs the Egyptian Parliament that
        Egypt has stopped exporting gas to Spain due to increasing domestic gas
        consumption. This announcement is publicly reported as follows:

              Petroleum Minister Osama Kamal said that Egypt has stopped exporting
              gas to Jordan and Spain because of increasing gas consumption on the
              domestic market.
              The two countries understand why Egypt made this decision, he added. 265
5.250 17 October 2012: UFG writes to the Minister of Petroleum objecting to press reports
        that UFG had approved the suspension of gas to the Damietta Plant:

              [W]e also would like to address the news recently published in the
              Egyptian press referring to the unilateral suspension by the Egyptian
              Party of the feedgas supply under our Sale and Purchase Agreement.
              To this regard we regret to say that· we are disappointed because such
              news inform that sources from the Ministry of Petroleum and the Minister
              have stated that Spain approves such suspension. These kind of public
              messages do not represent the position of Unión Fenosa Gas, are not

263
    Letter from UFG (Jose María Egea Krauel and Cesare Cuniberto) to Minster of Petroleum (Osama Kamal),
21 September 2012, [C-0048].
264
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to EGAS (Mohamed Shoeib), 9 October
2012, [C-0049].
265
    “Petroleum Minister: Gas exports to Jordan, Spain halted,” Egypt Independent, [C-0286].


                                        Part V – Page 75 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 137 of 347



              accurate and may cause additional damages to SEGAS, UFG, and
              its shareholders,
              In view of all the above and under the firm conviction that Your Excellency
              shall support an urgent action to resume Damietta LNG feed gas, we
              would like to request an urgent meeting with Your Excellency at the
              earliest convenience to address this matter. 266
5.251 17 October 2012: UFG again requests an urgent meeting with the Prime Minister of
        Egypt to discuss gas supply to the Damietta Plant.

              We are aware about the challenging current situation for the Petroleum
              and Electricity sector, but Damietta LNG Plant is one of the main
              consumers suffering curtailments, in opposition to other LNG export
              projects in Egypt which remain in continuous operation. This is despite of
              our continuous spirit of cooperation with the authorities of the Ministry of
              Petroleum, materialized in an agreement executed in November 2011,
              accepting a transient reduction of supply plus a significant increase in
              prices versus a commitment by Egas to receive a minimum feed gas
              volume on stable basis. 267
5.252 27 October 2012: GASCO orders SEGAS to stop consumption at the Damietta Plant:

              Reference to your received fax today [...] on the reasons to stop SEGAS
              plant gas consumption rate [...]
              1. According to EGAS instructions.
              2. Returning the electricity power stations and industrial consumers to
              their normal loads after the end of feast holiday period. 268
5.253 1 November 2012: EGAS writes to UFG denying any suggested discriminating
        conduct against UFG:

              I am grateful for the ongoing spirit of cooperation Unión Fenosa Gas and
              SEGAS have shown through their willingness to make accommodations in
              view of the unexpected and unavoidable circumstances EGAS continues to
              face. […] Additionally, your suggestion that EGAS has discriminated
              against Unión Fenosa Gas vis-à-vis its other industrial customers is
              misinformed, as numerous domestic and export-oriented customers of
              EGAS are also affected by the same difficulties. The Idku gas liquefaction




266
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Osama Kamal),
17 October 2012, [C-0050].
267
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Prime Minister (Hesham Qandil),
17 October 2012, [C-0051].
268
    Fax from GASCO (Ahmed Sabry) to SEGAS (Plant Shift Leader), 27 October 2012 (23:45), [C-0247].


                                         Part V – Page 76 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 138 of 347



               plant to which you refer is directly linked to a dedicated gas field and is
               therefore not in a comparable situation to the Damietta LNG Plant. 269
5.254 6 November 2012: UFG writes to EGAS, requesting a resumption of the feedgas
        supply to the Damietta Plant and reiterating its position that the Damietta Plant was
        being discriminated against:

               We do appreciate the spirit of cooperation, and especially EGAS endeavor
               to maintain the supply to Damietta LNG Plant once the production was
               resumed on the 22nd of October. Unfortunately, SEGAS has received a
               request to stop production and operate the Plant in recycle mode, which
               cannot be sustained for long periods. Consequently, we shall appreciate
               Egas action to resume feedgas supply to Damietta LNG Plant soonest.
               Finally, we respectfully dispute your view that SEGAS/UFG is not being
               discriminated in comparison with other consumers, based on the
               longstanding reduction/suspension of our contractual supplies. We will
               have the opportunity to further explain our position to you in our
               forthcoming meeting. 270
5.255 13 November 2012: UFG meets with EGAS to discuss the resumption of gas supply to
        the Damietta Plant. At the meeting, UFG gives a presentation setting out the effect on
        its operations of the gas supply disruptions. 271

5.256 14 November 2012: UFG meets with the Minister of Investment regarding the supply
        of gas to the Damietta Plant. In a later letter to the Minister, UFG describes
        the meeting:

               During this meeting we had the opportunity to call your attention with
               regards to the current difficulties and extraordinary circumstances that
               our billionaire investment in Egypt […] is facing due to shortage of gas
               and continuous and prolonged interruption of the supply. 272
5.257 15 November 2012: UFG notifies the Minister of Petroleum of EGAS’ discriminatory
        treatment of UFG in the supply of gas to the Damietta Plant:

               [W]e hereby call to your attention for the discriminatory treatment that the
               Egyptian Part is imposing on Damietta LNG Plant, which SEGAS is
               suffering in comparison with other gas consumers in Egypt, including both

269
    Letter from EGAS (Sherif Sousa) to UFG (José Maria Egea and Cesare Cuniberto), 1 November 2012,
[R-0315].
270
    Email from UFG (José María Egea Krauel) to EGAS (Sherif Sousa), 6 November 2012, [C-0053].
271
    UFG Presentation to EGAS, “UFG Project in Egypt: Meeting with EGAS Chairman,” 13 November 2012,
[C-0088].
272
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Investment (Osama Saleh),
5 December 2012, [C-0052].


                                         Part V – Page 77 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 139 of 347



              domestic consumers and export projects. EGAS firm supply obligation has
              not being fulfilled while other customers are receiving gas [...]
              It is needed to remind that this policy to favor ones in detriment of others
              is not only unfair but against the contractual framework and other
              international laws.
              For the benefit of all parties we request for your active action to revert the
              current situation by clearly instructing EGAS to resume Damietta feed gas,
              attend SEGAS request in terms of cash needs and to order a pro-rata
              sharing of gas availabilities, all of it according to EGAS' contractual
              commitments. […]
              [W]e stress our willingness to keep on cooperating with the Egyptian
              Authorities to overcome the current challenging situation looking for the
              long-term sustainability of our common project and we remain our offer to
              jointly prospect new solutions for the Petroleum Sector and help you in
              defining new strategies and measures to be implemented in connected
              sectors as electricity. […]
              [Y]ou will be aware about the extreme urgency of the situation and the
              necessity of your prompt action and looking forward to meeting
              you soon. 273
5.258 18 November 2012: UFG expresses concerns to EGAS over EGAS’ failure to supply
        gas at the Damietta Plant’s minimum turn-down ratio, and its refusal to commit to
        doing so:

              I acknowledge receipt of your letter, however I must stress that the
              operational conditions imposed to the feedgas that I read in your letter are
              not compatible with stable continuous operation of the LNG plant […]
              We received assurance from Egas that commencing mid November the
              plant will be fed with 350 mmscfd on continuous basis. We will
              co[m]mence the cooldown tomorrow, but we need to ramp up feedgas
              above to stable continuous operational threshold asap, and I request your
              support and understanding to achieve this. 274
5.259 26 November 2012: Reports concerning “delivered output” provided by SEGAS
        Services Operations Department show that the final shipment of LNG from the
        Damietta Plant occurred on 26 November 2012. 275



273
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Osama Kamal),
15 November 2012, [C-0054].
274
    Emails between UFG (Javier Sáez Ramirez) and EGAS (Ibrahim Abdel-Salam), 18 November 2012
[C-0039]; Email from UFG (Javier Sáez Ramirez) to (EGAS) Ibrahim Abdel-Salam, 18 November 2012,
[C-0041]; attached Letter from EGAS (Ibrahim S. Abdel-Salam) to SEGAS (José Luis Torre), 18 November
2012, [C-0040].
275
    Liftings from Damietta, [NAV-048].


                                         Part V – Page 78 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 140 of 347



5.260 27 November 2012: UFG meets the Minister of Petroleum regarding gas shortages and
        prolonged supply interruptions to the Damietta Plant. This meeting is described in a
        later letter of 5 December 2012 from UFG to the Minister:

              First of all let us express our sincere appreciation for your availability to
              meet us in Cairo, last 27th of November 2012 where we had the
              opportunity to call your attention with regard to the current difficulties
              and extraordinary circumstances that our investment in Damietta LNG
              Plant is facing due to the shortage of gas and prolonged interruption of
              the supply. 276
5.261 1 December 2012: GASCO orders SEGAS to operate the Damietta Plant in recycle
        mode, citing priority in supply for the electricity sector.

              In addition, due to the low pressure within the national gas grid and to
              maintain supplying electricity power stations with natural gas, please be
              informed to adopt SEGAS plant on the recycle mode operation for four
              hours period starting from now 17:05. 277
5.262 8 December 2012: EGAS stops providing gas to the Damietta Plant. The Damietta
        Plant suspends LNG production due to EGAS’ failure to deliver gas. Mr Sáez
        Ramírez (of UFG) testified that:

              We visited [Osama Kamal, Minister of Petroleum] again on November 27,
              2012, after meeting with the Ministry of Investment on November 14. At
              that time, the Plant had been running again for a few weeks, even if at very
              low capacity and in a very unstable mode. Unfortunately, supply stopped
              again completely a few days later, and by late November 2012 production
              at the Plant had to be suspended again. We were able to deliver only two
              LNG cargoes in November and December 2012, but soon thereafter EGAS
              requested that the Plant be shut down again. In December 2012 and
              January 2013, with the Plant completely stopped, EGAS stopped
              responding to UFG’s inquiries and requests for gas. 278
5.263 08 December 2012: Mass public protests take place at the Presidential Palace in
        Cairo, demanding the resignation of President Morsi. 279

5.264 10 December 2012: UFG writes to Minister of Petroleum to follow up on EGAS’
        interruption of the feedgas supply to the Damietta Plant:


276
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Osama Kamal),
5 December 2012, [C-0046].
277
    Fax from GASCO (Ahmed Sabry) to SEGAS (Plant Shift Leader), 1 December 2012 (17:09), [C-0056].
278
    Sáez Ramírez WS1, Paragraphs 25-26.
279
    R. Abdellatif, “Egypt protestors demand that Mohamed Morsi step down,” Los Angeles Times (8 December
2012), [R-0158].


                                         Part V – Page 79 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 141 of 347



              I write you further to our letter dated 5th of December to underline the
              critical situation that our joint company SEGAS is facing as a
              consequence of the lack of feedgas supply to Damietta LNG Plant.
              As we have extensively discussed in our last meeting, we have the urgent
              need to (i) assure a minimum number of cargoes produced by the LNG
              Plant during the coming months and (ii) implement a remedy plan to
              assure the compliance with financial commitments of the Company and to
              be submitted to the Lenders for approval before the end of December 2012,
              in order to avoid a Default under SEGAS Financial Agreements.
              We also informed Your Excellency about the status of the conversations
              with EGAS/EGPC, including the outcome of SEGAS General Assembly
              held on 28th November to propose a remedy plan. [...]
              As Your Excellency knows, feed gas to Damietta LNG Plant is currently
              interrupted by EGAS/EGPC and we have not received any feed back in
              reference to the planned resumption of supply. […]
              We have further received strong pressure by the Lenders urging SEGAS to
              update them with respect to the progress of the Remedy Plan, and at the
              same time we have tried without success to contact EGAS' representatives
              to understand the status of the matters under discussion.
              In view of the critical situation SEGAS is facing, we gently reiterate the
              urgent need in solving this matter [...] and we request your prompt action
              and support to achieve these goals. 280
5.265 12 December 2012: UFG expresses concerns to EGAS over SEGAS’ operations and
        discrimination, and about payments to lenders due to suspension of feedgas.

              As you know, feed gas to Damietta LNG Plant was suspended by
              EGAS/EGPC from July to the end of October and, despite EGAS
              commitment to supply 350 mmscfd from mid November of 2012 until April
              2013 [...] SEGAS has not been able to resume stable production due to
              shortage of gas and we have received several petitions from GASCO and
              EGAS to operate in recycle mode and finally to stop production.
              I would like to take this opportunity to stress how UFG and SEGAS
              operations are being jeopardized by EGAS and EGPC due to shortfall of
              gas, the damages that we are suffering due to the suspension of feedgas
              supply, the financial risks that SEGAS is undertaking and the urgency to
              restore the feedgas supply to allow to continue operations and avoid any
              eventual default in front of Lenders and its dramatic consequences for all
              parties involved.
              Moreover, we understand from different sources that other Egyptian LNG
              facilities are currently producing at higher rates than SEGAS in 2012 and
              other pipeline export project is currently receiving feedgas [...] Finally, in

280
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Osama Kamal),
10 December 2012, [C-0061].


                                         Part V – Page 80 of 102
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 142 of 347



             order to minimize the damages we are sustaining, we would like to request
             your cooperation to restart Damietta LNG plant production, assuring
             that EGPC/EGAS available gas is shared equitably between the
             different consumers. 281
5.266 12 December 2012: UFG expresses concerns to EGAS and EPC over the gas supply
       situation and demands of EGPC and EGAS that there be a Shareholders’ Meeting for
       SEGAS.

             [L]et us remind you of the extremely severe situation in which SEGAS is
             currently in and the need to agree on a Remedy Plan on an urgent basis.
             As you may recall, the submission of the Remedy Plan before 31 December
             2012 is one of the obligations assumed by SEGAS before the Lenders
             under the waiver negotiated during the last weeks. In addition to this, the
             Remedy Plan is also a condition to avoid a default under the finance
             contracts and the multiple consequences that such default would carry for
             SEGAS, EGAS and UFG as well as for Egypt and its reputation towards
             international banks [...]
             [P]lease revert on an urgent basis with a proposed date for holding
             SEGAS Shareholders’ Meeting. 282
5.267 13 December 2012: GASCO requests that SEGAS stop the use of natural gas at the
       Damietta Plant so as to ensure the safety of the Plant and electricity power stations,
       until further notification:

             Reference to our last fax [...] requesting to stop SEGAS plant completely
             from using natural gas owing to Gas Grid low-pressures, please be
             informed that till the moment SEGAS plant is still taking natural gas. Thus,
             we argue your cooperation and understanding to the situation of non-
             taking any gas quantities at all even though as fuel, to ensure safety to
             your plant and electricity power stations until further notification of using
             natural gas. 283
5.268 December 2012: EGAS stops paying SEGAS accrued Toll-or-Pay fees under the
       EGAS Tolling Contract:

             As of January 2013, we understand that US$ 22.6 million of the 2011 Toll-
             or-Pay amounts remained to be collected as did the entire 2012 amounts.
             An additional US$ 9 million was invoiced in 2013, but we understand that




281
    Letter from UFG (Javier Sáez Ramírez) to EGAS (Ibrahim Qenawy), 12 December 2012, [C-0062].
282
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to EGPC (Hany Dahy) and EGAS
(Sherif Sousa), 12 December 2012, [C-0063].
283
    Fax from GASCO (National Gas Control Center General Manager) to SEGAS (Plant Shift Leader),
13 December 2012 (13:57), [C-0060].


                                     Part V – Page 81 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 143 of 347



               EGAS has continued to withhold payment. As of June 2015 EGAS has not
               paid any additional Toll-or-Pay amounts. 284
2013

5.269 27 January 2013: President Morsi declares a state of emergency in Port Said, Suez
        and Ismailia after violent clashes leaving many dead and injured. 285

5.270 29 January 2013: UFG issues its notice of an investment dispute under the Treaty to
        the Respondent. It provides (inter alia) as follows:

               UFG directly and indirectly owns and controls significant investments in
               the gas industry in Egypt, relating to the Damietta natural gas liquefaction
               plant [...] UFG’s investments in Egypt are suffering significant harm as a
               result of the Republic’s decision to cut the supply of natural gas to the
               Damietta LNG Plant, which has resulted in substantial reductions in
               operations and in the Plant’s shut-down for lack of the necessary gas
               supply. UFG is hopeful that this dispute can be promptly resolved through
               amicable negotiations, but it reserves all legal rights, including those
               under the Treaty.
               UFG has already made substantial efforts to negotiate in good faith with
               the Government, the Ministry of Petroleum, and [...] EGAS and [...] EGPC,
               Egypt’s State-owned entities, in order to resolve the problem of the gas
               supply to the Damietta LNG Plant. UFG’s willingness to solve the dispute
               is amply evidenced, for instance, by the numerous agreements reached
               with the State-owned entities, addressing, inter alia, repeated natural gas
               price increases that EGAS and EGPC requested beyond the originally-
               agreed contractual terms [...] UFG has constantly accommodated EGAS
               and EGPC’s requests with a view to continuing its now more-than-a-
               decade-long relationship with Egypt. 286
5.271 4 February 2013: EGAS asserts that the Egyptian revolution and the Global Financial
        Crisis constitute a situation of force majeure:

               As you are well aware, however, several extraneous factors such as the
               continuing social and political instability in Egypt as well as the ensuing
               economic crisis have led to operational difficulties and an unforeseeable
               decrease in the supply of available natural gas. In fact, such is the extent
               of these circumstances that they have, for some time, affected our ability to
               perform our different gas sales agreements, including the SPA, and fall


284
    Expert Report of Brent C. Kaczmarek and Kiran P Sequeira, Paragraph 86, Footnote 102; citing SEGAS
statement of EGAS Tolling Fees and Reconciliation, 2012-2015, [NAV-115].
285
    A. Haublohner, “Egypt’s Morsi declares state of emergency, curfew after deadly clashes,” The Washington
Post (27 January 2013), [R-0164].
286
    Notice of Dispute sent by UFG (José María Egea Krauel and Cesare Cuniberto) to the Government of Egypt
(President Mohamed Morsi), 29 January 2013, [C-0005].


                                          Part V – Page 82 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 144 of 347



               within the meaning of the force majeure provision provided for in
               Article 15 thereof. 287
5.272 24 February 2013: EGAS sends to UFG a notice of force majeure under the SPA:

               We write [...] regarding the continued situation of force majeure which
               EGAS has been facing. We note that UFG (i) claims to be ‘surprised’ that
               the current situation in Egypt has disrupted EGAS’s ability to perform the
               SPA. We further note that UFG alleges that EGAS (ii) has chosen to
               divert gas away from UFG as a result of a ‘change in market conditions’,
               (iii) discriminated against UFG and (iv) did not provide a valid notice of
               force majeure. We reject all these allegations […] 288
5.273 20 March 2013: Unión Fenosa’s Board holds a meeting to discuss the situation in
        Egypt. 289

5.274 27 March 2013: The Minister of Petroleum announces an increased gas supply to
        electricity generating power plants. This is reported in the news media:

               Eng. Osama Kamal, Petroleum minister, announced that it has decided to
               increase equivalent natural gas supplies to power plants by 10% during
               the next two months to face electrical load. 290
5.275 9 April 2013: The Ministry of Petroleum announces a meeting between UFG and
        EGAS officials to discuss the non-supply of gas to Damietta Plant. The media reports:

               Petroleum ministry sources confirmed that EGAS officials will hold a
               meeting with officials at the Spanish Unión Fenosa next Wednesday in
               order to discuss the current situation after halting natural gas supplies to
               UFG, the theme that drove UFG to allude to file international arbitration
               against Egypt. The source excluded UFG’s resorting to international
               arbitration over the strong ties between [the] petroleum sector
               and UFG. 291
5.276 11 April 2013: SEGAS files a Request for Arbitration against EGAS under the EGAS
        Tolling Contract. (This is to become the ICC Arbitration ICC 19382/MD/TO).

               This dispute arises out of EGAS’ failure to pay amounts due under the
               EGAS Tolling Contract. […] Under the EGAS Tolling Contract, SEGAS
               agreed to make liquefaction capacity available at the Plant and EGAS

287
    Letter from EGAS (Sherif Sousa) to UFG (Javier Sáez Ramírez), 4 February 2013, [C-0429].
288
    Letter from EGAS (Sherif Sousa) to UFG (José María Egea Krauel and Cesare Cuniberto), 24 February 2013,
[R-0365].
289
    Minutes of the Meeting of the Board of Directors of the company Unión Fenosa, S.A, 20 March 2013, [R-
0353].
290
    “Gas supplies to power plants increased by 10%,”Al Wafd (27 March 2013), [C-0253].
291
    “EGAS holds a meeting with Unión Fenosa to convince UFG not to resort to international arbitration,” Daily
Press Report (undated), [C-0295].


                                           Part V – Page 83 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 145 of 347



              agreed to use that capacity by supplying natural gas (‘Gas’) to the Plant
              for liquefaction and taking the LNG produced pursuant to a tolling
              scheme. […] Throughout the term of the Tolling Contract, EGAS has
              failed consistently to comply with its obligations to supply Gas in such
              quantities corresponding to its liquefaction rights. […] EGAS has [also]
              failed to pay in full the 2010/2011 [Toll or Pay] Amount […] the 2012
              [Toll or Pay Amount] […] [and] Tolling Fees for liquefaction services
              provided in November 2012. 292
5.277 19 April 2013: ENI-appointed UFG board members file a claim against other board
       members before the Commercial Court of Madrid:

              As a result of the situation of acute civil strife in Egypt since January 2011
              due to the sudden emergence of the ‘Arab Spring’ in that country, which
              eventually led to the ouster of President Mubarak, the economic crisis has
              worsened unrelentingly and this has led to, among other things, a
              slowdown of foreign direct investment in Egypt’s energy sector with the
              consequent deterioration in gas extraction and production capacity. […]
              The infringement by the defendant Directors of the rules in matters of
              conflict of interest is far from an insignificant or purely theoretical issue,
              because the harm which this involves for UFG to maintain the current
              situation is extremely serious. 293
5.278 17 May 2013: UFG files a Notice of Arbitration with the Cairo Regional Centre for
       International Commercial Arbitration. (This is to become the CRCICA Arbitration
       Case 896). The Notice of Arbitration provides a summary of the dispute:

              This dispute concerns EGAS’ contractual breach by failing to follow a
              price adjustment procedure with respect to gas delivered to UFG under
              the SPA. The Parties adopted the price adjustment procedure when they
              entered into a Heads of Agreement (the ‘HOA’) dated November 23, 2011,
              which amended – for a temporary period – certain of their obligations
              under the SPA. The SPA requires EGAS to deliver, and UFG to receive
              and pay for, certain volumes of natural gas at the Damietta LNG Plant in
              Damietta, Egypt (the ‘Plant’), for processing and conversion into liquefied
              natural gas (‘LNG’). The HOA sets forth, inter alia, a revised pricing
              formula for natural gas delivered by EGAS to UFG during a certain
              period (‘the transient period’), extending from January 1, 2011, until
              September 30, 2013 (with the possibility of extension thereafter). 294
5.279 30 May 2013: UFG files a second Notice of Arbitration with the Cairo Regional
       Centre for International Commercial Arbitration. (This is to become the CRCICA
       Arbitration Case 899). The dispute is summarised in this Notice as follows:
292
    Spanish Egyptian Gas Company, S.A.E. v. Egyptian Natural Gas Holding Company, ICC Case No.
19392/MD/TO, Request for Arbitration, [R-0046].
293
    Rinaudo, et al. v. Unión Fenosa Gas, S.A., et al., ENI Directors’ Statement of Claim, [R-0354].
294
    Uniόn Fenosa Gas, S.A. v. Egyptian Natural Gas Holding Company, CRCICA No. 896/2013, Notice of
Arbitration, [R-0045], Paragraph 2.


                                      Part V – Page 84 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 146 of 347



               This dispute concerns EGAS’ breach of the SPA by failing to deliver
               natural gas to UFG under that Contract. The SPA requires EGAS to
               deliver, and UFG to receive and pay for, certain contractually agreed
               volumes of natural gas at the Damietta LNG Plant in Damietta, Egypt (the
               ‘Plant’), for processing and conversion into liquefied natural gas (‘LNG’),
               which UFG subsequently lifts. Under the SPA, EGAS committed to supply
               up to the maximum amount of natural gas needed for the nominal capacity
               of the Plant. 295
5.280 June 2013: EGAS’ Chairman discusses a “strategy” of prioritising the domestic
        market in its Annual Report:

               The strategy of Egyptian petroleum sector focuses on the local market
               demand and gives it absolute priority. 296
5.281 03 July 2013: President Morsi is deposed by Egyptian military forces and placed
        under house arrest; and the Constitution is suspended. 297

5.282 16 July 2013: General El-Sisi becomes Deputy Prime Minister and Minister of
        Defence. 298

5.283 14 August 2013: Egypt declares nationwide state of emergency:

               The state of emergency and curfew had been due to last a month from
               August 14, but the government extended it for two more months on
               September 12.
               Some 250 members of the security forces have been killed since [July 3]. 299
5.284 August 2013: Egypt’s energy policy is characterised by industry commentators
        as “political”:

               Surging domestic energy consumption has meant the government has been
               forced to divert a growing share of its natural gas production to the
               domestic market, where low domestic, rather than high international
               prices are paid.
               While rational from an immediate political point of view, the choice to
               divert more gas into the domestic sector is highly problematic from an



295
    Uniόn Fenosa Gas, S.A. v. Egyptian Natural Gas Holding Company, CRCICA No. 899/2013, Notice of
Arbitration, [R-0044], Paragraph 2.
296
    EGAS Annual Report 2012-2013, Chairman’s Message, [C-0351].
297
    B. Wedeman, R. Sayah, M. Smith, “Coup topples Egypt’s Morsy; deposed president under ‘house arrest’,”
CNN (4 July 2013), [R-0171].
298
    “Egypt turmoil: Interim cabinet sworn in,” BBC News (July 16, 2013), [R-0173].
299
    Y. Saleh, “Egypt court rules post-Mursi state of emergency ended,” Reuters (12 November 2013), [R-0179].


                                          Part V – Page 85 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 147 of 347



               economic point of view, where the real value of Egyptian gas lies in
               its export. 300
5.285 September 2013: UFG meets the Minister of Petroleum regarding the proposed
        Transient Agreement (described below). This meeting is referred to in a later letter
        dared 8 November 2011 from UFG to the Minister:

               We would like to commence by stressing the importance of your
               participation in the process [...] As your Excellency noted during our last
               meeting in Cairo in September, a new stage in the Project commences, and
               we are prepared to work together with our Egyptian Partners under the
               steer of Your Excellency to bring additional value to all stakeholders by
               maximizing the utilization ratios of the Plant and increasing our gas intake
               during the Transient Period and beyond. 301
5.286 29 October 2013: EGAS and UFG execute the Transient Agreement of 29 October
        2013 to restart gas supply to the Damietta Plant in an attempt to resolve their
        differences relating to EGAS’ failure to supply gas to the Damietta Plant. 302 Because
        the Transient Agreement postpones some of EGAS’ delivery obligations to later dates,
        it requires EGAS to deliver only gas sufficient to produce two LNG cargoes during
        the last two months of 2013, as well as to make certain payments for outstanding Toll-
        or-Pay Fees. It provides (inter alia):

               Article 4(II): [T]he Settlement Schedule under section I of this article does,
               not affect UFG’s right to receive the quantities of NG to which UFG
               would be entitled under the UFG Contracts from the beginning of the SPA
               until the end of the Ramp Up Period to the extent that these quantities of
               NG shall become Total Lost Quantities pursuant to the HOA, including
               Article 3 thereof. 303
5.287 On the same day, EGAS and SEGAS execute the Transient Agreement (the
        “Transient Agreement”) to resume Toll-or-Pay Payments under the EGAS Tolling
        Contract:

               Article 2: The Purpose of this SEGAS Transient Agreement is: (i) to allow
               SEGAS to fulfil its minimum financial commitments in view of its current
               financial situation; (ii) to settle all currently outstanding dues owed to
               SEGAS by EGAS in respect of its toll-or-pay and tolling fee obligations. 304


300
    “Egypt’s Energy Trap,” Egypt Oil & Gas (August 2013), [C-0399].
301
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail), 8
November 2013, [C-0313].
302
    Transient Framework between EGAS and UFG, 29 October 2013, [C-0064].
303
    Transient Framework between EGAS and UFG, 29 October 2013, [C-0064].
304
    Transient Agreement between EGAS and SEGAS, 29 October 2013, [C-0065].


                                          Part V – Page 86 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 148 of 347



5.288 31 October 2013: EGAS confirms that it has obtained the requisite approvals of the
       Transient Agreement from EGAS’ governing bodies.

              I hereby write to inform you, pursuant to Article 1.III of the
              SEGAS Transient Agreement dated 29 October 2013 (‘SEGAS Transient
              Agreement’), that EGAS has obtained all necessary approvals from
              the respective governing bodies in connection with the SEGAS
              Transient Agreement. 305
5.289 7 November 2013: EGAS informs UFG of the commencement date for gas deliveries
       to the Damietta Plant pursuant to the Transient Agreement:

              Further to the UFG Transient Agreement signed on 29th October 2013
              (hereinafter referred as the ‘Agreement’) and to the Delivery Schedule
              2013 agreed between the Parties as per article 3 of the Agreement which
              agreed and signed on 29th October 2013 and to your letter dated on 6th
              November 2013, we would like to confirm that the commencement day of
              deliveries of Gas to start up operations will be 8th November 2013 @
              06:00 AM.
              In this respect [...] we firmly stress you and SEGAS to communicate and
              follow all information that will be issued by GASCO to avoid any problems
              in the National Grid.306
5.290 8 November 2013: UFG expresses its appreciation to the Minister of Petroleum for
       participating in the negotiation for the Transient Agreement, stressing the importance
       of the Minister’s “participation in the process”:

              We would like to commence by stressing the importance of your
              participation in the process [...]
              As your Excellency noted during our last meeting in Cairo in September, a
              new stage in the Project commences, and we are prepared to work
              together with our Egyptian Partners under the steer of Your Excellency to
              bring additional value to all stakeholders by maximizing the utilization
              rations of the Plant and increasing our gas intake during the Transient
              Period and beyond.
              On a personal note, we are convinced that the decided contribution of
              Your Excellency and EGAS Chairman have been key to reach these
              agreements that, as they are implemented, will assure the future of our
              Joint Project. For that we would like to transmit to Your Excellency and




305
    Email from EGAS (Taher Abdelraheem) to SEGAS, Approval Notification – SEGAS Transient Agreement,
[C-0483].
306
    Letter from EGAS (Khaled Abdel Badie) to UFG (Ignacio de la Peña), 7 November 2013, [C-0066].


                                       Part V – Page 87 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 149 of 347



               EGAS Chairman our highest appreciation, making ourselves available at
               your earliest convenience to meet Your Excellency. 307
5.291 11 November 2013: A former head of EGAS confirms that the oil industry was not
        impacted by the Egyptian revolution:

               Engineer, oil expert and managing director of Citadel Group energy
               department Mohammed Shoaib says the only industry unaffected by events
               in Egypt following the January 25th revolution may be the oil industry.
               This is due to work sites and oil fields being located far from unrest,
               meaning that production did not stop at any of Egypt’s oil fields
               throughout the period of instability, he said.308
5.292 12 November 2013: SEGAS writes to EGAS and requests a ramp up of feedgas from
        EGAS in order to resume LNG production under the Transient Agreement:

               We would like to thank you for the support given to us during the past four
               days while we were conducting the re-commissioning of SEGAS Plant. [...]
               We thank you in advance for your support and we will keep waiting for
               your confirmation at earliest to proceed. 309
5.293 12 November 2013: EGAS refuses SEGAS’ request to ramp up feedgas in order to
        resume LNG production under the Transient Agreement.

               Pls be informed that the current status of the national gas grid now does
               not support your request to load Segas plant tomorrow as per your request,
               as we encountered several unforeseen major problems with the gas
               production flow rate to the grid in the past few days where you can notice
               the effect of that on the drastic reduction in the grid pressure in general
               and particularly in front of Segas plant at [Damietta] where the grid
               pressure dropped from about 50 bar to about 33 bar. 310
5.294 12 November 2013: UFG reiterates the supply commitments made by EGAS under the
        Transient Agreement; UFG rejects the application of any conditions to EGAS’ supply
        commitments, including the prioritisation of the functioning of the National Grid:

               Reference is made to the UFG Transient Agreement dated October 29th,
               2013 [...] To such regard UFG would like to state as follows:
               i. In accordance with Article 3 of the Transient Agreement, the Parties
               have agreed [on] a Delivery Schedule for the year 2013 [...]

307
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail),
8 November 2013, [C-0313].
308
    “Oil expert Mohammed Shoaib: Petroleum production and refinement operations unaffected by events after
January 25 Revolution,” Al Borsa (11 November 2013), [C-0376].
309
    Email from SEGAS (José Luis Torre) to EGAS (Khaled Abdel Badie), 12 November 2013 (11:57), [C-0067].
310
    Email from EGAS (Khaled Abdel Badie) to SEGAS (José Luis Torre), 12 November 2013 (12:43), [C-0068].


                                         Part V – Page 88 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 150 of 347



              ii. SEGAS’ request to ramp up feed gas ratios from current feedgas rate
              [...] has to be attended by EGAS to as to assure start-up operations in
              accordance with the Delivery Schedule and the Transient Agreement.
              iii. […] [A]fter start up operations EGAS is under an undertaking to
              supply to UFG sufficient NG to ensure that UFG will lift no less than one
              cargo in November 2013. The NG has to be supplied by EGAS at the rate
              of no less than 335 mmscfd for a continuous period of at least 12 days in
              November 2013.
              iv. EGAS’ obligations under the Transient Agreements are not subject to
              the conditions, status or functioning of the National Grid and EGAS is
              obliged to take all necessary actions to ensure full compliance with such
              obligations.311
5.295 14 November 2013: UFG requests delivery of feed-gas in accordance with the terms
       of the Transient Agreement:

              SEGAS is ready (and request to) start ramp up [...] as [...] agreed in the
              Delivery Schedule for the year 2013 [...]
              EGAS has the obligation to provide sufficient NG to cover this ramp up
              from today, November 14th, 2013.
              As you should know Damietta LNG Plant is in an unstable situation and
              ramp-up process has to continue as agreed in the Delivery Schedule [...]
              without delay or interruption.
              EGAS [’] obligations under UFG Transient Agreements are not subject to
              the conditions, status or functioning of the National Grid and EGAS is
              obliged to take all necessary actions to ensure full compliance with such
              obligations being, in terms of LNG Cargoes, only 2 loadings in 2013 and 6
              in 2014.
              In line with all [of the] above we strongly request EGAS to provide NG for
              such ramp-up operation [...] Finally let me stress that EGAS[’]
              unfulfillment of its obligations under [the] UFG Transient Agreement [...]
              constitutes a breach of [the] UFG Transient Agreement” 312
5.296 14 November 2013: EGAS requests a reduction of feedgas consumption by the
       Damietta Plant:

              Ref. to our telecom this morning pertaining [to] the current gas grid
              condition, and as we were suffering this week from several major
              production facilities shut down ending with [Burullus] s/d this morning
              whereby the grid pressure now is in the lowest operable condition which
              does not support at all the plant loading as per the agreed schedule.

311
    Email from UFG (Ignacio de la Peña Zarzuelo) to EGAS (Khaled Abdel Badie), 12 November 2013,
[C-0069].
312
    Letter from UFG (Javier Sáez Ramírez) to EGAS (Khaled Abdel Badie), 14 November 2013, [C-0070].


                                      Part V – Page 89 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 151 of 347



              In this [sic] circumstances please refrain from loading up the plant as
              that will cause the full collapse of the national gas grid pressure.
              [Y]ou will be notified as soon [as] the grid condition get [sic] improved to
              retry the plan operation sequence again. 313
5.297 15 November 2013: EGAS announces the shutdown of the Damietta Plant, by an
        email message to Mr Sáez Ramírez of UFG:

              As per my telephone call with Jose now, we are going to shut down the
              Damietta LNG plant at 1 pm. We are recommending to meet early
              next week to re-evaluate the situation and decide when we are going
              to restart.” 314
5.298 15 November 2013: UFG proposes a revised delivery schedule for feedgas supply
        under the Transient Agreement:

              We write you further to the UFG Transient Agreement [...] your phone call
              and your request to re-schedule the November 2013 Program for Damietta
              LNG Plant. We would like to record our idea for the path forward and the
              production of the November LNG Cargo under the Agreement. [...]
              Please confirm by return email your acceptance and if so, please send us
              back a copy of the attachment executed. For the avoidance of doubt,
              unless we both sign a new amended delivery schedule comprising
              November cargo, we consider the current agreed Delivery Schedule
              as enforceable. 315
5.299 15 November 2013: EGAS requires the shutdown of the Damietta Plant:

              Please be informed that we accept to shut down today at 19:30. The plan
              for restart will be discussed with you as explained in my call with you this
              morning in a similar conference call on Sunday. By that time we will have
              better view of the grid situation. 316
5.300 15 November 2013: UFG rejects EGAS’ request and seeks information on the start-up
        and rescheduling of EGAS’ supply commitments:

              UFG does not agree to suspend the start up operations of the LNG Plant
              today without knowing precisely when such start up operations will
              recommence. The UFG Transient Agreement requires that EGAS supplies
              the NG necessary to assure that UFG has a full LNG cargo available in


313
    Email from EGAS (Khaled Abdel Badie) to UFG (Jose Luis Torre), 14 November 2013 (12:00), [C-0071].
314
    Email from EGAS (Taher Abdelraheem) to UFG (Javier Sáez Ramírez), 15 November 2013 (8:24), [C-0074].
315
    Email from UFG (Javier Sáez Ramírez) to EGAS (Taher Abdelraheem), 15 November 2013 (12:24),
[C-0075].
316
    Email from EGAS (Taher Abdelraheem) to UFG (Javier Sáez Ramírez), 15 November 2013 (15:31),
[C-0076].


                                        Part V – Page 90 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 152 of 347



              November, and to do it in accordance with an agreed Delivery Schedule.
              EGAS shall avail the necessary gas to support this commitment.
              We have worked out a […] possible path forward to address your
              operational request within the contractual framework of the Transient
              Agreement, but the precise terms of the Delivery Schedule for the
              November Cargo have to be established today if the start up sequence is
              going to be interrupted. 317
5.301 15 November 2013: EGAS informs SEGAS that the gas grid pressure is critical and
       that partial blackouts occurred as a result of SEGAS’ non-compliance with EGAS
       request to reduce consumption:

              The pressure now [in] the gas grid is very critical and it gets more worst
              every hour especially during night time where the electricity peak start,
              Yesterday we were trying to recover the grid pressure but we failed mainly
              as a result of Segas non compliance with our request to reduce the current
              gas consumption of Segas plant (as Segas plant now is the biggest gas
              consumer from the gas grid), and as a result of that further reduction in
              the gas grid pressure took place. [...]
              Despite of that, and in order to try to recover the gas grid pressure today
              Segas we asked to perform temporally normal and controlled stop to the
              plant for a while by going to recycle mode [...] in order to fix the gas grid
              low pressure problem and resume the grid normal pressure but again
              Segas didn’t comply with gasco gas grid control center and that caused
              further affect on the power stations during peak time with relevant partial
              black out in some districts today[...] [G]as grid pressure is expected to
              collapse in any time and that will dramatically negatively affect all the
              consumers and power stations in the area […] 318
5.302 16 November 2013: UFG reiterates its offer to EGAS to revise the delivery schedule
       under the Transient Agreement:

              Dear Khaled,
              As you know, Ufg has offered Egas to re-program the agreed delivery
              schedule to support your request to shutdown today, coupled with the
              requirement to Egas to commit to a date to resume the start up operation
              (proposed 19th nov).
              To date, ufg has not concluded any agreement to amend [N]ovember
              delivery schedule, but we remain at your full disposal to discuss such



317
    Email from UFG (Javier Sáez Ramírez) to EGAS (Taher Abdelraheem), 15 November 2013 (16:16),
[C-0077].
318
    Email from EGAS (Khaled Abdel Badie et al.) to SEGAS (José Luis Torre) 15 November 2013 (23:53),
[C-0078].


                                       Part V – Page 91 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 153 of 347



              delivery schedule in terms compliant with our contractual transient
              agreement. 319
5.303 16 November 2013: EGAS asks UFG to cooperate with its efforts to avoid the risk of
        a sudden gas grid pressure drop:

              [I] think you feel the serious situation that we are all currently encounter, i
              am fully understand your contractual point of view as mentioned in your
              mail below, however we are now in a middle of action and we need to take
              decisions on the ground to rescue the gas grid in order to be restored
              again and then we can sit and appraise the situation and you can agree
              with Egas on whatever you will conclude with them.
              Meanwhile, please help me now to fix this situation for the sake of all of us
              including Segas plant to avoid the risk of sudden gas grid pressure drop in
              the area which can take place in any time and at that case the situation
              will be out of control especially that we will start the first working day of
              the week after few hours where additional consumption loads is
              expected with relevant further gas pressure reduction in the grid is
              expected as well. 320
5.304 16 November 2013: EGAS requests UFG to stop the Damietta Plant. 321 On the same
        date, EGAS informs UFG of a new emergency situation. 322

5.305 16 November 2013: UFG announces the shutdown of the Damietta Plant:

              Further to Egas request and telecom this morning, Segas [LNG] plant will
              suspend the start up operations. As per agreement, tomorrow Sunday at 10
              hrs Cairo time we will hold a teleconference to confirm the new delivery
              program as per yesterday's UFG proposal, and including Egas comments,
              but, as agreed, in all circumstances assuring that sufficient NG will be
              availed to produce UFG November 2013 LNG cargo.
              Our proposal from yesterday included both stopping plant and set[t]ing a
              recom[m]encement date for the start up process. 323
5.306 19 November 2013: UFG requests the terms of a revised delivery schedule
        from EGAS:

              It is a matter of fact that: i) EGAS is now not in the position to fulfill one of
              its essential obligations under Article 3.1 of the UFG Transient Agreement,
              which is to supply at least 12 days of continuous feedgas @ the minimum

319
    Email from UFG (Javier Sáez Ramírez) to EGAS (Khaled Abdel Badie) 16 November 2013 (1:48), [C-0079].
320
    Email from EGAS (Khaled Abdel Badie) to UFG (Javier Sáez Ramírez) 16 November 2013 (5:01), [C-0080].
321
    Email from EGAS (Taher Abdelraheem) to UFG (Javier Sáez Ramírez), 16 November 2013 (6:48), [C-0081].
322
    Email from EGAS (Khaled Abdel Badie) to UFG (Javier Sáez Ramírez), 16 November 2013 (8:04),
[C-0082].
323
    Email from UFG (Javier Sáez Ramírez) to EGAS (Taher Abdelraheem) 16 November 2013 (9:55), [C-0187].


                                        Part V – Page 92 of 102
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 154 of 347



                  rate of 335 mmscfd during November and ii) neither has EGAS met its
                  commitment with reference to the Delivery Schedule for the year 2013 in
                  order to supply the minimum NG necessary to ensure start-up operations
                  [...]
                  [O]nce the Delivery Schedule is agreed between the Parties with such
                  short notice, that becomes a no-return point in which UFG can neither re-
                  schedule nor re-consider its obligations mid- and downstream, and all of
                  them bring us direct costs without any possibility to be mitigated.
                  Currently, EGAS has suspended any operational communication and
                  despite the urgency and gravity of the situation, we do not have any
                  detailed information from your side about EGAS' plans to resume
                  production [...] 324
5.307 24 November 2013: The Minister of Petroleum (Mr Sherif Ismail) states that local
           market needs take priority over supply to the Damietta Plant. Local media reports:

                  In terms of the current international arbitration lawsuit with the Spanish
                  Unión Fenosa; Sherief Ismail said that we should first cover local
                  market’s needs from natural gas, pointing out that the agreement with
                  UFG is a long term agreement that will last for more than 15 years so we
                  have the opportunity to find a solution. He added that minister of
                  petroleum currently negotiates with UFG to reach an agreement that
                  satisfies all parties, but first we have to cover local market’s needs. 325
5.308 24 November 2013: UFG submits to EGAS a notice of intent to terminate the
           Transient Agreement:

                  Pursuant to Article 3 of the UFG Transient Agreement, EGAS undertook
                  to supply to UFG NG to ensure that UFG will lift at least one (1) LNG
                  Cargo in November 2013 and at the rate of no less than 335 million
                  standard cubic feet per day, in order to enable the Damietta LNG Plant to
                  operate for a continuous period of at least 12 days per Calendar Month,
                  not allowing the operative and material conditions to lift the November
                  LNG Cargo.
                  As at November 24, 2013, EGAS has failed to comply with its delivery
                  commitments under the UFG Transient Agreement.
                  In accordance with Article 5.III of the UFG Transient Agreement, EGAS
                  has a period of thirty (30) days since the date this Notice of Intent to
                  Terminate is received to come into compliance with the abovementioned
                  obligations [...] Failure to comply with such obligations after the 30 days'




324
      Letter from UFG (Ignacio de la Peña) to EGAS (Khaled Abdel Badie), 19 November 2013, [C-0083].
325
      “Petroleum minister: Butane distribution to be revised,” Al Gomhouria, 24 November 2013, [C-0280].


                                             Part V – Page 93 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 155 of 347



               period shall entitle UFG to exercise its right to terminate the UFG
               Transient Agreement. 326
5.309 26 November 2013: UFG meets the Minister of Petroleum and the chairman of EGPC
        and EGAS regarding the termination of the Transient Agreement. The outcome of the
        meeting is referred to in a letter of 5 December 2013 from UFG to EGAS:

               We write you further to the meeting that, together with the Chairman of
               EGPC and the Chairman of EGAS, we held with Your Excellency on
               November 26th at the Ministry’s premises [...]
               Our meeting with Your Excellency of November 26th takes place at a very
               difficult instance, after EGAS failed to deliver natural gas for the
               production of at least one LNG cargo during November. [S]uch obligation
               was unconditional under the Transient Agreement [...]
               EGAS’ unapologetic refusal to comply with the Agreement less than a
               month after its entry into force is astonishing. We note, in this context,
               your equally distressing statement during our meeting on November 26th
               that Egypt will in fact not comply with its obligations in the near future.
               We have listened to your explanations during the meeting but, although we
               appreciate any efforts that the Petroleum Ministry and EGAS may have
               made to obtain the minimal quantities of gas during the short time of the
               LNG Plant’s cooldown, we cannot accept your assertion that the reason
               not to supply feedgas to the LNG Plant was the need to prioritize the
               available gas to other customers which cannot be curtailed. It is clear to
               us that the reason for shutting down the Damietta LNG Plant has been the
               deliberate decision to discriminate, once more, against UFG by directing
               available natural gas to the rest of the consumers (exports to Jordan,
               exports of LNG in the other Egyptian export project, all industrial and
               petrochemical customers, including exporters of industrial and
               petrochemical products and gas-based power generation). 327
5.310 Mr Egea Krauel testified about this meeting in his written evidence, as follows:

               My colleagues and I went to Cairo and met with Sherif Ismail (who had
               now become Minister of Petroleum), Taher Abdelraheem (Chairman of
               EGAS) and Sherif Hadara (Chairman of EGPC) on November 26, 2013,
               approximately ten days after we were forced to shut down the Damietta
               LNG Plant. Minister Ismail and Mr Abdelraheem apologized for EGAS’s
               failure to meet its supply commitments. They explained that they had
               faced some diminution in gas production. Minister Ismail said that he
               could not stop supply to electricity generators and fertilizer producers and
               thus had to stop supplying UFG. He said that he had received phone calls

326
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to EGAS (Taher Abdelraheem),
24 November 2013, [C-0084/C-0315].
327
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail),
5 December 2013, [C-0085].


                                          Part V – Page 94 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 156 of 347



               from the Ministers of Electricity and Industry asking him not to shut down
               supply to power generators and the industrial consumers.                  This
               explanation (which had nothing to do with the alleged ‘national security’
               issues) left no doubt as to the fact that the Government’s decision to cut
               supply to UFG was motivated by political convenience: it was less
               politically damaging to cut supply to one large consumer (especially when
               that consumer is a foreign company) than to apportion a reduction of
               supply across different users and economic sectors. Minister Ismail said
               that despite having agreed to the Transient Agreement, there was no gas
               for UFG. With great astonishment, I responded that, given the very low
               commitments agreed upon in the Transient Agreements, the Ministry of
               Petroleum and EGAS should have foreseen this issue, and had other
               customers ready to reduce their gas intake instead of yet again sacrificing
               UFG. I particularly insisted on the fact that fertilizer producers were
               essentially gas exporters (fertilizer production consumes enormous
               quantities of gas and Egyptian producers ultimately export a significant
               part of their fertilizers) and there was thus reason to curtail their supply as
               well. I summarized the main content of the meeting held on November 26,
               2013 in my letter sent on December 5, 2013, which makes clear that the
               Minister of Petroleum had instructed EGAS to stop supplying the Damietta
               LNG Plant. 328
5.311 Mr Sáez Ramírez also described the meeting in his written evidence:

               We met with the Minister of Petroleum (Mr Sherif Ismail) [...] He said that
               he could not give us any gas because the Ministry had to prioritize
               diverting the gas to power generation plants throughout the country, as
               well as other industrial consumers, and added that he could not stop the
               fertilizers and power plants, cement plants, and other industrial users.
               Unlike the correspondence that we had received from EGAS just a few
               days earlier, there was no mention of any ‘national security’ issues. 329
5.312 December 2013: EGAS fails to comply with the terms of the Transient Agreement by
        defaulting on payments due to SEGAS under the EGAS Tolling Contract. On 5
        December 2013, UFG writes to EGAS:

               Additionally we would like to underline that as at this date EGAS has not
               made the payments due to SEGAS on November 2013. 330




328
    Egea Krauel WS, Paragraph 34.
329
    Sáez Ramírez WS1, Paragraph 37.
330
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail),
5 December 2013, [C-0085].


                                          Part V – Page 95 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 157 of 347



2014

5.313 19 January 2014: The Respondent replies to UFG’s letter of 5 December 2013. 331 It
        merits citing in full:

               We are in receipt of your letter of 5 December 2013 wherein you make
               several allegations against the Government of Egypt in connection with
               gas delivery to Union Fenosa Gas (UFG) and the Spanish Egyptian Gas
               Company (SEGAS).
               We observe that gas deliveries to UFG and SEGAS are governed by
               agreements entered into by UFG (or its subsidiaries), SEGAS, the
               Egyptian General Petroleum Corporation and/or the Egyptian Natural
               Gas Holding Company (EGAS). The Government of Egypt is in no way,
               either directly or indirectly, a party to those agreements. We are, therefore,
               not in a position to comment on their content or performance. Any dispute
               arising under the agreements would be purely contractual in nature and
               should be resolved directly with the relevant counterparty (or
               counterparties).
               In this context, we strongly reject your allegations that Egypt has
               ‘repudiated’ certain undertakings or failed to ‘fulfill its minimal
               commitments’ or that Egypt made statements to the effect that it would not
               ‘comply with its obligations in the near future', As Egypt is not bound by
               any contractual commitments in respect of the delivery of gas to UFO or
               SEGAS, it cannot have ‘repudiated’ or failed to honor any ‘commitments’
               in this regard.
               We similarly strongly reject your contention that Egypt is deliberately
               discriminating against UFG by ‘directing available natural gas to the rest
               of the consumers’ and has allegedly given ‘instruction’ to EGAS to halt
               deliveries to UFG and SEGAS. We regret that you would make such a
               serious allegation without offering any substantiation thereof.
               We are also extremely surprised and disappointed by UFG's blatant
               mischaracterization of the conversations which took place during our
               meetings of September and November 2013 and by your suggestion that
               the Ministry was somehow a party to the negotiation and/or performance
               of the so-called Transient Agreement between EGAS and UFG. We
               therefore reject this disingenuous attempt at distorting the record which
               appears to be designed for the sole purpose of implicating the Government
               of Egypt in a contractual dispute to which it is not a party. As you
               correctly observe, the Government of Egypt places great emphasis on
               maintaining the confidence of foreign companies in the face of the ongoing
               difficulties confronting Egypt's economy and, in particular, its energy
               industry. It was strictly in accordance with this spirit that the Ministry of
               Petroleum and Mineral Resources sought to lend its support to the

331
    Letter from Ministry of Petroleum (Sherif Sousa) to UFG (José María Egea Krauel and Cesare Cuniberto),
19 January 2014, [C-0086].


                                         Part V – Page 96 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 158 of 347



               ongoing negotiations between UFG and EGAS. The Ministry's involvement
               goes no further and certainly cannot ensure any favorable outcome to the
               negotiations.
               That said, we still hope that UFG and EGAS will soon reach an amicable
               resolution of the dispute between them.
5.314 It is unnecessary to refer here to the Parties’ further correspondence. By this time, the
        Parties’ correspondence was most probably being drafted by their respective legal
        advisers within the context of this ICSID arbitration; and, as a result, they are less
        useful as evidence of contemporary facts for present purposes.

5.315 22 January 2014: The media report that the Minister of Petroleum identifies the local
        market gas needs as the top priority. This is reported in the local press, as follows:

               Eng. Sherief Ismail, petroleum minister confirmed that covering local
               market’s needs from petroleum products and natural gas tops the
               ministry’s priorities, especially production sectors and service sectors that
               increases its consumption by 6% a year as it reached last year 75 mn
               equivalent tons of oil and gas. 332
5.316 13 February 2014: UFG issues its notice of termination of the Transient Agreement to
        EGAS:

               The thirty-day period triggered by UFG’s Notice of Intent to Terminate
               lapsed on 26 December 2013 [...] EGAS has not remedied the situation [...]
               Not only did EGAS fail to carry out any actions to remedy this breach but
               it also failed to fulfil its delivery commitments for December 2013 and
               January 2014 [...]
               As a further result of EGAS’ ongoing breach, pursuant to Article 5.III of
               the UFG Transient Agreement, UFG hereby terminates the UFG Transient
               Agreement with immediate effect as of the date of this notice. Accordingly,
               this letter constitutes a Notice of Termination of the UFG Transient
               Agreement pursuant to Article 5.III thereof. 333
5.317 24 February 2014: The Prime Minister and members of the Cabinet resign. 334

5.318 24 March 2014: The Minister of Petroleum delivers a speech to the American
        Chamber of Commerce in Egypt, noting energy “challenges” in Egypt:



332
    “$8.5 bn in investments to be pumped into the petroleum sector,” Al Gomhouria (22 January 2014), [C-0249].
333
    Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to EGAS (Taher Abdelraheem),
13 February 2014, [C-0235].
334
    K. Fahim, M. El Sheikh, “Government and Premier of Egypt Quit in Abrupt Move,” New York Times
(24 February 2014), [R-0183].


                                           Part V – Page 97 of 102
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 159 of 347



               The challenges that is facing right now the petroleum sector [are]
               primarily: (i) the unbalanced energy mix; (ii) energy pricing crisis; (iii)
               supply/demand; (iv) aging infrastructure; (v) arbitration and disputes as a
               result of all of the above; and (vi) the mineral resources. [...]
               Supply and demand gap. From the supply side: (i) most of the [gas] fields
               are mature fields. This means they are on the decline side of the
               production; (ii) Delayed field development [...]; (iii) Gas production on
               decline since 2009; (iv) Oil and gas condensate production is reasonably
               stable. On the demand side: (i) High energy intensity industries: GDP
               growth to some extent for some years was based on the continuous
               development of some highly intensive consuming industries (cement
               factory, bricks [...]). This is good, this is not bad, but the intensity of
               consuming energy in Egypt is high compared to any other country
               worldwide; (ii) Primarily relying on source of energy (oil and gas); (iii)
               Irrational consumption due to subsidy. 335
5.319 12 May 2014: The Ministry of Petroleum announces that Egypt will use floating
        regasification plants to regasify imported LNG:

               Egypt’s oil ministry and Hoegh LNG […] had reached an agreement for
               Egypt to use of one of Hoegh’s Floating Storage and Regasification Units
               (FSRU). 336
5.320 04 June 2014: General El-Sisi is elected the President of Egypt. 337

5.321 13 June 2014: The Minister of Petroleum announces increased gas production plans
        in Egypt. This was reported in the media:

               The Oil Minister, Sherif Ismail, said on Wednesday that natural gas
               production would increase by 500 million cubic feet daily by December,
               when several gas fields are due to come on stream. […]
               The boost would bring gas production to 5.2 billion cubic feet (bcf) per
               day by the end of December, Minister Ismail said. 338
5.322 19 December 2014: UFG sends a Notice of Force Majeure to UFGC; 339 and UFGC
        does the same to Gas Natural Fenosa’s subsidiaries. 340 The former provides (in
        material part):




335
    “The Oil and Gas Sector in Egypt: Vision and Challenges” – Speech (unofficial transcript) of Sherif Ismail,
Egyptian Minister of Petroleum at the American Chamber of Commerce in Egypt, 24 March 2014, [C-0192].
336
    “Egypt reaches deal with Norway’s Hoegh on LNG import terminal,” Reuters (12 May 2014), [C-0366].
337
    M. El Sheikh, “Egypt: Sisi Wins With 97 Percent,” New York Times (June 15, 2014), [R-0187].
338
    “Gas Production up in December 2014, Minister says,” The Egyptian Gazette – Al Ahram Al Massai (13 June
2014), [C-0282].
339
    Notice of Force Majeure from UFG to UFGC, 19 December 2014, [C-0431].


                                           Part V – Page 98 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 160 of 347



               Pursuant to Article 5 of the Agreement, introduced via Addendum No. 7,
               dated July 1, 2011, you are hereby notified of the occurrence of an event of
               Force Majeure. The cause behind this Force Majeure declaration, as you
               are aware, is the protracted interruption of gas supply from the Damietta
               (Egypt) liquefaction plant, which is one of long-term supply sources we
               had available to supply gas to you and has been fully interrupted since
               mid-2012. Despite having made our best efforts to keep up the gas supply,
               which reflects our good faith and has caused us to incur significant loss,
               the situation has been unsustainable since early 2013.
5.323 At this time, the Damietta Plant remains idle.

2015

5.324 13-15 March 2015: At the Sharm El-Sheikh Investment Conference, the Minister of
        Electricity and the Minister of Petroleum deliver speeches acknowledging that energy
        policy in Egypt, including subsidies and excessive demand, are the causes of the gas
        supply/demand imbalance and shortages. The Minister of Electricity’s speech includes
        as key points:

               The Government is committed to address the electricity sector’s
               bottlenecks. Sector challenges [include] growing energy demand and high
               energy intensity [and] unsustainable financial burden due to subsidies.
        And:

               Subsidies represent a huge fiscal burden. 341
        The speech of the Minister of Petroleum includes as a key topic for discussion:

               Petroleum Sector Strategic Pillars and Action Areas [...] Financial
               Sustainability – Address historic debts [and] reform energy subsidies. 342
5.325 16 March 2015: The Prime Minister of Egypt acknowledges that payment of dues to
        foreign oil companies is of paramount importance to attract foreign investment to
        Egypt. An article in the local press summarises the statement:




340
    Letters from UFGC (Cesare Cuniberto) to GNF subsidiary one, 19 December 2014, (redacted) [C-0432];
Notice of Force Majeure from UFGC to GNF subsidiary two, 12 December 2014 (redacted), [C-0433]; Notice
of Force Majeure from UFGC to GNF subsidiary three, 12 December 2014 (redacted), [C-0434].
341
    Presentation of Minister of Electricity & Renewable Energy, Dr Mohamed Shaker El-Markabi, “Addressing
Egypt’s Electricity Vision,” 13-15 March 2015, [C-0225].
342
    Presentation of Minister of Petroleum and Mineral Resources (Sherif Ismail), “Petroleum and Mining Sector
in Egypt: Unlocking Egypt’s Energy Potential,” 13-15 March 2015, [C-0218].


                                          Part V – Page 99 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 161 of 347



               Prime Minister Eng. Ibrahim Mehleb and the Egyptian Petroleum Minister
               met on Sunday with British Petroleum (BP) CEO Bob Dudley at the
               Economic Summit in Sharm el-Sheikh. […]
               The Prime Minister stressed that it is a top priority for the government to
               pay the dues to foreign oil companies operating in Egypt. 343
5.326 17 March 2015: The Minister of Industry announces that he hopes for a potential
        settlement of the dispute with UFG; he acknowledges that gas shortages are due to
        “poor planning by the previous administration.” As reported, the Minister of Industry,
        expresses hope that Egypt’s dispute with Gas Natural Fenosa would be finally settled
        by the end of the year. He states that:

               When Gas Natural Fenosa commissioned the plant, Egypt was a major oil
               and gas exporter. Unfortunately, as a result of poor planning by the
               previous administration, my country was suddenly left without gas and
               crude oil with which to satisfy not only Gas Natural Fenosa’s demand but
               also that of our own industry. We are now importing gas and we hope the
               company will be able to resume its operations at the plant in the next few
               months. We kindly ask them to be patient, because their troubles are our
               own, and we are as eager as them to find a solution soon.
        The Minister’s statements followed his visit to Spain in February 2015 and a
        subsequent visit by the Spanish Minister to Egypt. 344

5.327 12 September 2015: Mr Sherif Ismail, the former Minister of Petroleum, becomes
        Egypt’s Prime Minister. A news article reports:

               Sherif Ismail was named Egypt’s new prime minister [...] on Saturday,
               tasked by President Abdel Fattah al-Sisi with forming a new government,
               after surviving two cabinet reshuffles as petroleum minister. 345
5.328 30 September 2015: The Ministry of Petroleum announces that EGAS will import
        LNG to meet domestic gas needs and use floating regasification plants to regasify
        imported LNG:

               [This] will allow Egypt to import LNG and convert it to natural gas to be
               pumped into the National gas grid. 346



343
    “Mehleb to BP: Paying our dues to foreign companies is our top priority,” Daily Oil News (16 March 2015),
[C-0377].
344
    “The issue with Fenosa will be settled this year,” El Pais (18 March 2015), [C-0178].
345
    “Meet Egypt’s New Prime Minister: Sherif Ismail,” Mada Masr (13 September 2015), [C-0391].
346
    Ministry of Petroleum Press Release, “The arrival of the second FSRU, to import LNG to the port of Ain
Sokhna,” 30 September 2015, [C-0418].


                                          Part V – Page 100 of 102
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 162 of 347



5.329 23 November 2015 : The World Bank publishes a report on “Energy Pricing Strategy
        in Egypt.” 347

5.330 2015: The IMF Working Paper “How Large Are Global Energy Subsidies” is
        published, concluding that “Energy subsidies discourage needed investments in
        energy efficiency [...] and energy infrastructure, and increase the vulnerability of
        countries to volatile international energy prices.” 348

2016

5.331 11 January 2016: The Minister of Petroleum (Mr Tarek El Molla) delivers a speech to
        American Chamber of Commerce in Egypt, acknowledging energy policy problems
        in Egypt. The Minister’s presentation refers to “irrational local demand growth” and
                                                                                        349
        “mature oil and gas fields” as challenges to Egypt’s energy security.                 It notes as a
        further challenge to energy security that “[m]ost of Egypt’s oil and Gas Fields [are] in
        the Mature and declining stage,” and proposes a “Comprehensive Energy Subsidy
        Reform Program.” 350

5.332 3 August 2016: The Ministry of Petroleum announces its intention to restore full
        capacity to the Damietta Plant by 2020/2021. As reported in the local press:

               The Ministry of Petroleum and Mineral Resources aims to rerun ADCO
               and Damietta factories for liquefaction in their full capacity in order to
               export gas shipments to global markets by 2020/2021. 351
5.333 21 September 2016: The Minister of Petroleum heads the General Assembly of EGAS
        to review EGAS’ fiscal results. As reported by a local industry publication:

               A press release from the Egyptian Ministry of Petroleum and Mineral
               Resources stated that the minister, Tarek El Molla, headed the General




347
    International Bank for Reconstruction and Development, “Program Document for a Proposed Loan in the
Amount of US $1,000 Million to The Arab Republic of Egypt for a First Fiscal Consolidation, Sustainable
Energy and Competitiveness Programmatic Development Policy Financing,” 23 November 2015, [BRG-255].
348
    IMF Working Paper, “How Large Are Global Energy Subsidies,” [RPS-08], Page 4.
349
    Tarek El Molla, “Egypt’s Oil and Gas Sector: Strategies and Reforms,” American Chamber of Commerce in
Egypt, 11 January 2016, [BRG-246], Page 11.
350
    Tarek El Molla, “Egypt’s Oil and Gas Sector: Strategies and Reforms,” American Chamber of Commerce in
Egypt, 11 January 2016, [BRG-246], Pages 16 and 30.
351
    M. Adel, “Petroleum Ministry to rerun ADCO and Damietta liquefaction factories by 2020/2021: minister,”
Daily News (3 August 2016), [C-0345].


                                         Part V – Page 101 of 102
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 163 of 347



                 Assembly of the Egyptian Natural Gas Holding Company (EGAS) to
                 review its fiscal results for 2015/2016. 352
2017-2018

5.334 The Damietta Plant remains idle, as it still does as at the date of this Award.




352
      “El Molla Reviewed EGAS Fiscal Results,” Egypt Oil & Gas (21 September 2016), [C-0408].


                                           Part V – Page 102 of 102
      Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 164 of 347



                               PART VI: JURISDICTION ISSUES

      (1) Introduction

6.1   It is appropriate to address the Respondent’s jurisdictional objections under four
      headings (as alleged by the Respondent): (i) the absence of any protected investments
      within the meaning of Article 1 of the Treaty and Article 25(1) of the ICSID
      Convention; (ii) the “claim-splitting” tactics employed by the Claimant and SEGAS
      in their disputes with the Respondent and EGAS; (iii) the contractual nature of the
      Claimant’s claims; and (iv) corruption by the Claimant (including its predecessor
      UFACEX) in procuring the SPA made with EGPC (succeeded by EGAS). As regards
      (ii) and (iv), the objection may raise issues as to admissibility, i.e. the non-exercise of
      jurisdiction by the Tribunal as distinct from jurisdiction. However, for the purpose of
      this Award, this is a distinction that makes no difference; and it is therefore
      convenient to subsume all issues of admissibility with issues of jurisdiction.

6.2   As regards (iv) corruption, the Tribunal addresses the Parties’ dispute separately in
      Part VII below. This Part VI addresses only (i) the “investment” issues; (ii) the
      “claim-splitting” issues and (iii) the “contractual nature” of the Claimant’s claims
      (which partly overlaps with the previous issues).

6.3   The Treaty: Article 1 of the Treaty defines “Investor” and “Investment”: see the text
      cited in Part III(2) above. It is not disputed that the Claimant is an “Investor,” ratione
      personae, as a legal entity incorporated in Spain under Article 1(1)(b) of the Treaty.
      As to “Investment” under Article 1(2) of the Treaty, issues arise from the Claimant’s
      participation in the SPA, its performance by the Claimant and its successive
      amendments. In regard to the Claimant’s shares in SEGAS, as an Egyptian legal
      entity involved in the Damietta Project, issues arise as to whether the Claimant
      maintained its ownership of those shares and, also, whether SEGAS owned any
      relevant rights under its EGAS Tolling Contract with EGAS, thereby affecting the
      status or value of the Claimant’s shareholding in SEGAS as an investment under
      Article 1(2) of the Treaty.

6.4   Article 25(1) of the ICSID Convention: There appears to be no separate issue
      regarding the requirement for an “investment” under Article 25(1) of the ICSID
      Convention (for its text, see Part III(5) above). Subject to the issue over SEGAS’


                                     Part VI – Page 1 of 24
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 165 of 347



           rights under the EGAS Tolling Contract, if the Claimant, as an “investor” had an
           “investment” satisfying the test under Article 1 of the Treaty, it satisfied Article 25(1)
           of the ICSID Convention as regards this same test. The Tribunal considers that both
           Article 25(1) and Article 1 include, as part of the same test, a “holistic approach” and
           the “indicia” of an investment listed in Salini v. Morocco (2001). 1

6.5        “Claim-Splitting”: The Respondent contends that the Tribunal should not exercise its
           jurisdiction in this arbitration on the ground that the Claimant and SEGAS have
           improperly engaged in claim-splitting between the ICC, CRCICA and Treaty
           arbitrations. It is here appropriate to describe these ICC and CRCICA international
           commercial arbitrations.

6.6        The ICC Arbitration (ICC 19382/MD/TO) was commenced by SEGAS against EGAS
           on 11 April 2013 claiming Toll-or-Pay fees under the EGAS Tolling Contract, in the
           amount of approximately US$ 82.9 million. (Following its second partial award of 24
           May 2016, the ICC tribunal issued its final award dismissing SEGAS’s claim; there
           was no pleaded issue of corruption by EGAS; and this arbitration is now at an end).

6.7        This ICC Arbitration was followed by a second ICC arbitration brought by HSBC
           against EGAS in February 2018, apparently as the assignee of SEGAS in respect of
           rights to tolling fees under the EGAS Tolling Contract. (The Tribunal refers to this
           second ICC arbitration as the “HSBC Arbitration”). It is pending.

6.8        The first CRCICA Arbitration (896) was commenced by the Claimant against EGAS
           on 17 May 2013, claiming damages for the failure to comply with provisions for price
           adjustments under the SPA, in the amount of approximately US$ 9.7 million. This
           first CRCICA tribunal, with its seat in Cairo, issued a partial award on 7 August 2015
           and a final award on 21 December 2017, dismissing (inter alia) the Claimant’s
           claims; there was also an issue of corruption pleaded by EGAS against the Claimant
           which was rejected by the tribunal. This arbitration is now at an end.

6.9        The second CRCICA Arbitration (899) was commenced by the Claimant against
           EGAS on 30 May 2013 claiming damages for the failure to supply natural gas under
           the SPA, in the amount of approximately US$ 2.8 billion. This arbitration was stayed;


1
    Salini v. Morocco, ICSID Case No. ARB/00/4, Decision on Jurisdiction, 16 July 2001, [CL-0006].

                                             Part VI – Page 2 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 166 of 347



        but the stay was lifted in early 2018 following the final award issued by the tribunal in
        the first CRCICA Arbitration (896). This second CRCICA Arbitration remains
        pending, with oral hearings apparently fixed for October and December 2018.

6.10    Corruption: The Respondent contends that the Tribunal has no jurisdiction or cannot
        exercise its jurisdiction under the Treaty on the ground that the Claimant (with its
        associated companies, including UFACEX) procured the SPA by means of
        corruption. The Tribunal addresses this jurisdictional objection separately below,
        following its decisions on the Respondent’s other jurisdictional objections.

6.11    Before its analyses and decisions, the Tribunal summarises below the Parties’
        respective cases on the issues of jurisdiction, “claim-splitting” and corruption. As
        indicated in other Parts of this Award, such summaries do not recite in full either
        Party’s written and oral submissions. Nonetheless, the Tribunal has considered such
        submissions in full; and the omission of a reference to any submission should not be
        treated as an indication that it has not been considered by the Tribunal. (As earlier, for
        ease of reference, the Tribunal does not distinguish between the Claimant, “UFG” and
        UFACEX unless the context requires otherwise).

        (2) The Respondent’s Case

6.12    In summary, it is the Respondent’s case that the Tribunal lacks jurisdiction because
        the Claimant has failed to establish that it has protected investments. The Respondent
        also argues that the Tribunal lacks or should decline to exercise jurisdiction because
        the “gas supply dispute” between the parties is contractual in nature and is to be
        settled by the contractually agreed fora and because the Claimant (with SEGAS) has
        engaged in claim-splitting and its claims in this ICSID arbitration have the same
        “fundamental basis” as those raised in the CRCICA and ICC arbitrations. 2

6.13    The Respondent concludes that the Tribunal lacks ratione materiae jurisdiction over
        the dispute and refers to: (a) the pledge of UFG’s shares in SEGAS; (b) the
        assignment of SEGAS’ rights under the EGAS Tolling Contract; and (c) the SPA)
        which, according to the Respondent, does not qualify as “an investment.”



2
 Resp Obj Jur & Req for Bif, Paragraphs 43-77; Resp Rep Bif, Paragraphs 28-52; Resp Rep Jur, Paragraphs
48-100.

                                         Part VI – Page 3 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 167 of 347



        (a) The Pledge of UFG’s Shares in SEGAS

6.14    The Respondent submits that an investment of an investor of the other Contracting
        Party must exist at the time of the measures alleged to constitute a treaty violation.3
        Relying on the award in Phoenix v. Czech Republic (2009), 4 the Respondent asserts
        that an investment treaty tribunal lacks jurisdiction over measures alleged to
        constitute a treaty violation that occur after an investor loses its status as an investor
        with a protected investment. 5

6.15    The Respondent disputes that the Claimant owns its shares in SEGAS at the relevant
        time. The Respondent contends that UFG pledged its shares in SEGAS to HSBC
        Bank Egypt S.A.E (“HSBC Egypt”) as collateral against possible default by SEGAS
        (the owner of the Damietta Plant) on the loan repayment in the context of SEGAS’
        debt refinancing arrangements in July 2007. 6

6.16    Referring to the award in Cementownia v. Turkey (2009), 7 and other ICSID awards
        that adopted similar reasoning, the Respondent contends that the Claimant bears the
        burden of proving that it held the investment at issue at the time of the measures
        alleged to constitute the treaty violation. 8

6.17    The Respondent submits the Claimant has failed to satisfy its burden to establish that
        it has remained at all relevant times the owner of the SEGAS shares. 9 First, the
        Respondent contends that the Claimant has failed to provide any affirmative evidence
        of ownership, such as share certificates, which the Respondent notes are in the
        physical possession of HSBC. Second, the Respondent rejects the Claimant’s “bare”
        allegation that it has retained “full ownership” of the SEGAS shares following the



3
  Resp Obj Jur & Req for Bif, Paragraph 43; Resp Rep Bif, Paragraph 28.
4
  Phoenix v. Czech Republic, ICSID Case No. ARB/06/5, Award, 15 April 2009, [RL-0004], Paragraphs 68-70;
also cited, Occidental v. Ecuador, ICSID Case No. ARB/06/11, Decision of the Ad Hoc Committee, 20 October
2015, [RL-0024], Paragraphs 262-264.
5
  Resp Obj Jur & Req for Bif, Paragraph 43.
6
  Resp Obj Jur & Req for Bif, Paragraph 44, referring to Cl Mem Merits, Paragraph 179.
7
  Cementownia v. Turkey, ICSID Case No. ARB(AF)/06/2, Award, 17 September 2009, [RL-0023], Paragraphs
112-114.
8
  Resp Rep Bif, Paragraph 30; Resp Rep Jur, Paragraph 51, citing CCL v. Kazakhstan, SCC Case No. 122/2001,
Jurisdictional Award, 1 January 2003, Stockholm International Arbitration Review (2005), [RL-0132], 152;
Perenco v. Ecuador, ICSID Case No. ARB/08/6, Decision on Jurisdiction, 30 June 2011, [RL-0088],
Paragraphs 97-98; Libananco v. Turkey, ICSID Case No. ARB/06/8, Award, 2 September 2011, [RL-0054],
Paragraphs 121-128.
9
  Resp Rep Jur, Paragraph 52.

                                          Part VI – Page 4 of 24
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 168 of 347



       Share Pledge Agreement; 10 and it argues: “the terms of the Share Pledge Agreement
       belie this allegation.” 11 The Respondent points out that Clause 9.1 of the Share Pledge
       Agreement, on which the Claimant relies, 12 provides that UFG could no longer assign
       “any of its rights, title and interest in, to and under [the SEGAS shares]” without
       meeting certain conditions “to the satisfaction of [HSBC], acting reasonably.” 13 The
       Respondent argues that the Share Pledge Agreement therefore supports its case that,
       as a result of the pledge, the Claimant could no longer exercise full ownership rights
       in relation to the SEGAS shares, including the right to dispose of these shares. 14

6.18   The Respondent rejects the Claimant’s alternative argument that even if, in eventu,
       UFG transferred “legal ownership” of the SEGAS shares to HSBC, it retained
       “beneficial ownership” of the shares. 15 The Respondent observes that the Claimant
       has failed to point to any investment treaty tribunal that has accepted jurisdiction in
       the absence of legal ownership. 16 According to the Respondent, whether the Claimant
       remained the owner after pledging its shares and transferring the share certificates to
       HSBC is “a serious question that requires analysis under Egyptian law,” which
       governs the Share Pledge Agreement. 17 The Respondent submits that the Claimant
       has failed to establish that the Egyptian law even recognizes the concept of beneficial
       ownership. 18

6.19   Further, the Respondent objects to the Claimant’s argument that, irrespective of the
       issue of ownership rights in the SEGAS shares, the Claimant’s “contractual rights
       under the Share Pledge Agreement independently satisfy the BIT’s definition of
       investment,” specifically a “‘form … of participation’ in SEGAS within the meaning
       of Article 1(2) of the […] Treaty.” 19 The Respondent notes that the Share Pledge
       Agreement is not an agreement between UFG and SEGAS (concerning UFG’s
       participation in SEGAS), but rather between UFG and SEGAS, on the one hand, and
       HSBC, on the other. Moreover, “the Share Pledge Agreement does not confer on the

10
   Resp Rep Jur, Paragraph 53, referring to Cl Rej Bif, Paragraph 21.
11
   Resp Rep Jur, Paragraph 53.
12
   Resp Rep Jur, Paragraph 53, referring to Cl CM Jur, Paragraph 56.
13
   Share Pledge Agreement between UFG, SEGAS, and HSBC Bank Egypt S.A.E., 27 July 2007, [C-0325],
Article 9.1.
14
   Resp Rep Jur, Paragraph 53.
15
   Cl Obj Bif, Paragraph 70.
16
   Resp Rep Bif, Paragraph 31.
17
   Resp Rep Bif, Paragraph 30.
18
   Resp Rep Bif, Paragraph 31.
19
   Resp Rep Jur, Paragraph 54, citing from Cl CM Jur, Paragraph 58.

                                      Part VI – Page 5 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 169 of 347



        Claimant any ‘governance rights’ vis-à-vis SEGAS or any other form of participation
        in SEGAS”; nor does it grant any other rights to the Claimant, as it only serves “to
        limit or potentially transfer any such rights.” 20

6.20    In conclusion, the Respondent argues that with respect to the SEGAS shares, the
        Claimant has failed to establish that these shares were investments by the Claimant as
        a Spanish investor at the time of the alleged violation of the Treaty. 21

        (b) The Assignment of SEGAS’ Rights under the Tolling Contracts

6.21    According to the Respondent, SEGAS’ contractual rights under the Tolling Contracts
        do not constitute “an investment” protected under the Treaty because of the absolute
        assignment of these rights. 22 The Respondent observes that SEGAS has assigned by
        way of security to HSBC Bank Plc. (“HSBC UK”) all of its present and future
        contractual rights under the Tolling Contracts, pursuant to the Offshore Security
        Agreement between SEGAS and HSBC UK 23 (as trustee for the financial institutions
        providing funds to SEGAS), under the same refinancing agreements that included the
        Share Pledge Agreement. 24 In support of its position, the Respondent refers to the
        ICC tribunal’s award of 24 March 2016 in the arbitration initiated by SEGAS against
        EGAS for unpaid tolling fee under the EGAS Tolling Contract, which held (in
        relevant part) that:

               [B]y executing the Offshore Security Agreement and related documents in
               July 2007, SEGAS assigned to HSBC absolutely its rights under the EGAS
               Tolling Contract and […] those rights were not effectively transferred
               back to SEGAS by the Deed of Reassignment. 25

6.22    The Respondent submits that the ICC tribunal’s determination that SEGAS assigned
        to HSBC UK “absolutely” its rights under the EGAS Tolling Contract is also
        controlling as to SEGAS’ rights under the UFG Tolling Contract because the Offshore




20
   Resp Rep Jur, Paragraphs 54-55.
21
   Resp Obj Jur & Req for Bif, Paragraph 50; Resp Rep Jur, Paragraph 56.
22
   Resp Obj Jur & Req for Bif, Paragraphs 45-50; Resp Rep Jur, Paragraphs 57-62.
23
   Resp Obj Jur & Req for Bif, Paragraphs 45-46, referring to the Offshore Security Agreement between SEGAS
and HSBC UK, 27 July 2007, [C-0343/R-0038], Clause 3.1.
24
   Resp Rep Jur, Paragraph 57; Resp Obj Jur & Req for Bif, Paragraphs 45-50; Resp Rep Bif, Paragraphs 33-35.
25
   Resp Rep Jur, Paragraph 58, citing Spanish Egyptian Gas Company v. Egyptian Natural Gas Holding
Company, ICC Case No. 19392/MD/TO, Second Partial Final Award, 24 May 2016, [R-0323], Paragraph 378.

                                           Part VI – Page 6 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 170 of 347



        Security Agreement and related instruments transferred rights under the UFG Tolling
        Contract on the same terms as the rights under the EGAS Tolling Contract. 26

6.23    The Respondent rejects the Claimant’s allegations that irrespective of whether
        “specific legal rights under the Tolling Contracts formally belong to SEGAS or HSBC
        as a result of the assignment, EGAS has a contractual obligation to pay tolling and
        toll-or-pay fees” under the EGAS Tolling Contract. 27 The Respondent argues that
        EGAS has committed to make payments to SEGAS and not to HSBC UK; 28 and, thus,
        “the Claimant misses the point.” The Respondent concludes that there is no basis for
        the Tribunal to determine whether EGAS has payment obligations under the EGAS
        Tolling Contract because SEGAS “has no rights under that contract.” 29 In support, the
        Respondent refers again to the ICC tribunal’s award providing that “the sums claimed
        for outstanding toll-or-pay amounts and tolling fees under the EGAS Tolling Contract
        are not recoverable by SEGAS, because of the absolute assignment created by the
        Offshore Security Agreement.” 30

6.24    In conclusion, the Respondent therefore submits that the Claimant can “neither […]
        argue that it held indirect investment in the Tolling Contract between SEGAS and
        EGAS, nor […] to claim damages in relation to any dividends […] recoverable under
        the Tolling Agreement.” 31

        (c) The SPA

6.25    The Respondent submits that the SPA (as a natural gas sale and purchase contract) is
        a commercial transaction that is not protected under the Treaty or Article 25(1) of the
        ICSID Convention. 32 According to the Respondent, even if the SPA could constitute
        an investment for the purposes of Article 1(2) of the Treaty, the Claimant must still
        establish the existence of “an investment” under both the ICSID Convention and the



26
   Resp Rep Jur, Paragraph 59, referring to the Offshore Security Agreement between SEGAS and HSBC UK,
27 July 2007, [C-0343/R-0038]; Direct Agreement between EGAS, UFG, SEGAS and HSBC, 27 July 2007,
[C-0326].
27
   Cl CM Jur, Paragraph 63.
28
   Resp Rep Bif, Paragraph 34; Resp Rep Jur, Paragraph 60.
29
   Resp Rep Jur, Paragraph 60.
30
   Spanish Egyptian Gas Company v. Egyptian Natural Gas Holding Company, ICC Case No. 19392/MD/TO,
Second Partial Final Award, 24 May 2016, [R-0323], Paragraph 379(ii).
31
   Resp Rep Jur, Paragraph 62.
32
   Resp Rep Bif, Paragraph 35; Resp Rep Jur, Paragraph 63.

                                        Part VI – Page 7 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 171 of 347



        Treaty. Relying on Salini v. Morocco and other ICSID awards, 33 the Respondent
        maintains that the “investment” must meet certain objective requirements. The
        Respondent submits that it is well established that commercial transactions, such as
        the SPA, do not meet the inherent characteristics of contribution, duration and risk
        that define “an investment.” 34

6.26    For the reasons described below, the Respondent rejects the Claimant’s allegations
        that ICSID jurisdiction exists under the SPA based “on a theory that legal rights
        [associated with the SEGAS shares] and UFG’s rights under the SPA comprise parts
        of the same investment and must be viewed holistically.” 35

6.27    The Respondent argues that none of the legal materials cited by the Claimant in
        support to such “holistic approach” stand for the proposition that a dispute regarding
        the non-performance of a sale and purchase contract constitutes “a dispute arising
        directly out of an investment” under Article 25(1) of the ICSID Convention. 36

6.28    The Respondent notes that the Claimant’s principal claims in this ICSID arbitration,
        and all claims for compensation, are based upon the Respondent’s alleged failure,
        through EGAS, to supply contractually agreed volumes of gas under the SPA. The
        Respondent also points out that the Claimant does not seek any compensation for

33
   Resp Rep Jur, Paragraphs 64-67, citing Salini v. Morocco, ICSID Case No. ARB/00/4, Decision on
Jurisdiction, 23 July 2001, [CL-0143], Paragraph 44; Global Trading v. Ukraine, ICSID Case No. ARB/09/11,
Award, 1 December 2010, [RL-0068], Paragraph 43; Patrick Mitchell v. Congo, ICSID Case No. ARB/99/7,
Decision on the Application for Annulment of the Award, 1 November 2006, [RL-0133], Paragraph 25; Phoenix
v. Czech Republic, ICSID Case No. ARB/06/5, Award, 15 April 2009, [RL-0004], Paragraphs 74 and 96; Joy
Mining v. Egypt, ICSID Case No. ARB/03/11, Award on Jurisdiction, 6 August 2004, [CL-0059], Paragraphs
49-50; Pey Casado v. Chile, ICSID Case No. ARB/98/2, Award, 8 May 2008, [RL-0134], Paragraph 232; OI
European v. Venezuela, ICSID Case No. ARB/11/25, Award 10 March 2015, [RL-0136], Paragraph 218; TSA v.
Argentina, ICSID Case No. ARB/05/5, Award, 19 December 2008, [RL-0137], Paragraph 134; GEA v. Ukraine,
ICSID Case No. ARB/08/16, Award, 31 March 2011, [RL-0139], Paragraph 141; Alps Finance and Trade AG v.
Slovak Republic, UNCITRAL, Award, 5 March 2011, [RL-0140], Paragraph 240; KT Asia v. Kazakhstan,
ICSID Case No. ARB/09/8, Award, 17 October 2013, [RL-0141], Paragraph 165; and referring to
Kardassopoulos v. Georgia, ICSID Case No. ARB/05/18, Decision on Jurisdiction, 6 July 2007, [RL-0135],
Paragraph 116; Romak v. Uzbekistan, UNCITRAL, PCA Case No. AA280, Award, 26 November 2009,
[RL-0138], Paragraph 207.
34
   Resp Rep Jur, Paragraph 68 citing Global Trading v. Ukraine, ICSID Case No. ARB/09/11, Award,
1 December 2010, [RL-0068], Paragraphs 56-57; Nova Scotia v. Venezuela, ICSID Case No. ARB(AF)/11/1,
Excerpts of Award, 30 April 2014, [RL-0066], Paragraph 113; Joy Mining v. Egypt, ICSID Case No.
ARB/03/11, Award on Jurisdiction, 6 August 2004, [CL-0059], Paragraph 58; Salini v. Morocco, ICSID Case
No. ARB/00/4, Decision on Jurisdiction, 23 July 2001, [CL-0143], Paragraph 52; and referring to Joy Mining v.
Egypt, ICSID Case No. ARB/03/11, Award on Jurisdiction, 6 August 2004, [CL-0059], Paragraph 53; Helnan v.
Egypt, ICSID Case No. ARB/05/19, Decision of the Tribunal on Objection to Jurisdiction, 17 October 2006,
[RL-0142], Paragraph 77; Patrick Mitchell v. Congo, ICSID Case No. ARB/99/7, Decision on the Application
for Annulment of the Award, 1 November 2006, [RL-0133], Paragraph 27.
35
   Resp Reply Jur, Paragraph 69, citing from Cl CM Jur, Paragraph 65.
36
   Resp Rep Jur, Paragraph 71.

                                           Part VI – Page 8 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 172 of 347



        damages in relation to any money it had invested to construct the Damietta Plant, but
        instead bases its claims on purported lost cash flows “resulting from its failure to
        receive the gas it was entitled under the SPA” and dividends it would have allegedly
        received “had the Damietta Plant received the gas that it was supposed to receive
        under the SPA.” 37

6.29    In conclusion, the Respondent submits that the fundamental nature of the Claimant’s
        claim in this arbitration is a commercial transaction, namely the SPA; and, thus, that
        the Tribunal lacks jurisdiction ratione materiae over the dispute. 38

        (d) Contractual Claims and “Claim-Splitting”

6.30    The Respondent contends that the Tribunal lacks jurisdiction or, alternatively (if it
        had any jurisdiction), the Tribunal should decline to exercise such jurisdiction,
        because the “gas supply dispute” is essentially contractual in nature and is to be
        settled by the contractually agreed fora (and not ICSID arbitration).

6.31    The Respondent submits that the Tribunal lacks jurisdiction over the present dispute
        because the bases of the Claimant’s claims in the CRCICA and ICC arbitrations and
        its principal claims and all claims for compensation in the present arbitration are
        predicated on EGAS’s alleged failure to perform its contractual obligations, i.e., to
        supply the contractually-agreed volumes of natural gas under the SPA. 39

6.32    The Respondent invokes the doctrine of sovereign authority to argue that it does not
        bear state responsibility for EGAS’s breaches of the SPA. Relying on Suez v.
        Argentina and other ICSID awards, the Respondent argues that for a State to incur
        responsibility for investment treaty breaches, it must act in the exercise of its
        sovereign powers. 40 The Respondent notes that while the Claimant refers to the
        Respondent’s policies, and alleged acts of EGAS in conformity with those policies,
        the Claimant has failed to identify a sovereign act of the Respondent, such as a law,
        decree or judgment, that would have caused EGAS acts or omissions alleged to
        constitute a violation of the SPA. The Respondent therefore submits that its


37
   Resp Rep Jur, Paragraph 73, referring to Cl CM Merits, Paragraphs 593-594.
38
   Resp Rep Jur, Paragraph 74.
39
   Resp Obj Jur & Req for Bif, Paragraphs 51-63; Resp Rep Jur, Paragraphs 75-100.
40
   Resp Obj Jur & Req for Bif, Paragraph 53, citing Suez v. Argentina, ICSID Case No. ARB/03/17, Decision on
Liability, 30 July 2010, [CL-0037], Paragraph 142.

                                           Part VI – Page 9 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 173 of 347



        international responsibility cannot be engaged for the purpose of Article 11 of the
        Treaty (providing for ISDS). 41

6.33    The Respondent also submits that the Tribunal lacks jurisdiction because the present
        dispute has previously been submitted by SEGAS to CRCICA and ICC arbitrations.42
        The Respondent notes that the Claimant has failed to address the meaning of Article
        11 of the Treaty, which provide the investor “a choice” between SCC, ICC, CRCICA
        or ICSID Convention arbitration, and the meaning of Article 26 of the ICSID
        Convention which ensures that ICSID arbitration is the exclusive remedy absent
        agreement to the contrary. 43

6.34    The Respondent submits that because the dispute before this Tribunal shares the same
        “fundamental basis” as the disputes previously submitted to CRCICA and ICC
        arbitrations, the Tribunal lacks jurisdiction over such dispute under Article 11 of the
        Treaty and Article 26 of the ICSID Convention. 44 Referring to the “fundamental basis
        of the claim” test adopted by the tribunals in H&H v. Egypt and Pantechniki v.
        Albania, 45 the Respondent argues that the essence of the dispute submitted by the
        Claimant to ICSID arbitration and all of its ICSID claims, with the exception of its
        claims claim based on the revocation of SEGAS Free Zone licenses, is that the
        Respondent, through EGAS, has failed to supply the contractually agreed gas and has
        thus treated the Claimant less favorably than other consumers. 46

6.35    The Respondent rejects the Claimant’s allegations that the “triple identity test” leads
        to the opposite conclusion. Relying on the award in Grynberg v. Grenada, 47 the
        Respondent argues that the Claimant may not maintain, on the one hand, that its
        control over SEGAS gives rise to jurisdiction over the investment and then claim that
        it is not a party to the ICC arbitration, on the other. 48 According to the Respondent,
        the factual and legal grounds in the parallel commercial arbitrations are “inextricably


41
   Resp Obj Jur & Req for Bif, Paragraphs 52-56; Resp Rep Jur, Paragraph77.
42
   Resp Obj Jur & Req for Bif, Paragraphs 64-77; Resp Rep Bif, Paragraphs 44-56; Resp Rep Jur, Paragraphs
75-100.
43
   Resp Rep Bif, Paragraph 45.
44
   Resp Rep Jur, Paragraph 78.
45
   H&H v. Egypt, ICSID Case No. ARB/09/15, Award, 6 May 2014, [RL-0026]; Pantechniki v. Albania, ICSID
Case No. ARB/07/21, Award, 30 July 2009, [RL-0028].
46
   Resp Rep Jur, Paragraph 85.
47
   Grynberg v. Grenada, ICSID Case No. ARB/10/6, Award, 10 December 2010, [RL-0045], Paragraph 7.1.5.
48
   Resp Rep Jur, Paragraphs 87-88.

                                         Part VI – Page 10 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 174 of 347



        linked” to those in the ICSID arbitration. 49 The Respondent rejects the Claimant’s
        argument that the damages issues in the four arbitrations are different. The
        Respondent argues that the Claimant seeks damages on the same precise bases as in
        the ICSID arbitration. 50

6.36    In conclusion, the Respondent argues that the Claimant has failed to show that its
        claims in this arbitration have an autonomous existence outside the SPA and related
        agreements. According to the Respondent, because the CRCICA and ICC arbitrations
        share the same fundamental basis, the Tribunal lacks jurisdiction over the claims
        under Article 11 of the Treaty and Article 25 of the ICSID Convention. 51 According
        to the Respondent, the Tribunal should “decline jurisdiction pursuant to the principle
        of lis pendens to prevent Claimant’s abusive multiple claims strategy (claim-
        splitting).” 52

        (3) The Claimant’s Case

6.37    The Claimant contends that the Tribunal has jurisdiction over the Parties’ dispute as
        all the requirements for jurisdiction in both the Treaty and the ICSID Convention are
        satisfied. 53 According to the Claimant, the Respondent’s challenges to the Claimant’s
        ownership and control over its investment are meritless. The Claimant asserts that its
        approximately 80% shareholding of SEGAS, its contractual and legal rights under and
        relating to the SPA, its rights under related agreements, and its money, services and
        resources invested in the Damietta Project are all rights and assets which constitute,
        individually and collectively, protected investments within the meaning of both
        Article 1(2) of the Treaty and Article 25(1) of the ICSID Convention. 54

        (a) The Pledge of UFG’s Shares in SEGAS

6.38    The Claimant submits that it has owned its shares in SEGAS at all relevant times and
        has fully met its burden of proof. The Claimant contends that, whilst it did grant to
        HSBC a security interest in those shares by means of the Share Pledge Agreement, the
        pledge did not deprive its ownership in the shares. Under Egyptian law (as the

49
   Resp Rep Jur, Paragraph 92.
50
   Resp Rep Jur, Paragraphs 96.
51
   Resp Rep Jur, Paragraph 99.
52
   Resp Rep Jur, Paragraph 100.
53
   Cl Mem Merits, Paragraphs 304-326.
54
   Cl Mem Merits, Paragraphs 310 and 319-321.

                                         Part VI – Page 11 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 175 of 347



        governing law of the Share Pledge Agreement) a pledge of shares as security does not
        transfer ownership from the pledgor to the pledgee. 55 The Claimant relies in this
        regard on Articles 125 and 129 of the Egyptian Commercial Code. 56

6.39    The Claimant rejects the Respondent’s contention that it has not remained the legal
        and beneficial owner of the SEGAS shares, allegedly because UFG may not sell its
        shares without complying with certain conditions to the satisfaction of HSBC. 57 The
        Claimant submits that the Respondent’s position contradicts the express terms of
        Clause 8.1(a) of the Share Pledge Agreement that recognises the Claimant as “the sole
        legal and beneficial owner of the Secured Assets” at the time the Share Pledge
        Agreement was concluded. The Claimant argues that Clause 8.1(e) further recognises
        that UFG will continue to own the SEGAS shares for the duration of the Agreement,
        given that in this provision UFG warrants that it will not pledge or assign its interest
        in SEGAS in the future. 58 According to the Claimant, Clause 6 of the Share Pledge
        Agreement further confirms UFG’s continuing ownership of the SEGAS’ shares,
        because HSBC may not enforce its security interest save in the case of default. 59

6.40    The Claimant asserts that it “expressly retained almost all of its ownership rights,
        including the right (subject to certain conditions) to sell the secured assets [Clause 9],
        the right to vote its shares in SEGAS and the right to dividends [Clause 5].”60
        According to the Claimant, those interests constitute the essence of ownership and
        comprise a “forms of participation in a company”, which satisfy the Treaty’s
        definition of “investment.”

6.41    The Claimant points out that HSBC’s rights over SEGAS’ shares under the Share
        Pledge Agreement (as governed by Egyptian law) contrast significantly with the
        HSBC UK’s rights over SEGAS’ interests in the Tolling Contracts under the Offshore
        Security Agreement (as governed by English law). Under the latter Agreement,
        SEGAS has “assigned absolutely” its rights in the EGAS and UFG Tolling Contracts.
        The Claimant acknowledges that, under English law, an “absolute assignment” entails


55
   Cl CM Jur, Paragraph 56; Cl Rej Bif, Paragraph 20, citing the Egyptian Commercial Code, Articles 125 and
129, [C-0335].
56
   Cl Rej Jur, Paragraph 134.
57
   Cl Rej Jur, Paragraph 135; Cl CM Jur, Paragraphs 67-68; Cl Obj Bif, Paragraph 68.
58
   Cl Rej Jur, Paragraph 137.
59
   Cl Rej Jur, Paragraphs 135-138.
60
   Cl Rej. Jur., Paragraph 133.

                                          Part VI – Page 12 of 24
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 176 of 347



        the complete transfer of legal rights from one party to the other. The Claimant asserts
        that the concept of “absolute assignment” does not exist under Egyptian law. 61

6.42    The Claimant maintains that its protected investments include not only its shares in
        SEGAS, but also the rights corresponding to these shares. The Claimant asserts that
        its expressly retained voting rights and rights to dividends corresponding to these
        shares alone constitute a protected investment, regardless of the party that may
        formally own SEGAS’ shares. The Claimant submits that those rights satisfy the
        Treaty’s definition of “rights arising from all types of contributions made for the
        purpose of creating economic value”: see Article 1(2)[2]. 62

6.43    In conclusion, the Claimant asserts that it continues to own its shares in SEGAS
        despite the share transfer to HSBC under the Share Pledge Agreement. Since that
        Agreement expressly provides that voting and dividend rights have been retained by
        the Claimant, the Claimant concludes that such rights satisfy the Treaty’s definition of
        “investment” whether or not they “flow from its independent ownership of its shares
        in SEGAS or from the Share Pledge Agreement or from a combination both.” 63

        (b) The Assignment of SEGAS’ Rights under the Tolling Contracts

6.44    The Claimant contends that SEGAS’ assignment of its rights under the Tolling
        Contracts does not impact this Tribunal’s jurisdiction.

6.45    According to the Claimant, SEGAS’ Tolling Contracts are only relevant to the extent
        they might affect the dividends that SEGAS would have paid to the Claimant, which
        is an issue of damages. 64 The Claimant acknowledges that SEGAS’ right to payment
        under its Tolling Contracts with EGAS and UFG belong to HSBC UK; but it points
        out that the assignment is part of a financing arrangement and that HSBC UK is
        obliged to assign the rights back to the Claimant once SEGAS’ debts have been
        repaid. 65

6.46    The Claimant submits that, under Article 15 of the Offshore Security Agreement, any
        payments received under the Tolling Contracts, including payments made by EGAS,

61
   Cl Rej Jur, Paragraph 139.
62
   Cl Rej Jur, Paragraphs 141.
63
   Cl Rej Jur, Paragraph 143.
64
   Cl CM Jur, Paragraph 63; Cl Rej Jur, Paragraph 144.
65
   Cl Rej Jur, Paragraph 145.

                                           Part VI – Page 13 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 177 of 347



        are to be paid to a specific HSBC account and used for specific purposes, i.e.,
        financing SEGAS’ operations, paying SEGAS’ debt and paying dividends to SEGAS’
        shareholders (i.e., UFG and EGAS). Accordingly, the Claimant and SEGAS both
        have an interest in EGAS’ performing its obligations under the EGAS Tolling
        Contract. 66

6.47    The Claimant re-asserts that it expressly holds the right to receive dividends from
        SEGAS and that right constitutes part of its “investment” under the Treaty as it is
        “clearly an ownership interest, or at least a form of participation.” 67 The Claimant
        therefore concludes that the Tribunal has jurisdiction over its claim that the conduct of
        the Respondent affected the amount of dividends that the Claimant received from
        SEGAS. The separate issues of whether or how much SEGAS would have paid to the
        Claimant, by way of dividends, are relevant to damages - but not jurisdiction.

        (c) The SPA

6.48    The Claimant contends that the SPA satisfies the Treaty’s definition of “investment”
        and therefore constitutes a protected investment under Article 25(1) of the ICSID
        Convention, as also Article 1(2) of the Treaty. 68

6.49    The Claimant submits that the SPA is not a “simple sales agreement,” as characterised
        by the Respondent. It is part of a larger investment that is to be viewed
        “holistically.” 69 The Claimant relies on several awards, including Chevron v.
        Ecuador 70 in support to its case that the majority of investment tribunals employ a
        “holistic view” of investments. The Claimant submits that its property and contract


66
   Cl Rej Jur, Paragraph 145.
67
   Cl Rej Jur, Paragraph 146.
68
   Cl CM Jur, Paragraph 68; Cl Rej Jur, Paragraph 147.
69
   Cl CM Jur, Paragraph 65; Cl Rej Jur, Paragraph 147.
70
   Chevron v. Ecuador, PCA Case No. AA277, Interim Award, 1 December 2008, Paragraphs 86 and 163-164,
[CL-0171]; see also Mytilineos v. Serbia, UNCITRAL, Partial Award on Jurisdiction, 8 September 2008,
[CL-0172], Paragraph 120; ADC v. Hungary, ICSID Case No. ARB/03/16, Award, 2 October 2006, [CL-0095],
Paragraph 331; Duke Energy v. Peru, ICSID Case No. ARB/03/28, Decision on Jurisdiction, 1 February 2006,
[CL-0073], Paragraph 131; Joy Mining v. Egypt, ICSID Case No ARB/03/11, Award on Jurisdiction, 6 August
2004, [CL-0059], Paragraph 54; Mondev v. United States, Case No. ARB(AF)/99/2, Award, 11 October 2002,
[CL-0053], Paragraphs 80-81 and 105-108; CSOB v. Slovak Republic, ICSID Case No. ARB/97/4, Decision of
the Tribunal on Objections to Jurisdiction, 24 May 1999, [CL-0002], Paragraph 64; CSOB v. Slovak Republic,
Decision of the Tribunal on Objections to Jurisdiction, 24 May 1999, [CL-0174], Paragraph 72; SOABI v.
Senegal, ICSID Case No. ARB/82/1, Award, 25 February 1988, 2 ICSID Report 190 (1994), [CL-0175];
Klöckner v. Cameroon, ICSID Case No. ARB/81/2, Award, 21 October 1983, 2 ICSID Report 9 (1994),
[CL-0176], 65-66.

                                         Part VI – Page 14 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 178 of 347



        rights in shares of SEGAS and its rights under the SPA comprise parts of the same
        investment and must be viewed holistically. 71

6.50    The Claimant further argues that even if it had no legal interests in SEGAS, the SPA
        would still constitute an investment, because it was a component of the legal
        arrangements for the Damietta LNG Plant. 72

6.51    While acknowledging that some ICSID tribunals have employed the Salini test and
        held that investment must satisfy the Salini criteria to qualify as “an investment”
        under Article 25(1) of the ICSID Convention, the Claimant cites a number of contrary
        materials, such as the annulment decision in Malaysian Historical Salvors v. Malaysia
        (2009). 73 It contends that other tribunals have not applied Salini as separate,
        additional criteria, especially when the definition of investment under the applicable
        treaty does not contradict the general understanding of this term. 74

6.52    The Claimant observes that the Respondent has not addressed the issues of whether
        the SPA satisfies the Salini test. The Claimant submits that the SPA satisfies all four
        criteria for an investment under the Salini test, namely (i) duration; (iii) regularity of
        profit and return; (iii) assumption of risk; and (iv) substantial commitment. 75

6.53    The Claimant distinguishes the present case from Global Trading v. Ukraine (2010), 76
        on which the Respondent relies to argue that a sale-and-purchase contract can never
        satisfy the Salini test. The Claimant points out that the Global Trading tribunal found
        that the sale and purchase contacts in that case lacked the essential “connecting factor
        of being ‘associated with an investment.’” 77 The Claimant submits that, in contrast,
        the SPA is an essential part of the Damietta LNG Project.

6.54    In conclusion, the Claimant submits that the SPA cannot be isolated from its overall
        investment in Egypt when the Tribunal analyses whether an investment exists for the
        jurisdictional purposes of the Treaty and the ICSID Convention. The Claimant argues
        that the Tribunal should reject all jurisdictional objections of the Respondent
71
   Cl CM Jur, Paragraph 65.
72
   Cl CM Jur, Paragraph 66.
73
   Malaysian Historical Salvors v. Malaysia, ICSID Case No. ARB/05/10, Decision on the Application for
Annulment, 16 April 2009, [RL-0069], Paragraphs 80-81.
74
   Cl CM Jur, Paragraph 68; Cl Rej Jur, Paragraph 150.
75
   Cl CM Jur, Paragraph 69 and Foonote 125; Cl Rej Jur, Paragraph 154.
76
   Global Trading v. Ukraine, ICSID Case No. ARB/09/11, Award, 1 December 2010, [RL-0068].
77
   Cl Rej Jur, Paragraph 155.

                                        Part VI – Page 15 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 179 of 347



        regarding an “investment,” since the Respondent has failed to provide any valid
        arguments as to why the Claimant’s claims do not satisfy the jurisdictional
        requirements of the Treaty. 78

        (d) Contractual Claims under the Treaty and “Claim-Splitting”

6.55    The Claimant submits that its treaty claims have not been submitted to any form of
        arbitration. 79 The Claimant rejects the Respondent’s contentions that the Tribunal
        lacks jurisdiction over the Claimant’s treaty claims because the Claimant has only
        suffered wrongs comprising contractual breaches by EGAS and that the contractual
        fora prevail over this ICSID arbitration. The Claimant submits that it has raised
        legitimate treaty claims against the Respondent that are distinct from the claims by
        SEGAS in the CRCICA and ICC arbitrations. 80

6.56    As a preliminary matter, the Claimant relies on the Oil Platform Case (1996) 81 and
        ICSID decisions that have followed the same reasoning, in support of its case that, for
        jurisdictional purposes, it need only to establish a prima facie case that the
        Respondent has breached the Treaty. 82 The Claimant notes that the Respondent has
        provided no argument or evidence to rebut the prima facie legitimacy of the
        Claimant’s claims for treaty breaches. 83 According to the Claimant, the filing of the
        CRCICA and ICC arbitrations before this Treaty arbitration is “by pure
        happenstance”; and that fact does not “lessen the seriousness to Egypt’s Treaty
        breaches.” 84 The Claimant concludes that it has established a prima facie case in
        which each of its treaty claims falls within the substantive protections of the Treaty.

6.57    The Claimant also asserts that the forum selection clause in the SPA does not bar
        ICSID jurisdiction. The Claimant relies on a number of decisions in which ICSID
        tribunals have recognised that a contract’s forum selection clause did not foreclose the
        right of the claimant to bring an ICSID arbitration. 85


78
   Cl CM Jur, Paragraph 70.
79
   Cl CM Jur, Paragraphs 71-88.
80
   Cl Rej Jur, Paragraphs 156-163.
81
   Oil Platforms Case, International Court of Justice, Separate Opinion of Judge Higgins, 12 December 1996,
I.C.J. Reports 1996, [CL-0233].
82
   Cl Rej Jur, Paragraph 158.
83
   Cl Rej Jur, Paragraph 160.
84
   Cl Rej Jur, Paragraph 161.
85
   Cl Rej Jur, Paragraph 167.

                                          Part VI – Page 16 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 180 of 347



6.58    The Claimant argues that the adjudication of its claims against EGAS in the two
        CRCICA arbitrations cannot be dispositive of the Claimant’s treaty claims against the
        Respondent in this Treaty arbitration. 86 While the Claimant acknowledges that some
        of its treaty claims share some factual background with SEGAS’ contractual claims, it
        argues that its treaty claims are not contractual in nature since they are predicated on
        the Respondent’s breaches of the Treaty and are grounded on international law and
        not on EGAS’ contractual obligations under the SPA and Egyptian law. The Claimant
        maintains that the underlying factual matrices of the parallel arbitrations are not
        sufficient to sustain a jurisdictional objection in this ICSID arbitration. 87

6.59    With respect to the ICC arbitration between SEGAS and EGAS, the Claimant
        disputes the Respondent’s allegations that the decision of the ICC tribunal is
        dispositive of claims in this arbitration.        The Claimant argues that its right to
        dividends from SEGAS is based on its position as SEGAS’ shareholder. According to
        the Claimant, the ICC tribunal made no finding on the substantive merits of the
        Claimant’s claim to dividends from SEGAS because the ICC arbitration concerned
        SEGAS’ own right to bring a claim under the EGAS Tolling Contract for EGAS’
        failure to make Toll-or-Pay payments due to SEGAS. 88 The Claimant submits that
        whilst the ICC tribunal found that SEGAS could not exercise its rights under the
        Tolling Contract because of the assignment of these rights to HSBC UK, that tribunal
        did not make findings that Toll-or-Pay payments were not due from EGAS and did
        not dismiss SEGAS’ claims on the merits. 89

6.60    The Claimant submits that: “[t]he analytical prism that most clearly illustrates the core
        distinctions between the claims in this ICSID arbitration and those in the three
        different commercial arbitrations is the triple-identity test.” 90 The Claimant submits
        that this legal standard, which requires the identity of the parties, the causes of action,
        and the relief sought, has been applied by the majority of investment tribunals; 91 and


86
   Cl Rej Jur, Paragraphs 164-170.
87
   Cl Rej Jur, Paragraph 172.
88
   Cl Rej Jur, Paragraph 165.
89
   Tr. D2 393:5-12.
90
   Cl CM Jur, Paragraph 78.
91
   Cl Rej Jur, Paragraph 177, referring to LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision of the
Arbitral Tribunal on Objections to Jurisdiction, 30 April 2004, [CL-0239], Paragraphs 74-76; Champion
Trading v. Egypt, ICSID Case No. ARB/02/9, Decision on Jurisdiction, 21 October 2003, [CL-0240],
Paragraphs 3.4.3.1-3.4.3.4; Lauder v. Czech Republic, UNCITRAL, Final Award, 3 September 2001,
[CL-0092], Paragraphs 159-166; Alex Genin v. Estonia, ICSID Case No. ARB/99/2, Award, 25 June 2001,

                                        Part VI – Page 17 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 181 of 347



       that the Tribunal “should look, in particular, at the identity of the claims and the
       causes of action to determine whether the claims are the same of different.” 92

6.61   The Claimant rejects the Respondent’s contention that the Claimant’s claims in this
       arbitration have the same “fundamental basis” as the Claimant’s and SEGAS’
       contractual claims against EGAS. The Claimant submits that the Respondent’s
       jurisdictional objection is effectively a “fork-in-the-road” argument. 93 The Claimant
       submits that Article 11 of the Treaty does not contain a ‘fork-in-the-road’ provision;
       and it does not require the Claimant to choose one form of dispute resolution to the
       exclusion of others. 94 Contrary to the Respondent’s position, the Claimant argues that
       Article 26 of the ICSID Convention does not preclude this Tribunal’s jurisdiction,
       because the Claimant did not take the Parties’ dispute before multiple investment
       tribunals. 95 Finally, the Claimant contests the Respondent’s invocation of lis pendens.
       The Claimant asserts that that “the initiation of multiple proceedings does not itself
       evidence an abuse of process” and argues that it has dully demonstrated that the
       commercial arbitrations will not dispose of its claims before this Tribunal. 96

6.62   In conclusion, the Claimant submits that its claims in this arbitration are plainly treaty
       claims. 97 The Claimant also concludes that for the purposes of assessing jurisdiction,
       it is for the Claimant to define the nature of its claims, and the Respondent should not
       be permitted to profit from the mis-characterisation of the Claimant’s claims. 98

       (4) The Tribunal’s Analyses and Decisions

6.63   The Tribunal addresses in turn the Respondent’s jurisdictional objections based on: (i)
       “investment”; (ii) “claim-splitting”; and (iii) the contractual nature of the Claimant’s
       claims.




[CL-0151], Paragraph 332; Maffezini v. Spain, ICSID Case No. ARB/97/7, Decision of the Tribunal on
Objections to Jurisdiction, 25 January 2000, [CL-0066], Paragraphs 63-64.
92
   Tr. D2 397:18-22.
93
   Tr. D2 396:2-7.
94
   Cl Rej Jur, Paragraphs 170 and 171-178.
95
   Cl Rej Jur, Paragraph 170.
96
   Cl Rej Jur, Paragraph 192.
97
   Cl Rej Bif, Paragraph 37; Cl CM Jur, Paragraph 81; Cl Rej Jur, Paragraph 187.
98
   Cl Rej Jur, Paragraph 187.

                                      Part VI – Page 18 of 24
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 182 of 347



6.64       Investment: The Claimant asserts that it is a protected investor with a protected
           investment under Article 1(2) the Treaty and Article 25(1) of the ICSID Convention,
           in the form of: (i) the SPA; and (ii) its shares in SEGAS, an Egyptian company.

6.65       The Tribunal decides that the Claimant is an “investor” under Article 1(1) of the
           Treaty, as a legal entity incorporated in Spain and as a member of the Unión Fenosa
           association of Spanish companies. As already indicated, this factor does not appear to
           be an issue between the Parties.

6.66       As to the SPA, its execution, amendments and performance by the Claimant, the
           Tribunal decides that, together, these amount to an “Investment” under Article 1(2)[5]
           of the Treaty, as “rights to engage in economic and commercial activities authorized
           by law or by virtue of a contract, particularly those rights to […] exploit natural
           resources.” It also decides, on the facts in this case, that these rights satisfy the
           guidelines provided by the ICSID award in Salini v. Morocco (2001) in regard to
           duration, profit and return, risk and commitment to the development of the
           Respondent’s economy. 99 The Tribunal reaches the same conclusion as regards
           Article 25(1) of the ICSID Convention. In support of these conclusions, the Tribunal
           points to the facts of this case, as set out in Part V above, which speak for themselves.

6.67       As to its shares in SEGAS, as at the time of their acquisition by the Claimant, the
           Tribunal decides that these qualified as an “Investment” under Article 1(2)[1] of the
           Treaty, as “shares and other forms of participation in companies” and Article 25 of
           the ICSID Convention, subject to the issue addressed below regarding the continuity
           of such share ownership and SEGAS’ rights under the EGAS Tolling Contract.

6.68       The Tribunal also decides that these investments are to be treated “holistically” as one
           overall investment made by the Claimant comprising the Damietta Project.

6.69       The issue arises whether the Claimant subsequently lost part of this investment by
           SEGAS assigning absolutely to HSBC UK its rights under the EGAS Tolling




99
     Salini v. Morocco, ICSID Case No. ARB/00/4, Decision on Jurisdiction, 16 July 2001, [CL-0006].

                                             Part VI – Page 19 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 183 of 347



       Contract, by virtue of Clause 3.1(ii) of the Offshore Security Agreement dated 27 July
       2007 between SEGAS and HSBC UK (“the Offshore Security Agreement”). 100

6.70   The law applicable to the Offshore Security Agreement was English law: see Clause
       28. The law applying to the EGAS Tolling Contract was also English law: see Article
       11.1. 101 The Claimant acknowledges that SEGAS’ rights under the EGAS Tolling
       Contract were pledged to HSBC UK as security under the Offshore Security
       Agreement. The question is whether SEGAS agreed to more than a mere form of
       security.

6.71   It was decided by the ICC tribunal in its second partial award of 24 May 2016 in the
       ICC Arbitration between SEGAS and EGAS that SEGAS, following its absolute
       assignment to HSBC UK, could no longer claim tolling fees from EGAS under the
       EGAS Tolling Contract. 102 Paragraphs 376 and 379(ii) of this award contained the
       ICC tribunal’s decision (with Paragraphs 313ff), as follows:

              376. The Tribunal has found that, by executing the Offshore Security
              Agreement and related documents in July 2007, SEGAS assigned to HSBC
              absolutely its rights under the EGAS Tolling Contract and that those
              rights were not effectively transferred back to SEGAS by the Deed of
              Reassignment. Although EGAS was late in pleading the Assignment as a
              ground for opposing SEGAS’s claims, having done so in the Rejoinder, it
              is not now estopped from relying on the Assignment to object to SEGAS
              claiming rights retained by HSBC. Thus, the Tribunal finds that SEGAS is
              not entitled to recover from EGAS the toll and pay amounts and tolling
              fees claimed in this arbitration.
              […]
              379. For the reasons stated, the Tribunal hereby Awards, Orders and
              Declares: […]
              (ii) The sums claimed for outstanding toll-or-pay amounts and tolling fees
              under the EGAS Tolling Contract are not recoverable by SEGAS, because
              of the absolute assignment created by the Offshore Security Agreement.

6.72   The ICC tribunal’s decision is legally binding upon EGAS and SEGAS, as res
       judicata under the ICC Rules. However, the Claimant was not a party to this ICC


100
    Offshore Security Agreement between Spanish Egyptian Gas Company “SEGAS” as Borrower and HSBC
Bank PLC as Offshore Security Trustee, 27 July 2007 [C-0343/R-0038], Clause 3.1, Schedule 1.
101
    Tolling Contract between SEGAS and EGAS, 30 June 2003, [C-0003].
102
    Spanish Egyptian Gas Company v. Egyptian Natural Gas Holding Company, ICC Case No. 19392/MD/TO,
Second Partial Final Award, 24 May 2016, [R-0323].

                                       Part VI – Page 20 of 24
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 184 of 347



           arbitration; nor was the Respondent. There is therefore an issue as to the res judicata
           effect of this award upon the Parties in this arbitration.

6.73       This ICC award does not preclude the Claimant’s shares in SEGAS qualifying as an
           investment as at the time of the Claimant’s acquisition of those shares, prior to the
           Offshore Security Agreement. The issue arises only from the terms of the Offshore
           Security Agreement, as decided by the ICC tribunal in its ICC award.

6.74       Whilst the Offshore Security Agreement provided for an “absolute assignment” of
           SEGAS’ rights under the EGAS Tolling Contract, the Claimant did not thereby
           absolutely assign to HSBC the ownership of its shares in SEGAS. This is confirmed
           by Clause 9 of the Share Pledge Agreement of 27 July 2007 between the Claimant,
           SEGAS and HSBC Egypt whereby the Claimant remained conditionally entitled to
           maintain its interest in those shares. 103 Its shares in SEGAS did not become worthless
           or non-existent with the Offshore Security Agreement (see also Clause 3.1(ii) of the
           Offshore Security Agreement).

6.75       Article 9.1 of the Share Pledge Agreement, subject to the Offshore Agreement,
           permitted the Claimant (inter alia) to sell, transfer, part with its interest in, dispose of
           or otherwise deal with any of the rights, title and interest in its SEGAS shares, subject
           to four conditions “to the satisfaction of the Onshore Security Agent, acting
           reasonably.” That agent was HSBC. The law applicable to the Share Pledge
           Agreement was the law of Egypt: see Article 18.1. The Tribunal has been shown no
           provisions of Egyptian law that treat Article 9 as being consistent only with an
           absolute assignment of the Claimant’s shares in SEGAS to HSBC, depriving those
           shares of any value or existence as regards the Claimant.

6.76       In the Tribunal’s view, after the Offshore Security Agreement, these retained rights by
           the Claimant over its shares in SEGAS were sufficient to maintain the Claimant’s
           “investment” under Article 1(2) of the Treaty and Article 25(1) of the ICSID
           Convention. Nonetheless, the value of those rights, in the form of any dividends
           payable by SEGAS to the Claimant, could be affected by SEGAS’ inability, under the
           ICC award or otherwise, to recover fees due from EGAS under the EGAS Tolling



103
      Share Pledge Agreement between UFG, SEGAS, and HSBC Bank Egypt S.A.E., 27 July 2007, [C-0325].

                                          Part VI – Page 21 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 185 of 347



        Contract. That factor, however, may raise an issue as to compensation for a breach of
        the Treaty by the Respondent; but not an issue of jurisdiction.

6.77    “Claim-Splitting”: The Respondent contends that the Claimant (with SEGAS) has
        engaged in an elaborate and improper strategy of “claim-splitting.” It points to the two
        CRCICA Arbitrations commenced by the Claimant, the ICC Arbitration commenced
        by SEGAS and this arbitration, with the significant overlap of factual and expert
        witnesses in the four separate arbitrations. 104 The Respondent also points to the
        formal relief claimed by EGAS, as the respondent in the CRCICA Arbitration (896),
        that the CRCICA tribunal should “[f]ind and declare that EGAS’s gas supply
        obligations have been relieved by reason Force Majeure.” 105

6.78    The Respondent relies upon several awards to support its submission that the
        Claimant’s claims in this arbitration are precluded by such claim-splitting and
        overlapping issues, including Helnan v. Egypt (2008) 106 and Grynberg v. Grenada
        (2010). 107 To a similar but greater effect, the Respondent might now also rely upon
        the recent award in Orascom v. Algeria (2017). 108

6.79    In Orascom v. Algeria (2017), the tribunal decided, based on the general principles of
        good faith and abuse of rights under international law, as follows:

              542. In particular, an investor who controls several entities in a vertical
              chain of companies may commit an abuse if it seeks to impugn the same
              host state measures and claims for the same harm at various levels of the
              chain in reliance on several investment treaties concluded by the host
              state. It goes without saying that structuring an investment through
              several layers of corporate entities in different states is not illegitimate.
              Indeed, the structure may well pursue legitimate corporate, tax, or pre-
              dispute BIT nationality planning purposes. In the field of investment
              treaties, the existence of a vertical corporate chain and of treaty
              protection covering ‘indirect’ investments implies that several entities in
              the chain may claim treaty protection, especially where a host state has
              entered into several investment treaties. In other words, several corporate
              entities in the chain may be in a position to bring an arbitration against
              the host state in relation to the same investment. This possibility, however,

104
    Tr. D1 251-258; ROS, Vol. II, Slides 66-67.
105
    Unión Fenosa Gas S.A. v. Egyptian Natural Gas Holding Company, CRCICA Case No. 896/2013, EGAS’s
Reply to Counter Defense, 30 September 2016, [R-0359], Paragraph 377(ii).
106
    Helnan v. Egypt, ICSID Case No. ARB/05/19, Award, 3 July 2008, [RL-0025], Paragraph 163.
107
    Grynberg v. Grenada, ICSID Case No. ARB/10/6, Award, 10 December 2010, [RL-0045], Paragraph 7.1.11.
108
    Orascom v. Algeria, ICSID Case No. ARB/12/36, Award, 31 May 2017, Paragraph 542 (footnote omitted,
citing Grynberg v. Grenada).

                                        Part VI – Page 22 of 24
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 186 of 347



             does not mean that the host state has accepted to be sued multiple times
             by various entities under the same control that are part of the vertical
             chain in relation to the same investment, the same measures and the same
             harm.

6.80   In the Tribunal’s view, the Claimant and SEGAS have come close to the dividing line
       between proper and improper conduct in pursuing four separate arbitrations, under the
       Treaty, the SPA and the EGAS Tolling Contract with such overlapping factual issues
       and evidence.

6.81   However, the position in the present case is materially different from the situations
       addressed in Helnan v. Egypt (2008), Grynberg v. Grenada (2010) and Orascom v.
       Algeria (2017). In those cases, there was bad faith and/or res judicata found against
       the claimants. In this case, given the cumulative effect of the different disputing
       parties, applicable laws and causes of action under the separate legal instruments,
       there can be no res judicata effect of the ICC arbitration award upon the Claimant and
       the Respondent in this ICSID arbitration. As to bad faith, the Tribunal does not find
       that the Claimant (with SEGAS) was not acting in good faith, although its tactics
       appear to the Tribunal be wasteful of time, effort and expense, both for EGAS and the
       Respondent but also, possibly, for the Claimant and SEGAS. Unfortunately,
       consensual arbitration ill serves multi-party disputes. As to Orascom v. Algeria
       (2017), the investor had deliberately structured its investment through several layers
       of corporate entities so as to gain the protection of multiple investment treaties. That
       is not the present case.

6.82   The Tribunal emphasises that this analysis is limited to the issues of jurisdiction. As
       will appear from Part X below, the Tribunal returns to the indirect effect of the ICC
       award on the Claimant’s claims under the Treaty. It also takes steps in this Award to
       ensure that the Claimant does not benefit from any ‘double recovery’ in respect of
       equivalent losses under the Treaty, the SPA and the EGAS Tolling Contract. The
       Tribunal also addresses the risk of inconsistent findings between the other arbitrations
       and this Award in deciding the Respondent’s application for a stay or suspension of
       this arbitration, in Parts X and XI below.

6.83   As to the nature of the Claimant’s claims in this ICSID arbitration, the Claimant has
       made it abundantly clear that all its claims are based on alleged breaches of the
       Respondent’s obligations under the Treaty and not for any contractual breaches of the

                                     Part VI – Page 23 of 24
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 187 of 347



       SPA or related agreements by EGAS. The Tribunal accepts the Claimant’s
       formulation of its claims, although it recognizes (as will be apparent below) that there
       is a significant factual overlap between issues common to these treaty and contractual
       claims.

       (5) Summary of Decisions

6.84   These conclusions as to jurisdiction are subject to the Tribunal’s decisions on
       corruption addressed in Part VII below.

6.85   As a matter of jurisdiction, the Tribunal decides that the Claimant is a protected
       investor with a protected investment under the Treaty and the ICSID Convention,
       sufficient to establish the jurisdiction of the Tribunal to address and decide on their
       merits its claims pleaded in this arbitration under the Treaty.

6.86   As a matter of admissibility, the Tribunal decides that it may exercise such
       jurisdiction to address and decide on their merits the claims pleaded by the Claimant
       in this arbitration under the Treaty,

6.87   As matters of jurisdiction and admissibility, the Tribunal decides to dismiss the
       Respondent’s objections to the Tribunal’s jurisdiction and to exercise of such
       jurisdiction to address and to decide on their merits the Claimant’s claims pleaded in
       this arbitration under the Treaty.




                                      Part VI – Page 24 of 24
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 188 of 347



                                PART VII: THE CORRUPTION ISSUES

        (1) Introduction

7.1     As indicated in Part VI above, the Tribunal addresses here in Part VII the
        Respondent’s other jurisdictional objections based on “corruption,” namely the
        alleged acts of corruption by the Claimant (including its predecessor UFACEX) in
        procuring the SPA made with EGPC (succeeded by EGAS).

        (2) The Respondent’s Case

7.2     In summary, the Respondent contends that the Tribunal lacks jurisdiction or should
        decline to exercise jurisdiction over the Claimant’s investments because they were
        procured through corrupt and illegal practices to which the Claimant was a party. The
        Respondent submits that such investments are not protected under the Treaty and the
        ICSID Convention. 1

7.3     The Respondent contends that arrangements at the inception of the Damietta Project
        prove the procurement of the Project through corrupt means. The Respondent alleges
        three separate instances of corrupt conduct.

7.4     First, the Respondent asserts that the Claimant’s “process to select the subcontractor
        to build the Damietta Plant was […] rife with corruption.” 2 Specifically, the Claimant
        awarded the EPC Contract for the Damietta Plant to a joint venture consortium led by
        Halliburton/KBR, whose bid was US$ 50 million higher than that of the next
        competitor. Halliburton/KBR’s CEO later pleaded guilty in the USA to violations of
        the US Foreign Corrupt Practices Act for bribing Egyptian Government officials in
        connection with an “unnamed Egypt LNG project.” According to the Respondent, the
        reference was to the Damietta Project because at the time there were only two such
        projects in Egypt; and Halliburton had no involvement in the other project. 3

7.5     Second, the Respondent argues that the Claimant engaged Mr Hussein Salem, a
        “former Egyptian intelligence officer and friend of then-President Mubarak,” who


1
  Resp Obj Jur & Req for Bif, Paragraphs 14-42; Resp Rep Bif, Paragraphs 19-27; Resp Rep Jur, Paragraphs
7-47; Tr. D2 322:14-17; ROS, Vol. IV, Slide 21.
2
  Resp Obj Jur & Req for Bif, Paragraph 26.
3
  Resp Obj Jur & Req for Bif, Paragraph 26; Resp Rep Jur, Paragraph 20, Footnote 31; Resp CM Merits,
Paragraphs 47-49.

                                         Part VII – Page 1 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 189 of 347



        himself publicly stated that he “used his personal connections in the Egyptian
        Government for UFG’s benefit.” 4 According to the Respondent, Mr Salem fled Egypt
        after the 2011 Revolution and was implicated in several additional instances of
        corruption.

7.6     Third, the Respondent alleges corruption relating to the Claimant’s association with
        Mr Yehia El Komy. The Respondent contends that the Damietta Project “was the
        result of influence peddling and corrupt practices as the then-Minister of Petroleum,
        Mr Sameh Fahmy, steered the Damietta LNG Project to UFG at the behest of a
        personal friend, Mr Yehia El Komy, based on their personal relationship and to enrich
        Mr El Komy.” 5

7.7     The Respondent alleges that Mr El Komy arranged for the Claimant to enter the
        Egyptian gas market and procure the Damietta Project corruptly. 6 The Respondent
        observes that the Claimant had no prior LNG experience; and that it came as “a
        surprise in the industry when the company was awarded the Damietta Project.” 7 The
        Respondent notes that Mr El Komy’s family-owned company, EATCO, only added
        gas and petroleum investments to its corporate activities more than a year after the
        conclusion of the SPA. 8

7.8     According to the Respondent, Mr El Komy was brought on board by the Claimant for
        his connection to the then Minister of Petroleum Mr Sameh Fahmy, who, in the words
        of UFG’s officials, had a “personal interest in the [Damietta Project] and entering the
        Spanish market.” 9 According to the Respondent, Mr El Komy was an “agent” or
        “intermediary” hired by the Claimant to use his illicit influence over the Minister to
        secure that the SPA was awarded to UFACEX.




4
  Resp Obj Jur & Req for Bif, Paragraph 18 and Footnote 13.
5
  Resp Obj Jur & Req for Bif, Paragraph 14.
6
  Resp Obj Jur & Req for Bif, Paragraphs 15-17; Resp Rep Jur, Paragraphs 9-18.
7
  Tr. D2 309-310.
8
  Tr. D2 310-311; ROS, Vol. IV, Slide 5; Summary of the amendment of the Limited Partnership Contract of the
Egyptian Arab Trading Company, 22 September 2001, [R-0330], Page 2; Excerpt of the Commercial Registry
of the Egyptian Arab Trading Company, 18 December 2016, [R-0327], Page 2.
9
  UFACEX Memorandum to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 January 2000, [C-0344].

                                          Part VII – Page 2 of 31
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 190 of 347



7.9        The Respondent submits that Mr El Komy, “who was not stranger to wielding his
           influence for profit,” 10 procured the SPA for the Claimant in exchange




                                        . 11

7.10       The Respondent observes that




                                                                       .

7.11       The Respondent disputes the Claimant’s allegations that the
                                                                                         are “wholly
           consistent with the role of a local partner.” According to the Respondent, they
           demonstrate the illicit purpose of the arrangements.

7.12       The Respondent points to the contingencies of these payments. It argues that “


                                                                                                  The
           Respondent notes that




10
   Tr. D2 311:14-17; Resp Obj Jur & Req for Bif, Paragraph 17 and Footnote 12; “Court Sentences Former
Housing Minister, Alaa Mubarak’s Father-in-Law to Prison,” Egypt Independent (29 March 2012), [R-0016];
“Businessman Yehia El Komy sentenced to 3 years in prison,” Mada Al Balad (27 December 2011), [R-0335].
11
   Resp Rep Jur, Paragraphs 15-17 (brackets in original);
12
     Resp Rep Jur, Paragraph 15.
13
     Tr. D2.313.

                                         Part VII – Page 3 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 191 of 347




7.13    The Respondent argues that


                                                According to the Respondent, “there is simply no
        legitimate reasons justifying the huge payments to Mr El Komy.” 16

7.14                                                                      the Respondent notes that the
        amount of money to acquire such shares was “conveniently”




                                                      The Respondent rejects as “meaningless” the
        Claimant’s assertions that Mr El Komy was a true “business partner,” given “the clear
        record that UFACEX contributed the entire amount for Mr El Komy’s participation in
        SEGAS.” 18 Mr El Komy never contributed his own capital and only contributed to
        SEGAS’ share capital a total of US$ 6.88 million,19 selling later his stake to
        UFACEX for “solid profits.” According to the Respondent, “Mr El Komy’s
        ‘contribution’ was nothing more than money funneled to him by Claimant in
        exchange for his personal connections and back-channel influence.” 20

7.15    The Respondent contends that, in addition to securing the Damietta Project through
        influence peddling, the Claimant did not obtain the SPA through an open or
        competitive bid process, as required by Egyptian law. The Respondent argues that the
        acquisition of the SPA without a tender process violated Article 15 of the EGPC
        Commercial Activity Regulation because there was no “case of necessity” to contract
        with UFG, which possessed no experience in the LNG sector, the Damietta Project
        did not involve appropriate prices, and was unilaterally approved by the Minister of
        Petroleum (Mr Fahmy) without a recommendation of EGPC’s Deciding Committee to



14
   Tr. D2 317:21-22; Tr. D2 318:1-4.
15
   Resp Rep Jur, Paragraph 18.
16
   Tr. D2, 325:3-4.
17
   Tr. D2, 318:5-16; Resp Rep Jur, Paragraph 16.
18
   Resp Rep Jur, Paragraph 18.
19
   Resp Obj Jur & Req for Bif, Paragraph 16; Tr. D2 318:17-22, 319:1-2.
20
   Resp Rep Jur, Paragraph 16 (emphasis in original).

                                           Part VII – Page 4 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 192 of 347



        give UFG a non-bid contract. 21 Rather, the SPA was                  obtained through “covert
        dealings behind closed doors,” 22 a course “clearly unlawful under Egyptian law.”23
        According to the Respondent, the short period for negotiations leading to the SPA is
        also consistent with the existence of corruption. As a result, the SPA was awarded in
        breach of mandatory requirements of Egyptian law.

7.16    The Respondent submits that the corrupt and illegal practices that surround the
        Damietta Project disqualify the Claimant’s alleged investments from protection under
        the Treaty and the ICSID Convention, and warrant the dismissal of the case on
        jurisdictional grounds or, in the alternative, render the Claimant’s claims
        inadmissible. 24

7.17    The Respondent asserts that contracts obtained through acts of corruption are contrary
        to Egyptian law and international public policy. The Respondent refers to several
        decisions of the Egyptian courts, which have held that such contracts are null and
        void. 25 According to the Respondent, as a result, the SPA, the Tolling Contracts, and
        all ancillary agreements are invalid and legally unenforceable as a matter of
        international, Egyptian and English law; and any rights under these agreements or
        rights or assets resulting from their implementation are not protected under the Treaty
        and the ICSID Convention. 26

7.18    The Respondent refers to the wording of Articles 3(1), 1(2) and 1(2)[5] of the Treaty,
        which expressly provide that: “[e]ach Party shall protect in its territory the
        investments made in accordance with its laws and regulations,” 27 and defines
        protected investments as “any kind of assets, such as goods and rights of all sorts,
        acquired under the law of the host country of the investment and in particular, […]
        rights to engage in economic and commercial activities authorized by law or by virtue


21
   Resp Rep Jur, Paragraph 23; Resp Obj Jur & Req for Bif, Paragraphs 23-25.
22
   Resp Obj Jur & Req for Bif, Paragraph 20; Resp Rep Jur, Paragraphs 22-23.
23
   Resp Obj Jur & Req for Bif, Paragraph 28.
24
   Resp Obj Jur & Req for Bif, Paragraphs 31-42; Resp Rep Jur, Paragraphs 31-47; Tr. D2 321.
25
   Resp Obj Jur & Req for Bif, Paragraph 30, citing Case No. 11492 of 65 J, Administrative Court, Economic
and Investment Disputes Division, 7th Circuit, 7 May 2011, [R-0033]; Case No. 40510 of 65 J, Administrative
Court, Economic and Investment Disputes Division, 7th Circuit, 21 September 2011, [R-0034]; Case No. 34248
of 65 J, Administrative Court, Economic and Investment Disputes Division, 7th Circuit, 21 September 2011,
[R-0035]; Resp Rep Jur, Paragraph 34.
26
   Resp Obj Jur & Req for Bif, Paragraphs 36 and 41; Resp Rep Jur, Paragraph 34.
27
   Agreement on the Reciprocal Promotion and Protection of Investments between the Kingdom of Spain and
the Arab Republic of Egypt, [C-0001], Article 3(1).

                                          Part VII – Page 5 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 193 of 347



        of a contract, particularly those rights to search for […] or exploit natural resources, in
        accordance with existing laws and regulations.” 28 The Respondent submits that the
        Treaty does not protect investments in violation of the host State’s laws and, relying
        on Inceysa v. El Salvador (2006), it argues that investment tribunals may deny treaty
        protection to investments for which the required tender process was not followed. 29

7.19    The Respondent rejects the Claimant’s case that corruption should “not automatically
        be considered a jurisdictional issue.” 30 The Respondent points out that “as Claimant
        itself recognizes, arbitral tribunals have not only dismissed claims based on ‘contracts
        of corruption’, but also claims based in ‘contracts obtained by corruption,’ as was the
        case in World Duty Free Company v. Kenya.” 31 Moreover, so the Respondent
        submits, ICSID tribunals have “overwhelmingly” declined to exercise jurisdiction
        where an investment have been obtained through corruption; and that such an
        approach ensures the promotion of the rule of law. 32

7.20    The Respondent also disputes that the applicable standard of proof for corruption
        allegation is one of “clear and convincing evidence.” 33 The Respondent submits that
        no uniform standard exists. The Respondent asserts that tribunals have held that the
        difficulty of proving allegations of corruption and illegality renders it inappropriate to
        apply a heightened standard of proof for such allegations and have in practice tailored
        the standard of proof to the circumstances of each case, accepting circumstantial
        evidence as means of proving allegations of corruption and bribery. The Respondent




28
   Agreement on the Reciprocal Promotion and Protection of Investments between the Kingdom of Spain and
the Arab Republic of Egypt, [C-0001], Article 1(2).
29
   Resp Rep Jur, Paragraph 33, referring to Inceysa v. El Salvador, ICSID Case No. ARB/03/26, Award, 2
August 2006, [RL-0001], Paragraph 242; Metal-Tech v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4
October 2013, [RL-0002], Paragraphs 372-373; Fraport v. Philippines, ICSID Case No. ARB/11/12, Award, 10
December 2014, [RL-0003], Paragraphs 467-468.
30
   Resp Rep Jur, Paragraph 35, citing from Cl CM Jur, Paragraph 36.
31
   Resp Rep Jur, Paragraph 35 (footnote omitted, emphasis in original), citing World Duty Free v. Kenya, ICSID
Case No. ARB/00/7, Award, 4 October 2006, [RL-0020].
32
   Resp Obj Jur & Req for Bif, Paragraph 38; ICC Case No. 3916 (1982), in Sigvard Jarvin & Yves Derains,
Collection of ICC Arbitral Awards 1974-1985 (1994), [RL-0017], 510-511; ICC Case No. 3913 (1981), in
Sigvard Jarvin & Yves Derains, Collection of ICC Arbitral Awards 1974-1985 (1994), [RL-0018], 498; Tr. D2
323:2-8; ROS, Vol. IV, Slide 22, citing Metal-Tech v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4
October 2013, [RL-0002], Paragraph 389.
33
   Resp Rep Jur, Paragraph 29 (emphasis in original), referring to Cl CM Jur, Paragraph 8.

                                           Part VII – Page 6 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 194 of 347



        asserts that, whatever the applicable standard, it has met its burden of proof in
                                                                                  34
        demonstrating corruption at the inception of the Damietta Project.

7.21    The Respondent argues that, contrary to the Claimant’s assertions based on Article 45
        of the ILC Articles on State Responsibility, it has neither waived nor acquiesced in
        the conduct through the lapse of time; and that it continues to investigate the
        corruption surrounding the Damietta Project. 35             In response to the Claimant’s
        argument that EGAS has ratified the corruption and the Respondent is barred from
        invoking corruption due to its alleged “continuing adherence” to the SPA, the
        Respondent points out that it is not a contractual party to the SPA; and that, therefore,
        it cannot be said that the Respondent “continues to adhere” to the SPA. 36

7.22    Lastly, the Respondent submits that its allegations of corruption are not time-barred,
        as the Claimant asserts. It is the Respondent’s case that, even if the Egyptian statute of
        limitations barred the prosecution of the corrupt practices at issue, the Respondent is
        not prevented from seeking the dismissal of these ICSID proceedings under
        international law, because a domestic statute of limitation “cannot apply to claims
        filed under the ICSID Convention,” as was decided in Maffezini v. Spain (2000). 37

        (3) The Claimant’s Case

7.23    In summary, the Claimant denies the Respondent’s allegations of corruption and
        asserts that they are “wholly unsubstantiated and false.” 38 The Claimant asserts that
        the Respondent lacks any evidence to establish that corruption occurred or that the
        SPA was illegally concluded.



34
   Resp Rep Jur, Paragraph 29, citing Metal-Tech v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4 October
2013, [RL-0002], Paragraphs 238-239; AAPL v. Sri Lanka, ICSID Case No. ARB/87/3, Final Award, 27 June
1990, [RL-0116], Paragraph 56, Rule (R); Middle East Cement v. Egypt, ICSID Case No. ARB/99/6, Award,
12 April 2002, [CL-0102], Paragraph 94; Alpha v. Ukraine, ICSID Case No. ARB/07/16, Award, 8 November
2010, [CL-0061], Paragraph 238; EDF (Services) v. Romania, ICSID Case No. ARB/05/13, Award, 8 October
2009, [CL-0038], Paragraph 221; Fraport v. Philippines, ICSID Case No. ARB/03/25, Award, 16 August 2007,
[CL-0126], Paragraph 399; Libananco v. Turkey, ICSID Case No. ARB/06/8, Award, 2 September 2011, [RL-
0054], Paragraph 25; Rumeli v. Kazakhstan, ICSID Case No. ARB/05/16, Award, 29 July 2008, [CL-0020],
Paragraph 446; Metal-Tech v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4 October 2013, [RL-0002],
Paragraphs 201-203, 208-212 and 216.
35
   Resp Rep Jur, Paragraphs 43-45; Tr. D2 323.
36
   Resp Rep Jur, Paragraph 41; Resp CM Merits, Paragraph 34; Tr. D2 323.
37
    Resp Rep Jur, Paragraph 46, citing Maffezini v. Spain, ICSID Case No. ARB/97/7, Award,
13 November 2000, [CL-0070], Paragraph 93.
38
   Cl Rej Jur, Paragraph 16; Cl Obj Bif, Paragraph 27.

                                         Part VII – Page 7 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 195 of 347



7.24    According to the Claimant, even if the Respondent’s submissions were accepted as
        credibly raising claims of corruption, they provide no basis for ousting the Tribunal’s
        jurisdiction or depriving the Claimant from its treaty protections for the following
        reasons. First, a finding of corruption is not an automatic jurisdictional “trump” card.
        Second, the Respondent has failed to prosecute public officials for any alleged
        corruption relating to the SPA. Third, the Respondent has ratified the SPA through
        subsequent acts, including six amendments to the SPA, which can also be considered
        protected new “investments” not tainted by corruption allegations relating to the
        inception of the project. 39

7.25    The Claimant asserts that the Respondent is required to prove its corruption
        allegations following the “clear and convincing evidence” standard of proof. 40
        According to the Claimant, the Respondent has failed to meet such standard and has
        not provided any actual evidence to support its corruption allegations, let alone
        sufficient evidence to meet the requisite standard. For this reason alone, the
        allegations merit summary dismissal. 41

7.26    According to the Claimant, the timing of the Respondent’s allegations confirms their
        opportunistic nature. The Claimant notes that the Respondent did not claim that the
        SPA was corruptly obtained until 15 years after it was signed, after the Claimant had
        submitted its Memorial on the Merits in this ICSID arbitration. 42

7.27    The Claimant further observes that the Respondent has effectively dropped two of its
        initially three allegations of corrupt conduct and seeks to suppress evidence
        disproving the third. In addition, the Respondent resorts to misrepresentations and
        maintains allegations that lack any factual support.

7.28    With respect to the first allegation of corrupt conduct regarding Halliburton, the
        Claimant denies that it has anything to do with the corruption identified in the plea
        agreement of the former Halliburton/KBR CEO under the US Foreign Corrupt
        Practices Act. 43 The Claimant submits that any corrupt arrangements at Halliburton
        involved its own CEO and a “consultant” who was a former Halliburton employee,

39
   Cl Obj Bif, Paragraph 28.
40
   Cl Obj Bif, Paragraph 29 (emphasis omitted); Cl Rej Jur, Paragraphs 10 and 25.
41
   Cl CM Jur, Paragraph 8.
42
   Tr. D2 359:12-18.
43
   Cl CM Jur, Paragraphs 11-12.

                                            Part VII – Page 8 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 196 of 347



         but not anyone at UFG. With respect to the payment of US$ 10 million under such an
         arrangement between Halliburton and a consultant on the Damietta EPC bid, the
         Claimant denies any knowledge of and involvement in any such scheme. 44

7.29     With respect to the second allegation, the Claimant maintains that the Respondent’s
         allegations concerning Mr Hussein Salem have no merit. 45 The Claimant asserts that
         it has never had any dealings with Mr Salem; and it denies that Mr Salem had any
         involvement in the negotiation of the SPA. The Claimant further submits that the
         Respondent has not provided any evidence to the contrary.

7.30     With respect to the third allegation, the Claimant contends that the corruption and
         illegality allegations of the Respondent relating to Mr Yehia El Komy are equally
         meritless and unsubstantiated by evidence. 46

7.31     The Claimant denies that Mr El Komy was UFACEX’s “agent” or “broker” engaged
         to buy influence. 47 The Claimant describes Mr El Komy as a local businessman, with
         a degree in geology and experience as investor in the petroleum industry, who
         “decided to establish an LNG facility in Egypt” and had “the necessary technical and
         industry knowledge to put this project together.” 48 The Claimant asserts that Mr El
         Komy was instrumental in the inception of the Damietta Project. 49                   Moreover,
         EATCO’s role in handling local regulatory and logistical matters was clear from the
         outset; 50 and                                 confirms the role played in the early days of the
         Project and its value for the Claimant.                                    was terminated less
         than a year after its conclusion. For the Claimant, Mr El Komy’s role is consistent
         with the usual role of a local partner in substantial international investment projects. 51

7.32     According to the Claimant, Mr El Komy’s active role as a business partner in the
         early days of the Project is supported by the evidence. The Claimant asserts that Mr El
         Komy proposed the idea of the Damietta Project to UFACEX. 52 Specifically, Mr El
         Komy and EATCO played a leading role in the incorporation of SEGAS, securing
44
   Cl CM Jur, Paragraph 12.
45
   Cl CM Jur, Paragraphs 13-14.
46
   Cl CM Jur, Paragraphs 15-32.
47
   Cl CM Jur, Paragraph 17 ; Cl Rej Jur, Paragraph 30.
48
   Cl Rej Jur, Paragraph 34.
49
   Cl CM Jur, Paragraph 18.
50
   Cl Rej Jur, Paragraph 22.
51
   Cl CM Jur, Paragraph 17; Cl Rej Jur, Paragraph 8.
52
   Cl Rej Jur, Paragraphs 8, 18, 22, 30, 44, 50, 55 and 57.

                                              Part VII – Page 9 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 197 of 347



        government permits necessary to develop the Project, identifying of suitable locations
        for the Damietta Plant, participating in the selection of the Damietta Plant’s EPC
        contractor, and securing of the necessary agreements, permits and licenses for the
        construction of the Plant. 53

7.33    The Claimant rejects the Respondent’s assertions that Mr El Komy was an instrument
        to facilitate corruption by exerting improper influence over Minister Fahmy and
        points out that there is no evidence to support such assertions. 54 The Claimant argues
        that the Respondent’s sole “evidence”                                                        ,
        which the Claimant freely produced during the document production phase in this
        arbitration. The Claimant asserts that                        only serves to emphasise Mr El
        Komy’s and EATCO’s key role in the development of the Damietta Project. 55
        According to the Claimant, Mr El Komy was “the originator of the project, the ‘first
        mover’ and a true partner [of] UFACEX.” 56 The Claimant asserts that
               reflect Mr El Komy’ instrumental role in the inception of the Project, EATCO’s
        level of participation in SEGAS, and the bargaining power of the parties at the time. 57

7.34    According to the Claimant,
                                                               have nothing to do with corruption.


        was the result of commercial compromise and not corruption. 58

7.35    The Claimant rejects as false the Respondent’s allegations that Mr El Komy was to
        contribute only US$ 10 million to SEGAS’ issued share capital. 59 The Claimant
        asserts that EATCO was to contribute US$ 40 million (25% to be paid-up within three
        months of SEGAS’ incorporation and 75% over the next five years). 60 The Claimant
        points out that


                     The Claimant decided to end its partnership with EATCO because of

53
   Cl Rej Jur, Paragraph 50.
54
   Cl CM Jur, Paragraph 21; Cl Rej Jur, Paragraph 30.
55
   Cl Rej Jur, Paragraphs 26-27.
56
   Cl Rej Jur, Paragraph 8.
57
   Cl Rej Jur, Paragraph 29.
58
   Cl Rej Jur, Paragraph 44.
59
   Cl Rej Jur, Paragraph 58.
60
   Cl Rej Jur, Paragraph 59.
61
   Cl Rej Jur, Paragraph 60.

                                           Part VII – Page 10 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 198 of 347



        EATCO’s failure to contribute to SEGAS’ capital. The buy-out of Mr El Komy’s
        shares was considered necessary; 62 and the price paid by UFACEX was fair and
        reasonable. 63

7.36    The Claimant further asserts that                                                   does not
        establish the existence of any corruption. 64 There is also no evidence that any
        payment was made to Minister Fahmy on behalf of UFG. 65




                                                                                            . 66 The
        Claimant emphasises that




7.37    The Claimant asserts that there is nothing inappropriate about




              only demonstrates EATCO’s “expansive and continuing role in the Project.” 68




7.38    With respect to                                                  the Claimant asserts that it
        served primarily to compensate the imbalance that existed between UFACEX and
        EATCO in their respective receipts derived from the Project. 70




                                         The Claimant submits that
                                                   which it submits “was a relatively modest amount

62
   Cl CM Jur, Paragraph 22; Cl Rej Jur, Paragraph 61.
63
   Cl Rej Jur, Paragraph 62.
64
   Cl Rej Jur, Paragraph 49.
65
   Cl Rej Jur, Paragraph 52.
66
   Cl Rej Jur, Paragraphs 46-48; Tr. D2 380.
67
   Cl Rej Jur, Paragraph 48 (emphasis omitted).
68
   Cl Rej Jur, Paragraph 49.
69
   Cl Rej Jur, Paragraphs 7 and 112.
70
   Cl Rej Jur, Paragraph 53.

                                           Part VII – Page 11 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 199 of 347



        of compensation to EATCO in comparison to the billions of dollars the [UFG]
        expected to generate over the life of the Project.” 71

7.39    The Claimant further asserts that the SPA was the result of genuine arm’s length
        negotiations between UFACEX and EGPC. 72 Specifically, the Claimant argues that
        the Respondent has not demonstrated that the SPA is a “direct agreement” and, even
        if it were, all conditions for the SPA were fully satisfied. 73 According to the Claimant,
        the SPA was the product of a competitive process in accordance with Egyptian law. 74
        As a factual matter, there was no violation of EGPC’s internal bidding rules.75
        Moreover, the Claimant asserts that it is entitled to rely on Article 24.1 of the SPA, in
        which the EGPC’s Chairman warranted that he had “all powers, authority and
        applicable approvals (it any) necessary to enter into the Agreement.” 76 Further, the
        Claimant asserts that the Respondent itself determined that the SPA was “necessary”
        for its economic development. 77 In addition, the Claimant points out that the price for
        natural gas was genuinely and intensely negotiated between the Parties, was increased
        by the Minister of Petroleum, and that it was considered to be “appropriate” according
        to EGPC itself. 78 The Claimant also argues that the price was approved by the
        Respondent’s Council of Ministers. 79 Also, the Claimant rejects the Respondent’s
        assertions that the SPA was unilaterally approved by the Minister of Petroleum and
        maintains that the SPA was approved by the Respondent’s Cabinet and by the
        Economic Commission of EGPC’s Board of Directors. 80

7.40    According to the Claimant, corruption is not an issue of jurisdiction or admissibility in
        this case. It submits that any consequences of corruption (which it denies) should
        form part of the merits. 81 Moreover, even if corruption were found to be implicated in
        the conclusion of the SPA, that would make the SPA voidable and not void




71
   Cl Rej Jur, Paragraph 54.
72
   Cl Rej Jur, Paragraphs 70-96.
73
   Cl Rej Jur, Paragraph 76; Tr. D2 385.
74
   Cl Rej Jur, Paragraphs 73-76.
75
   Cl Rej Jur, Paragraph 97; Tr. D2 383:384.
76
   Cl CM Jur, Paragraph 28.
77
   Cl Rej Jur, Paragraphs 77-82.
78
   Cl Rej Jur, Paragraphs 83-84.
79
   Cl Rej Jur, Paragraphs 85.
80
   Cl Rej Jur, Paragraphs 93-96; Tr. D2 383.
81
   Cl CM Jur, Paragraphs 33-39.

                                           Part VII – Page 12 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 200 of 347



        automatically. It is therefore for the Tribunal to determine whether the SPA is to be
        considered avoided in all the circumstances. 82

7.41    The Claimant further alleges that the Respondent misstates the law governing
        corruption issues and that the Respondent’s assertion that the Tribunal lacks
        jurisdiction on the basis of corruption and illegality has no legal basis. The Claimant
        submits that corruption allegations could not lead to a dismissal of the present case on
        jurisdictional grounds.

7.42    First, the Claimant submits, international anti-corruption law, as well as policy
        considerations in international investment arbitration, demand that corruption not be
        treated as an inflexible automatic jurisdictional “trump” card leading to an automatic
        dismissal of the case for lack of jurisdiction. 83 The Claimant argues that the legal
        materials cited by the Respondent in support of it jurisdictional objections based on
        corruption allegations are either inapplicable or support the Claimant’s case. 84

7.43    Second, the Claimant contends that the Respondent’s failure to prosecute the former
        Minister Fahmy deprives it of the right to invoke corruption in this arbitration. 85 The
        Claimant points out that the Respondent has not offered any reasons why the Tribunal
        should not apply the Wena v. Egypt standard that lack of prosecution is a ground for
        disregarding a State’s corruption defences. 86

7.44    Third, the Claimant submits that, by its implementation and further amendments to
        the SPA for the past fifteen or more years, the Respondent has acquiesced in or
        ratified any corruption or any violation of public bidding regulations that may have
        occurred in regard to the SPA. 87

7.45    Lastly, the Claimant contends that all periods for civil and criminal liability for any
        acts of corruption have already passed and, consequently, that the Respondent has lost
        the right to raise corruption as a jurisdictional objection or defence on the merits. 88
        The Claimant submits that the Respondent’s reliance on Maffezini v. Spain (2000) in

82
   Tr. D2 391:5-15.
83
   Cl CM Jur, Paragraphs 34-39; Cl Rej Jur, Paragraphs 101-107.
84
   Cl Rej Jur, Paragraphs 108-112.
85
   Cl Rej Jur, Paragraphs 113-116.
86
   Cl Rej Jur, Paragraph 114.
87
   Cl Rej Jur, Paragraphs 117-122.
88
   Cl Rej Jur, Paragraphs 123-126.

                                          Part VII – Page 13 of 31
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 201 of 347



           support of it position that a domestic statute of limitation does not apply to claims
           under the ICSID Convention is misguided. According to the Claimant, Maffezini v.
           Spain (2000) stands for the principle that in treaty arbitration an investor’s treaty
           claim should not be barred by domestic statutes of limitation because it is based on
           international law. The Claimant notes that, to the contrary, the Respondent’s
           “corruption and illegality defences are based precisely upon violation of national
           law.” 89

           (4) The Tribunal’s Analyses and Decisions

7.46        The Tribunal’s starting-point is necessarily the Treaty. Article 1(2) defines an
           “investment” as assets and rights “acquired under the law of the host country
           [Egypt].” Article 3 provides protection for investments “made in accordance with
           [Egypt’s] laws and regulations by investors of [Spain].” In the Tribunal’s view, an
           investment made corruptly by a Spanish investor under the laws of Egypt does not
           qualify for protection under the Treaty.

7.47       The SPA was subject to, as its “governing law,” the laws of Egypt: see Article 16.1 of
           the SPA. The SPA also contained a provision for CRCICA arbitration, in Egypt: see
           Article 16.4 of the SPA. The Tribunal takes judicial notice that a party’s corrupt acts
           in procuring a contract in Egypt, such as the SPA with EGPC, are criminal offences
           under Egyptian law.

7.48       Thus, so the Tribunal concludes, the effect of international public policy under the
           Treaty as a matter of international law and also as a matter of Egyptian law, proven
           corruption by the Claimant in procuring the SPA would be fatal to the Claimant’s
           claims derived from the SPA in this arbitration, as regards jurisdiction, admissibility
           and the merits.

7.49       The Respondent’s case, however, turns on the facts alleged by the Respondent and
           denied by the Claimant, rather than upon any material difference as to the legal
           principles applicable to the Respondent’s case. Hence, this Part of the Award should
           be read with the facts found by the Tribunal in Part V of this Award.




89
     Cl Rej Jur, Paragraph 126.

                                        Part VII – Page 14 of 31
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 202 of 347



7.50       The Claimant was not an original party to the SPA. However, as elsewhere decided in
           this Award, the Claimant stands in the shoes of the original Buyer (UFACEX). The
           Claimant can have no better rights under the Treaty than UFACEX, its associated
           company. The original Buyer and the Claimant were, together, closely involved in the
           Damietta Project from the outset.

7.51       The Respondent advanced, in its pleadings, three separate allegations of corruption
           against the Claimant and its associated companies, all members of the Unión Fenosa
           group of companies, to the effect that the “Damietta LNG Project was riddled with
           corruption.” 90 These concerned, as listed above: (i) the EPC Contract with
           Halliburton; (ii) the SPA and Mr Hussein Salem; and (iii) the SPA and Mr Yehia El
           Komy. The Tribunal addresses each of these allegations below; but it is appropriate
           first to identify certain common features.

7.52       The first feature is the legal burden and standard of proof for these allegations of
           corruption against the Claimant. As the party making these allegations, the
           Respondent bears the legal burden of proof. As to the standard of proof, although
           these allegations amount to serious criminal misconduct, the Tribunal considers that
           the standard of proof remains “the balance of probabilities.” As has long been
           recognised, corruption is rarely proven by direct cogent evidence; but, rather, it
           usually depends upon an accumulation of circumstantial evidence. Circumstantial
           evidence of corruption is as good as direct evidence in proving corruption. There is no
           reason in this arbitration, which is not a criminal proceeding, to impose a higher
           standard of proof: see the Libananco award (2011). 91

7.53       The second feature is the timing of these allegations. They were first made in this
           arbitration by the Respondent on 25 November 2015, more than 15 years after the
           SPA of 1 August 2000. Whilst the lapse of time provides, by itself, no complete
           answer to the Respondent’s allegations under international law, it raises doubts as to
           why such allegations were not raised and investigated by the Respondent’s criminal
           authorities long before 2015; and why criminal prosecutions have still not been
           brought against certain individuals in Egypt.



90
     Resp Obj Jur & Req for Bif, Paragraph 5.
91
     Libananco v. Turkey, ICSID Case No. ARB/06/8, Award, 2 September 2011, [RL-0054], Paragraph 125.

                                           Part VII – Page 15 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 203 of 347



7.54    The third feature is the SPA itself, as “endorsed” by the Respondent at the time, both
        in draft form and as executed by the parties. It was signed by EGPC’s chairman.
        Under Article 24.1 of the SPA, EGPC represented and warranted that the SPA had
        been authorised and approved; that the SPA constituted the valid, binding and
        enforceable obligation of EGPC; and that the execution and performance of the SPA
        would not cause it to violate any law or regulation. Whilst the terms of Article 24.1
        provide, by themselves, no complete answer to the Respondent’s allegations under
        international law, these raise a presumption of legality, albeit rebuttable, that is
        inconsistent with corruption by the parties to the SPA.

7.55    (i) Halliburton: The Halliburton KBR consortium was granted the EPC Contract by
        SEGAS on 19 December 2001 (see Part V above).

7.56    Later, Halliburton’s Chief Executive Officer, Mr Albert Stanley, pleaded guilty to
        corruption under the USA’s Foreign Corrupt Practices Act; and the SEC (with the
        USA’s Department of Justice) charged Halliburton (with others) with paying bribes to
        obtain illegally contracts worth more than US$ 6 billion.92

7.57    These acts of corruption by bribery (with kickbacks), as publicly reported, included
        one or more unnamed projects in Egypt. The Tribunal assumes, on the limited
        materials before it, that one such project was the Damietta Project. There are no
        evidential materials before this Tribunal linking such corrupt acts with the Claimant
        or the SPA.

7.58    The Respondent has the legal burden of proving that the Claimant (or any of its
        associated companies) was party or privy to acts of corruption by Halliburton and
        officers of the Respondent in regard to the execution or performance of the EPC
        Contract. Its case cannot succeed without such proof. There can be no such guilt
        inferred from Halliburton’s mere association with SEGAS as the Claimant’s majority-
        owned subsidiary under the EPC Contract.

7.59    The Tribunal has considered these limited materials in regard to Halliburton. There is
        no proof in these proceedings of any involvement by the Claimant or SEGAS in any

92
  Zachary A. Goldfarb, “Halliburton, KBR Settle Bribery Allegations,” The Washington Post (12 February
2009), [R-0025]; Chris Baltimore, “Ex-KBR CEO Gets 30 Months for Nigeria Scheme,” Reuters (23 February
2012), [R-0026]; “U.S. Targets Overseas Bribery; KBR Exec’s Plea Widens Probe,” Pro Publica (9 September
2008), [R-0027].

                                        Part VII – Page 16 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 204 of 347



       corrupt acts by Halliburton in regard to EPC Contract, the SPA or the Damietta
       Project. Accordingly, the Tribunal decides that the Respondent has not discharged its
       legal burden of proof, on a balance of probabilities, in regard to corruption by
       Halliburton.

7.60   (ii) Mr Hussein Salem: According to the Respondent, Mr Salem was a close
       “confidant” of President Mubarak. After the Egyptian Revolution, it was publicly
       reported in 2012 that Mr Salem (who was no longer in Egypt) had been involved in
       corrupt practices in regard to Egyptian sales of natural gas.

7.61   He was publicly quoted in the press as saying: “Yes I made gas deals with Israel. We
       have a lot of gas in Egypt and can export it. I made an agreement with Israel which
       had political undertones, […]. As for sending gas to Spain – well I owe them, because
       they gave me Spanish citizenship and welcomed me and my family.” 93

7.62   There is no contemporary evidence that Mr Salem was involved in the negotiations
       for or the execution or the performance of the SPA; nor that Mr Salem ever met an
       officer or employee of the Claimant (or any of its associated companies). The only
       evidence of possible corruption is Mr Salem’s statement contained in the press report
       cited above.

7.63   That statement is obviously disturbing. However, by itself, it does not implicate the
       Claimant in acts of corruption in the negotiations for and execution or performance of
       the SPA. The Tribunal decides, on this limited material, that the Respondent has not
       discharged its legal burden of proof, again on a balance of probabilities, in regard to
       alleged corruption by Mr Salem.

7.64   (iii) Mr Yehia El Komy: The Respondent’s case regarding Mr El Komy developed
       during these arbitration proceedings, culminating in the documentation and
       submissions made by the Respondent pursuant to the Tribunal’s Procedural Orders
       Nos 13, 14 and 15 on the “Six Documents” (see Part I above).




93
  “Fugitive Tycoon Hussein Salem Smuggled 450 Million Euros out of Egypt During Revolution, Claims
Heikal,” Ahram Online (9 February 2012) [R-0017].

                                      Part VII – Page 17 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 205 of 347



7.65    The Tribunal considers that the Respondent’s case raises serious factual issues that
        require consideration at some length of the relevant evidence adduced before this
        Tribunal.

7.66    The Respondent’s allegations concern Mr El Komy’s relationship with the Claimant
        (including the Claimant’s associated companies), Mr Sameh Fahmy (as the Minister
        of Petroleum at the time the SPA was executed on 1 August 2000) and, so it seems,
        President Mubarak. It is alleged by the Respondent that unnamed persons corruptly
        within EGPC or the Ministry procured the SPA with the connivance of UFACEX and
        the Claimant (including their associated companies).

7.67    Mr El Komy was an Egyptian geological engineer and businessman, working in
        Egypt. He had no relevant background in the production and sale of natural gas. Mr El
        Komy (with his family) owned and controlled an Egyptian company, the Egyptian
        Arab Trading Company formed in 1996 (“EATCO”). 94

7.68    Following the Egyptian Revolution in 2011, Mr El Komy was arrested by the
        Egyptian authorities. On 27 December 2011, he was convicted of credit fraud and
        sentenced to three years’ imprisonment; and on 29 March 2012, he was again
        convicted and sentenced to a suspended term of imprisonment and heavily fined for
        fraud and corruption. 95 None of these charges related to the Claimant, the SPA or the
        Damietta Project.

7.69    At the Hearing, the Respondent’s Counsel informed the Tribunal that Mr Fahmy and
        Mr El Komy were both “under investigation by Egyptian authorities in connection
        with the corruption surrounding the Damietta Project and, in particular, the gas price
        terms of the [SPA].” 96 These investigations appear to have begun in 2015 and remain
        pending. 97




94
   Summary of the Constitution Contract of the Egyptian Arab Trading Company Limited Partnership, 14 April
1996, [R-0328].
95
   “Court Sentences Former Housing Minister, Alaa Mubarak’s Father-in-Law to Prison,” Egypt Independent
(29 March 2012), [R-0016]; “Businessman Yehia El Komy sentenced to 3 years in prison,” Mada Al Balad
(27 December 2011), [R-0335].
96
   Tr. D2 312.
97
   Letter from Public Prosecution Office to Egyptian State Lawsuits Authority, 12 February 20015, [R-0031];
Memorandum from Public Prosecution Office to Egyptian State Lawsuits Authority, 18 August 2016, [R-0320].

                                         Part VII – Page 18 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 206 of 347



7.70    As publicly reported from an interview in 2007, Mr El Komy explained his
        involvement with the Damietta Project, as follows: 98

              During this period, [about 1999] I became familiar with Union Fenosa,
              which was looking to buy natural gas, so I proposed that they build a plant
              to liquefy gas and export it to Spain. I was trying to get a 50% share in
              this plant with the Spaniards, but they requested a higher share of the
              project, so the shares became 60% for Union Fenosa and 40% for me. I
              submitted the project to the government, which approved it because it was
              profitable and brought new technology for the first time into Egypt.
              […]
              I have not completely withdrawn from the Project, but rather I have sold
              my share in it and kept a share in the Spanish Union Fenosa, but only a
              small share. My departure was due to disagreements about a number of
              points inside the Project, including the project site. I would have preferred
              it to be in Idku, because if we had built the plant in Idku, we would have
              benefitted from the Brent gas fields in the area.
              […]
              Then we faced another point of disagreement, which was choosing the
              contractor. Fenosa preferred the Japanese company Chiyoda over the
              American company Kellogg, which is a subsidiary of Halliburton [sic: it
              was in fact the other way around], despite there being a difference in cost
              of around USD 50 million more to be paid to the American company.
              […]
              I faced pressure that led me to sell my 40% share of the Project, as the
              Government wanted to increase the capital of the Project since the
              Project’s investments were valued at USD 400 million. With the increase, I
              was asked to pay USD 160 million at the time, and obstacles were placed
              in front of me. I felt that the Government was pressuring me to withdraw
              from the Project.
              […]
              Q: Did you propose the Damietta Project to Dr Hamdi el Banbi when he
              was Minister of Petroleum and he refused it, as is rumored?
              A: No, I did not propose the Project to him. Talk about the Project began
              in 1999 when Engineer Sameh Fahmy became the minister.
              Q: What are the facts behind your relationship with the father of the
              current Minister of Petroleum Sameh Fahmy? Was he a partner of yours
              in one of your petroleum projects?


98
   “Yehya el Komy, Former Partner in the Damietta LNG Project, Reveals: the Government Pressured Me to
Sell My Share in the Project,” Egypt Independent (21 July 2007), [R-0004].

                                       Part VII – Page 19 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 207 of 347



               A: The father of the Petroleum Minister had a consulting office, and he
               prepared the study for the oil refinery that I established in 10P th P [sic]
               of Ramadan City. However, that goes back to about 1995 only. He didn’t
               participate as a partner with me in the crude oil refining company, but he
               held 300 membership shares as a member of the company’s board of
               directors only.
7.71    From this evidence, as also confirmed by other materials, the Tribunal concludes that
        Mr El Komy had a prior business relationship with Mr Sameh Fahmy’s father in or
        about 1995, but none with Mr Sameh Fahmy personally as at 1999 onwards. Although
        Mr El Komy’s experience did not include natural gas projects before the SPA, the
        Tribunal accepts that both he and EATCO had some professional and business
        experience with oil and petrochemical projects. 99

7.72    The Respondent contends that the Claimant (with its associated companies), with Mr
        El Komy as an intermediary, corrupted unnamed person(s) in order to procure the
        SPA for UFACEX during the period from January 2000 to 1 August 2000. Despite
        the juxtaposition of his name, there is no specific allegation from the Respondent that
        such corrupt persons included the Minister of Petroleum at the time, Mr Sameh
        Fahmy, personally.

7.73    The Respondent’s case against the Claimant, its associated companies, Mr El Komy
        and EATCO turns on a succession of inferences drawn from contemporary
        documentation, as now known to the Respondent. The Tribunal considers each of
        these documents separately, before considering the Respondent’s allegations as a
        whole.

7.74    This contemporary documentation comprises the “Six Documents” (in fact, seven)
        described and cited in Part V above. It is appropriate to address each of these
        documents in turn. 100

        (i) The fax of 21 January 2000 from Messrs Ortega and El Maatawy to Mr Elías
        Velasco Garcia of Unión Fenosa, with an attached fax of 20 January 2000 from Mr
        El Komy: 101


99
   UFACEX Memorandum to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 January 2000, [C-0344];
Agreement between Omar El-Komy, Hamed El-Maatawy and Yehya El-Komy, 9 May 2000, [C-0438];
Agreement between EATCO and UFACEX, 28 June 2000, [R-0318].
100
     The Tribunal has considered as regards these seven documents (inter alia) the Respondent’s submissions by
its letters dated 21 December 2017 and 22 January 2018.

                                           Part VII – Page 20 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 208 of 347



7.75     In the Tribunal’s view, the relevant document is Mr El Komy’s attached fax message.
         It evidences an earlier meeting of 10 January 2000 between Mr El Komy and others
         regarding “the Spanish company interest” to construct a plant using Egyptian natural
         gas; and it refers to a prospective meeting on 23 January 2000 with the Minister of
         Petroleum (then, Mr Sameh Fahmy). The Tribunal sees nothing in this fax evidencing
         any corrupt purpose. Its contents are consistent with Mr El Komy’s description of
         himself as a substantive business partner of the Claimant and its associated
         companies, rather than a mere broker or agent.

7.76     These were early days for the Damietta Project, with much to be settled even as a
         proposal to be formulated by UFACEX. The reference to “initial approval of the
         Egyptian Government” could not therefore be an actual “approval,” but rather only
         initial support for the eventual Damietta Project (whatever it might be). There was a
         later meeting with the Minister attended by Mr El Komy and Unión Fenosa during the
         latter’s visit to Egypt from 26 to 30 January 2000. The UFACEX memorandum is of
         that meeting consistent with the Tribunal’s finding. 102

         (ii) The Minutes of the UFACEX internal meeting of 2 March 2000: 103

7.77     At this meeting, the participants discussed a draft Memorandum of Understanding
         with EATCO, in two different versions. The first treated EATCO “simply as an agent
         activating the project.” The second treated EATCO as “more of an investor partner.”
         The choice required further agreement with EATCO.

7.78     These were, again, early days in the relationship between the Claimant (UFACEX)
         and Mr El Komy and EATCO. It is clear that Mr El Komy was thought to have
         sufficient experience with sufficient resources to be an “investor partner,” as he was
         to be. The reference to EATCO’s alternative role as an “agent” is not, by itself proof
         of any corrupt intent. There is nothing suspicious about UFACEX’s need to discuss
         the forms of the agreement with Mr El Komy.




101
    See Part V above, at Paragraphs 5.26ff.
102
    See Part V above, at Paragraphs 5.31ff.
103
    See Part V above, at Paragraphs 5.34ff.

                                              Part VII – Page 21 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 209 of 347



7.79
                                It was one of many contracts between these parties in what had
         become a complicated project, with multiple parties executing different legal
         agreements at different times. In the Tribunal’s view, whilst its terms were generous
         to EATCO, this agreement is consistent with Mr El Komy’s role as an investor and
         business partner in the Damietta Project. It is not proof, by itself, of any corrupt
         activity by the Claimant, Mr El Komy or EATCO.




7.80




                                                                          The Tribunal notes that the choice
         of site for the Damietta Project was important: the LNG facilities situated at Damietta
         would not have access to its own gas field, but would be dependent on the
         Respondent’s national grid for its supply of natural gas.

         (



7.81




7.82     The Tribunal considers that this agreement means what it states. It is inconsistent with
         any reward for corrupt acts by Mr El Komy and EATCO. The Tribunal sees no reason
         to treat the terms as a disguise for nefarious conduct by any of the parties. Even if one
         or more the parties misreported the sale price of SEGAS’ shares to the Cairo Stock


104
    See Part V above, at Paragraphs 5.79ff.
105
    See Part V above, at Paragraphs 5.103ff.
106
    See Part V above, at Paragraph 5.111ff.

                                               Part VII – Page 22 of 31
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 210 of 347



           Exchange (as the Respondent contends), by itself, that delinquency does not evidence
           corruption in regard to the SPA, as alleged by the Respondent.




7.83




                                                                                 In the Tribunal’s
           view, as with the earlier exiting agreements of April-May 2002, this agreement does
           not evidence corrupt acts by the Claimant, Mr El Komy or EATCO.




7.84       Ostensibly, this agreement terminates the Claimant’s relationship with Mr El Komy.
           However, if not (as the Respondent contends), it evidences only a residual
           relationship between the Claimant, Mr El Komy and EATCO in limited terms similar
           to                                                                                 . Its
           financial terms were certainly not ungenerous. However, again, the Tribunal cannot
           see this agreement as evidencing corrupt acts of the Claimant, Mr El Komy or
           EATCO in regard to the SPA.

7.85       Many of these agreements contain “confidentiality” clauses, from which the
           Respondent draws malign inferences. In the Tribunal’s view, that practice is not
           unusual for transnational commercial agreements. It is not therefore proof, by itself,
           that contractual parties have guilty minds with something to hide.

7.86       The Respondent also drew further inferences from the “economical truth” employed
           by the Claimant, particularly its change in emphasis in describing Mr El Komy’s role
           in the Damietta Project during the course of this arbitration. Faced with allegations of
           corruption pleaded by the Respondent in this arbitration, the Claimant’s reticence is


107
      See Part V above, at Paragraph 5.116ff.
108
      See Part V above, at Paragraphs 5.127ff.

                                                 Part VII – Page 23 of 31
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 211 of 347



        perhaps comprehensible. In any event, it was not, in the Tribunal’s view, the sign of
        guilty minds by the Claimant (or its counsel).

7.87    The Respondent also criticised Mr Fernández Martínez (of SEGAS) for limiting his
        testimony to exclude or limit his involvement with Mr El Komy,


                                               With hindsight, Mr Fernández Martínez might well
        have been more forthcoming about his role in regard to that agreement. However, the
        Tribunal cannot fault him for misrepresenting his testimony to this Tribunal (as
        alleged by the Respondent), neither in writing nor in answers to questions at the
        Hearing, where he was cross-examined by the Respondent.

7.88    The Tribunal has already taken note that the several payments received by Mr El
        Komy and EATCO in regard to the Damietta Project seem generous. However, it is
        not for this Tribunal to second-guess, long after the events, upon what conditions the
        Claimant (with its associated companies) should have paid for the work of Mr El
        Komy and EATCO. Over a period of some two years, Mr El Komy, as an “investor-
        partner” provided personal services for the Damietta Project; and EATCO also made
        contributions to the Project. For example, EATCO took part in the preparation of the
        Pre-Feasibility Study; 110 it prepared studies on possible sites for the Plant; 111 it was
        responsible for the proposal from Chiyoda and APCI for the EPC contract; 112 it
        negotiated and signed the Damietta Port Agreement of 8 August 2000 between
        UFACEX and the Damietta Port Authority; 113 it procured licences from the Damietta
        Port Authority for SEGAS’ work in December 2000 and March 2001; 114 and it
        participated in the handover from the Damietta Port Authority to SEGAS of the land
        plot and jetty in April 2001. 115 The reward for all this was a commercial matter for
        negotiation and agreement between the parties at the time. In the Tribunal’s view, the
        several payments received by Mr El Komy and EATCO, by themselves, do not
        support any necessary inference that they formed part of a corrupt scheme relating to

109
    See Part V above, Paragraph 5.116ff.
110
    Agreement between UFACEX and EATCO, 9 March 2000, [C-0439], Pages 1-2.
111
    Minutes of Meeting sent by Antonio Hernando to Elías Velasco et al., 14 June 2000, [C-0444], Page 2.
112
    Minutes of Meeting sent by Antonio Hernando to Elías Velasco et al., 14 June 2000, [C-0444], Page 3; Email
from Ricardo Villanueva, 5 July 2000, [C-0446]; Email from Ricardo Villanueva, 17 July 2000, [C-0447]; Fax
from Ricardo Villanueva to Yehia El-Komy, undated, probably July 2000, [C-0467]
113
    Agreement with the Damietta Port Authority, 8 August 2000, [C-0448].
114
    Letter from SEGAS to the Damietta Port Authority, 21 March 2001, [C-329].
115
    Plot Handover Minutes, 1 April 2001, [C-0451].

                                           Part VII – Page 24 of 31
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 212 of 347



           the SPA. The Tribunal also notes that the relations between the Claimant (with
           SEGAS) and Mr El Komy (with EATCO), as originally envisaged, were prematurely
           brought to an end in mid-2002. Accordingly, the payments originally agreed between
           these parties reflected an intent to form a much longer relationship.

7.89       The Respondent also submits that the SPA was executed by EGPC in breach of its
           own procedures as regards a public bid. 116 Mr Ahmed Shaaban testified that EGPC,
           during the SPA’s negotiations with UFACEX was “negotiating in its own name and
           independently;” and that he was not aware “of any instructions given by the Ministry
           [of Petroleum].” 117

7.90       In the Tribunal’s view, even if correct, this breach can support no inference of
           corruption by the Claimant in circumstances where the SPA was approved in draft by
           the Egyptian Council of Ministers and, after its execution, “endorsed” by the Minister
           of Petroleum. Moreover, the SPA was thereafter amended several times. If there had
           been any breach of procedures in first signing the SPA, it would be odd that such a
           breach was not later identified by EGPC (later EGAS) and acted upon before agreeing
           to such amendments. It never was.

7.91        Thus far, the Tribunal has considered these materials individually, together with the
           related testimony adduced in writing and orally at the Hearing. The Tribunal
           concludes that, taken individually, the Respondent has not proven its case on the basis
           of inferences drawn from these materials, including the “Six Documents.” It is,
           however, necessary for the Tribunal to stand back from these individual factors,
           assessed separately, so as to consider the Respondent’s allegations more broadly.

7.92        As to the source of funds for the Damietta Project, there is no evidence that Mr El
           Komy provided any significant capital. Mr El Komy’s fax message of 20 January
           2000 (Document (i) above) records his expectation that “the Spanish company will
           fund the company completely and will be able to utilize all LNG produced” (emphasis
           supplied). Whilst UFACEX’s internal memorandum dated 28 January 2000 notes Mr




116
      Resp Obj to Jur, Paragraphs 21ff.
117
      Shaaban WS1, Paragraph 7.

                                          Part VII – Page 25 of 31
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 213 of 347



       El Komy’s offer to secure “financial capacity,” it confirms that Mr El Komy “expects
       that we [UFG] provide financing and markets.” 118

7.93   From the evidence before this Tribunal, it does not appear that Mr El Komy provided
       any funding net of what he received, or was due to receive, from the Claimant
                                                                              alone dwarfed the
       U$ 2.87 million he paid in as capital (quite apart from the
                                     ). Nor was Mr El Komy contemplated as a customer for
       production from the Damietta Plant; nor was he in fact.

7.94   The Tribunal concludes that the Claimant’s choice of Mr El Komy as a local partner
       for the Damietta Project cannot be explained on the basis that Mr El Komy (with
       EATCO) was a net source of capital for the project.

7.95   As to the expertise of Mr El Komy and EATCO, neither appear to have brought any
       particular specialist expertise to the project. Mr El Komy was trained as a geological
       engineer; but it is undisputed that he had no personal expertise or experience in the
       LNG industry. It is also far from clear that he had had any extensive business
       experience in the petroleum industry more widely in regard to major projects.

7.96   UFACEX’s internal memorandum dated 28 January 2000 reporting on the early
       discussions with Mr El Komy cites three categories of experience: he is “currently the
       leading company in a joint venture […] whose purpose is to build ‘a State of the art
       used lube oil refining facility and blending lube oil plant in the new satellite industrial
       city east of Cairo’ called Tenth of Ramadan”; he is “currently pursuing a number of
       oil concessions in the Gulf of Suez; and he “is developing together with other partners
       the Suez Petrochemical Company (SPC) Project, consisting in the production of
       polyethylene and polypropylene.” 119 As can be seen, all three are prospective projects.

7.97   The first project appears to have been a low-level motor oil recycling venture. It was
       eventually established sometime before 2007, according to the press interview Mr El




118
    UFACEX Memorandum to Elias Velasco and Santiago Roura re “LNG – Egypt,” 28 January 2000,
[C-0344].
119
    UFACEX Memorandum to Elias Velasco and Santiago Roura re “LNG – Egypt,” 28 January 2000, [C-
0344].

                                     Part VII – Page 26 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 214 of 347



        Komy gave that year; 120 that it was still in the future as of January 2000 is confirmed
        by the agreement dated 9 May 2000 between Mr El Komy, Mr Omar El-Komy and
        Mr El Maatawy: 121 “[EATCO] is currently establishing an oil refinery factory.” The
        third project appears to be the methanol-to-olefins project mentioned in the press
        report of January 2002, 122 as something that EATCO Petrochemical Company “is to
        have,” but that, as of Mr El Komy’s 2007 interview, was still being worked on but
        lacked funding. 123

7.98    The MOU dated 9 March 2000 between the Claimant and Mr El Komy seems to
        recognise this situation. It notes (in the present tense) that Mr El Komy “is also
        investing in several projects in oil and petrochemical sector.” 124 In his 2007 press
        interview, Mr El Komy states that at some time after working as an engineer in Libya,
        he bought an oil field services company. 125 However, EATCO appears to have added
        oil field services and oil and gas investments to its authorised company activities only
        in 2001, towards the end of Mr El Komy’s active relationship with the Claimant. 126

7.99    Thus, although the MOU dated 9 March 2000 records that Mr El Komy “has been
        rendering advisory and assistance services in Egypt for many years;” 127 and


                                                                                              ,” 128 Mr
        El Komy’s relevant experience was limited and recent. It would appear to have been
        acquired in 1999-2000 only.

7.100   The Tribunal concludes the Mr El Komy’s professional expertise (with EATCO)
        cannot explain the Claimant’s choice of Mr El Komy as a local partner for the
        Damietta Project.


120
    “Yehya el Komy, Former Partner in the Damietta LNG Project, Reveals: the Government Pressured Me to
Sell My Share in the Project,” Egypt Independent (21 July 2007), [R-0004].
121
    Agreement between Yehia El Komy, Omar El Komy and Hamed El Maatawy, [C-0438].
122
    “EGYPT – Egyptian LNG & P/L Gas Exports May Exceed 27 BCM/Y by 2010,” APS Review Oil Market
Trends, [R-0005].
123
    “Yehya el Komy, Former Partner in the Damietta LNG Project, Reveals: the Government Pressured Me to
Sell My Share in the Project,” Egypt Independent (21 July 2007), [R-0004].
124
    Agreement between UFACEX and EATCO, 9 March 2000, [C-0439].
125
    “Yehya el Komy, Former Partner in the Damietta LNG Project, Reveals: the Government Pressured Me to
Sell My Share in the Project,” Egypt Independent (21 July 2007), [R-0004].
126
    Tr. D2 309-310; Excerpt of the Commercial Registry of the Egyptian Arab Trading Company, 18 December
2016, [R-0327].
127
    Agreement between UFACEX and EATCO, 9 March 2000, [C-0439].
128



                                        Part VII – Page 27 of 31
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 215 of 347



7.101 As to access to senior decision-makers, the evidence for an explanation is stronger.
           Access to government power can be a valuable asset to bring to a project involving
           the purchase of natural resources from the State or State entity, particularly when such
           natural resources comprise highly regulated sectors of the economy controlled by the
           State. Different States have a variety of standards governing the propriety of taking
           advantage of such access; lobbying can take many forms; and a paid lobbyist is not
           necessarily committing a crime or other impropriety.

7.102 In the Tribunal’s view, Mr El Komy was chosen by the Claimant primarily to act as a
           lobbyist with access to senior figures in EGPC and the Ministry of Petroleum. That is
           not, by itself, evidence of corruption. The factual question is whether Mr El Komy
           was more than a lobbyist, on the evidence adduced before this Tribunal.

7.103 The Claimant denies that Mr El Komy offered any advantages from special access to
           the Respondent’s decision-makers in regard to the SPA. Indeed, the Claimant goes to
           great pains to stress the absence of any special relationship between Mr El Komy and
           Minister Fahmy, pleading that “this so-called ‘fact’ is nothing of the sort,” and that
           “Egypt has provided no evidence whatsoever that anyone exercised any back-channel
           influence.” 129

7.104 he Claimant’s explanation for why it chose Mr El Komy as a business partner, as
           pleaded in its Rejoinder on Jurisdiction, is that: “[t]he project was the original idea of
           El-Komy;”; that “he conceived of the idea and […] [w]ithout his ‘first mover’
           participation, the Project would not have been initiated and moved forward;” and that
           “he was the person who initially brought the proposal to Unión Fenosa.” The
           Claimant alleges that Mr El Komy himself “decided to establish an LNG facility in
           Egypt” and agreed, not only to share the opportunity with claimant, but also to the
           “relinquishment of equal control in the Project.” 130

7.105 In the Tribunal’s view, the evidence adduced in this arbitration does not support the
           Claimant’s explanation.

7.106 In his witness statement, Mr Fernández Martínez (of SEGAS), who was responsible
           for overseeing the Damietta Project, testified that: “[b]y 1999, Unión Fenosa had been

129
      Cl Rej Jur, Paragraphs 24 and 520.
130
      Cl Rej Jur, Paragraphs 8, 18, 22, 34 and 49.

                                               Part VII – Page 28 of 31
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 216 of 347



           assessing several options to secure long-term gas supply […] [and it] was at that time
           that Unión Fenosa heard of an opportunity to develop an LNG project in Egypt”
           (emphasis supplied). He also testified that the Claimant “decided to explore this
           possibility and several executives met with the Egyptian Minister of Petroleum in
           November or December of 1999.” 131

7.107 The Tribunal infers that the Project was conceived by Unión Fenosa in 1999, before
           Mr El Komy became involved with the Claimant in early 2000. He did not bring the
           project to the Claimant. The Tribunal also infers that the project had been the subject
           of previous development on the Claimant’s behalf by other, qualified persons. One or
           more of these persons later brought Mr El Komy into their discussions.

7.108 The Tribunal accepts, as the Claimant’s Rejoinder pleads, that “Mr El-Komy and
           EATCO […] were from the outset viewed as necessary to the Project.” 132 The
           question is “why.”

7.109 Mr El Komy and EATCO were not passive or secretive participants in the Damietta
           Project. He openly identified himself (with EATCO) and was publicly identified with
           UFACEX from the outset of his involvement in the Project with UFACEX. He did
           not act as a covert peddler of influence, with his principal’s identity kept hidden from
           the Respondent’s decision-makers. To this extent, the Tribunal accepts the Claimant’s
           submission that no evidence exists, in this arbitration, of any “back-channel
           influence.” However, the Tribunal does not accept that there was no “influence.” It
           concludes that there was influence exercised by Mr El Komy over senior decision-
           makers at the Ministry of Petroleum and EGPC over the SPA; but that it was not
           corrupt.

7.110 This conclusion is supported by three factors. First, the Respondent’s case does not
           prove that any monies passed from Mr El Komy or EATCO to any senior decision-
           maker. There was, on the evidence adduced before this Tribunal, no bribe paid or
           promised to any such decision-maker. Mr El Komy and EATCO were well-rewarded
           for their involvement in the Damietta Project. However, in the absence of corruption
           and as already indicated, it is not for this Tribunal to second-guess, with hindsight and


131
      Fernández Martínez WS, Paragraph 6.
132
      Cl Rej Jur, Paragraph 57.

                                            Part VII – Page 29 of 31
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 217 of 347



           the lapse of time, commercial decisions that were made by the Claimant towards Mr
           El Komy that may now seem mistakenly generous.

7.111 Second, the relevant events occurred more than fifteen years ago. Although Mr El
           Komy was prosecuted and convicted for other crimes in Egypt, it is significant that he
           has never been prosecuted by the Respondent for criminal conduct in regard to the
           SPA. Nor has any senior decision-maker at EGPC or the Ministry of Petroleum
           (including Minister Fahmy) been prosecuted in regard to the SPA.

7.112 Third, the belated plea of corruption, raised by the Respondent as a jurisdictional
           objection after the commencement of this arbitration, raises a suspicion that the plea
           serves a convenient tactical purpose. This suggestion is strengthened by the weakness
           of the Respondent’s two other pleas relating to Halliburton and Mr Hussein Salem,
           both of which seemed only to serve a tactical purpose in seeking to defeat or delay the
           Claimant’s claims against the Respondent. These two pleas should not have been
           made by the Respondent based on the materials presented by it to the Tribunal.

7.113 Nonetheless, contrary to the Claimant’s submissions, the Respondent and its legal
           representatives should not be criticised for raising its allegations of corruption in this
           arbitration in regard to Mr El Komy. These allegations were not frivolous. Several
           were classic “red flags”; but even the reddest of red flags does not suffice without
           proof of corruption before the tribunal. Whilst it can be relatively easy to allege
           corruption, it is less easy to prove it, as observed in the Metal-Tech award (2013).133
           Suspicion is not equivalent to proof. Unanswered queries may have innocent
           explanations, not amounting (in the absence of explanations) to proof of corruption.
           With hindsight, what business people agree not infrequently defies logic or common-
           sense to non-business people, again without amounting to proof of corruption. The
           legal burden of proving corruption rests upon the party alleging corruption; and it is
           not discharged by placing the burden on the adverse party to prove the absence of
           corruption.

7.114 Moreover, with a case dependent upon circumstantial evidence (as in the present
           case), it is often a question of joining up the dots; but there have first to be dots in the



133
      Metal-Tech v. Uzbekistan, ICSID Case No. ARB/10/3, Award, 4 October 2013, [RL-0002].

                                           Part VII – Page 30 of 31
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 218 of 347



       evidence adduced before the tribunal. In this case, so the Tribunal decides, there are
       insufficient dots; and the red flags are outnumbered by neutral black flags.

7.115 Lastly, the Tribunal has read the Final Award dated 21 December 2017 issued in the
       CRCICA arbitration (896), as submitted in these arbitration proceedings by the
       Claimant and the subject of written comments by the Respondent. The CRCICA
       tribunal there dismissed a similar plea of corruption made by EGAS as the respondent
       against the Claimant as the claimant. It is apparent that the CRCICA tribunal received
       more evidential materials from the parties (including specific oral testimony) than
       were adduced by the Parties in this arbitration. Moreover, given that the parties in the
       CRCICA arbitration are not both the same as the Parties to this arbitration, the
       Tribunal has thought it right to pay no regard to the CRCICA tribunal’s analysis or
       decision in its award. The Tribunal has therefore not done so for the purpose of this
       Award. Nor has this Tribunal thought it appropriate to take into account evidence
       adduced before the CRICA tribunal (as recorded in its award). Such evidence is not
       evidence in this arbitration between different parties. Nonetheless, having reached its
       conclusion on the Parties’ submissions and evidential materials in this arbitration, the
       Tribunal draws some comfort that its conclusion appears to be consistent with the
       decision of the CRICICA tribunal.

       (5) Summary of Decisions

7.116 The Tribunal finds, as facts relevant to jurisdiction (with admissibility) and the merits,
       that there was no evidence of corruption against the Claimant (including UFACEX) in
       regard to the SPA proven by the Respondent in this arbitration, where the Respondent
       bore the legal burden of proving its allegations on a balance of probabilities.

7.117 For all the reasons stated above, the Tribunal dismisses the Respondent’s three
       allegations of corruption by the Claimant in regard to the SPA.




                                     Part VII – Page 31 of 31
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 219 of 347



                                  PART VIII: THE NECESSITY ISSUES

        (1) Introduction

8.1     The Tribunal addresses here the defence of necessity under customary international
        law pleaded by the Respondent to preclude its international responsibility for the
        alleged international wrongs under the Treaty towards the Claimant, particularly
        under the FET standard in Article 4(1) of the Treaty. The Treaty does not contain any
        specific provision on the defence of necessity.

8.2     Under customary international law, necessity is one of the circumstances that the
        State can invoke to preclude the wrongfulness of an act in breach of an international
        obligation of that State, including a breach of its obligations under a bilateral treaty.

8.3     The conditions to invoke a plea of necessity under international are confirmed in
        Article 25 of the ILC Articles on State Responsibility. 1 It provides as follows:

               1. Necessity may not be invoked by a State as a ground for precluding the
               wrongfulness of an act not in conformity with an international obligation
               of that State unless the act:
               (a) is the only way for the State to safeguard an essential interest against a
               grave and imminent peril; and
               (b) does not seriously impair an essential interest of the State or States
               towards which the obligation exists, or of the international community as a
               whole.
               2. In any case, necessity may not be invoked by a State as a ground for
               precluding wrongfulness if:
               (a) the international obligation in question excludes the possibility of
               invoking necessity; or
               (b) the State has contributed to the situation of necessity.
8.4     Article 25 was cited by both Parties in this arbitration. Thus, the Tribunal is content to
        apply its terms, as explained by the ILC’s commentary. 2




1
  International Law Commission, Articles on Responsibility of States for Internationally Wrongful Acts
with Commentaries, Report of the Commission to the General Assembly on the Work of its Fifty-Third
Session, UN Doc. A/CN.4/SER.A/2001/Add.1 (Part. 2), Yearbook of the International Law Commission
(2001), Vol. II (2) (“ILC Articles on State Responsibility”), [CL-0064], Article 25.
2
  James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries (Cambridge
University Press, 2002), [CL-0185], 178ff.


                                          Part VIII – Page 1 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 220 of 347



        (2) The Respondent’s Case

8.5     In summary, the Respondent invokes the state of necessity as an alternative defence in
        the event that the Tribunal were to find that the alleged acts committed by the
        Respondent, or by EGAS or EGPG attributable to the Respondent, breached its
        obligations under the Treaty. 3

8.6     Such a defence was recognized in Gabčíkovo-Nagymaros (1997), on which the
        Claimant also relies, and in Continental Casualty v. Argentina (2008). 4 The
        Respondent submits that the conditions for the defence of necessity in Article 25 of
        the ILC Articles are fulfilled in the present case. 5 Its case falls under the following
        several headings.

8.7     Prioritisation: The Respondent asserts that the prioritisation of the domestic
        electricity was the only way to safeguard Egypt’s essential interests from a grave and
        imminent peril. 6

8.8     In its submissions, the Respondent refers to ICSID decisions on disputes that arose
        from the Argentinian economic crisis: LG&E v. Argentina (2006) and Impregilo v.
        Argentina (2011); and also from the Zimbabwean political crisis: Von Pezold v.
        Zimbabwe (2015). In these cases, the ICSID tribunals decided that an “essential
        interest” of a State and its “existence” extend (inter alia) to the social, economic,
        financial and political interests of the State. Thus, contrary to the Claimant’s case,
        such an interest includes the maintenance of the State’s public order and stability, as
        well as the maintenance of its basic services. 7 The Respondent notes in this regard



3
  Resp CM Merits, Paragraphs 331ff; Resp Rej Merits, Paragraphs 360ff.
4
  Resp Rej Merits, Paragraph 361, citing Gabčíkovo-Nagymaros Project (Hungary/Slovaquia), Judgment, 25
September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraph 48; Continental Casualty v. Argentina, ICSID
Case No. ARB/03/9, Award, 5 September 2008, [CL-0049], Paragraphs 160-161.
5
  Resp CM Merits, Section VIII(B); Resp Rej Merits, Paragraph 362.
6
  Resp CM Merits, Paragraphs 335-351.
7
  Resp CM Merits, Paragraphs 336-340, citing Gabčíkovo-Nagymaros Project (Hungary/Slovaquia), Judgment,
25 September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraph 53 (citing International Law Commission,
Articles on Responsibility of States for Internationally Wrongful Acts with Commentaries, Report of the
Commission to the General Assembly on the Work of its Fifty-Third Session, UN Doc.
A/CN.4/SER.A/1980/Add.1 (Part. 2), Yearbook of the International Law Commission (1980), Vol. II (2), [RL-
0114], 49, Paragraph 32); LG&E. v. Argentina, ICSID Case No. ARB/02/1, Decision on Liability, 3 October
2006, [CL-0016], Paragraph 251; Impregilo v. Argentina, ICSID Case No. ARB/07/17, Final Award, 21 June
2011, [RL-0089], Paragraph 346; Von Pezold v. Zimbabwe, ICSID Case No. ARB/10/15, Award, 28 July 2015,
[RL-0113], Paragraphs 628-630; Resp Rej Merits, Paragraphs 368-371.


                                          Part VIII – Page 2 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 221 of 347



        that the Impregilo tribunal decided that water and sewage services qualified as an
        essential interest within the meaning of Article 25 of the ILC Articles. 8

8.9     Drawing a parallel analysis with these decisions, the Respondent submits that the
        reasons that were absent in Von Pezold v. Zimbabwe (2015) (as to which the tribunal
        found that there was no threat to Zimbabwe’s essential interests) are clearly present in
        this case. 9 Unlike Von Pezold v. Zimbabwe (2015), the Respondent’s essential interest
        in maintaining stability, security and internal peace was threatened because the
        situation in Egypt.

8.10    That situation, so the Respondent submits: “(i) reached historic levels of violence, (ii)
        was out of control due to riots and clashes across the country, (iii) could not be
        brought under control by police or otherwise, (iv) reached a level far beyond a threat
        solely to the party in power in Egypt, and (v) constituted a threat to the basic
        functioning of society and the maintenance of internal stability.” 10 All this caused a
        dramatic drop in the supply of natural gas both internally and for exportation. That led
        to repeated blackouts across the country and consequently to more widespread
        violence and unrest. 11

8.11    The Respondent submits that all these factors, on which other tribunals have relied in
        deciding the same issue of necessity, demonstrate that a “grave and imminent peril”
        was present in the present case. 12 The Respondent contests the Claimant’s
        understanding of the term “immediate” and “proximate” as misleading. It wrongly
        limits the peril to physical proximity.

8.12    Relying on the same case as the Claimant, namely the decision in Gabčíkovo-
        Nagymaros (1997), the Respondent emphasises that the ICJ decided that “a ‘peril’
        appearing in the long term might be held to be ‘imminent’ as soon as it is established,
        at the relevant point in time, that the realization of that peril, however far off it might

8
  Resp CM Merits, Paragraphs 339; ROS, Vol. III, Slide 76; Resp Rej Merits, Paragraphs 369-371.
9
  Resp CM Merits, Paragraphs 341-344.
10
   Resp CM Merits, Paragraph 345; Resp Rej Merits, Paragraphs 363-366; ROS, Vol. III, Slide 75, referring to
the Minutes of the Meeting of the UFG Board of Directors in March 2013 where the Managing Director stated
that the situation in Egypt was “out of control”; Minutes of the Meeting of the Board of Directors of the
company Unión Fenosa, S.A., 20 March 2013, [R-0353], Pages 8-9.
11
   Resp CM Merits, Paragraphs 343-344; Resp Rej Merits, Paragraph 363.
12
   Resp CM Merits, Paragraphs 344-346 referring to Sempra v. Argentina, ICSID Case No. ARB/02/16, Award,
28 September 2007, [CL-0032], Paragraph 349; Von Pezold v. Zimbabwe, ICSID Case No. ARB/10/15, Award,
28 July 2015, [RL-0113], Paragraph 636; Resp Rej Merits, Paragraphs 363 and 368-371.


                                          Part VIII – Page 3 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 222 of 347



        be, [is] certain and inevitable.” The Respondent contends that this approach applies to
        the present case with respect to the risk of total blackouts that would have “certainly
        and inevitably” occurred, had the Respondent not prioritised the needs of domestic
        users in Egypt. 13

8.13    The Respondent also asserts, contrary to the Claimant’s suggestions, that the
        prioritisation of gas supply to domestic needs was “the only way” to maintain public
        order and basic services, as “the electricity sector in Egypt was largely dependent on
        natural gas to fuel it.” 14 If the Respondent had acted otherwise, it “would thus have
        led to more numerous and prolonged blackouts, and even more severe accompanying
        violent protests and demonstrations, further aggravating the perilous security
        situation.” 15

8.14    The Respondent emphasises that a “balanced” interpretation of this factor is required,
        otherwise it would be “virtually impossible” for a State successfully to invoke the
        defence of necessity. 16 The Respondent refers to the ICSID ad hoc committee’s
        analysis in Enron v. Argentine (2010), noting that the requirement “is not one of
        certainty, but one of reasonable probability.” 17 Relying on the ILC Commentary to
        Article 25 of the ILC Articles (with the decisions of ICSID tribunals), the Respondent
        submits that the fact that there are different views as to whether the conduct followed
        was the only way to respond to the situation, does not bar the State from invoking the
        defence of necessity. 18

8.15    Spain: The Respondent submits that the prioritisation of the domestic electricity did
        not impair an essential interest of the State towards which the obligation exists under
        the Treaty, i.e. Spain. 19 The Respondent asserts that its “essential interest in providing
        electricity to its population to avoid further aggravating an already violent and
        unstable situation clearly outweighs any interest of Spain or [the] Claimant in


13
   Resp Rej Merits, Paragraphs 372-375, citing Gabčíkovo-Nagymaros Project (Hungary/Slovaquia), Judgment,
25 September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraph 54.
14
   Resp CM Merits, Paragraph 351; Resp Rej Merits, Paragraphs 374-388.
15
   Resp CM Merits, Paragraph 351 (footnote omitted); Resp Rej Merits, Paragraphs 374-388.
16
   Resp CM Merits, Paragraph 348; Resp Rej Merits, Paragraphs 374-377.
17
   Resp CM Merits, Paragraph 348; Resp Rej Merits, Paragraphs 374-383; Enron v. Argentina, ICSID Case No.
ARB/01/3, Decision of the ad hoc Committee on the Application for Annulment, 30 July 2010, [RL-0115],
Paragraph 371.
18
   Resp CM Merits, Paragraphs 349-350; ILC Articles on State Responsibility, [CL-0064], 83, Comment (16).
19
   Resp CM Merits, Paragraphs 352-354.


                                         Part VIII – Page 4 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 223 of 347



        exporting additional LNG from the Damietta Plant.” 20 The Respondent points out that
        the Claimant’s assertions in this regard fail to prove that Spain had an “essential
        interest” in Egyptian gas and that such assertions had no support in the Ministry of
        Petroleum’s statement invoked by the Claimant. 21

8.16    Citing the Impregilo award (with several other awards that adopted the same
        reasoning), the Respondent contends that the interests of one or more foreign
        investors do not amount to essential interests of their home State for the purposes of
        Article 25 of the ILC Articles. 22 The Respondent also contends that the present case
        does not involve any erga omnes international obligations, unlike Von Pezold v.
        Zimbabwe (2015). 23

8.17    The Treaty: The Respondent submits that nothing in the Treaty excludes the
        possibility for either State to rely on the defence of necessity. 24

8.18    Contribution: The Respondent submits that the State’s contribution under Article 25
        of the ILC Articles “must be sufficiently substantial and not merely incidental or
        peripheral,” so as to exclude the defence of necessity. 25 The Respondent submits that
        it did not contribute substantially to the state of necessity which it here invokes as a
        defence. 26 The Respondent contends that the severe shortages in gas supply were due
        to the Egyptian revolution that was beyond its control and resulted in the overthrow of
        President Mubarak’s regime. 27

8.19    Referring to ICSID decisions, the Respondent submits that a State’s “misguided”
        policies cannot constitute the “contribution” under Article 25. Nor can a mere factual
        connection between the State’s conduct and the situation of necessity constitute a

20
   Resp CM Merits, Paragraph 353.
21
   Resp Rej Merits Paragraphs 389-392.
22
   Resp CM Merits, Paragraphs 352-353, citing Impregilo v. Argentina, ICSID Case No. ARB/07/17, Final
Award, 21 June 2011, [RL-0089], Paragraph 354; Suez v. Argentina, ICSID Case No. ARB/03/17, Decision on
Liability, 30 July 2010, [CL-0037], Paragraph 239; LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision
on Liability, 3 October 2006, [CL-0016], Paragraph 257; Enron v. Argentina, ICSID Case No. ARB/01/3,
Award, 22 May 2007, [CL-0079], Paragraph 341; Sempra v. Argentina, ICSID Case No. ARB/02/16, Award,
28 September 2007, [CL-0032], Paragraph 390; CMS v. Argentina, ICSID Case No. ARB/01/8, Award, 12 May
2005, [RL-0103], Paragraph 358.
23
   Resp CM Merits, Paragraph 354.
24
   Resp CM Merits, Paragraphs 355-356.
25
   Resp CM Merits, Paragraph 357; Resp Rej Merits, Paragraph 399, citing the ILC Articles on State
Responsibility, [CL-0064], 84, Comment (20).
26
   Resp CM Merits, Paragraphs 357-364; Resp Rej Merits, Paragraphs 393-399; see ILC Articles on State
Responsibility, [CL-0064], 84, Comment (20).
27
   Resp CM Merits, Paragraphs 358 and 363.


                                        Part VIII – Page 5 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 224 of 347



        basis for the determination of such contribution. 28 The Respondent contends that the
        Claimant’s assertions are misleading; the Claimant fails to demonstrate “a direct link”
        between the Respondent’s policies and the economic and political crisis during the
        Egyptian revolution. 29 The Respondent further submits that it repeatedly tried to
        control the situation, but the revolution left the Respondent with no discretion as to its
        policies for the supply of gas to domestic users. 30

8.20    Compensation: The Respondent challenges the Claimant’s submission that the
        Claimant is nonetheless entitled to compensation even if the necessity defence was
        made out by the Respondent. That submission finds no support in the legal materials
        upon which the Claimant relies. Rather, so the Respondent submits, these materials
        merely provide for the possibility of compensation; it is not a requirement. 31 Also,
        there is no such compensation to investors or for investments required under the
        Treaty. 32 The Respondent contends that the Claimant must “bear the risk of the state
        of necessity and its consequences and be denied the compensation it requests,” 33 as in
        LG&E v. Argentina (2006) where the tribunal decided to the same effect. 34

8.21    In conclusion, the Respondent reiterates that:

               [T]he state of necessity caused by the revolution that erupted in Egypt and
               whose after-effects persist to this day precludes any wrongfulness of the
               conduct alleged to constitute a violation of the Spain-Egypt BIT even if,
               quod non, the conduct complained of were attributable to Respondent,
               constituted an exercise of ‘puissance publique’ and were not in conformity
               with obligations under the Spain-Egypt BIT. 35

        (3) The Claimant’s Case

8.22    In summary, the Claimant contends that the Respondent has failed to prove its plea of
        necessity because:



28
   Resp CM Merits, Paragraphs 360-363, citing Enron v. Argentina, ICSID Case No. ARB/01/3, Decision of the
ad hoc Committee on the Application for Annulment, 30 July 2010, [RL-0115], Paragraphs 392-393; LG&E v.
Argentina, ICSID Case No. ARB/02/1, Decision on Liability, 3 October 2006, [CL-0016], Paragraphs 256-257.
29
   Resp Rej Merits, Paragraphs 393-399.
30
   Resp CM Merits, Paragraph 363.
31
   Resp Rej Merits, Paragraphs 400-406.
32
   Resp Rej Merits, Paragraphs 407-408.
33
   Resp Rej Merits, Paragraph 411.
34
   Resp Rej Merits, Paragraphs 409-411, citing LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision on
Liability, 3 October 2006, [CL-0016], Paragraphs 264 and 267(e).
35
   Resp CM Merits, Paragraph 364.


                                         Part VIII – Page 6 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 225 of 347



               (i) there was no essential interest of Egypt that was threatened by a grave
               and imminent danger that required cutting off the gas supply to UFG; (ii)
               Egypt’s decision to prioritize the domestic market and to cut off all gas
               supply to UFG was not the ‘only way’ to safeguard any purported
               ‘essential interest’ from a ‘grave and imminent threat’; and (iii) the
               Respondent ‘contributed to the situation of necessity’ by adopting policies
               that inflated demand for natural gas and depressed supply, thereby
               directly causing its own gas shortages, and then it chose to cut off all gas
               supply to UFG and failed to treat it proportionally to other commercial
               and industrial customers. In addition, Spain itself has an interest in the
               gas supply provided by UFG from Egypt, and that interest was impaired
               by Egypt’s conduct. 36


8.23    The Claimant submits that, since the defence of necessity is a ground precluding the
        wrongfulness of an act violating an international obligation, by invoking the state of
        necessity the Respondent concedes that its acts as alleged by the Claimant are
        wrongful. 37 In support of this submission, the Claimant refers to the ICJ’s reasoning
        in Gabčíkovo-Nagymaros (1997), as well as several ICSID awards to the same
        effect. 38

8.24    As to the ILC Commentary on Article 25 of the ILC Articles and Gabčíkovo-
        Nagymaros (1997), the Claimant submits that necessity is an exceptional defence; and
        that is subject to “stringent” conditions to avoid abuse. According to the Claimant,
        this is reflected in the negative wording of Article 25 but also in the “only way”
        requirement and the safeguard of an “essential” interest from a grave and imminent
        peril. 39

8.25    The Claimant further submits that the Respondent should bear the legal burden of
        proving the existence of a condition of necessity. It is a cumulative multi-element
        standard. Accordingly, failing to satisfy any element should negate the application of
        the defence of necessity. The Respondent has failed to prove any of these multiple




36
   Cl Rep Merits, Paragraph 407 (footnote omitted); COS, Part I, Slide 69.
37
   Cl Rep Merits, Paragraphs 401-402.
38
   Cl Rep Merits, Paragraphs 401-402, citing Gabčíkovo-Nagymaros Project (Hungary/Slovaquia), Judgment,
25 September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraph 48; LG&E v. Argentina, ICSID Case No.
ARB/02/1, Decision on Liability, 3 October 2006, [CL-0016], Paragraph 249; Ioan Micula, v. Romania, ICSID
Case No. ARB/05/20, Separate Opinion of Professor Georges Abi-Saab, 5 December 2013, [CL-0195],
Paragraph 10.
39
   Cl Rep Merits, Paragraphs 403-405; COS, Part I, Slides 70-72, citing Gabčíkovo-Nagymaros Project
(Hungary/Slovaquia), Judgment, 25 September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraphs 51-52.


                                         Part VIII – Page 7 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 226 of 347



        elements. 40 In support of its submissions, the Claimant relies upon several awards
        where tribunals have rejected the defence of necessity. The Claimant notes in this
        regard that most of the cases that the Respondent invoked for its case did not in fact
        find in favour of the defence of necessity. 41

8.26    Addressing the cumulative requirements of Article 25 of the ILC Articles, the
        Claimant contends that the Respondent did not prove that the Egyptian revolution
        constituted a grave threat to an essential interest; nor did the Respondent demonstrate
        the causal link between the situation trigged by the revolution and the breaches of the
        Treaty. 42 In particular, the Claimant submits that the Respondent has failed to prove
        that cutting off the gas supply to the Plant was necessary to safeguard an essential
        interest against a grave and imminent peril, i.e. to address the blackouts and the
        violence such blackouts allegedly generated or to avoid even further violence. 43
        According to the Claimant, the Respondent’s assertions are not proven on the
        evidence adduced in this arbitration.

8.27    The Claimant contends that EGAS announced the reduction in the gas supply to the
        Plant a year before the revolution began. Such reductions were the result of
        “misguided” policies that caused an imbalance between the demand for and the
        supply of gas in Egypt. 44 Therefore, cutting off the gas supply to the Plant was
        intended by the Respondent to address gas shortages and not blackouts. 45

8.28    In addition, the Claimant submits that the revolution relates to a political crisis mainly
        pertaining to the Mubarak and Morsi regimes and that the widespread protests, as
        described by the Respondent, did not impact the Plant at Damietta. Thus, there was no
        “imminent” or “proximate” danger relevant to the gas supply to the Plant.


40
   Cl Rep Merits, Paragraphs 406-407, citing National Grid v. Argentina, UNCITRAL, Award, 3 November
2008, [CL-0008], Paragraph 262.
41
   Cl Rep Merits, Paragraphs 409-411, citing Von Pezold v. Zimbabwe, ICSID Case No. ARB/10/15, Award, 28
July 2015, [RL-0113], Paragraph 668; SAUR v. Argentina, ICSID Case No. ARB/04/4, Decision on Jurisdiction
and Liability, 6 June 2012, [CL-0198], Paragraph 463; Total v. Argentina, ICSID Case No. ARB/04/01,
Decision on Liability, 27 December 2010, [CL-0042/CL-0199]; AWG v. Argentina, UNCITRAL, Decision on
Liability, 30 July 2010, [CL-0200], Paragraph 265; LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision
on Liability, 3 October 2006, [CL-0016], Paragraph 266; Sempra v. Argentina, ICSID Case No ARB/02/16,
Decision on the Argentine’s Republic Application for Annulment of the Award, 29 June 2010, [CL-0201],
Paragraph 208.
42
   Cl Rep Merits, Paragraphs 408-416.
43
   Cl Rep Merits, Paragraphs 408-416 and 418-428.
44
   Cl Rep Merits, Paragraphs 412-417 and 425.
45
   Cl Rep Merits, Paragraphs 412-416; COS, Part I, Slides 79-81.


                                         Part VIII – Page 8 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 227 of 347



        Accordingly, the Respondent’s defence of necessity is unfounded and cannot excuse
        the Respondent’s failure to comply with its obligations under the Treaty. 46

8.29    Further, the Claimant contends that cutting off the gas supply was not the “only way”
        to safeguard the Respondent’s essential interest in maintaining public order and
        providing basic services against a grave and imminent peril allegedly threatened by
        the violent protests and the blackouts during the Egyptian revolution.

8.30    According to the Claimant, the Respondent had other alternatives. Citing Sempra v.
        Argentina (2007), CMS v. Argentina (2005) and AWG v. Argentina (2010), the
        Claimant notes that the Tribunal does not need to determine policy alternatives that
        the Respondent could have adopted. Rather, the Tribunal should only determine
        whether the policy adopted was the only way to remedy the situation. 47

8.31    To that end, the Claimant submits that:

              Egypt and EGAS could have set aside and provided for the warranted
              supply – and the promised back-up supply – for the Claimant as
              contracted. The Respondent could also have bought gas abroad and
              supplied the Claimant; or at least it could have supplied [the Claimant]
              proportionately with supplies to other users, as required by the SPA.
              Finally, and at a minimum, [the Respondent] could have compensated [the
              Claimant] for its costs of obtaining a replacement supply for [its
              requirements in] Spain. But [the] Respondent took none of these actions,
              preferring instead to force the full consequences of [its] decisions onto [the
              Claimant], a foreign investor, whilst privileging other domestic
              industries. 48
8.32    In support of a strict interpretation of the “only way” requirement in Article 25(1)(a)
        of the ILC Articles, the Claimant relies on the reasoning of the LG&E tribunal and the
        commentary to Article 25 on State Responsibility. Both confirm, so it submits, that
        the defence of necessity cannot be invoked if other means were available, even if they
        were “more costly or less convenient.” That was the case here for the Respondent. 49



46
   Cl Rep Merits, Paragraphs 419-429.
47
   Cl Rep Merits, Paragraphs 430-433, citing Sempra v. Argentina, ICSID Case No. ARB/02/16, Award, 28
September 2007, [CL-0032], Paragraph 351; CMS v. Argentina, ICSID Case No. ARB/01/8, Award, 12 May
2005, [RL-0103], Paragraph 323; AWG v. Argentina, UNCITRAL, Decision on Liability, 30 July 2010, [CL-
0200], Paragraph 260.
48
   Cl Rep Merits, Paragraph 450 and 435-450; COS, Part I, Slide 86.
49
   Cl Rep Merits, Paragraphs 440-442, citing LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision on
Liability, 3 October 2006, [CL-0016], Paragraph 251; James Crawford, The ILC’s Articles on State


                                       Part VIII – Page 9 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 228 of 347



8.33    The Claimant opposes the Respondent’s argument for a “balanced” interpretation of
        the requirement for necessity, relying on the ICSID ad hoc committee’s decision in
        Enron v. Argentina (2010). In fact, so the Claimant contends, the “only way” being a
        “reasonable probability requirement”, was one of the issues which the ICSID ad hoc
        committee decided not to answer. 50

8.34    Based on the testimony of its expert witnesses, the Claimant contends that the
        Respondent contributed to its alleged situation of necessity through its “ill-advised”
        and “inadequate” gas policies that caused a demand-supply imbalance, hence the gas
        supply shortages and the Respondent’s failure to comply with its obligations towards
        the Claimant. 51 In support of this assertion, the Claimant relies on the Impregilo
        tribunal’s decision to similar effect. 52 The Claimant further asserts that the gas supply
        shortages had an impact on Spain’s interest to provide gas for its citizens. 53

8.35    The Claimant contends that the Respondent’s failure to comply with its obligations
        persisted even after the alleged period of necessity. That continued failure does not
        conform to the requirements of Article 25 of the ILC Articles, as it has been
        recognized by several arbitral tribunals deciding the same issue. 54 The Claimant
        contends that the Respondent provided no evidence as to the continuation of any
        situation of necessity. 55

8.36    Lastly, the Claimant submits that even if the defence of necessity were accepted by
        the Tribunal, it could not relieve the Respondent from its obligation to compensate the
        Claimant under the Treaty. The Claimant submits that such compensation is required
        in Article 27 of the ILC Article. It is further confirmed in the ILC Commentary to the
        ILC Articles, as well as the ICJ decision in Gabčíkovo-Nagymaros (1997) and the
        ICSID tribunal’s in EDF v. Argentina (2012). 56


Responsibility: Introduction, Text and Commentaries (Cambridge University Press, 2002), [CL-0185], 183,
Article 25, Comment (15).
50
   Cl Rep Merits, Paragraphs 443-449, citing Enron v. Argentina, ICSID Case No. ARB/01/3, Decision of the ad
hoc Committee on the Application for Annulment, 30 July 2010, [RL-0115], Paragraphs 371 and 373.
51
   Cl Rep Merits, Paragraphs 451-460; COS, Part I, Slides 87-90.
52
   Cl Rep Merits, Paragraph 459, citing Impregilo v. Argentina, ICSID Case No. ARB/07/17, Final Award, 21
June 2011, [RL-0089], Paragraph 356.
53
   Cl Rep Merits, Paragraph 461.
54
   Cl Rep Merits, Paragraphs 462-464.
55
   Cl Rep Merits, Paragraphs 462-464.
56
    Cl Rep Merits, Paragraphs 465-471; COS, Slides 91-92, citing Gabčíkovo-Nagymaros Project
(Hungary/Slovaquia), Judgment, 25 September 1997, I.C.J. Reports 1997, p.7, [RL-0112], Paragraph 48; EDF


                                         Part VIII – Page 10 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 229 of 347



        (4) The Tribunal’s Analyses and Decisions

8.37    The Respondent pleads “necessity” as an alternative defence to its primary case
        denying any liability to the Claimant under the Treaty. It is none the worse for that. It
        deserves to be addressed upon its own terms, however inconsistent it may be with the
        Respondent’s primary case. Alternative cases are invariably inconsistent with primary
        cases; the latter should not infect the former; nor vice-versa.

8.38    The Tribunal decides that the Respondent bears the legal burden of proving its
        defence of “necessity” under customary international law, as a positive allegation.
        Moreover, the elements of that defence, as listed in Article 25 of the ILC Articles, are
        cumulative. In other words, it is for the Respondent to prove each of the relevant
        elements and not for the Claimant to disprove any of them. That is clear from the
        negative formulation of Article 25(1) and 25(2) (“may not be invoked”, “unless” and
        “if”), together with elements that fall almost exclusively within the actual knowledge
        of the State invoking the defence of “necessity.” This approach also accords with the
        ILC’s Commentary applicable to Article 25 of the ILC Articles: see Chapter V at
        Comment (8) and Comment (14) on Article 25. 57

8.39    The first element is listed in Article 25(1) of the ILC Articles as “the wrongfulness of
        an act not in conformity with an international obligation” of the State. Applied to the
        present case, that “act” is the Respondent’s alleged breach of the Treaty’s FET
        standard in Article 4(1) of the Treaty. That breach allegedly consisted of the
        Respondent’s interference with the supply of gas by EGAS to the Plant, thereby
        frustrating the Claimant’s legitimate expectations based upon the Respondent’s
        undertaking in the Ministry of Petroleum’s letter dated 5 August 2000 issued pursuant
        to Article 21.1 of the SPA (as explained later in this Award).

8.40    That interference began before 2010 (i.e. before the Global Financial Crisis and the
        Egyptian revolution). It has continued to the present day. During 2012 and 2013, of a
        total gas production in Egypt of 58.8 Bcma, only 0.3 Bcma was supplied to the Plant.

International v. Argentina, ICSID Case No. ARB/03/23, Award, 11 June 2012, [CL-0158], Paragraph 1177;
Draft Articles on State Responsibility with Commentaries thereto adopted by the International Law Commission
on First Reading, January 1997, [CL-0205], 244; James Crawford, The International Law Commission’s
Articles on State Responsibility: Introduction, Text and Commentaries (Cambridge University Press 2002),
[CL-0185], 183, Article 25, Comment (15).
57
   James Crawford, The International Law Commission’s Articles on State Responsibility: Introduction, Text
and Commentaries (Cambridge University Press 2002), [CL-0185], 162 and 183.


                                         Part VIII – Page 11 of 17
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 230 of 347



          As already found above, this minimal quantity compares starkly with supplies to the
          Respondent’s preferred users of gas: 28.8 Bcma to Power Plants, 14.7 Bcma to
          industrial users and 5.7 Bcma to the Idku Plant. 58 There was no attempt by the
          Respondent to ensure that the Claimant be treated “no worse,” for an indefinite
          period, than any other purchaser of natural gas in Egypt, using the words of Article
          15.2 of the SPA.

8.41      The second element listed in Article 25(1)(a) relates to “the only way for the State to
          safeguard an essential interest against a grave and imminent peril.” In the Tribunal’s
          view, the application of this second element to the present case raises important issues
          of timing.

8.42      As the first issue of timing, the Egyptian revolution began during the spring of 2011
          (when President Mubarak resigned from office). It was only by EGAS’s letter of
          4 February 2013 to the Claimant that any suggestion was made that “the continuing
          social and political instability in Egypt” was an event of “force majeure” under the
          SPA, followed by EGAS’ formal notice of force majeure on 24 February 2013.

8.43      Yet, disruptions in the supply of gas to the Plant had begun in 2006, long before
          EGAS’ invocation of force majeure under the SPA in 2013.

8.44      By 2012, there were temporary black-outs in Egypt, caused by the lack of electricity.
          These were caused by an inadequate national grid and a lack of power generation
          capacity, particularly at times of peak demand. This was well-known at the time. As
          Professor Medlock testified, “[t]he tightened electricity market balance in Egypt over
          the past several years is well documented.” 59 This imbalance was in turn caused by
          the Respondent’s earlier decisions not to promote the development of gas deposits in
          Egypt, not to improve the national grid and not to build more power generating plants,
          with a mix of fuels. By 2012, the black-outs required the Respondent to prioritise gas
          supplies to generate electricity for consumers.

8.45      The Tribunal does not discount the fact of social unrest or the Respondent’s
          reasonable concerns that serious unrest might ensue, still less the fact of the Egyptian
          revolution beginning in early 2011. Yet, the curtailment of gas to the Damietta Plant

58
     BRG ER1, Figure 24, Annex B-3.
59
     Medlock ER1, Paragraph 24.


                                       Part VIII – Page 12 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 231 of 347



        both pre-dated and post-dated the Egyptian revolution. It was not the proximate cause
        for curtailing gas supplies to the Plant. That proximate cause lay in the Respondent’s
        long-standing policies as to the development of gas deposits, electrical power
        generation, the national grid and the preferential use of gas for users and consumers in
        Egypt.

8.46    In other words, the “act” was not “the only way” for the Respondent “to safeguard an
        essential interest against a grave and imminent peril,” using the words in Article
        25(1)(a) of the ILC Articles. In contrast to the Claimant and the Damietta Plant, other
        commercial users of gas remained preferred by the Respondent. This is confirmed by
        the disproportionality in the reductions for delivered gas between the Damietta Plant
        and other commercial users in 2012-2013; namely: 12% reductions for Industrial
        users (receiving 14.8 Bcma), 14% for Power users (28.9 Bcma), 14% for Idku (5.7
        Bcma) and 60% (0.3 Bcma) for the Damietta Plant (from a total production of 58.8
        Bcma); and the Plant’s reduction resulted in a curtailment of 96% in the Claimant’s
        contractual volumes for export. 60 In 2012-2013, if the “act” had been “the only way,”
        it would have been equally necessary for the Respondent to curtail supplies to other
        commercial users to a similarly minimal level as the Damietta Plant and the Claimant.
        That was not done.

8.47    As to the second timing issue, the Egyptian revolution had ceased by 2015. Yet, the
        resumption of gas supplies to the Plant did not then take place; nor has any such
        resumption taken place to date. As confirmed by the ILC’s commentary on Article 27,
        the defence of necessity under international law lapses “if and to the extent that the
        circumstance precluding wrongfulness no longer exists.” 61

8.48    In these circumstances, the Tribunal finds that the non-supply of gas to the Plant was
        not attributable to the Egyptian revolution or social unrest; nor was it begun or
        maintained as the only way to safeguard the Respondent’s essential interest against a
        grave and imminent peril, within the meaning of Article 25 of the ILC Articles.




60
   BRG ER 1, page 73, Figure 24 (“Disproportionality of Damietta Plant Curtailments to Uncurtailed Demand
(FY 2012-13)” with Annexes B-3 & B-16, BRG ER2, page 68, Table 9 (“Summary of Exporter Curtailments”);
see also COS, Part I, Slide 57.
61
   ILC Articles on State Responsibility, [CL-0064], Article 27; James Crawford, The ILC’s Articles on State
Responsibility: Introduction, Text and Commentaries (Cambridge University Press, 2002), [CL-0185], 189ff.


                                         Part VIII – Page 13 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 232 of 347



8.49    The third element listed in Article 25(1)(a) relates to an “essential interest” against a
        grave and imminent peril. In the Tribunal’s view, for present purposes, the
        Respondent’s relevant interest under Article 25 at the material time lay, not in the
        maintenance of public safety, but in the shortage of gas in Egypt.

8.50    That shortage originated in the Respondent’s long-standing policies of subsidising
        domestic users of gas and electricity, together with a statement of policy (but not
        actual practice) to encourage the finding of gas deposits in Egypt.

8.51    These events had begun in the late 1990s, following the discovery of natural gas
        deposits off the Egyptian coast. It led to a public statement of policy by the
        Respondent to develop the use of natural gas as a substitute for liquid fuels in several
        economic sectors. 62 To encourage that use, the Respondent promoted the use of gas in
        the electricity sectors of the Egyptian economy; and it subsidised users of natural gas,
        both as gas itself and gas as a means of generating electricity. 63

8.52    As to the statement of policy intended to encourage new discoveries of natural gas,
        the Respondent did not later translate that statement into policies sufficient to attract
        producers to discover and develop new natural gas fields. There was sufficient gas in
        existing fields and proven reserves to meet demand, at least up to 2017. 64 From 2000
        to 2008, however, with the rise in oil prices, the Respondent introduced a price cap for
        all-natural gas agreements. 65 Even when the costs to producers significantly increased
        from 2004 onwards, the Respondent maintained the price cap. 66

8.53    The result was an imbalance between the supply and demand of Egyptian gas. It was
        well established by 2006, as an increasing trend. 67 This was well known at the time.
        Later, as already recited in Part V above, on 24 March 2014, the Minister of
        Petroleum, subsequently Prime Minister (Mr Sherif Ismail) acknowledged that a




62
   BRG ER1, Paragraphs 34-35; Egyptian Environmental Affairs Agency, “The Arab Republic of Egypt: Initial
Communication on Climate Change,” June 1999, [BRG-165].
63
   BRG ER1, Paragraphs 66ff and 77ff; Medlock ER1, Paragraph 22.
64
   Wood McKenzie Report, “Development Timetable for gas Fields in Egypt,” [RPS-16]
65
   BRG ER1, Paragraphs 40 and 135.
66
   RPS ER1, Figure 8.
67
   Tabulation of Data used by RPS, [RPS-4].


                                        Part VIII – Page 14 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 233 of 347



        contributing factor to such imbalance had been the “irrational” consumption of
        Egyptian gas due to “subsidy.” 68

8.54    As to gas subsidy, when it was eventually reformed by the Respondent in 2014, the
        World Bank calculated in 2015 that the reform had already yielded cost savings
        equivalent to 3.3% of Egypt’s GDP. 69

8.55    As to gas supply, the imbalance could not be swiftly corrected, even if the Respondent
        had been minded to do so. There is a significant time lag between the first discovery
        of a new gas field and its first commercial production, particularly for offshore fields.
        For onshore fields, according to testimony from Mr Davison and Mr Walkup, the time
        lag is about six to seven years and, for offshore fields, about nine years. 70 Mr
        Goncalves testified that it took longer in Egypt, up to 12 years. 71 This time lag was
        also well-known at the time.

8.56    Nonetheless, little or no steps were taken by the Respondent to encourage producers
        to discover and develop new gas fields. As a result, Egyptian gas production reached
        its apogee in 2009 and then began to flatten. 72 This was before the Egyptian
        revolution.

8.57    In the Tribunal’s view, the imbalance between supply and demand was not caused by
        the Egyptian revolution or the Global Financial Crisis. That was not the proximate
        cause of the non-supply of gas to the Claimant. The proximate cause was an overall
        shortage of Egyptian gas, applied by the Respondent inequitably amongst different
        users in Egypt.

8.58    Contrary to the Respondent’s submission, that shortage of gas was not the relevant
        “essential interest” of the Respondent at the material time, sufficient to justify the
        defence of necessity against “a grave and imminent peril” within the meaning of
        Article 25 of the ILC Articles.


68
   “The Oil and Gas Sector in Egypt: Vision and Challenges,” Speech (unofficial transcript) of Sherif Ismail,
Egyptian Minister of Petroleum at the American Chamber of Commerce in Egypt (24 March 2014), [C-0192].
69
   International Bank for Reconstruction and Development, “Program Document for a Proposed Loan in the
Amount of US $1,000 Million to The Arab Republic of Egypt for a First Fiscal Consolidation, Sustainable
Energy and Competitiveness Programmatic Development Policy Financing” (23 November 2015), [BRG-255].
70
   RPS ER2, Paragraph 67; Walkup ER1, Paragraph 37.
71
   BRG ER1, Paragraph 93.
72
   RPS ER2, Figure 6.


                                          Part VIII – Page 15 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 234 of 347



8.59   As to the fourth element listed in Article 25(2)(b) of the ILC Articles, the issue arises
       whether the Respondent “contributed to the situation of necessity.” In the Tribunal’s
       view, this concept does not fit easily with long term macro-economics, such as is
       present in this case.

8.60   To an extent, a situation of necessity can always be traced back, as a matter of history,
       to political and economic mistakes made by a State years, if not decades, earlier. It
       may involve the State’s relations with one or more other States, including economic
       and political factors lying outside its border (such as the Global Financial Crisis).
       Ordinarily, at the time when such mistakes were made, the State may not know of the
       consequences of its mistake, still less know that it has even made any mistake.
       Accordingly, this element of contribution requires a common-sense interpretation,
       placing the contributory event in chronologically proximity to the situation of
       necessity. Also, as the ILC Commentary to Article 25 of the ILC Articles states, “the
       contribution to the situation of necessity must be sufficiently substantial and not
       merely incidental or peripheral.” 73

8.61   The Tribunal is not inclined to find that the Respondent’s defence of necessity, if
       otherwise made out, would fail under this fourth element of “contribution” under
       Article 25. The Respondent did not subjectively intend that social unrest should take
       place, leading to the Egyptian revolution and its consequences of 2011-2014. It did
       not cause or foresee the consequences of the Global Financial Crisis of 2007-2008.
       Nor did the Respondent subjectively intend that there would be, independently from
       these events, a shortage in electricity supply and a shortage of gas in Egypt. However,
       it is unnecessary for the Tribunal to decide this fourth element, one way or the other,
       given the Tribunal’s earlier decisions above.

       (5) Summary of Decisions

8.62   For the reasons stated above, the Tribunal decides that the Respondent has not proven
       the defence of “necessity” under customary international law, as expressed in Article
       25 of the ILC Articles on State Responsibility. In these circumstances, it is




73
   James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], Article 25, Comment (20).


                                      Part VIII – Page 16 of 17
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 235 of 347



unnecessary for the Tribunal to address the Claimant’s further submissions on Article
27 of the ILC Articles.




                            Part VIII – Page 17 of 17
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 236 of 347



                                     PART IX: THE MERITS ISSUES

        (1) Introduction

9.1     The Tribunal here addresses the merits of the Claimant’s claims and the Respondent’s
        defences under Articles 3(1), 4(1), 4(2) and 4(5) of the Treaty. 1

9.2     Article 3(1) of the Treaty requires the Respondent to protect in its territory the
        investments made in accordance with its laws and regulations by investors of Spain
        and “shall not hamper, by means of unjustified or discriminatory measures, the
        management, maintenance, use, enjoyment, expansion, sale and if is the case, the
        liquidation of such investments.”

9.3     Article 4(1) of the Treaty provides that the Respondent “shall guarantee in its territory
        fair and equitable treatment for the investments made by investors of [Spain]” (the
        “FET standard”).

9.4     Articles 4(2) and 4(5) of the Treaty address discriminatory or “less favourable”
        treatment for the covered investments than that applied to investments by investors of
        a third country or by Egyptian investors.

9.5     There is a substantial overlap between these respective protections, as applied to the
        present case. For this reason, the Tribunal here focuses on the Claimant’s case under
        the FET standard under customary international law in Article 4(1) of the Treaty.

        (2) The Claimant’s Case

9.6     FET Standard: In summary, the Claimant contends that the Respondent breached the
        FET standard in Article 4(1) of the Treaty, through its actions and omissions and by
        the acts and omissions of the Respondent and of EGAS, EGPC and their affiliates
        attributable to the Respondent. 2

9.7     In particular, the Claimant submits that the Respondent failed to afford fair and
        equitable treatment to its investment in the Damietta Plant by: (i) creating and then
        frustrating the Claimant’s legitimate expectations in the contractual performance of


1
  Agreement on the Reciprocal Promotion and Protection of Investments between the Kingdom of Spain and the
Arab Republic of Egypt, [C-0001].
2
  RfA, Paragraphs 2, 9, 16-17 and 24-25; Cl Mem Merits, Section IV.A; Cl Rep Merits, Section IV; COS, Part I,
Slide 9.

                                            Part X – Page 1 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 237 of 347



        the SPA; (ii) failing to ensure an adequate gas supply to the Damietta Plant and
        prioritising the domestic market and other gas consumers at the Claimant’s expense;
        (iii) pursuing gas sector policies and market interventions that caused gas shortages
        and invoking them to avoid its obligations; and (iv) undersupplying the Damietta
        Plant and allocating available gas in a discriminatory, disproportionate and non-
        transparent manner. 3 The Claimant also contends that the Respondent violated the
        FET standard when it undermined the stability of the Claimant’s legal and business
        framework by enacting Law No. 114 for 2008 that amended the Investment
        Guarantees and Incentives Law and cancelled SEGAS’ Free Zone License. 4

9.8     The Claimant points to the ordinary meaning of “fair and equitable treatment” in the
        FET standard as “just, even-handed, unbiased, legitimate, reasonable.” 5 It notes that
        other tribunals have decided that the FET standard “ensures that the foreign investor is
        not unjustly treated, with due regard to all surrounding circumstances, and that it is a
        means to guarantee justice to foreign investors.” 6 The Claimant submits that the FET
        standard is “inherently flexible” that may be implicated by “different types of host
        State misconduct,” 7 and encompasses the protection of investors’ “legitimate
        expectations.” 8 The Claimant emphasises that “no investment tribunal has ever


3
  RfA, Paragraphs 9, 16-17 and 24-26; Cl Mem Merits, Section IV.A; Cl Rep Merits, Section IV; COS, Part I,
Slide 9.
4
  Cl Mem Merits, Section IV.A.3, Paragraphs 334 and 503-506; The Claimant does not devote a specific section
of its Reply on the Merits to its free zone claim; see also Cl Mem Merits, Section II.D.3; Cl Rep Merits, Section
II.D, for the factual background on the Free Zone status.
5
  Cl Mem Merits, Paragraph 329, citing National Grid v. Argentina, UNCITRAL, Award, 3 November 2008,
[CL-0008], Paragraph 168; Siemens v. Argentina, ICSID Case No. ARB/02/8, Award, 6 February 2007,
[CL-0009], Paragraph 290; Azurix v. Argentina, ICSID Case No. ARB/01/12, Award, 14 July 2006, [CL-0010],
Paragraph 360; MTD v. Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004, [CL-0011], Paragraph 113.
6
  Cl Mem Merits, Paragraph 299, citing Swisslion v. FYR Macedonia, ICSID Case No. ARB/09/16, Award,
6 July 2012, [CL-0012], Paragraph 273; Cl Rep Merits, Paragraph 303.
7
  Cl Mem Merits, Paragraph 330; Cl Rep Merits, Paragraph 303.
8
  Cl Mem Merits, Paragraphs 335-336; Cl Rep Merits, Paragraph 304; COS, Part I, Slide 10, citing Saluka v.
Czech Republic, UNCITRAL, Partial Award, 17 March 2006, [CL-0067], Paragraph 302; National Grid v.
Argentina, UNCITRAL, Award, 3 November 2008, [CL‐0008], Paragraph 173; Azurix v. Argentina, ICSID
Case No. ARB/01/12, Award, 14 July 2006, [CL‐0010], Paragraph 372; MTD v. Chile, ICSID Case No.
ARB/01/7, Award, 25 May 2004, [CL-0011], Paragraphs 113-115; Siag v. Egypt, ICSID Case No. ARB/05/15,
Award, 1 June 2009, [CL‐0013], Paragraph 450; Biwater v. Tanzania, ICSID Case No. ARB/05/22, Award, 24
July 2008, [CL‐0014], Paragraph 602; LG&E v. Argentina, ICSID Case No. ARB/02/1, Decision on Liability, 3
October 2006, [CL‐0016], Paragraphs 124-125; Técnicas v. Mexico, ICSID Case No. ARB(AF)/00/2, Award, 29
May 2003, Award, [CL‐0019], Paragraph 154; Rumeli v. Kazakhstan, ICSID Case No. ARB/05/16, Award, 29
July 2008, [CL‐0020], Paragraph 609; CME v. Czech Republic, UNCITRAL, Partial Award, 13 September
2001, [CL‐0029], Paragraph 611; PSEG v. Turkey, ICSID Case No. ARB/02/5, Award, 19 January 2007,
[CL-0030], Paragraph 240; Eureko v. Poland, Ad hoc Arbitration, Partial Award, 19 August 2005, [CL‐0031],
Paragraph 235; Bogdanov v. Moldova, SCC Case Award, 22 September 2005, [CL‐0035], Paragraph 4.2.4.4;
CMS v. Argentina, ICSID Case No. ARB/01/8, Award, 12 May 2005, [CL‐0076], Paragraph 274–76; Bayindir
v. Pakistan, ICSID Case No. ARB/03/26, Decision on Jurisdiction, 14 November 2005, [CL‐0161], Paragraphs

                                             Part IX – Page 2 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 238 of 347



       refused to find that the [FET] standard protects legitimate expectations.” 9 In response
       to the Respondent’s argument that legitimate expectations are limited to a “specific
       commitment,” 10 the Claimant replies that the concept is broader and claims that a
       “State’s unilateral declarations, its regulatory framework, and other conduct and
       circumstances can create legitimate expectations” and that each situation must be
       evaluated individually. 11

9.9    The Claimant suggests a three-stage approach for discerning whether a host State has
       breached the FET standard by frustrating an investor’s legitimate expectations: “(i)
       Did the host State’s conduct create legitimate expectations on the part of the investor?
       (ii) Did the investor rely on the State’s conduct at the time it invested? And (iii) did
       the host State subsequently fail to honor the expectations it created?” 12

9.10   Citing Parkerings v. Lithuania (2007), the Claimant contends that:

             [A] host State’s conduct can give rise to legitimate expectations if: (i) the
             investor received an explicit promise or guarantee from the host State; (ii)
             the investor received implicit promises or guarantees that it then took into
             account in making its investment; or (iii) absent such assurances or
             representations, the circumstances surrounding the investment were such
             as to give rise to a legitimate expectation. 13
9.11   In the present case, the Claimant contends that the Respondent created legitimate
       expectations that it would “ensure [the] availability of sufficient volumes of natural
       gas for the fulfillment of the SPA and the operation of the LNG [Damietta] Plant” 14 in
       several different ways, including explicit promises, guarantees, assurances and
       representations. 15 The Claimant points in particular to its contractual arrangement
       with EGPC (later EGAS) and the Respondent’s conduct that created the legitimate
       expectations that the Respondent would not interfere with the agreed upon




237-239; Kardassopoulos and Fuchs v. Georgia, ICSID Cases Nos. ARB/05/18 and ARB/07/15, Award,
3 March 2010, [CL-0208], Paragraph 440.
9
  Cl Rep Merits, Paragraph 304; Cl Mem Merits, Paragraph 336.
10
   Resp CM Merits, Paragraphs 223-226.
11
   Cl Rep Merits, Paragraph 304.
12
   Cl Mem Merits, Paragraph 338.
13
   Cl Mem Merits, Paragraph 341, citing Parkerings v. Lithuania, ICSID Case No. ARB/05/08, Award,
11 September 2007, [CL-0045], Paragraph 331.
14
   Cl Mem Merits, Paragraph 332.
15
   Cl Mem Merits, Paragraph 342; Cl Rep Merits, Paragraph 316.

                                      Part IX – Page 3 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 239 of 347



        relationship and “a firm gas supply commitment over a period of 25 years” to supply
        gas as reflected in the SPA. 16

9.12    On the ability of the SPA to create legitimate expectations, the Claimant submits that
        the SPA is an “investment agreement” under international law that set out the legal
        obligations, at least in part, that would apply to the Claimant’s investment in the
        Damietta Plant. 17 The Claimant contends that because the SPA was concluded with
        EGPC, a State-owned company the conduct of which is attributable to the
        Respondent, the Respondent created legitimate expectations that it would comply with
        the SPA. 18

9.13    In any event, the SPA articulated the Claimant’s legitimate expectations of
        compliance with at least three gas supply obligations: (i) to sell and deliver to the
        Claimant 4 BCM of gas annually, (ii) to secure and maintain an adequate gas supply
        to the Damietta Plant for the 25-year life of the project, and (iii) at all times keep a
        reserve supply to meet an on-stream factor of 95% of the LNG Complex. 19

9.14    The Claimant further contends that EGPC (later EGAS) agreed never to treat the
        Claimant worse than any other customer, including domestic consumers, in the event
        of “force majeure” partially affecting its ability to supply natural gas. 20 EGPC also
        allegedly undertook to ensure that Egyptian authorities would not interfere with the
        Project or the Claimant’s rights under the SPA, even in the case of a natural gas
        shortage. 21

9.15    In support of its case that the Respondent created the Claimant’s legitimate
        expectations, the Claimant points out that the Minister of Petroleum affirmed the
        Egyptian Government’s support for the Project and committed to providing gas over

16
   Cl Mem Merits, Paragraphs 342-349; COS, Part I, Slide 11, citing Suez v. Argentina, ICSID Case No.
ARB/03/17, Decision on Liability, 30 July 2010, [CL-0037], Paragraph 212; see also Total v. Argentina, ICSID
Case No. ARB/04/1, Decision on Liability, 27 December 2010, [CL-0042], Paragraph 117; Continental
Casualty v. Argentina, ICSID Case No. ARB/03/9, Award, 5 September 2008, [CL-0049], Paragraph 261;
COS, Part I, Slide 12; Cl Mem Merits, Paragraph 414, citing Alpha v. Ukraine, ICSID Case No. ARB/07/16,
8 November 2010, [CL‐0061], Paragraph 422.
17
   Cl Rep Merits, Paragraphs 319-320,
18
   Cl Rep Merits, Paragraphs 321-324.
19
   Cl Mem Merits, Paragraphs 350-358; Cl Rep Merits, Paragraphs 325-327; COS, Part I, Slide 13, referring to
Natural Gas Sale and Purchase Agreement, [C-0002], Articles 5.1, 23.2 and 24.3.
20
   Cl Mem Merits, Paragraphs 446-447; Cl Rep Merits, Paragraph 327; COS, Part I, Slide 14; citing Natural Gas
Sale and Purchase Agreement, [C-0002], Article 15.2.
21
   Cl Mem Merits, Paragraphs 414 and 446-0447; COS, Part I, Slide 15, citing Natural Gas Sale and Purchase
Agreement, [C-0002], Article 21.1.

                                           Part IX – Page 4 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 240 of 347



        the term of the SPA at a competitive price. 22 The Council of Ministers then
        acknowledged these commitments in approving the Project following the conclusion
        of the SPA between EGPC and UFG that reflected the principles, obligations and
        rights of each party. 23 The Government celebrated the SPA as a historical first
        contract to export Egyptian gas; 24 and it further endorsed the SPA. 25 The Claimant
        maintains that the Respondent not only promoted a solicited investment in its natural
        gas industry as a matter of general policy, it also “specifically encouraged UFG to
        invest in Egypt” and “to build what was to become the largest-single-train liquefaction
        facility in the world and the only such facility in Egypt.” 26

9.16    The Claimant asserts that it “heavily relied on Egypt’s conduct and representations
        […] when UFG undertook to make its investment in Egypt”; and that it was this
        reliance that “was the final element that led to UFG’s legitimate expectation that the
        Egyptian Government would ensure availability of adequate natural gas reserves
        throughout the life of the Damietta project.” 27 The Claimant contends that without this
        guarantee, “the proposed LNG liquefaction plant would never have been built.” 28




22
   Cl Mem Merits, Paragraphs 11-12; Cl Rep Merits, Paragraphs 306-307; COS, Part I, Slide 16, citing
UFACEX Memorandum to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 January 2000, [C‐0344].
23
   Cl Mem Merits, Paragraph 11; Cl Rep Merits, Paragraph 330; COS, Part I, Slides 17-19, citing Memorandum
to be submitted to the Cabinet on Contracting with the Spanish Company (Unión Fenosa) for Exporting the
Egyptian Natural Gas, July 2000, [C‐0458]; Memorandum from the Technical Affairs office of the Ministry of
Petroleum, 29 July 2000, [C‐0459]; Memorandum on Contracting with Union Fenosa Gas on Natural Gas Sale
and Purchase to Establish Natural Gas Liquefaction and Export Plant signed by Sherif Ismail and Ismail Karara,
27 August 2007, [C‐0460]; see also Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to
Unión Fenosa S.A., Chairman (José Maria Amustategui), 5 August 2000, [C-0169]; Memorandum from the
Minister of Petroleum (Sameh Fahmy) to be submitted to the Cabinet on Contracting with the Spanish Company
(Unión Fenosa) for Exporting the Egyptian Natural Gas, July 2000, [C-0458]; Letter from S. Fahmy (Minister
of Petroleum) to H.E. Dr. Atef Ebeid (Prime Minister), 27 July 2000, [C-0461]; Memorandum to be submitted
to Eng. Sameh Fahmy, Minister of Petroleum on contracting with Union Fenosa on adjusting the prices of
Natural Gas supplied to the company in Damietta liquefaction Plant, 14 November 2006, [C‐0462];
Memorandum to be submitted to Eng. Sameh Fahmy, Minister of Petroleum on contracting with Union Fenosa
on adjusting the prices of Natural Gas supplied to the company in Damietta liquefaction Plant, January 2008,
[C‐0463].
24
   Cl Mem Merits, Paragraphs 170 and 379, citing “Egypt exports LNG to Spain,” Gulf Daily News (24 January
2005), [C-0155]; COS, Part I, Slide 19, citing Memorandum from the Minister of Petroleum (Sameh Fahmy) to
be submitted to the Cabinet on Contracting with the Spanish Company (Unión Fenosa) for Exporting the
Egyptian Natural Gas, July 2000, [C-0458]; Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr. Atef
Ebeid (Prime Minister), 27 July 2000, [C-0461].
25
   Cl Mem Merits, Paragraphs 130, 156, 188, 339, 368 and 447; COS, Part I, Slide 20, citing Letter from
Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman (José Maria
Amustategui), 5 August 2000, [C‐0169].
26
   Cl Mem Merits, Paragraph 380.
27
   Cl Mem Merits, Paragraph 387.
28
   Cl Mem Merits, Paragraph 389.

                                            Part IX – Page 5 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 241 of 347



9.17    It is the Claimant’s case that the Respondent is responsible for the lack of gas supply
        to the Claimant. The Claimant submits that whilst the Government endorsed the SPA,
        it also adopted policies that undermined EGPC and EGAS’ obligations to the
        Claimant and used EGAS to implement the Ministry’s strategy of prioritising the
        domestic market over the Claimant. 29 The Claimant claims that the Government’s
        policies, including subsidising gas usage across industries, over-stimulated demand
        for gas and led to a domestic gas shortfall. 30 Paired with the Government’s strategy of
        giving local market demand priority – a strategy that did not exist when the SPA was
        signed – the Government caused EGPC and EGAS to fall short of meeting their
        obligations to the Claimant by 190 million MMBtus between 2006 and 2010, and to
        fail to deliver any gas since 2012. 31 In response to the Respondent’s argument that the
        decision to cut off the gas supply to the Claimant did not involve sovereign authority,
        the Claimant refers the Tribunal to its arguments on attribution (see below).

9.18    The Claimant also contends that EGAS prioritised the domestic market pursuant to the
        Government’s political strategy and against its own commercial interest, further
        supporting the notion that EGAS is not an autonomous commercial company, but is
        rather subject to the Respondent’s sovereign policies. 32 The Claimant points to the
        Respondent’s plea of necessity as an admission that the decision to prioritise the
        domestic market, through EGAS, was a sovereign act, and not a commercial
        decision. 33

9.19    Further, the Claimant alleges that the Respondent violated the FET standard by
        revoking, by Law No. 114 of 2008, the Free Zone status of SEGAS originally
        established under Law No. 8 of 1997, which excluded the profits and dividends of
        projects established in free zones from Egyptian tax and regulations. 34 The Claimant
        contends that it had relied on this status in making its investment in the Project and is
        significantly harmed through its revocation. 35


29
   Cl Mem Merits, Paragraphs 257-263, 396-413; COS, Part I, Slide 22.
30
   Cl Mem Merits, Paragraphs 199, 396, 403 and 413; Cl Rep Merits, Paragraph 307; COS, Part I, Slides 25-26.
31
   Cl Mem Merits, Paragraph 512; Cl Rep Merits, Paragraphs 307-308; COS, Part I, Slides 28-30.
32
   Cl Mem Merits, Paragraph 461; COS, Part I, Slides 38-43.
33
   Cl Mem Merits, Paragraph 46; Cl Rep Merits, Paragraph 313; COS, Part I, Slide 46.
34
   Cl Mem Merits, Paragraphs 275, 334, 504 and 569; COS, Part I, Slide 48; citing Investment Guarantees and
Incentives Law No. 8 of 1997, and the 25-year licence granted to SEGAS for the LNG complex to operate as a
“private Free Zone Company,” [C-0109]; “Doing Business in Egypt,” Practical Law (2015), [C-0293].
35
   Cl Mem Merits, Paragraph 503, citing Fernández Martínez WS, Paragraph 16; COS, Part I, Slide 49.

                                           Part IX – Page 6 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 242 of 347



9.20    Finally, the Claimant argues that “international trade law further confirms UFG’s
        legitimate expectations” and refers to the World Trade Organization (“WTO”)
        Agreements, including the General Agreement on Tariffs and Trade of 1994
        (“GATT”) “which sets out binding rules that limit the right of WTO Members to
        restrict or prohibit exports to other Members.” 36 The Claimant asserts that WTO
        jurisprudence on Article XI:1 of the GATT “‘lays down a general obligation to
        eliminate quantitative restrictions’ on trade” and “forbids not only outright
        prohibitions on importation or exportation but also other ‘restrictions’,” including
        “measures that create uncertainties and affect investment plans, restrict market access
        for imports, or make importation prohibitively costly” or “ha[ve] a limiting effect.” 37
        The Claimant thus concludes that “Egypt’s international obligation to ensure
        compliance with WTO rules in good faith further confirms the [Claimant]’s legitimate
        expectation that Egypt would neither require nor allow the prioritization or exclusive
        allocation of natural gas for domestic use in violation of WTO rules” and “to suggest
        otherwise is to suggest that the [Claimant] should have anticipated that Egypt would
        violate its treaty obligations.” 38

9.21    The Claimant concludes, on the merits, that the Respondent breached the FET
        standard in Article 4(1) of the Treaty by creating and then violating the Claimant’s
        legitimate expectation, and consequently impaired its investment.

9.22    Attribution: In summary, as to attribution to the Respondent in regard to EGPC and
        EGAS, the Claimant contends that their conduct, although for different purposes, is
        attributable to the Respondent as a matter of international law. Thus, the Claimant
        asserts that, whilst its main case is that “Egypt itself, through the Ministry of
        Petroleum and other agencies and officials, made the decision to decrease (and then
        stop altogether) the supply of natural gas to the [Claimant] in order to prioritize

36
   Cl Rep Merits, Paragraph 335, citing in particular Article XI:1 of the GATT, which provides that “No
prohibitions or restrictions other than duties, taxes or other charges, whether made effective through quotas,
import or export licenses or other measures, shall be instituted or maintained by any contracting party on the
importation of any product of the territory of any other contracting party or on the exportation or sale for export
of any product destined for the territory of any other contracting party.”; see also Cl Rep Merits, Paragraph 260.
37
   Cl Rep Merits, Paragraph 335-336; see generally Paragraphs 335-337, citing Appellate Body Report,
Argentina – Measures Affecting the Importation of Goods, WT/DS438/AB/R, WT/DS444/AB/R,
WT/DS445/AB/R, 15 January 2015, [CL-0191]; Panel Report, China – Measures Related to the Exportation of
Various Raw Materials, WT/DS394/R, WT/DS395/R, WT/DS398/R, 5 July 2011, [CL-0192]; and Panel Report,
China – Measures Related to the Exportation of Rare Earths, Tungsten and Molybdenum, WT/DS431/R,
WT/DS432/R, WT/DS433/R, 26 March 2014, [CL-0193].
38
   Cl Rep Merits, Paragraph 338.

                                              Part IX – Page 7 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 243 of 347



        Egypt’s domestic market,” EGPC’s and EGAS’ conduct “equally implicates Egypt’s
        liability for breaching the BIT.” 39

9.23    The Claimant submits that EGPC’s execution of the SPA is attributable to the
        Respondent primarily because EGPC was an organ of the State under Article 4 of the
        ILC Articles on State Responsibility (being declaratory of international law), 40 and
        thus that EGPC’s obligations under the SPA to supply gas are the basis of legitimate
        expectations that the Respondent would assure such supply. 41 The Claimant submits
        that, despite the fact that EGPC “assigned” (novated) the SPA to EGAS in 2002
        (effective as from 1 August 2001), 42 EGPC remains “responsible for the obligations
        under it.” 43

9.24    The Claimant submits that EGAS’s failure to supply gas to the Claimant under the
        SPA is also attributable to the Respondent, under international law, because EGAS,
        too, is an organ of the State under Article 4 of the ILC Articles on State
        Responsibility. According to the Claimant, EGAS’ decision to curtail supplies to the
        Damietta Plant was an exercise of governmental authority under Article 5 of the ILC
        Articles on State Responsibility; and that EGAS did so on the instructions of or under
        the direction or control of the Respondent within the meaning of Article 8 of the ILC
        Articles on State Responsibility. As a result, so the Claimant concludes, the
        Respondent is itself responsible for the curtailment of supply of feed gas under the
        SPA.

9.25    For the purpose of Article 4 of the ILC Articles, the Claimant contends that EGPC is
        an organ of the Respondent under Article 4 by reason of the following factors:

        (i)    The fact that EGPC enjoys separate legal personality under Egyptian law is not
               determinative of its status as an organ of the State under international law;




39
   Cl Rep Merits, Paragraph 206.
40
   ILC Articles on State Responsibility, [CL-0064].
41
   Cl Rep Merits, Paragraph 318.
42
   Letter from EGPC (Ibrahim Saleh) and EGAS (Mohamed Tawila) to Unión Fenosa, S.A. (Elías Velasco),
17 October 2002, [C-0170].
43
   Cl Rep Merits, Footnote 530 (“Although EGPC assigned the SPA to EGAS, it remains responsible for the
obligations under it. But in any event, UFG’s expectations must be measured at the time the contract was signed,
and it was signed with EGPC as a state organ. EGAS is also an organ of the state.”).

                                            Part IX – Page 8 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 244 of 347



        (ii)   EGPC is wholly owned by the Respondent and was created by Law No. 20 of
               1976 to manage all sectors of the Egyptian petroleum industry, 44 that the
               Claimant contends is a core governmental function. 45 EGPC is, by statute and
               along with the Ministry of Petroleum and EGAS, a constituent part of the
               Egyptian “Petroleum Sector,” that developed national strategies for the gas
               industry; 46

        (iii) “[A]s a ‘public authority’ operating under the guidance of the Ministry of
               Petroleum,” 47 EGPC is governed by public law and its decisions are
               administrative decisions subject to the review of the Egyptian State Council; 48

        (iv) EGPC is controlled by the Government with the chairman of its board of
               directors appointed by the Respondent’s President and other board members
               appointed by the Prime Minister based recommendations of the Minister of
               Petroleum. 49 By law, EGPC is subject to the financial supervision of the
               Government’s Central Audit Agency, 50 and all of the decisions of EGPC’s
               board of directors must be sent to the Minister of Petroleum for ratification,
               amendment or rescission. 51 EGPC is not “operationally autonomous” of the
               Government, as demonstrated by the fact that the Ministry of Petroleum closely
               controls its decision-making and operations; 52

        (v)    EGPC has represented itself in a private offering memorandum to potential
               investors that it was an “economic authority of the Arab Republic of Egypt,

44
   Cl Mem Merits, Paragraph 359.
45
   Cl Rep Merits, Paragraph 267.
46
   Cl Rep Merits, Paragraph 32 (“The term ‘Egyptian Petroleum Sector’ used in EGAS’ reports is a term of art
that refers to the Ministry of Petroleum, EGPC and EGAS, and the reports note the Sector’s sovereign policies
and strategies, which as one can readily see, changed over time.”); Cl Rep Merits, Footnote 48, (“See, e.g.,
Exhibit C-0352, Prime Minister’s Decree No. 356/1980, Article 1 (recognizing that the Supreme Council of the
Petroleum Sector shall be chaired by the Minister of Petroleum with the membership of EGPC and other public
companies in this sector); Prime Minister’s Decree No. 321/1982, [C-0353]; Minister of Petroleum’s Decree No.
401/1984, [C-0354], Article 4 (defining the employees of the Petroleum Sector as those of the Ministry of
Petroleum, EGPC, and the public and common sector petroleum companies);, Minister of Petroleum’s Decree
No. 1020/1993, [C-0355], Article 4 (stating that the Petroleum Sector shall mean the following entities: the
Minister of Petroleum, EGPC, and the public and jointly owned sector petroleum companies).
47
   Cl Mem Merits, Paragraph 359.
48
   Cl Mem Merits, Paragraphs 361 and 492.
49
   Cl Mem Merits, Paragraph 360, referring to Law No. 20 of 1976, [C-0126], Article 8.
50
   Cl Rep Merits 492, referring to Law No. 144 for year 1988, Article 3, [C-0209].
51
   Law No. 20 of 1976, [C-0126], Article 11 (“The Chairman of the Board of Directors of the Corporation shall
notify the Board's decisions to the Minister of Petroleum for consideration in adoption and he shall have the
power to amend or abolish them, and has to take its decision about them and notify it to the Board within thirty
days from the date of the arrival of the papers to him.”).
52
   Cl Rep Merits, Paragraph 267.

                                            Part IX – Page 9 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 245 of 347



              rather than a corporation, with the same legal status as the Central Bank of
              Egypt and the Suez Canal Authority,” with all decisions of the Board of
              Directors being required to be notified to the Minister of Petroleum for
              approval; 53 and

        (vi) The ICSID tribunal in Ampal v. Egypt (2017) decided that EGPC was an organ
              of the Egyptian State. 54

        (3) The Respondent’s Case

9.26   FET Standard: In summary, the Respondent contends that the Claimant has failed to
       prove any of its allegations that the Respondent has breached Article 4(1) of the
       Treaty.

9.27   The Respondent maintains that the “Claimant has failed to establish that the conduct
       of EGPC and EGAS at issue in this arbitration constitutes an exercise of “puissance
       publique.” 55 According to the Respondent, the Claimant cannot identify “any act or
       omission by EGAS or EGPC related to the present dispute that could not have been an
       act or omission of a private contracting party.” The Respondent asserts that such
       conduct “cannot engage Respondent’s liability under the [Treaty], even if Claimant
       could show, quod non, that EGAS or EGPC acted under Respondent’s instructions.” 56

9.28   Consequently, absent the identification of a sovereign act by the Respondent, “such as
       the enactment of a law, decree or judgment, that caused EGAS’s alleged violations of
       the Natural Gas Sale and Purchase Agreement and related agreements,” the
       Respondent dismisses the Claimant’s numerous references to the Respondent’s
       alleged policies as “beside the point.” 57 The Respondent focuses its response to the
       Claimant’s claims based on “legitimate expectations” and the change in SEGAS’ tax-
       free status. 58

9.29   The Respondent denies that it has breached the FET standard. It submits that the
       Claimant has not established that the Respondent’s conduct gave rise to any
53
   Tr. D1 74:15-19; COS, Part I, Slide 24; Cl Mem Merits, Paragraph 63, citing Offering Memorandum for
Petroleum Export Limited, 14 July 2005, [C-0125], Page 32.
54
   Tr. D1 74:15-19; Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss,
21 February 2017, [CL-0273], Paragraph 138.
55
   Resp CM Merits, Paragraph 216, referring also to Resp Obj Jur, Paragraphs 51-52.
56
   Resp CM Merits, Paragraph 216.
57
   Resp CM Merits, Paragraph 217.
58
   Resp CM Merits, Paragraph 218.

                                          Part IX – Page 10 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 246 of 347



       “legitimate expectations” on which it relied in making its investment; that the
       Respondent frustrated these expectations; and that the Respondent has otherwise
       violated the FET standard. 59

9.30   Whilst the Respondent accepts that legitimate expectations are an essential element of
       the FET standard, the Respondent contends that the standard is not “flexible” (as the
       Claimant argues), but rather presents a “high threshold”. According to the
       Respondent, the Claimant has not met this threshold. 60 The Respondent relies on
       Waste Management v. Mexico II (2004) to argue that the standard requires “arbitrary,
       grossly unfair, unjust or idiosyncratic” conduct leading to “an outcome which offends
       judicial propriety” to breach the FET minimum standard. 61

9.31   The Respondent maintains that the conduct of EGAS/EGPC is not attributable to the
       State. 62 Nevertheless, the Respondent contends that the Claimant has not
       demonstrated that it had any “reasonable and legitimate expectations” with regard to
       the gas supply obligations under the SPA, or with regard to the permanence of the tax
       regime in place at the time of the “investment” in 2000. 63 Additionally, the
       Respondent asserts that the Claimant has not shown that the Respondent interfered
       with the Claimant’s contractual relationship with EGAS or that the reduction and
       ultimate shutdown of the gas supply was discriminatory, disproportionate or lacking
       in transparency. 64 Overall, the Respondent argues that the Claimant’s free zone claim,
       gas policy claim, and gas supply claims are meritless; and that, in any event, the state
       of necessity following the 2011 Egyptian revolution precludes any finding of
       wrongful conduct related to gas shortages. 65

9.32   On the specific issue of “legitimate expectations,” the Respondent contends that the
       FET standard requires the existence of specific, unambiguous commitments by the
       State and the investor’s reliance upon these commitments in making the investment –


59
   Resp CM Merits, Paragraphs 218-219; Resp Rej Merits, Paragraph 213.
60
   Resp CM Merits, Paragraphs 220-222, citing Biwater v. Tanzania, ICSID Case No. ARB/05/22, Award,
24 July 2008, [CL‐0014], Paragraph 597; Resp Rej Merits, Paragraph 214.
61
   Resp Rej Merits, Paragraph 214, citing Waste Management v. Mexico II, ICSID Case No. ARB(AF)/00/3,
Award, 30 April 2004, [CL-0033], Paragraph 98.
62
   Resp CM Merits, Paragraph 222, referring to Sections III and IV of Resp CM Merits; Resp Rej Merits,
Paragraph 215.
63
   Resp CM Merits, Paragraph 222; Resp Rej Merits, Paragraph 216.
64
   Resp CM Merits, Paragraph 222; Resp Rej Merits, Paragraph 217.
65
   Resp CM Merits, Paragraph 331; ROS, Vol. III, Slide 1.

                                        Part IX – Page 11 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 247 of 347



        elements that are absent in this case. 66 Responding to the Claimant’s allegations
        regarding the Government’s support for the Project, the Respondent asserts that
        expressing an interest in a nationally significant investment is not equivalent to
        assuming any obligations under the SPA executed between UFACEX/UFG and
        EGPC/EGAS, especially without the State’s involvement in the negotiation of the
        SPA. 67

9.33    The Respondent submits that the Claimant could not derive reasonable and legitimate
        expectations of the Respondent itself assuming any obligations with respect to the
        supply of gas under the SPA, because the Respondent is not a party to the SPA and
        “[t]he contractual commitments of EGPC and EGAS are not Respondent’s
        commitments.” 68 Citing Parkerings v. Lithuania (2007), the Respondent contends that
        any contractual expectations created by the SPA are not necessarily protected under
        the Treaty and that redress for any frustration of those expectations should be sought
        before national courts. 69

9.34    The Respondent thus maintains that the Claimant has failed to establish any specific
        representation made by the Respondent regarding the supply of gas to the Damietta
        Plant and characterises any expectations that the Claimant may have had with respect
        to a “firm” gas supply for 25 years or otherwise, as contractual and not protected
        under international law. 70

9.35    Further, the Respondent asserts that the Claimant has failed to demonstrate that it
        relied upon any representations by the Respondent in making its investment in Egypt.
        The Respondent points out that the Claimant claims reliance upon a statement by the
        Egyptian Minister of Petroleum in 2005, years after its investment in 2000, whilst its

66
   Resp CM Merits, Paragraph 223, citing Parkerings v. Lithuania, ICSID Case No. ARB/05/08, Award,
11 September 2007, [CL-0045], Paragraph 331; PSEG v. Turkey, ICSID Case No. ARB/02/5, Award, 19
January 2007, [CL‐0030], Paragraph 241; El Paso v. Argentina, ICSID Case No. ARB/03/15, Award, 31
October 2011, [CL-0075], Paragraph 376; EDF (Services) v. Romania, ICSID Case No. ARB/05/13, Award, 8
October 2009, [CL-0038], Paragraph 217; National Grid v. Argentina, UNCITRAL, Award, 3 November 2008,
[CL‐0008], Paragraph 173, among other cases; Resp Rej Merits, Paragraphs 219-220.
67
   Resp CM Merits, Paragraph 226; Resp Rej Merits, Paragraph 221.
68
   Resp CM Merits, Paragraphs 230-232, distinguishing Perenco v. Ecuador, Invesmart v. Czech Republic,
Continental Casualty v. Argentina and Suez v. Argentina from the present case, where the contractual
commitment did not come from a governmental entity; Resp Rej Merits, Paragraph 223.
69
   Resp CM Merits, Paragraphs 233-235, citing Parkerings v. Lithuania, ICSID Case No. ARB/05/08, Award,
11 September 2007, [CL-0045], Paragraph 344; Duke Energy v. Ecuador, ICSID Case No. ARB/04/19, Award,
18 August 2008, [CL-0018], Paragraph 358.
70
   Resp CM Merits, Paragraphs 226, 232-236. ROS, Vol. III, Slides 19-22, citing Natural Gas Sale and Purchase
Agreement, [C-0002], Articles 5.1, 23.2, 24.1; Resp Rej Merits, Paragraphs 225-229.

                                           Part IX – Page 12 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 248 of 347



        witness on this point (Mr Fernández Martínez) “was not involved in the negotiation
        and drafting of the [SPA]” and thus cannot speak to the Claimant’s reliance on any
        alleged representations at the time. 71 The Respondent contends that expectations
        arising after an investment is made are not protected under the FET standard. 72

9.36    Turning to the Claimant’s Free Zone claim in respect of SEGAS, the Respondent
        contends that the claim is meritless for four reasons: (i) absent a stabilisation
        agreement, changes in the Respondent’s tax regulations cannot give rise to a violation
        of the Treaty’s FET standard; (ii) it is undisputed that the Parties never entered into a
        tax stabilisation agreement; (iii) the Claimant bears the consequences of its decision to
        invest despite the lack of any stabilisation agreement and in any event fails to show
        any investment-backed expectations; and (iv) the change in the legal framework
        governing free zones was fair and equitable in light of the circumstances. 73 The
        Respondent further notes that this claim is absent from the Claimant’s Reply
        Memorial on the Merits. 74

9.37    Referring to the decisions in Perenco v. Ecuador (2014), Duke Energy v. Ecuador
        (2008), and El Paso v. Argentina (2011), the Respondent maintains that the FET
        standard does not guarantee that the legal and business framework will remain
        unaltered; and, in any event, that it must be assessed objectively. 75 Relying upon the
        award in Encana Corp. v. Ecuador (2006), the Respondent asserts that, in the absence
        of a specific commitment from the host State like a stabilisation agreement, the
        foreign investor has no right or legitimate expectation that the tax regime will not
        change during the life of the investment. 76 In this regard, the Respondent notes that “it
        is undisputed that the Parties never entered into a tax stabilization agreement” and the

71
   Resp CM Merits, Paragraph 227, citing Fernández Martínez WS, Paragraph 8; Cl Merits, Paragraph 384;
Resp Rej Merits, Paragraphs 230-235.
72
   Resp CM Merits, Paragraphs 227-228, citing National Grid v. Argentina, UNCITRAL, Award, 3 November
2008, [CL‐0008], Paragraph 173; Thunderbird v. Mexico, UNCITRAL, Final Award, 26 January 2006,
[CL-0039], Paragraph 167; and distinguishing Walter Bau v. Thailand, , UNCITRAL, Award, 1 July 2009,
[CL-0050], by pointing out that the agreement in that case was prepared by the government and proposed a rate
of return to the investor in incentivize participation.
73
   Resp CM Merits, Paragraphs 237-242 and 247-248; Resp Rej Merits, Section II(A)(4); ROS, Vol. III, Slide 2.
74
   Resp Rej Merits, Paragraph 213, Footnote 372.
75
   Resp CM Merits, Paragraphs 243-247, citing Perenco v. Ecuador, ICSID Case No. ARB/08/6, Decision on
the Remaining Issues of Jurisdiction and on Liability, 12 September 2014, [CL-0047], Paragraph 560; Duke
Energy v. Ecuador, ICSID Case No. ARB/04/19, Award, 18 August 2008, [CL-0018], Paragraph 340; ROS,
Vol. III, Slide 6, citing El Paso v. Argentina, ICSID Case No. ARB/03/15, Award, 31 October 2011, [CL-0075],
Paragraph 350.
76
   Resp CM Merits, Paragraphs 238-240; ROS Vol. III, Slide 7, citing to Encana Corp. v. Ecuador, LCIA Case
No. UN 3481, Award, 3 February 2006, [CL-0015], Paragraph 173.

                                           Part IX – Page 13 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 249 of 347



        Claimant invested knowing that SEGAS was subject to changes in the regulation of
        free zones under Investment Law No. 8 of 1997. 77 Again referring to Parkerings v.
        Lithuania (2007), the Respondent submits that, by investing without a stabilisation
        agreement, the Claimant bears the risk of any changes in the legal framework. 78

9.38    Citing Saluka v. Czech Republic (2006) and Duke Energy v. Ecuador (2008), amongst
        other decisions, the Respondent further contends that, in any event, the change in the
        legal framework governing Free Zones was fair and equitable in light of the
        circumstances and based on a weighing of the parties’ interests. 79 The Respondent put
        in place the 2008 Budgetary Law (that amended the Free Zone status) in the context
        of ongoing public demonstrations and popular discontent in the face of a social and
        security crisis involving strikes and protests against rising food costs and low wages. 80

9.39    In response to the Claimant’s submissions about the Respondent’s gas policies, the
        Respondent submits that these lack merit because (i) the Respondent’s gas polices
        were known to the Claimant at the outset; (ii) the Claimant has not shown any
        reasonable expectation of a 25-year firm gas supply vis-à-vis the Respondent; (iii) the
        Claimant complaints that pre-existing gas policies are “consistent with the energy
        policies of an emerging economy transitioning from reliance on liquid fuel to natural
        gas”; and (iv) the 2011 Egyptian revolution made it impossible to “adopt new policies
        in general, not to mention policies in a sensitive sector, such as the energy sector,
        which is critical to the Egyptian population.” 81

9.40    With regard to the duration of the Respondent’s gas policies, the Respondent asserts
        that gas and other subsidies have been in place for decades and are “historically
        embedded in the social welfare system.” 82 The Respondent points to this factor, to


77
   Resp CM Merits, Paragraphs 61-64 and 295; Resp Rej Merits, Paragraph 48, citing Law No. 114 of 2008,
regarding the Opening of Two Additional Funds in the General Budget of the Financial Year 2007/2008,
[R-0080]; ROS Vol. III, Slide 9, citing to Decision of the Director of GAFI No. 3336 of 2001 regarding a
License for the Spanish Egyptian Gas Company (SEGAS) to Carry out its Activities in accordance to the Private
Free Zone Regime, 9 December 2001, [R-0075], Article 12.
78
   Resp CM Merits, Paragraphs 241-242; ROS, Vol. III, Slide 11, citing Parkerings v. Lithuania, ICSID Case
No. ARB/05/08, Award, 11 September 2007, [CL-0045], Paragraphs 332 and 335-336.
79
   Resp CM Merits, Paragraphs 243-246; ROS, Vol. III, Slide 13, citing Saluka v. Czech Republic, UNCITRAL,
Partial Award, 17 March 2006, [CL-0067], Paragraphs 304-306; Duke Energy v. Ecuador, ICSID Case No.
ARB/04/19, Award, 18 August 2008, [CL-0018], Paragraph 340.
80
   Resp CM Merits, Paragraphs 247-248; ROS, Vol. III, Slide 14.
81
   Resp CM Merits, Paragraph 249; Resp Rej Merits, Paragraph 290.
82
   Resp CM Merits, Paragraphs 169-171; Resp Rej Merits, Paragraphs 266 and 287; ROS, Vol. III, Slide 25,
citing Khan ER, Paragraphs 22-23.

                                           Part IX – Page 14 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 250 of 347



        argue that, to be protected, the Claimant’s expectations must be legitimate and
        reasonable at the time the investment is made, taking into account all circumstances,
        including the “political, socioeconomic, cultural and historical conditions prevailing
        in the host State.” 83

9.41    Further, the Respondent asserts that the Claimant has failed to establish that it was the
        Respondent’s gas policies that cause the gas shortages, and not the Global Financial
        Crisis of 2008 or the Egyptian revolution in 2011. 84 The Respondent notes that the
        Claimant agrees that gas production decelerated and declined as a result of declining
        investment in new production needed to offset declines in existing fields. 85 The
        Respondent relies upon the expert reports showing that the Global Financial Crisis
        and the Egyptian revolution were the primary causes of the stagnation and decline in
        gas production during the relevant period. 86 The Respondent further asserts that the
        Claimant recognised the deep economic, political and social crisis unfolding in Egypt,
        and even recognized the existence of force majeure circumstances, through its own
        Managing Director’s statement made within Unión Fenosa. 87

9.42    On the Claimant’s invocation of the Respondent’s WTO obligations to derive
        legitimate expectations, the Respondent asserts that this Tribunal lacks jurisdiction
        over such an international trade law claim; and, in any event, that the claim must fail
        for much the same reasons as the Claimant’s FET claim under the Treaty. 88

9.43    The Respondent maintains that, even if the Claimant were to establish that it had
        legitimate expectations of the Respondent to provide a firm supply of gas to the
        Damietta Plant, “the mere undersupply of gas would not give rise to a violation of the




83
    Resp CM Merits, Paragraph 244; Resp Rej Merits, Paragraph 268; ROS, Vol. III, Slide 26, citing Duke
Energy v. Ecuador, ICSID Case No. ARB/04/19, Award, 18 August 2008, [CL-0018], Paragraph 340.
84
    Resp CM Merits, Paragraphs 253; Resp Rej Merits, Paragraph 255; ROS, Vol. III, Slide 15.
85
   - Resp Rej Merits, Paragraph 99; ROS, Vol. III, Slide 29.
86
    Resp CM Merits, Section II.B and II.C; Resp Rej Merits, Paragraphs Section II.B and II.C; ROS, Vol. III,
Slide 30, citing RPS ER2, Page 17, Figure 6.
87
    Resp CM Merits, Paragraphs 122-132; Resp Rej Merits, Paragraphs 71-77; ROS, Vol. III, Slides 32-33, citing
Report of the Managing Director to the Board of Directors Meeting, “Gas S&P Contracts. Analysis Of Current
Stand and Proposal of Improvement Measures,” 20 March 2013, [R-0379], Pages 5 and 7; ROS, Vol. III, Slides
34-35, citing Minutes of the Meeting of the Board of Directors of the Company Unión Fenosa, S.A., 20 March
2013, [R-0353], Page 13; Report of the Managing Director to the Board of Directors Meeting, “Gas S&P
Contracts. Analysis of Current Stand and Proposal of Improvement Measures,” 20 March 2013, [R-0379],
Page 15.
88
    Resp Rej Merits, Paragraphs 271-277.

                                           Part IX – Page 15 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 251 of 347



        fair and equitable treatment standard.” 89 Based on a weighing of the investor’s
        reasonable and legitimate expectations and the State’s sovereign right to regulate in
        the public interest, the Respondent contends that the Claimant has failed to show that
        the Respondent’s conduct was “manifestly inconsistent, non-transparent, unreasonable
        […] or discriminatory” and thus has not established a violation of the FET standard in
        the Treaty. 90

9.44    Moreover, the Respondent notes that “not all differential treatment is discriminatory”
        and argues that, to establish unfair and inequitable treatment, the Claimant has to
        prove that “investors (i) in like circumstances (ii) were treated differently (iii) because
        of their nationality and (iv) without reasonable justification.” which the Respondent
        alleges has not been proven by the Claimant within the meaning of the FET standard
        in Article 4(1) of the Treaty (nor under Articles 3(1), 4(2) or 4(3) of the Treaty). 91

9.45    Attribution: In summary, the Respondent contests the Claimant’s characterisations as
        to attribution under Articles 4, 5 and 8 of the ILC Articles on State Responsibility. It
        contends that the standards of international law for determining attribution are
        demanding; and that the Claimant has failed to meet any of them.

9.46    As regards EGPC, the Respondent denies that EGPC is an organ of the State; and it
        maintains that, in any event, as a result of EGPC’s “assignment” (or novation) of its
        rights and obligations under the SPA, no responsibility by EGPC for subsequent
        conduct by EGAS can arise. 92

9.47    As regards EGAS, the Respondent also contests that EGAS is an organ of the State; 93
        that EGAS exercised any government authority by conduct 94 and that EGAS was
        instructed or directed in such conduct by organs of the Respondent. 95



89
   Resp Rej Merits, paragraph 278.
90
   Resp Rej Merits, Paragraph 279-280, citing Saluka v. Czech Republic, UNCITRAL, Partial Award, 17 March
2006, [CL-0067], Paragraph 309.
91
   Resp CM Merits, Paragraphs 268-270; Resp Rej Merits, Paragraph 292.
92
   Resp Rej Merits, Paragraph 145, Footnote 244 (“Because the breaches alleged by Claimant in this case
concern conduct that occurred after EGPC assigned its rights and obligations under the Natural Gas Sale and
Purchase Agreement to EGAS in 2002, it is unnecessary for Respondent to address any of Claimant’s further
arguments in this respect. To the extent Claimant has argued that as a result of EGPC’s entering into the Natural
Gas Sale and Purchase Agreement, Claimant has reasonably relied on legitimate expectations vis-à-vis
Respondent at the time of the making of its investment, Respondent will show that this is unsupported and
unsupportable as a legal and factual matter.”).
93
   Resp Rej Merits, Paragraphs 145-146 and 195; Resp CM Merits, Paragraphs 183-191.

                                            Part IX – Page 16 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 252 of 347



9.48    As regards Article 4 of the ILC Articles, the Respondent disputes that EGPC is an
        organ of the State by reason of the following factors:

        (i)    The fact that an entity has separate legal personality is determinative that it is
               not an organ of the State, at least in the absence of exceptional circumstances; 96

        (ii)   State organs are entities that are part of the structure of the State and act on its
               behalf, 97 whereas EGPC is a corporation having legal personality separate from
               the State. 98

        (iii) EGPC is not considered to be a State organ under Egyptian law, 99 and the fact
               that it is owned by the State does not make it part of the organisation of the
               State under international law; 100

        (iv) EGPC is engaged in the development and exploitation of petroleum resources,
               which is a commercial rather than a governmental activity. 101

        (v)    The fact that EGPC is subject to the financial supervision of the Egyptian
               Central Audit Agency does not make it part of the structure of the State;102
               indeed, it has “an independent planning budget prepared on the same pattern as
               commercial budgets.” 103

        (vi) The fact that certain of EGPC’s decisions have been held to be subject to
               Egyptian administrative law is irrelevant to the question of whether the conduct
               of EGPC at issue in this case is attributable to the Egyptian State under
               international law;




94
   Resp Rej Merits, Paragraphs 145 and 166-178; Resp CM Merits, Paragraphs 192-202.
95
   Resp Rej Merits, Paragraphs 145 and 179-186; Resp CM Merits, Paragraphs 203-212.
96
   Tr. D1 231:22; Tr. D1 232:1-8.
97
   Resp CM Merits, Paragraph 185.
98
    Resp CM Merits, Paragraph 183, citing Law No. 20 of 1976 regarding the Egyptian General Petroleum
Corporation, 17 March 1976, [R-0002], Article 1 (“Egyptian General Petroleum Corporation is a general
corporation having an independent legal personality.”).
99
   Resp CM Merits, Paragraph 189.
100
    Resp CM Merits, Paragraph 190.
101
    Resp CM Merits, Paragraph 199.
102
    Resp CM Merits, Paragraph 189.
103
     Resp CM Merits, Paragraph 187; Law No. 20 of 1976 regarding the Egyptian General Petroleum
Corporation, [R-0002 SUP], Article 5 (“The financial year of the Corporation starts with the financial year of
the State and ends with its end. Taking into account the provisions of law No 53 of year 1973 on State General
Budget, the Corporation shall have an independent planning budget prepared on the same pattern as commercial
budgets, and the Corporation funds are considered as private property owned by the State.”).

                                           Part IX – Page 17 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 253 of 347



        (vi) The negotiation and execution of the SPA by EGPC were no more the exercise
              of governmental authority than similar actions by a private contractor; 104 and

        (vii) The decision in Ampal v. Egypt (2017) is both distinguishable and flawed in its
              reasoning. 105

        (4) The Tribunal’s Analyses and Decisions

9.49    Introduction: As already indicated above, the Tribunal focuses on the Claimant’s
        claim under the FET standard in Article 4(1) of the Treaty. The Tribunal determines
        the issues of attribution by reference to Articles 4, 5, 8 and 11 of the ILC’s Articles on
        State Responsibility, being declaratory of customary international law, as argued by
        the Parties.

9.50    The Tribunal first addresses the Claimant’s case under the FET standard in Article
        4(1) of the Treaty. As already indicated, the Respondent denies any liability to the
        Claimant under any provision in the Treaty, including Article 4(1). The Tribunal’s
        analysis below should be read with the fuller description of material events in Part V
        above, together with the complete text of the relevant legal provisions in Part III
        above.

9.51    The FET Standard: Article 4(1) of the Treaty requires the Respondent, towards the
        Claimant, “to guarantee in its territory fair and equitable treatment of the investments
        made by investors of the other Party.” This FET standard provides a broad protection
        to covered investments and investors. The Tribunal is content to apply under Article
        4(1) the customary international law standard as prohibiting (inter alia) conduct by
        the host State “which is unjust, arbitrary, unfair, discriminatory or in violation of due
        process,” including conduct that frustrates an investor’s “legitimate expectations,” as
        decided by the NAFTA tribunal in Merrill v. Canada (2010). 106

9.52    Legitimate Expectations: As to “legitimate expectations,” the Tribunal is content to
        adopt the statement, as cited by the Respondent, 107 in Philip Morris v. Uruguay
        (2016): “It clearly emerges from the analysis of the FET standard by investment


104
    Resp CM Merits, Paragraph 201.
105
    Tr. D1 246:4-247:22.
106
    Merrill v. Canada, ICSID Case No. UNCT/07/1, Award, 31 March 2010, [RL-0070], Paragraph 208.
107
    Tr. D1 268:11-18.

                                         Part IX – Page 18 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 254 of 347



        tribunals that legitimate expectations depend on specific undertakings and
        representations made by the host State to induce investors to make an investment.” 108

9.53    The Tribunal has also been guided by several other decisions cited by the Parties,
        including Parkerings v. Lithuania (2007), Glamis v. USA (2009) 109 and Mobil v.
        Canada (2012). 110 Applying these materials, in addition to the requirement for a
        specific undertaking or representation attributable to the Respondent, the Claimant
        must also establish that: (i) its expectations were reasonable in the circumstances; (ii)
        it relied upon such undertaking or representation when it made its investment in
        Egypt; and (iii) that the Respondent’s non-compliance with its undertaking or
        representation violated the FET standard in Article 4(1) of the Treaty. The Tribunal
        does not consider that such a representation or undertaking amounts to a free-standing
        part of the FET standard but, rather, that it is “a relevant factor” in assessing whether
        or not the Respondent violated the FET standard, as was decided in Mobil v. Canada
        (2012). 111

9.54    Whether such a factor applies to any particular case, however, must depend upon the
        particular circumstances of that case, both as to the State and to an organ of the State
        (including the question of whether it is an organ of the State). In the Tribunal’s view,
        these several tests are largely fact-specific in the present case.

9.55    The Claimant emphasises that this “is not a contract case.” 112                 If it were, the
        Claimant’s contractual rights would be subject to the applicable laws and dispute
        resolution provisions in its contracts. The Claimant contends, however, that the
        Respondent violated the FET standard in Article 4(1) of the Treaty under international
        law. The Tribunal accepts, as the Respondent submits, that it has no jurisdiction to
        decide any claim by the Claimant for breach any of contractual rights under any
        agreement made by the Claimant and its associated companies subject to their
        applicable municipal laws and provisions for dispute resolution before international

108
    Philip Morris v. Uruguay, ICSID Case No. ARB/10/7, Award, 8 July 2016, [RL-0151] (emphasis omitted).
109
    Glamis v. United States, Award, 8 June 2009.
110
    Mobil v. Canada, Decision on Liability and on Principles of Quantum, 22 May 2012, [CL-0043].
111
    Mobil v. Canada, Decision on Liability and on Principles of Quantum, 22 May 2012, [CL-0043], Paragraph
152; see also CMS v. Argentina, Decision of the ad hoc Committee on the Application for Annulment of the
Argentine, 25 September 2007, [RL-0162], Paragraph 89; Waste Management v. Mexico II, ICSID Case No.
ARB(AF)/00/3, Award, 30 April 2004, [CL-0033], Paragraph 98; See also MTD v. Chile, Decision on
Annulment, 21 March 2007, Paragraph 67.
112
    Tr. D1 63:1; Tr. D1 66.

                                         Part IX – Page 19 of 46
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 255 of 347



           commercial arbitration tribunals. The Tribunal here asserts its jurisdiction under the
           Treaty in respect only of alleged violations of the Respondent’s obligations towards
           the Claimant under the Treaty.

9.56       The Claimant contends under international law that (inter alia) the Respondent
           frustrated the Claimant’s legitimate expectations, in breach of the Ministry of
           Petroleum’s undertaking of 5 August 2000, by interfering with the performance by
           EGPC and subsequently EGAS of their contractual obligations under the SPA (with
           the EGAS and UFG Tolling Contracts); by engaging in inconsistent conduct towards
           the Claimant; by adopting discriminatory measures towards the Claimant; and by
           conduct that lacked proportionality and transparency towards the Claimant. To that
           end, the Claimant relies upon expectations derived from (but not based on) its
           contractual rights, the Respondent’s own conduct and the status of EGPC and EGAS
           as legal entities wholly-owned by the Respondent whose acts and omissions are
           attributable to the Respondent under international law.

9.57       The Claimant’s case relies first, for its “legitimate expectations,” on the Ministry’s
           undertaking of 5 August 2000 and rights derived from the SPA between the Claimant
           (as UFICEX’s “assignee”) and the Seller (originally EGPC succeeded by EGAS),
           whereby, in the Claimant’s submission, “EGPC/EGAS” (as the Seller) undertook
           several obligations for the supply of natural gas to UFACEX/UFG during the SPA’s
           term of 25 years. These included the following contractual terms:

           (i)     Under Article 5.1, the Seller agreed to sell and deliver 4 BCM of gas annually;

           (ii)    Under Article 5.1[5], the Seller “shall at all times keep a backup supply to
                   meet an on stream (load) factor of 95% of the LNG Complex.”

           (iii)   Under Article 15.2 of the SPA, in the event of “Force Majeure” (as there
                   defined), the Seller “shall treat Buyer no worse than any other present or
                   future purchaser/s [sic] of NG”; and “[t]his right shall be binding upon the
                   Parties at all time, including the event of shortage of NG.” 113

           (iv)    Under Article 15.3(b):



113
      Natural Gas Sale and Purchase Agreement, [C-0002].

                                            Part IX – Page 20 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 256 of 347



               In the case of the Seller, Force Majeure shall not include changes in
               market conditions including, without limitation, changes that: (i) Directly
               or indirectly affect the demand for or price of NG; (ii) Result in the
               diversion of NG to other users; (iii) Are due to the inability of the
               transportation system and/or pipeline (whether for reasons of
               maintenance, repairs or lack of capacity or otherwise) to meet consumer
               demand and/or Buyer demand.

       (v)      Under Article 21.1:

               EGPC undertakes to procure that the Egyptian authorities undertake not
               to interfere with the rights of Buyer under this Agreement, and not to
               dictate or promulgate any act or regulation which could directly or
               indirectly affect the rights of Buyer under this Agreement, or affect the
               capacity of Buyer to perform its obligations under this Agreement, even in
               the case of a NG shortage in Egypt, save for Force Majeure situations as
               defined in this Agreement.

       (vi)     Under Article 23.2:

               Seller is the sole responsible [sic] for securing adequate supplies of NG for
               performance of its obligations hereunder. Seller shall, throughout the
               Term, provide Buyer or Lenders with such further assurances as Buyer or
               Lenders may reasonably request from time to time regarding the continued
               adequacy of NG supply sources relied upon by Seller to perform
               hereunder. In no case this shall represent for Seller additional obligations
               to those set forth in this Agreement.

       (vii)    Under Article 24.3, the Seller acknowledged that it:

               is aware that the supply of NG to Buyer […] is a key element of the
               successful development of the Project, and therefore Seller represents and
               warrants that its availability of NG will be sufficient to feed the Complex
               under the terms and conditions of this Agreement. Also Seller represents
               and warrants that it has, and will have during the Term, all the legal,
               administrative and corporate rights, licenses and authorizations to deliver
               the NG at the Delivery Point and to comply with all its obligations under
               this Agreement.
9.58   Under the terms of the SPA, EGPC acted as a principal towards UFACEX in regard to
       the SPA: Article 24.1(h). EGPC was not, however, an entity created and operating in
       the private sector of the Egyptian economy. As already indicated, EGPC was wholly
       owned by the Respondent. Yet, EGPC had a separate legal personality under Egyptian
       law. Thus, Article 20 of the SPA addressed sovereign immunity; and the waiver of
       such immunity clearly targeted EGPC (later, EGAS), rather than UFACEX (later, the
       Claimant).


                                       Part IX – Page 21 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 257 of 347



9.59    The Respondent was not a contractual party to the SPA, as confirmed by Articles 21.1
        and 24.1(h) of the SPA, and also the separate approval of the SPA by the
        Respondent’s executive branch. Such separate approval would not have been
        necessary if the Respondent were a contractual party to the SPA. As to such approval,
        it took place by the Council of Ministers on 25 July 2000 (before the SPA was
        executed) and by the Ministry of Petroleum’s letter dated 5 August 2000 to the
        Claimant (shortly after such execution).

9.60    The Ministry’s letter dated 5 August 2000 provided, in material part: 114 “On behalf of
        the Ministry of Petroleum I have the pleasure to Inform you that the Egyptian
        Government official [sic] endorsed the natural gas Sales and Purchase Agreement
        signed on August 1, 2000 between UFACEX and EGPC.”

9.61    This letter uses the phrase (in English) that the Egyptian Government “official[ly]
        endorsed” the SPA. It was a shorthand term signifying, in the circumstances known to
        the Government, EGPC and UFACEX, something more specific. In the Tribunal’s
        view, the Respondent was thereby associating itself, as a non-contractual party, with
        the terms of Article 21.1 of the SPA.

9.62    Under this provision, EGPC expressly:

               Undertakes to procure that the Egyptian authorities undertake not to
               interfere with the rights of the Buyer under this Agreement and not to
               dictate or promulgate any act or regulation which could directly or
               indirectly affect the rights of Buyer under this Agreement, or affect the
               capacity of Buyer [sic: Seller] to perform its obligations under this
               Agreement, even in the case of a NG shortage in Egypt, save for Force
               Majeure situations as defined in this Agreement […]
        The Tribunal emphases the phrase “to procure that the Egyptian authorities
        undertake.” As a matter of ordinary English, this necessarily refers to a separate extra-
        contractual “undertaking” by the Egyptian authorities, and not to an undertaking by
        EGPC alone under the SPA. EGPC’s contractual undertaking was to procure the
        undertaking from the Egyptian authorities. By the term “Egyptian authorities,” the



114
   Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman
(José Maria Amustategui), 5 August 2000, [C-0169]. The Tribunal does not consider that this statement by the
Respondent falls within Article 24.1(f) and (g) of the SPA: it was not a “mutual representation” made between
EGPC and UFACEX as the contractual parties to the SPA.

                                           Part IX – Page 22 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 258 of 347



       contracting parties were referring to the Egyptian Governmental authorities, including
       the Ministry of Petroleum.

9.63   EGPC discharged its undertaking to “procure” the undertaking by the Egyptian
       Governmental authorities, in accordance with Article 21.1, in the form of the Ministry
       of Petroleum’s letter dated 5 August 2000. The Respondent’s “official endorsement”
       of the SPA is, in the circumstances, to be understood as comprising the separate,
       extra-contractual undertaking required under Article 21.1 of the SPA. In the
       Tribunal’s view, the juxtaposition of timing and the terms of Article 21.1 and the
       letter exclude any other objective interpretation.

9.64   Moreover, the Respondent’s ‘undertaking’ was an important extra-contractual
       condition for UFACEX’s participation in the Project. Without such an endorsement
       from the Respondent, conforming to the undertaking required under Article 21.1 of
       the SPA, the Damietta Project would not have proceeded beyond the signing of the
       SPA. A breach of EGPC’s undertaking to procure the Respondent’s undertaking
       would have amounted to the wholesale repudiation of the SPA and the immediate
       renunciation of the Project. At the time, it does not appear that this requirement for the
       Respondent’s undertaking was in the least controversial. The Respondent (by its
       Ministry of Petroleum) was supporting the Project; and the Respondent’s Council of
       Ministers had approved the draft SPA.

9.65   It was essential for the Claimant to receive natural gas under the SPA. There was no
       other source of natural gas for the Plant. It was to be connected to the national grid;
       and it was not to be supplied from its own gas field. Without such supply, the Plant
       would become a “white elephant.”

9.66   In the Tribunal’s view, nothing could be clearer than the provisions in the SPA,
       principally Article 24.3 recording the Seller’s awareness “that the supply of NG to
       Buyer under this Agreement is a key element for the successful development of the
       Project, and therefore Seller represents and warrants that its availability of NG will be
       sufficient to feed the Complex under the terms and conditions of this Agreement.” It
       is also evident from Articles 21.1, 24.1 and 24.3 whereby the Seller was responsible
       for securing all necessary permits and support from the Respondent’s administrative
       and other agencies, so as to perform its obligations to supply natural gas to the Plant.


                                      Part IX – Page 23 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 259 of 347



9.67    All this was known to the Respondent at the material time, from its approval of the
        SPA’s draft terms by its Council of Ministers on 25 July 2000 (based on the Minister
        of Petroleum’s memoranda) and, particularly, at the time of the Ministry of
        Petroleum’s letter dated 5 August 2000. As more fully explained in Part V above, the
        Minister of Petroleum “endorsed,” i.e. approved, the decision of EGPC’s board of
        directors dated 14 July 2000 authorising EGPC to execute the SPA. 115 The Minister’s
        memorandum of July 2000 (otherwise undated but preceding EGPC’s execution of the
        SPA on 1 August 2000) requested the Council of Ministers also to approve the signing
        of the SPA, as there described. 116 Whilst the Minister was primarily concerned with
        the pricing mechanisms under the SPA, it is inconceivable that both the Minister and
        the Ministry of Petroleum were unaware of the draft SPA’s non-pricing terms,
        including Article 21.1 of the SPA.

9.68    For all these reasons, the Tribunal discounts the Respondent’s attempts to downplay
        the significance of the Ministry of Petroleum’s letter dated 5 August 2000. Given the
        importance to UFACEX of the Respondent’s undertaking required under Article 21.1
        of the SPA, if no such extra-contractual undertaking had been forthcoming from the
        Respondent, there would have been prompt and strenuous protests from UFACEX at
        the time. There were none.

9.69    Conversely, the Tribunal discounts the Claimant’s attempts to transform the terms of
        the Ministry’s letter dated 5 August 2000 and associated conduct into a general
        guarantee of EGPC’s contractual obligations as Seller under the SPA. Under the SPA,
        EGPC was not acting as an agent for the Respondent but expressly as a principal, as
        already noted above (see Article 24.1(h) of the SPA). Under Egyptian law as the
        SPA’s applicable law (Article 1.1 of the SPA), EGPC’s contractual obligations under
        the SPA did not accrue to the Respondent given EGPC’s separate legal status from the
        Respondent. If it had been intended to bind the Respondent generally to the terms of
        the SPA as a guarantor or primary co-obligor, it would have been easy for UFACEX,
        EGPC and the Respondent to use contractual language to such effect. There was none
        in the Ministry’s letter dated 5 August 2000 or the SPA.


115
    Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000, [C-0359].
116
    Memorandum from the Minister of Petroleum (Sameh Fahmy) to be submitted to the Cabinet on Contracting
with the Spanish Company (Unión Fenosa) for Exporting the Egyptian Natural Gas, July 2000, [C-0458].

                                         Part IX – Page 24 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 260 of 347



9.70   Thus, the Tribunal returns to the Ministry’s letter dated 5 August 2000 and the
       wording to which it relates, namely Article 21.1 of the SPA, as constituting a separate
       extra-contractual undertaking made by the Respondent under the FET standard in
       Article 4(1) of the Treaty.

9.71   In the Tribunal’s view, the effect of this undertaking was to preclude the Respondent,
       in the absence of good faith over the 25-year term of the SPA, from: (i) interfering
       with the rights under the SPA of the Buyer (UFACEX, later the Claimant); (ii)
       dictating or promulgating any act or regulation which could directly or indirectly
       affect the rights of the Buyer under the SPA; and (iii) affecting the capacity of the
       Buyer to perform its obligations under the SPA, even in the case of a shortage of
       natural gas in Egypt – subject to force majeure situations as defined in the SPA. Non-
       compliance in bad faith with the undertaking, assessed objectively, would amount to a
       breach of the Respondent’s obligations under the FET standard in Article 4(1) of the
       Treaty.

9.72   The proviso regarding force majeure in the Ministry’s letter was clearly intended to
       protect the Respondent from responsibility for a situation where the performance of
       the SPA was suspended for force majeure under Article 15 of the SPA. It is
       complicated definition, albeit subject to specific conditions.

9.73   First, as a matter of English, the proviso cannot swallow the Respondent’s
       undertaking, so as to render it nugatory. It must be read (with Article 15 of the SPA)
       as being subordinate to the undertaking, i.e. as an exception limiting but not
       extinguishing the scope of the undertaking.

9.74   Second, Article 15.1 of the SPA provides that any “force majeure” event or
       circumstance must lie “beyond the reasonable control of a Party or Parties (acting and
       having acted with a reasonable level of due diligence).” It is a qualified protection. It
       would not be open to the Respondent to breach its undertaking so as to cause a force
       majeure event and then to assert force majeure as a defence under the FET standard.

9.75   Third, Article 15.2 provides relief “for so long as and to the extent” that a “force
       majeure” event or circumstance exists. Its Sub-paragraph (A) provides similarly that
       the Seller is relieved from liability only (inter alia) “for so long and to the extent that
       due to ‘Force Majeure’ […]. Seller is unable to make available the properly

                                      Part IX – Page 25 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 261 of 347



       nominated quantity of NG in accordance with [the SPA].” This is an important
       temporal limitation.

9.76   Fourth, Sub-paragraph (A) also provides that where a “force majeure” event or
       circumstance “partially affects” the Seller’s obligations to supply natural gas, the
       Seller “shall treat Buyer no worse than any other present or future purchasers of NG
       […] including the event of shortage of NG.” This is, again, an important limitation,
       excluding adverse discrimination in the supply of gas to the Buyer at times of
       shortage.

9.77   Fifth, by Article 15.3(b) of the SPA, “force majeure” does not include “changes in
       market conditions […] that (i) [d]irectly or indirectly affect the demand for […] NG;
       (ii) [r]esult in the diversion of NG to other users; (iii) [a]re due to the inability of the
       transportation system and/or pipeline […] to meet consumer demand and/or Buyer
       demand.” This is an important limitation as to the scope of force majeure.

9.78   Lastly, Article 15.4 requires a party seeking relief for “force majeure” to give prompt
       notice with relevant information, including “full particulars of the Force Majeure
       event, its effects on the affected Party, and the remedial measures proposed.” (It will
       be recalled that EGAS gave written notice of force majeure under Article 15.4 of the
       SPA on 31 January 2012 and 24 February 2013: see Part V above). For the purposes
       of this Award, the Tribunal assumes that such notice complied with the formal
       requirements of Article 15.4 of the SPA.

9.79   In the Tribunal’s view, the Respondent’ separate extra-contractual undertaking by the
       Ministry of Petroleum’s letter dated 5 August 2000 extends, in accordance with its
       terms, only to the SPA (as amended subsequently). It does not extend, in accordance
       with its terms, to the EGAS or UFG Tolling Contracts or any other contractual
       agreements relating to the Damietta Plant. Neither of these Tolling Contracts existed
       at the time of the Ministry’s letter, being agreed later on 30 June 2003.

9.80   At the time when the SPA was executed on 1 August 2000, the Buyer was UFACEX.
       Pursuant to Article 18 of the SPA, UFACEX assigned its rights to the Claimant on 30
       June 2003. On 17 October 2002, EGPC gave notice that it had assigned (or novated)
       its rights and responsibilities under the SPA to EGAS, to be effective as from 1
       August 2000.

                                      Part IX – Page 26 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 262 of 347



9.81    In the Tribunal’s view, upon this “assignment” by UFACEX, the Claimant acquired
        the full benefits possessed by UFACEX in regard to the SPA, including the Ministry’s
        letter of 5 August 2000 (addressed, in fact, not to UFACEX, but to Unión Fenosa).
        UFACEX was and remains the Claimant’s sister company, within the Unión Fenosa
        Group of companies, with Spanish nationality. The Claimant was not, therefore, a
        stranger intervening in the Project. To the contrary, it had been involved in the
        Project from the beginning. The Claimant therefore stands in the shoes of UFACEX,
        as from 1 August 2000 onwards, in regard to the effect of the Ministry’s letter dated 5
        August 2000.

9.82    As a party to the SPA, the Claimant (with members of the Unión Fenosa Group)
        entered into long-term agreements to supply natural gas to Spanish power plants and
        other agreements to supply gas to Spanish industrial plants. It also proceeded to
        complete the Plant (with SEGAS), at a cost of US$ 1.4 billion.

9.83    On the evidence adduced in this arbitration, the Tribunal concludes that the Claimant
        reasonably formed legitimate expectations based on the letter of 5 August 2000 from
        the Respondent’s Ministry of Petroleum that, in the words of Article 21.1 of the SPA,
        the Respondent (inter alia) would not interfere with the rights of the Buyer under the
        SPA or dictate any act which could directly or indirectly affect the rights of the Buyer
        under the SPA, save for force majeure situations as defined in Article 15 of the SPA.

9.84    The Tribunal also concludes that the Claimant reasonably relied upon those
        expectations, to its subsequent considerable detriment. There can be no doubt that the
        Claimant has been almost ruined by the non-supply of natural gas under the SPA.
        From the time when the Plant’s commercial operations began on 15 October 2006 to
        the end of 2010, the shortfall was 190 million BTUs; 117 and from 2012 to 2014, the
        supply was too limited to comprise even a single cargo. The Damietta Plant has lain
        idle since 2014; and it remains idle to the present day.

9.85    The Tolling Contracts: The Claimant next relies upon the two Tolling Contracts (i)
        between EGAS (as Toller) and SEGAS (as Owner) dated 30 June 2003 118 and (ii)


117
   Heads of Agreement between EGAS and UFG, 23 November 2011, [C-0010].
118
   Tolling Agreement between SEGAS and EGAS, 30 June 2003, [C-0003], to be later amended on (inter alia)
31 March 2004; Amendment No. 3 to the Tolling Contract between EGAS and SEGAS, 31 March 2004,
[C-0174].

                                         Part IX – Page 27 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 263 of 347



        between SEGAS (as Owner) and the Claimant (as Toller) also dated 30 June 2003.119
        The Claimant is not a party to the EGAS Tolling Contract. The Respondent is not a
        contractual party to either Tolling Contract.

9.86    In theory, under these two Tolling Contracts, EGAS would supply feed gas for the
        Plant to SEGAS and, indirectly to the Claimant. These Tolling Contracts became
        effective on the date of the Plant’s Commercial Start Date; namely 15 October 2006
        (see Part V above).

9.87    The EGAS Tolling Contract has its own provisions on applicable law and dispute
        resolution. Article 11.1 provides for English law “as its applicable law”. Article 11.3
        provides for ICC arbitration in Paris. (It gave rise to the “ICC Arbitration” described
        above in Parts I and VI of this Award). As with the SPA, there is a provision on the
        waiver of sovereign immunity (Article 12); and a representation and warranty that
        SEGAS and EGAS were acting as principals and not therefore as agents of the
        Claimant or Respondent respectively (Article 13(f)). There is no provision similar to
        Article 21.1 of the SPA.

9.88    The Tribunal has already decided that the Tolling Contracts do not fall within the
        terms of the letter dated 5 August 2000 from the Ministry of Petroleum. Hence, the
        Claimant cannot make a direct claim for “legitimate expectations” under the FET
        standard in respect of these Tolling Contracts. (Indirectly, the Claimant claims US$
        404,745,000 as “unpaid dividends” payable by EGAS to the Claimant (as SEGAS’s
        majority shareholder) derived, at least in material part, from tolling fees due, but
        unpaid, under the EGAS Tolling Contract). The Tribunal considers other aspects of
        this claim below.

9.89    SEGAS’ Lost Free Zone Status: SEGAS was granted its tax-free status in the Damietta
        Free Zone on 9 December 2001. That status was revoked on 5 May 2008. As with the
        Tolling Contracts, this claim for US$ 107 million does not, so the Tribunal decides,
        benefit from the Ministry’s letter dated 5 August 2000; and it cannot therefore derive
        support from the Claimant’s case on “legitimate expectations” under the FET
        standard. The Tribunal considers other aspects of this claim below.


119
    Tolling Contract between UFG and SEGAS, 30 June 2003, [C-0188], to be later amended on (inter alia)
31 March 2004; Amendment No. 3 to the Tolling Contract between UFG and SEGAS, [C-0173].

                                        Part IX – Page 28 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 264 of 347



9.90   Attribution: It is appropriate to consider next the position of (i) the Respondent’s
       executive branch and (ii) the positions of EGPC and EGAS under international law.
       As already indicated, the Tribunal here addresses the Parties’ respective cases on the
       basis of the ILC Articles on State Responsibility. 120 These are generally accepted as
       authoritatively reflecting the principles of customary international law as they relate to
       attribution; as such, both the Claimant and the Respondent relied upon them in this
       arbitration; and the Tribunal is here content to do the same.

9.91   Article 4 of the ILC Articles, “Conduct of Organs of a State,” provides:

              (1) The conduct of any State organ shall be considered an act of that State
              under international law, whether the organ exercises legislative, executive,
              judicial or any other functions, whatever position it holds in the
              organization of the State, and whatever its character as an organ of the
              central government or of a territorial unit of the State.
              (2) An organ includes any person or entity which has that status in
              accordance with the internal law of the State.
9.92   As to the Respondent’s executive branch as an organ of the Respondent, no
       controversy arises as to attribution. Article 4 of the ILC Articles on State
       Responsibility confirms that, under international law, the conduct of a State’s
       executive branch shall be considered as an act of that State. Hence, the conduct of the
       Ministry of Petroleum, as with other Ministries and the Council of Ministers, is
       attributable to the Respondent.

9.93   According to the ILC Commentary to Article 4, “[t]he reference to a ‘State organ’
       covers all the individual or collective entities which make up the organization of the
       State and act on its behalf.” 121 Of course, a State may become subject to obligations
       entered into on its behalf by entities other that organs of the State, but this is governed
       by general principles of the law of agency (not attribution).

9.94   Entities considered to be organs automatically include “any person or entity which has
       that status in accordance with the internal law of the State.” 122 This normally excludes


120
    James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], Article 4.
121
    James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 94, Comment (1).
122
    James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], Article 4(2).

                                       Part IX – Page 29 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 265 of 347



         entities that enjoy separate legal personality under internal law. 123 However,
         according to the ILC Commentary, “the conduct of certain institutions performing
         public functions and exercising public powers (e.g. the police) is attributed to the
         State even if those institutions are regarded in internal law as autonomous and
         independent of the executive government.” 124

9.95     Thus, as the tribunal in Almås v. Poland (2016) decided: “[I]nternal status does not
         necessarily imply that an entity is not a State organ if other factors, such as the
         performance of core governmental functions, direct day-to-day subordination to
         central government, or lack of all operational autonomy, point the other way.” 125

9.96     At the same time, circumstances sufficient to connote the status of an organ of the
         State to a separate legal person must be extraordinary, involving functions and powers
         considered to be as quintessentially powers of Statehood, such as those exercised by
         police authorities. As the International Court of Justice stated in the Bosnian Genocide
         Case (2007), “to equate persons or entities with State organs when they do not have
         that status under internal law must be exceptional, for it requires proof of a
         particularly great degree of State control over them, a relationship which the Court’s
         Judgment quoted above expressly described as ‘complete dependence’.” 126

9.97     The Tribunal accepts that EGPC is not considered to be an organ of the State under
         Egyptian law; and that it instead enjoys a separate legal personality under Egyptian
         law. 127 The fact that it is wholly owned by the State is of no material consequence.128

123
    See Bayindir v. Pakistan, ICSID Case No. ARB/03/29, Award, 27 August 2009, [CL-0086], Paragraph 119
(holding that Pakistan’s National Highway Authority was not a State organ, because of its separate legal
personality under internal law); EDF (Services) v. Romania, ICSID Case No. ARB/05/13, Award, 8 October
2009, [CL-0038], Paragraph 190 (holding that a State-owned airport holding company and a State airline were
not State organs because they both “possess[ed] legal personality under Romanian law separate and distinct
from that of the State.”); Hamester v. Ghana, ICSID Case No. ARB/07/24, Award, 18 June 2010, [RL-0009],
Paragraph 184 (holding that the Ghanaian Cocoa Board was not a State organ principally because it was “not
classified as a State organ under Ghanaian law, but was created as a ‘corporate body,’ which can be ‘sued in its
corporate name.’”); see also James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and
Commentaries (Cambridge University Press, 2002), [CL-0185], 112, Comment (6) (“Since corporate entities,
although owned by and in that sense subject to the control of the State, are considered to be separate, prima facie
their conduct in carrying out their activities is not attributable to the State unless they are exercising elements of
governmental authority within the meaning of article 5.”).
124
     James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 92, Comment (6).
125
    Almås v. Poland, UNCITRAL, Award, 27 June 2016, [CL-0186], Paragraph 207.
126
    Bosnia and Herzegovina v. Serbia and Montenegro, I.C.J. Reports 2007, p. 43, [RL-0049], Paragraph 393.
127
    Law No. 20 of 1976, [C-0126] (“Article 1: Egyptian General Petroleum Corporation is a public authority
having a juristic legal personality working for the development and best exploitation of petroleum resources,
and providing for the country’s needs of different petroleum products.”).

                                              Part IX – Page 30 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 266 of 347



        Corporate state enterprises existing outside of the structure of the State are a common
        phenomenon.

9.98     Nor does the Tribunal consider the facts that EGPC is denominated by Egyptian law
        as a “public authority” and is statutorily part of the Egyptian “Petroleum Sector” that
        develops strategies for the natural gas sector to be sufficient to make it part of the
        structure of the State, and thus one of its organs under international law. Both State
        ownership of entities and their involvement in the development of State-owned
        natural resource necessarily implicate public sector concerns. But participation in the
        public sector is not the same thing as being integral to the State apparatus, as was
        decided by the tribunal in Ulysseas v. Ecuador (2012). 129

9.99    Implicating public concerns as they do, it is unsurprising that State-owned non-organs
        would be subject to State-run financial auditing under the same mechanism that
        applies to entities that are organs of the State. Nor is it dispositive that certain
        decisions of an entity are subject to oversight under administrative public law, as is
        alleged here by the Claimant, especially if other decisions it takes are not.

9.100 These specific factors were considered by the Ulysseas tribunal, which did not find
        that they connoted the status of a State organ under Article 4 of the ILC Articles. 130
        Moreover, as the Respondent contends, there has been no proof that the conduct at
        issue here, namely EGPC’s entering into the SPA, constituted an administrative law
        decision. 131




128
    See Abby Cohen Smutny, “State Responsibility and Attribution, When is a State Responsible for Acts of
States Enterprises? Maffezini v. Spain,” in T. Weiler (ed), International Investment Law and Arbitration:
Leading Cases from the ICSID, NAFTA, Bilateral Treaties and Customary International Law (2005),
[CL-0065], 35 (“State ownership is not sufficient to constitute a State organ, as a State may be a shareholder in a
private law company.”); see also James Crawford, State Responsibility (Cambridge University Press, 2013),
[RL-0080], 118 (“Mere ownership of an entity by a state, however, will not automatically convert that entity
into an organ of the state.”).
129
    See Resp CM Merits, Paragraph 189 Footnote 443, citing Ulysseas v. Ecuador, UNCITRAL, Final Award,
12 June 2012, [RL-0079], Paragraph 135 (“The circumstances that the Entities are part of the Ecuadorian public
sector and are subject to a system of controls by the State in view of the public interests involved in their
capacity does not make them organs of the Ecuadorian State for the purposes of Article 4 of the ILC Articles.”).
130
    See Ulysseas v. Ecuador, UNCITRAL, Final Award, 12 June 2012, [RL-0079], Paragraph 134 (“All Entities
are subject to a system of controls under the 1998 Constitution, which is exercised by the Office of the
Comptroller General of Ecuador as to their revenues, expenses and investments and the utilization and custody
of public property. The 2008 Constitution reinforced the public nature of the Entities by providing that they
“shall operate as companies subject to public law.”) (footnote omitted).
131
    Resp CM Merits, Paragraph 201.

                                             Part IX – Page 31 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 267 of 347



9.101 Nor can EGPC’s engagement in the development and exploitation of natural resources
        be considered as a purely governmental activity, as opposed to a commercial activity.
        It is uncontested between the Parties, as the Tribunal accepts, that EGPC has the
        power to contract in its own name and for its own account, as a principal, as it did
        with the SPA. It has an “independent schematic budget prepared on the same pattern
        of commercial budgets” and “the Corporation funds are funds owned by the State
        private ownership.” 132 As the Almås tribunal decided, “where an entity engages on its
        own account in commercial transactions, even if these are important to the national
        economy, this inference [that it is a de facto organ] will not be drawn.” 133

9.102 In support of its case that EGPC’s functions are governmental in nature, 134 the
        Claimant contends that “exporting natural gas in its natural state or liquefied, and its
        derivatives, to international markets” is a “sovereign function.” 135 But, whilst “under
        the Egyptian Constitution, all minerals, including solid, liquid and gaseous resources,
        are the property of the [S]tate,” as the Claimant points out,136 private companies
        manage private natural gas resources as a matter of course and, notwithstanding the
        fact that governmental export approval may be required, the act of exporting natural
        gas in any form is not, by its own nature, a sovereign act.

9.103 Whilst the Parties agree that the “right to grant concessions […] is certainly a
        governmental function,” 137 requiring a decision by the President of the Republic and
        approval of the National Assembly, 138 they differ on the role played by EGPC (and
        later by EGAS). The Claimant submits that EGPC and EGAS “enter […] into
        concession contracts with producers” 139 and are “the vehicle by which Egypt grants
        concession rights.” 140



132
    Law No. 20 of 1976, [C-0126] (“Article 5: The financial year of the Corporation starts with the financial year
of the State and ends with its end. And with taking into consideration the provisions of law No 53 for year 1973
about State General Budget, the corporation shall have an independent schematic budget prepared on the same
pattern of commercial budgets, and the Corporation funds are funds owned by the State private ownership.”)
133
    Almås v. Poland, UNCITRAL, Award, 27 June 2016, [CL-0186], Paragraph 210.
134
    Cl Mem Merits, Paragraphs 488 and 491.
135
    Cl Rep Merits, Paragraph 285.
136
    Cl Mem Merits, Paragraph 495 (brackets in original).
137
     Cl Mem Merits, Paragraph 495; Law No. 61 of 1958 on the Award of Concessions Relating to the
Investments of Natural Resources and Public Utilities and the Amendment of the Concessions’ Terms as
amended by Law No. 152 of 1960, [R-0282].
138
    Resp CM Merits, Paragraph135; Cl Rep Merits, Paragraph 170; Resp Rej Merits, Paragraph 32.
139
    Rep Merits, Paragraph 283.
140
    Rep Merits, Paragraph 283.

                                             Part IX – Page 32 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 268 of 347



9.104 As already found by the Tribunal, the Government is a non-contractual party to the
         SPA and other agreements concluded by EGPC and EGAS. As the Respondent
         submits, the SPA itself is not a concession agreement, but a commercial agreement for
         the sale of natural gas. 141 Indeed, the Claimant itself describes the SPA as among “the
         contracts and commercial decisions and operations of [Egypt’s] State-owned
         companies.” 142

9.105 Moreover, whilst EGPC is “owned by and in that sense subject to the control of the
         State,” 143 the Claimant has not proven with respect to EGPC a “direct day-to-day
         subordination to central government, or lack of all operational autonomy,” in the
         words of the Almås tribunal. 144

9.106 The Claimant relies on the fact that EGPC’s chairman and board members are
         designated by Government officials and that the board members appointed include
         Government officials. In the Tribunal’s view, these factors are insufficient to show
         that EGPC is “lacking any real autonomy” and does not have at least “some qualified,
         but real, margin of independence.” 145 Private parent corporations routinely appoint
         their officers as members of the boards of directors of their wholly-owned subsidiaries
         without thereby losing shareholder immunity from liability.

9.107 The fact that decisions of EGPC’s board of directors must be sent to the Minister of
         Petroleum for possible ratification, amendment or rescission does not show that the
         Minister actually used this authority (which is no different from a shareholder
         override in a privately owned corporation) to supervise EGPC’s regular activities. For
         example, the tribunal in Jan de Nul v. Egypt (2008) declined to find that the Suez


141
    Resp CM Merits, Paragraph 200; Resp Rej Merits, Paragraph 160.
142
    Cl Mem Merits, Paragraph 17 (emphasis added) (“The Government was, of course, free to undertake any of
these policies, but having made representations and commitments to UFG that it would ensure the availability of
sufficient gas for the next 25 years to ensure fulfillment of the contractual supply to UFG, the Government was
required to comply with its commitments and to enable its State-owned companies to do so. Moreover, the
Government was required not to interfere, in its sovereign capacity and for policy reasons, with the contracts
and commercial decisions and operations of its State-owned companies. Yet, the Government did exactly this,
by causing the diversion of gas supplies away from UFG and toward what it called the ‘domestic market,’
without offering or paying compensation to UFG.”) (emphasis here added).
143
    See also James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 112, Comment (6) (“Since corporate entities, although owned
by and in that sense subject to the control of the State, are considered to be separate, prima facie their conduct in
carrying out their activities is not attributable to the State unless they are exercising elements of governmental
authority within the meaning of article 5.”)(emphasis added).
144
    Almås v. Poland, UNCITRAL, Award, 27 June 2016, [CL-0186], Paragraph 207; Cl Rep Merits 272.
145
    Bosnia and Herzegovina v. Serbia and Montenegro, I.C.J. Reports 2007, p. 43, [RL-0049], Paragraph 394.

                                              Part IX – Page 33 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 269 of 347



        Canal Authority was an organ of the Egyptian State, despite the involvement of the
        Egyptian Government nearly identical to that alleged there. 146

9.108 This conclusion gives context to EGPC’s representation in the private offering
        memorandum to potential investors, relied upon by the Claimant, that it had “the same
        legal status as the Central Bank of Egypt and the Suez Canal Authority.” In the light
        of the decision in Jan de Nul v. Egypt (2008), that representation is consistent with the
        Respondent’s submissions in this case. Indeed, notwithstanding the fact that, as the
        prospectus pointed out, EGPC was an “economic authority” and that “[a]ll decisions
        of the Board of Directors are required to be notified to the Minister of Petroleum for
        approval,” the offering memorandum expressly states in the same passage that “[t]he
        Arab Republic of Egypt and the Egyptian Government, however, are not legally liable
        for EGPC’s obligations to third parties unless expressly guaranteed.” 147

9.109 The ICSID tribunal in Ampal v. Egypt (2017) came to a different conclusion with
        respect to EGPC’s status as an organ of the Egyptian State within the meaning of
        Article 4 of the ILC Articles. 148 That tribunal cited as reasons EGPC’s designation as
        a “public authority” “overseen by the Minister of Petroleum,” with capital consisting
        of “[f]unds allocated to it by the State” and a chairman and board appointed by and
        partially consisting of Government officials, with the Minister of Petroleum
        “empowered to amend or cancel [Board] resolutions.” 149 However, the decision does
        not explain why these factors show that EGPC is part of the structure of the State so

146
    Jan de Nul v. Egypt, ICSID Case No. ARB/04/13, Award, 6 November 2008, [CL-0022], Paragraph 146
(“Applying a structural test, the Claimants put forward that (i) SCA is considered a ‘Public Authority’ by
Egyptian law (Article 2, Paragraph 1 of Law No. 30/1975);(ii) SCA's Chairman, Directors of the Board,
Managing Director and General Manager are all appointed by means of presidential decrees of the President of
the Republic (who also decides on their salaries, their removal and their bonuses) (Article 3 of Law No.
30/1975); (iii) SCA reports to the Prime Minister, who must also approve all the decisions of its Board of
Directors before they become effective (Article 2, Paragraph 2 and Article 3, Paragraph 2, of Law No.
30/1975); (iv) the charges collected by SCA are included in the Public Treasury Balance Sheet and SCA's
accounts and balance sheets are supervised by the Central Auditing Department, the State organ exercising
financial control over the administration of public funds (Article 5 of Law No. 30/1975); (v) all SCA's
employees have the status of public officials (Article 13 of Law No. 30/1975); (vi) SCA is subject to the rules
on public procurement which apply to ministries and State authorities (citation omitted); (vi) SCA's acts are
subject to the judicial review of the administrative courts, whose jurisdiction is limited to disputes with the
government and government entities”) (emphasis omitted); see also Paragraph 162 (“For these reasons, the
Tribunal concludes that the SCA is not an organ of the State, and that, as a consequence, its acts cannot be
attributed to Egypt.”).
147
    Offering Memorandum for Petroleum Export Limited, 14 July 2005, [C-0125], Page 32.
148
    Tr. D1 74:15-19; Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss, 21
February 2017, [CL-0273], Paragraph 138.
149
    Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss, 21 February 2017,
[CL-0273], Paragraph 138 (brackets in original).

                                           Part IX – Page 34 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 270 of 347



        as to deny its autonomous existence. Indeed, as noted earlier, these factors all have
        analogues in private companies that clearly do not have the effect of subjecting
        shareholders to liability for corporate obligations.

9.110 In addition, as regards Article 4 of the ILC Articles, the Ampal award is
        distinguishable from the circumstances of this case. The transaction at issue there
        arose from an earlier agreement between the States of Israel and Egypt. A Council of
        Ministers’ resolution in furtherance of that inter-State agreement expressly
        “[a]uthorize[d] the Ministry of Petroleum represented by the Egyptian General
        Petroleum Corporation to negotiate […] and conclude the contract.” 150 An agency
        relationship binds a State as principal whether or not the agent (EGPC) is an organ of
        the State. Here, as the Tribunal has already decided, EGPC was expressly acting as a
        principal and not as an agent for the Respondent in concluding the SPA.

9.111 For this same reason, in the Tribunal’s view, the Claimant’s reliance on the award in
        Wintershall v. Qatar (1989) is misplaced. 151 While the tribunal there agreed with the
        claimant’s argument in that contractual case that, “[a]s a matter of Qatari law it is
        clear that QGPC operates as an arm or agent of the Government in respect of the
        concession areas held by it,” 152 its dispositive conclusion was that “QGPC was acting
        as an agent of the Government of Qatar and, therefore, all actions attributed to QGPC
        in this case must be attributed to the Government,” 153 and that “[t]he mere fact that
        QGPC is acting as agent for the Government, rather than the Government itself so
        acting, does not in any sense take away from the Tribunal’s jurisdiction in this
        case.” 154 Again, here, EGPC was not acting as the Respondent’s agent in concluding
        the SPA.

9.112 For the above reasons, the Tribunal concludes that EGPC was not an organ of the
        Egyptian State with respect to the SPA, within the meaning of Article 4 of the ILC
        Articles on State Responsibility. The same reasoning applies to EGAS (as EGPC’s



150
    Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss, 21 February 2017,
[CL-0273], Paragraph 141.
151
    Cl Rep Merits, Paragraph 275.
152
    Wintershall v. Qatar, Final Award, 5 February 1988 and 31 May 1988, 28 ILM 795 (1989), [CL-0188], 812
(emphasis added).
153
    Wintershall v. Qatar, Final Award, 5 February 1988 and 31 May 1988, 28 ILM 795 (1989), [CL-0188], 811.
154
    Wintershall v. Qatar, Final Award, 5 February 1988 and 31 May 1988, 28 ILM 795 (1989), [CL-0188], 812.

                                         Part IX – Page 35 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 271 of 347



       “assignee” in October 2002), on materially similar facts. Thus, EGAS was not an
       organ of the Respondent under Article 4 of the ILC Articles.

9.113 The Tribunal turns to Article 5 of the ILC Articles, “Conduct of Persons or Entities
       exercising Elements of Governmental Authority.” It provides:

              The conduct of a person or entity which is not an organ of the State under
             Article 4 but which is empowered by the law of that State to exercise
             elements of the governmental authority shall be considered an act of the
             State under international law, provided the person or entity is acting in
             that capacity in the particular instance.
9.114 The Tribunal does not consider that the Claimant’s case is separately advanced by
       Article 5 of the ILC Articles in regard to EGPC and EGAS. The Claimant has not
       established that EGPC or EGAS are “empowered” by Egyptian law to exercise
       governmental authority. As the ILC Commentary explains, “the internal law in
       question must specifically authorize the conduct as involving the exercise of public
       authority; it is not enough that it permits activity as part of the general regulation of
       the affairs of the community. It is accordingly a narrow category.” The ILC
       Commentary also states that a situation falling within Article 5 “is to be distinguished
       from situations where an entity acts under the direction or control of the State, which
       [i] covered by Article 8.” 155 The Tribunal has not been shown any provision of
       Egyptian law ‘specifically authorising’ EGPC to conclude the SPA in the exercise of
       the Respondent’s public authority.

9.115 The Tribunal therefore turns to Article 8 of the ILC Articles, “Conduct Directed or
       Controlled by a State.” It provides:

             The conduct of a person or group of persons shall be considered an act of
             a State under international law if the person or group of persons is in fact
             acting on the instructions of, or under the direction or control of, that
             State in carrying out the conduct.
9.116 Under Article 8 of the ILC Articles on State Responsibility, the conduct of a person
       (not being an organ of the State) shall be considered an act of a State under
       international law if the person is in fact acting on the instructions of, or under the
       direction or control of, that State in carrying out the conduct. Its application, as the
       ILC Commentary states, depends upon “a specific factual relationship” between the
155
   James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 101-102, Comment (7).

                                      Part IX – Page 36 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 272 of 347



        person engaging in the conduct and the State. 156 The ILC Commentary addresses the
        position of state entities, as follows: “[…] The fact that a State initially establishes a
        corporate entity […] is not a sufficient basis for the attribution to the State of the
        subsequent conduct of that entity.” 157 Moreover, there is a distinction to be drawn
        between the conduct of the State itself and the conduct of a person attributable to the
        State, as was held by the ICJ in Nicaragua v. USA. 158

9.117 The Tribunal does not consider that the Claimant’s case is advanced by Article 8 of
        the ILC Articles in regard to EGPC’s conclusion of the SPA. The factors identified
        above in regard to Article 4 of the ILC Articles apply equally to Article 8.

9.118 The position in regard to EGAS is different, following the “assignment” between
        EGPC and EGAS on 17 October 2002. Thereafter, as regards the curtailment in the
        supply of natural gas to the Damietta Plant, the Tribunal considers that EGAS did act
        on the instructions of and under the control and direction of the Respondent, namely
        its Ministry of Petroleum, within the meaning of Article 8 of the ILC Articles. As to
        that factual relationship, the Tribunal addresses EGAS’ role further below.

9.119 The Tribunal notes that, in the Ampal award, the tribunal likewise decided (inter alia)
        that EGAS, in regard to the termination of its agreement to export natural gas to
        Israel, did act under the direction and control of the Respondent, within the meaning
        of Article 8 of the ILC Articles: 159

              The Tribunal finds that there is overwhelming evidence that the decisions
              of EGPC and EGAS to conclude and terminate the GSPA were all taken
              with the blessing of the highest levels of the Egyptian Government. Such
              acts are attributable to the Respondent pursuant to Article 8 of the ILC
              Draft Articles on State Responsibility as EGPC and EGAS were ‘in fact
              acting on the instructions of, or under the direction or control of’ the
              Respondent in relation to the particular conduct.
9.120 The Claimant also invokes Article 11 of the ILC Articles, “Conduct Acknowledged
        and Adopted by a State.” It provides:


156
     James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 110, Comment (1).
157
     James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], 112, Comment (6).
158
    Nicaragua v. USA, I.C.J. Reports 1986, p. 14.
159
    Ampal v. Egypt, ICSID Case No. ARB/12/11, Decision on Liability and Heads of Loss, 21 February 2017,
[CL-0273], Paragraph 146.

                                         Part IX – Page 37 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 273 of 347



             Conduct which is not attributable to a State under the preceding articles
             shall nevertheless be considered an act of that State under international
             law if and to the extent that the State acknowledges and adopts the conduct
             in question as its own.
9.121 The Tribunal does not consider that Article 11 of the ILC Articles in regard to EGPC
       and EGAS separately advances the Claimant’s case. As the ILC Commentary
       explains, there is a difference between “acknowledgment and adoption of the conduct
       in question as its own” and “cases of mere support or endorsement” by the State; and
       that what is required is that “the State identifies the conduct in question and makes it
       its own.” 160 That was not so in regard to EGPC’s conclusion of the SPA, by reason of
       the factors identified above in regard to Article 4 of the ILC Articles. As regards
       EGAS’ performance of the SPA following the “assignment” in 2002, the matter is
       covered by Article 8 of the ILC Articles to be addressed (on the facts).

9.122 Breach: It is appropriate to address separately the Claimant’s several claims that the
       Respondent breached the FET standard in Article 4(1) of the Treaty; namely: (i) the
       curtailed supply of natural gas to the Damietta Plant under the SPA; (ii) the non-
       payment of fees due to SEGAS under the EGAS Tolling Contract; and (iii) the loss of
       SEGAS’ Free Zone tax status.

9.123 (i) Gas Supply: Under the SPA, the “Commercial Operations Date” of the Damietta
       Plant occurred on 15 October 2006. There were, almost immediately, shortages in the
       supply of gas to the Plant, leading to the Claimant’s letter to EGAS dated 26 January
       2007, followed by the Claimant’s further letter dated 29 May 2007. Shortages
       continued, leading to the first draft Side Letter of 11 July 2008 between the Claimant
       and EGAS. The problem was not resolved, leading to the Claimant’s letter dated 26
       August 2008 and the meeting with the Minister of Petroleum on 16 October 2008. All
       this took place before the Global Financial Crisis and long before the Egyptian
       revolution.

9.124 These shortages of feed gas to the Plant continued in 2009 to 2010. In late 2008, the
       Global Financial Crisis had begun. In early 2011, the Egyptian revolution began.
       Neither affected the Damietta Plant physically (then or later). Shortages continued as
       from 2010 onwards, as described in Part V above. On 31 January 2012 and 24

160
   James Crawford, The ILC’s Articles on State Responsibility: Introduction, Text and Commentaries
(Cambridge University Press, 2002), [CL-0185], Article 11.

                                      Part IX – Page 38 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 274 of 347



      February 2013, EGAS sent to the Claimant notices of force majeure under Article 15
      of the SPA.

9.125 During this period, the Claimant (with SEGAS) regularly complained to EGAS,
      EGPC and the Ministry of Petroleum: see the former’s letters and email messages
      dated 13 January 2010, 26 January 2010, 26 January 2010, 16 February 2010 (with
      the meetings on 16 March and 15 April 2010), 27 April 2010, 6 August 2010, 3
      December 2010 (with the draft HOA of 23 February 2011), 13 August 2011, 4
      November 2011 (with the HOA of 23 November 2011 and the meeting of 27 February
      2012), 15 March 2012, 8 May 2012, 22-29 May 2012, 11 June 2012, 28 June 2012, 15
      July 2012, 25 July 2012, 26 August 2012, 9 October 2012 (following the meeting with
      the Minister of Petroleum on 16 September 2012), 17 October 2012, 6 November
      2012, 15 November 2012, 16 November, 5 December 2012 (following the meeting
      with the Minister of Investment on 14 November 2012 and the Minister of Petroleum
      on 27 November 2012), 10 December 2012 and 12 December 2012. It is unnecessary
      here to recite the terms and contract of these communications: these are set out, to the
      extent relevant, in Part V above.

9.126 As already found by the Tribunal, the Claimant has been almost ruined by the non-
      supply of natural gas to the Claimant under the SPA; and the Damietta Plant has
      become a “white elephant.” The Tribunal identifies two overlapping phases of this
      curtailed supply for natural gas feeding the Plant.

9.127 The first phase from early 2010 originated from the Respondent’s own policies. As
      described more fully in Part VIII above, these were long-standing policies of
      subsidising domestic users of gas and electricity, together with the failure to
      encourage the finding of gas deposits in Egypt (notwithstanding a statement of policy
      otherwise). Beginning before 2010, the Respondent over-stimulated local demand for
      natural gas by providing subsidies to consumers of gas and electricity (generated from
      gas) and by encouraging local industries to convert to gas; and, on the supply side, by
      pricing and other policies that restricted the further development by local gas
      producers of Egypt’s natural gas resources.

9.128 The results were foreseeable and actually foreseen in the Wood Mackenzie report of
      28 May 2007 on SEGAS’ Damietta LNG Financing (see Part V above). It identified


                                    Part IX – Page 39 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 275 of 347



        (inter alia) a “supply-demand gap” emerging in the short term (2009-2010) unless
        “progress is made on signing upstream GSAs and sanctioning new development
        projects this year [2007].” The Respondent chose not to encourage the finding and
        development of further gas deposits in Egypt; and, as a result, together with its
        policies on subsidising domestic users of gas and gas-produced electricity, the
        curtailment of feed gas to the Damietta Plant was inevitable.

9.129 These consequences were acknowledged by the Minister of Petroleum. In his public
        address on 24 March 2014, the Minister recognised that there was in Egypt an
        “irrational consumption due to subsidy.” 161 That “irrationality” had begun after the
        SPA’s execution with the Ministry’s strategy to focus on the local demand for natural
        gas and give it “absolute priority.” 162 It was not reasonable foreseeable, nor actually
        foreseen by UFACEX (or the Claimant) in August 2000.

9.130 As to this first phase, the Tribunal concludes that the Respondent frustrated the
        Claimant’s legitimate expectations derived from the Ministry of Petroleum’s
        undertaking in regard to the SPA, in the form of its letter dated 5 August 2000.

9.131 The second phase began with EGAS notice of force majeure on 24 February 2013.
        Before that date, the Respondent had decided to discriminate between users of gas.
        Exercising its sovereign authority and public powers, the Respondent directed EGAS
        to limit and eventually stop the supply of feed gas under the SPA to the Damietta
        Plant. The Respondent’s decision to discriminate against the Plant placed an excessive
        and disproportionate burden on the Claimant, in comparison to other non-consumer
        users of gas supplied by EGAS in Egypt, both Egyptian and Non-Egyptian.

9.132 In his speech to the Egyptian Parliament on 15 October 2012, the Minister for
        Petroleum explained that the Respondent had stopped the exporting of gas to Jordan
        and Spain “because of increasing consumption in the domestic market.” 163 The
        reference to Spain clearly indicated the Claimant’s exports to Spain from the Damietta
        Plant: it was the only exporter of Egyptian natural gas to Spain.




161
    “The Oil and Gas Sector in Egypt: Vision and Challenges” – Speech (unofficial transcript) of Sherif Ismail,
Egyptian Minister of Petroleum at the American Chamber of Commerce in Egypt, 24 March 2014, [C-0192].
162
    EGAS Annual Report 2010-2011, [C-0350], Page 5; El Mahdy WS2, Paragraph 5.
163
    “Petroleum Minister: Gas Exports to Jordan, Spain Halted,” Egypt Independent (15 October 2012), [C-0286].

                                           Part IX – Page 40 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 276 of 347



9.133 There had earlier been a meeting between the Claimant and the Minister of Petroleum
       on 16 September 2012, in response to the Claimant’s letter dated 26 August 2012. The
       meeting is described in the testimony of Mr Egea Krauel and Mr Sáez Ramírez, 164 as
       also in the Claimant’s contemporary letter dated 21 September 2012. The Minister
       stated that he was “in the process of reviewing the situation of every exporter [of
       natural gas]” (including the Claimant), and that he was “analysing the contractual
       frameworks and the legal conditions for stopping gas deliveries to one consumer in
       order to improve supply to other gas users.” As recited in Part V, Mr Egea Krauel
       testified that the Claimant realised from the Minister’s statements that “UFG had been
       singled out as the offtaker of gas from the grid whose supply would be indefinitely
       interrupted.”

9.134 Following this meeting and the absence of any material response from the Ministry of
       Petroleum, the Claimant’s letter dated 9 October 2012 to the Minister stated (inter
       alia) as follows:

              UFG expresses concern to EGAS about EGAS’ discriminatory treatment
              of UFG in the supply of gas. As we had the opportunity to discuss in such
              meetings, UFG is deeply worried because of the current situation of the
              feed gas supply to Damietta Plant since, despite of our constant spirit of
              cooperation, the actual level of supply in the past few months has been
              considerably lower than EGAS commitments in previous meetings and
              tremendously below the contractual volumes under the SPA and the
              agreed Minimum Feed Gas Commitment for the period. Far from
              improving, the situation has further deteriorated to the point that no
              supply of gas has been delivered to the Damietta Plant since 16 July 2012,
              as explained in more detail below. Furthermore, this shortage of supply
              represents a clear discriminatory measure against UFG by EGAS and the
              Egyptian authorities, as evidenced by the fact that the supply of gas has
              not been interrupted to other consumers (such as, for example, the
              liquefaction plant in Idku) […]
9.135 The Damietta Plant was shut down in early November 2013, for want of feed gas.
       Subsequent public and private statements by the Minister of Petroleum further
       confirmed that the Damietta Plant had been targeted by the Respondent in favour of
       supplying gas to other users and consumers in Egypt, both Egyptian and Non-
       Egyptian.



164
    Egea Krauel WS, Paragraphs 21-22; Sáez Ramírez WS1, Paragraph 25; Letter from UFG (José Maria Egea
Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail), 5 December 2013 [C-0085].

                                        Part IX – Page 41 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 277 of 347



9.136 As reported in the press on 24 November 2013, the Minister of Petroleum stated that,
       as regards “the Spanish Union Fenosa,” “we should first cover [the] local market’s
       need from natural gas.” 165 In a private meeting with the Claimant on 26 November
       2013, so Mr Egea Krauel and Mr Sáez Ramírez testified (as also confirmed in the
       Claimant’s letter dated 5 December 2013 to the Minister), the Minister said that Egypt
       will in fact not comply with its obligations in the near future and that “he could not
       give us any gas because the Ministry had to prioritize the gas to power generation
       plants throughout the country, as well as other industrial consumers.” 166

9.137 As the Claimant correctly concluded, it was politically more expedient for the
       Respondent to curtail and cut supply to one large consumer (i.e. the Claimant) than to
       apportion a reduction of supply across different users equitably.

9.138 In the Tribunal’s view, as regards both phases, the Respondent’s decisions to cut and
       curtail gas supply to the Damietta Plant was, by its nature and purpose, a sovereign act
       by the Respondent under international law. It was also, of course, a political decision
       by the Respondent in the broadest sense. It was not a decision required by Egyptian
       law; and it was not a commercial or operational decision originating with EGAS. It
       was, in fact, a decision against EGAS’ commercial interest, given the higher prices
       under the SPA and the lower prices for the subsidised Egyptian electricity sector. Nor
       was the decision the enforced result of the Global Financial Crisis of 2007-2008 or the
       Egyptian revolution during 2011-2014: the decision would have been made without
       these events or their consequences, given the Respondent’s earlier long-term policies
       on the development of new gas field, compounded by gas subsidies favouring
       domestic users, well established before 2010.

9.139 As regards the Respondent’s undertaking by reference to Article 15 of the SPA, the
       Respondent’s discrimination against the Damietta Plant conflicted with the definition
       of force majeure in Article 15.2, Sub-paragraph (A) of the SPA, precluding
       discriminatory treatment compared to “any other present or future purchaser/s [sic] of
       LNG”.




165
  “Petroleum minister: Butane distribution to be revised,” Al Gomhouria (24 November 2013), [C-0280].
166
   Sáez Ramírez WS1, Paragraph 37; Egea Krauel WS, Paragraph 34; Letter from UFG (José Maria Egea
Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail), 5 December 2013 [C-0085].

                                       Part IX – Page 42 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 278 of 347



9.140 The fact of such discrimination was established by the expert testimony from Mr
        Goncalves (of BRG) in this arbitration. He analysed four different categories of gas
        users in Egypt: (i) industrial plants; (ii) power plants; (iii) LNG exporters of Egyptian
        LNG; and (iv) pipeline exporters of Egyptian gas. He concluded that the curtailment
        of gas to the Damietta Plant began first, lasted longer and was the most severe.

9.141 From a total of 58.8 Bcma supplied in 2012-2013, the power plants received 28.9
        Bcma; industrial customers 14.8 Bcma; the Idku Plant 5.7 Bcma; and the Damietta
        Plant 0.3 Bcma. 167 As regards LNG and Pipeline export curtailments from 2006 to
        2011, the Damietta Plant’s supply was curtailed by 60.5%, the Idku Plant by 6.6% and
        the pipelines by 22.7%. 168

9.142 During the same period, the Damietta Plant’s supply of gas was curtailed by 96%,
        whereas foreign-owned industrial plants were curtailed by 15% to 34%; namely EFC
        (Netherlands) as to 28%, EBIC (Netherlands) as to 34%, Emethanex (Canada) as to
        25%, and Lafarge (France) as to 15%. 169 As to Egyptian-owned industries, there were
        no curtailments or only minor curtailments; namely Alexandria FC none prior to
        2014, Misr FPC none before mid-2014, Helwan FC none prior to mid-2015; Misr
        BSC minor disruptions prior to late 2013, and SVC minor disruptions also prior to late
        2013. 170

9.143 The Respondent’s conduct also conflicted with the exclusion from force majeure,
        under Article 15.3 of the SPA, of “market conditions” and suspensions of an
        indefinite period extending beyond force majeure situations.

9.144 Thus, by reason of these three factors, the Respondent is not entitled to relief from
        liability under the FET standard in Article 4(1) of the Treaty based upon the proviso
        regarding force majeure subsumed by the letter dated 5 August 2000 from the
        Ministry of Petroleum.

9.145 In the Tribunal’s view, over these two phases of limited and non-supply of natural gas
        to the Plant, the Respondent’s conduct failed to meet its obligations under the FET
        standard in Article 4(1) of the Treaty, taking into account as a relevant factor the

167
    BRG ER1, Figure 24, Annex B-16, with Annex B-3.
168
    BRG ER2, Technical Annex.
169
    BRG ER1, Table 7.
170
    BRG ER1, Table 8.

                                        Part IX – Page 43 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 279 of 347



       legitimate expectations generated by the Respondent’s undertaking in the form of the
       Ministry of Petroleum’s letter dated 5 August 2000, as described above. The
       Respondent’s undertaking is the decisive tipping factor in establishing the
       Respondent’s breach of Article 4(1) of the Treaty. In the Tribunal’s view, it colours
       the Respondent’s conduct as an exercise lacking good faith or, in the words of Merrill
       v. Canada (2010) conduct that was materially “unjust”, “discriminatory” and “unfair.”

9.146 In the absence of such an undertaking, the Tribunal does not consider that the
       Claimant has established on the evidence before this Tribunal any other violation of
       Articles 3(1), 4(1), 4(2) or 4(5) of the Treaty. The Respondent’s conduct (by itself and
       by EGAS attributable to the Respondent), absent this tipping factor, does not meet the
       exacting test for a violation of the FET standard, as decided in Merrill v. Canada
       (2010) and other legal materials cited by the Parties. In any event, having found the
       Respondent liable under the FET standard in Article 4(1) of the Treaty on the basis of
       the Ministry’s letter dated 5 August 2000, it would be otiose for the Tribunal to
       address these other claims by the Claimant: their grounds can add nothing material to
       the Respondent’s liability under the FET standard under Article 4(1) of the Treaty.

9.147 (ii) Lost Dividends: The Claimant claims a total principal sum of US$ 404,745,000 for
       injury in the form of “Lost Dividends” as a shareholder in EGAS resulting from the
       non-payment of tolling fees by EGAS to SEGAS under the EGAS Tolling Contract.
       This loss was indirectly consequential (at last in in material part) upon EGAS’
       curtailment of feed gas to the Damietta Plant under the SPA. In principle, subject to
       issues of compensation considered later in Part X this Award, the Tribunal decides
       that this claim succeeds as regards a technical breach of the Respondent’s undertaking
       (in the form of the Ministry of Petroleum’s letter dated 5 August 2000) of the FET
       standard under Article 4(1) of the Treaty.

9.148 (iii) The Free Zone Claim: The Claimant claims a total principal sum of US$ 107
       million for injury suffered from the revocation of SEGAS’ Free Zone status on 5 May
       2008, by the Law No. 114.

9.149 As recited in Part V, SEGAS held a licence to operate “as a private Free Zone
       Company” under Egyptian Law, namely Law No. 8 of 1997 on Investment



                                     Part IX – Page 44 of 46
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 280 of 347



        Guarantees and Incentives. 171 Under Article 35 of Law No 8, profits and dividends of
        projects established in Free Zones “shall not be subject to the provisions of Egyptian
        tax and regulations.” 172 SEGAS acquitted its licence on 9 December 2001. 173

9.150 Under Law No 114 of 2008, the Respondent revoked all Free Zone licences and tax
        exemptions for companies in the natural gas industry. 174 As a result, SEGAS suffered
        losses from increased taxes and the Claimant, so it submits, suffered consequential
        losses of US$ 107 million.

9.151 The revocation of Free Zone licences did not target SEGAS. Such revocation was
        applied generally to licence holders, following a budgetary decision by the
        Respondent to increase national wages. SEGAS had no agreement with the
        Respondent or its agencies for stabilisation of the tax regime. There was no guarantee,
        under Egyptian law or the Treaty, that the tax regime in the zone would remain
        forever unchanged during the 25-year term of the SPA.

9.152 As decided by the ICSID tribunal in El Paso v. Argentina (2011), 175 “Such a standard
        of behaviour, if strictly applied, is not realistic, nor is it the [Treaty]’s purpose that
        States guarantee that the economic and legal conditions in which investments take
        place will remain unaltered ad infinitum.” The UNCITRAL tribunal in Encana Corp.
        v. Ecuador (2006) came to a similar conclusion: “In the absence of a specific
        commitment from the host State, the foreign investor has neither the right nor any
        legitimate expectation that the tax regime will not change, perhaps to its disadvantage,
        during the period of the investment.” 176

9.153 In the Tribunal’s view, the revocation of SEGAS’ licence was not discriminatory or
        otherwise a breach of the FET standard in Article 4(1) of the Treaty or of Articles
        3(1), 4(2) or 4(5) of the Treaty. The Respondent’s undertaking in regard to the SPA
        by the Ministry’s letter of 5 August 2015 to the Claimant did not extend to SEGAS’s
        tax status. That status, subsequently acquired by a licence was independent from the
171
    Investment Guarantees and Incentives Law No. 8 of 1997, [C-0109].
172
    Investment Guarantees and Incentives Law No. 8 of 1997, [C-0109].
173
     Decision of the Director of GAFI No. 3336 of 2001 regarding a License for the Spanish Egyptian Gas
Company (SEGAS) to Carry out its Activities in accordance to the Private Free Zone Regime, 9 December
2001, [R-0075].
174
     Law No. 114 of 2008, regarding the Opening of Two Additional Funds in the General Budget of the
Financial Year 2007/2008, [R-0080], Article 11.
175
    El Paso v. Argentina, ICSID Case No. ARB/03/15, Award, 31 October 2011, [CL-0075], Paragraph 350.
176
    Encana Corp. v. Ecuador, LCIA Case No. UN 3481, Award, 3 February 2006, [CL-0015].

                                        Part IX – Page 45 of 46
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 281 of 347



       supply of gas to the Damietta Plant under the SPA. In short, there was no “legitimate
       expectation” by the Respondent, still less SEGAS, that SEGAS’s tax status would not
       be changed.

9.154 For all these reasons, the Tribunal dismisses the Claimant’s Free Zone Claim under
       the Treaty incurred as a result of the revocation of SEGAS’ tax status as a Free Zone
       company.

       (5) Summary of Decisions

9.155 For the reasons set out above, subject to further issues addressed in the following
       Parts of this Award, the Tribunal decides that the Claimant established the liability of
       the Respondent for breach of its obligations under the FET standard in Article 4(1) the
       Treaty, in regard to certain of its claims made by reference to Respondent’s
       undertaking by its Ministry of Petroleum’s letter dated 5 August 2000.

9.156 The Tribunal does not consider that the Claimant established the liability of the
       Respondent for breach of its obligations under the FET standard in Article 4(1) the
       Treaty, absent the Respondent’s said undertaking.

9.157 The Tribunal dismisses as to liability under the Treaty the Claimant’s Free Zone
       Claim in the sum of US$ 107 million.

9.158 In these circumstances, the Tribunal thinks it unnecessary to address the Claimant’s
       case under Articles 3(1), 4(2) and 4(5) of the Treaty, which cannot affect any of the
       decisions summarized above.




                                     Part IX – Page 46 of 46
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 282 of 347



                                 PART X: THE COMPENSATION ISSUES

        (1) Introduction

10.1    In this Part X of the Award, the Tribunal summarises the Parties’ respective
        submissions and applies the legal principles applicable to an award of compensation
        under the FET standard in Article 4(1) of the Treaty and international law. The
        Claimants advances four alternative case as to compensation, all of which are put in
        issue by the Respondent.

10.2    Primary Case: As to its primary case, the Claimant claims compensation for the
        period from 2006 to 2015 in the total principal amount of US$ 3,219,458,000 (before
        interest). This amount comprises: (I) US$ 2,814,713,000 as “Nominal Lost Cash
        Flows on Contractual Rights,” i.e. incremental costs from the non-delivery of natural
        gas under the SPA; and (II) US$ 404,745,000 for “Lost Dividends” as a shareholder
        in SEGAS. 1

10.3    The Claimant’s incremental costs under (I), against a “but for” delivery of natural gas
        from the Seller under the SPA totalling 1,312 trillion BTUs between 2006 and 2015,
        comprise: (i) US$ 678 million for increased operating costs from 547 trillion BTUs of
        gas delivered in Egypt; (ii) US$ 1.745 billion for increased costs to purchase 459
        trillion BTUs replacement gas for gas not delivered in Egypt; (iii) US$ 613 million for
        306 trillion BTUs for losses from 306 trillion BTUs of gas not delivered in Egypt and
        not replaceable by the Claimant; and (iv) US$ 107 million from the loss of SEGAS’
        Free Zone status, based on “the nominal international damages claim of US$ 3.2
        billion.” 2

10.4    As regards the latter claim for US$ 107 million, the Tribunal has decided that the
        Respondent is not liable under the Treaty for such claim. Accordingly, this claim is
        not considered as regards compensation in this Part X of the Award.

10.5    As to (i) increased operating costs, these comprised: (a) the cost of gas under the SPA;
        and (b) shipping expenses and losses. 3



1
  Navigant ER2, Page 72, Table 23 (incremental costs, lost profits and lost SEGAS dividends).
2
  Tr. D1 156:13-14.
3
  Navigant ER2, Appendix C.1.4 (updated).


                                            Part X – Page 1 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 283 of 347



10.6    As to (ii) increased costs to purchase replacement gas, these costs resulted from prices
        generally higher than the costs of gas under the SPA. 4 These costs are not advanced as
        a claim for lost profits but as “direct damages.” 5 (They were originally incurred, in
        part, by UFGC as addressed below.)

10.7    As to (iii) gas not delivered in Egypt and not replaceable, the losses are calculated by
        reference to the Claimant’s increased unit costs resulting from non-deliveries of gas
        measured against the volume of gas which should have been delivered under
        the SPA. 6

10.8    The Claimant’s lost dividends of US$ 404,745,000 under (II), derive from fees
        payable but unpaid by EGAS to SEGAS under the SEGAS Tolling Contract of 2003,
        in the form of unpaid dividends payable by SEGAS to the Claimant (as SEGAS’
        majority shareholder).

10.9    The Claimant acknowledged at the Hearing, that its figures should be reduced overall
        by US$ 220 million to reflect the Claimant’s lesser need for working capital and
        taxes, as submitted by the Respondent and its expert witness, Mr MacGregor (of
        BDO). 7

10.10 First Alternative Case: In its first alternative case, the Claimant claims compensation
        in the total principal amount of US$ 2,826,868,000 (before interest). This amount
        comprises: (i) US$ 2,422,123,000 as “Nominal Lost Cash Flows on Contractual
        Rights,” i.e. for the non-delivery of natural gas under the SPA (but here excluding
        “lost profits” in the amount of US$ 613 million); and (ii) the same US$ 404,745,000
        for “Lost Dividends” as a shareholder in SEGAS. 8

10.11 Second Alternative Case: In its second alternative case, the Claimant claims
        compensation in the total principal amount of US$ 2,580,991,000 (before interest).
        This amount excludes from the Claimant’s primary case losses by UFGC, if not




4
  Navigant ER2, Appendices C.7.a, D.2 and F.1 (updated).
5
  Tr. D1 149-152.
6
  Tr. D1 146; Navigant ER1, Paragraph 20; Navigant ER2, Appendix C.1.3.
7
  Tr. D1 143-145.
8
  Navigant ER2, Page 79, Table 25 (as updated).


                                          Part X – Page 2 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 284 of 347



        suffered by the Claimant under international law (contrary to the Claimant’s
        submission). 9

10.12 Third Alternative Case: In its third alternative case, the Claimant claims
        compensation in the total principal amount of US$ 2,418,036,000 (before interest).
        This amount is calculated by reference to the limiting terms of the SPA as to
        compensation for “lost profits” etc. It comprises: (i) US$ 2,013,291,000 as the
        Claimant’s “Lost Cash Flows”; 10 and (ii) US$ 404,745,000 as the Claimant’s “Lost
        Dividends” (as a shareholder in SEGAS). It excludes the Claimant’s claim for US$
        107 million for loss of SEGAS’ Free Zone status. It also excludes losses suffered by
        UFGC prior to June 2013; but it includes the Claimant’s own “incremental costs
        passed on by UFGC to UFG” from June 2013 onwards in the amount of US$
        291,894,832. 11

10.13 The Claimant acknowledged that it is not entitled to “double-recovery” for amounts
        awarded in the CRCICA and ICC arbitrations. As it acknowledged in its written
        pleadings:

               To the extent that UFG receives an award in the commercial arbitrations
               that provides damages sought in this arbitration, this Tribunal may deduct
               such an amount from its award in order to remove the possibility of
               double-recovery. Similarly, to the extent this Tribunal awards damages
               before the conclusion of the commercial cases, EGAS may seek an offset in
               any award issued by the commercial tribunals. 12
10.14 The Tribunal summarises the Parties’ respective cases on compensation below. The
        Tribunal emphasises, again, that these summaries are necessarily abbreviations of the
        Parties’ respective full cases on compensation.

        (2) The Claimant’s Case

10.15 In summary, the Claimant submits that it is entitled to full compensation, according to
        the principles established in the PCIJ’s decision in Chorzów Factory (1928). 13


9
  Navigant, ER2, Page 78, Table 24.
10
   Navigant ER2, Page 80, Table 26.
11
   Navigant ER2, Page 79 ,Table 25 (as updated) and Appendix C.1.4; as explained by the Claimant: Tr. D1.139
and 167-172.
12
   Cl Rep Merits, Paragraph 430 (Page 208), Footnote 762.
13
   Cl Mem Merits, Paragraphs 582-584; Cl Rep Merits, Paragraph 472 (Page 204); Chorzów Factory, PCIJ Rep
Series A No 17 (1928), [CL-0094], Paragraph 47.


                                           Part X – Page 3 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 285 of 347



10.16 In that case, the Permanent Court of International Justice expressed the general
        principle of compensation as follows: “reparation must, as far as possible, wipe out all
        the consequences of the illegal act and re-establish the situation which would, in all
        probability, have existed if that act had not been committed.” The Permanent Court
        of International Justice also noted that “the compensation due […] is not necessarily
        limited to the value of the undertaking at the moment of dispossession, plus interest to
        the day of payment.”

10.17 According to the Claimant, the Chorzów Factory standard was adopted by the Iran-
        US Claims Tribunal in Amoco v. Iran (1987): 14

               According to the Court in Chorzów Factory, an obligation of reparation of
               all the damages sustained by the owner of expropriated property arises
               from an unlawful expropriation. The rules of international law relating to
               international responsibility of States apply in such a case. They provide for
               restitutio in integrum: restitution in kind, or if impossible, its monetary
               equivalent. If need be, ‘damages for loss sustained which would not be
               covered by restitution’ should also be awarded.
10.18 The same standard was applied by the Tribunal in MTD v. Chile (2004) 15 and in
        several other decisions.

10.19 According to the Claimant, the Chorzów Factory standard of compensation has been
        applied with respect to treaty violations, other than expropriation. Specifically, it was
        applied to a violation of the obligation to provide full protection and security, as in
        AAPL v Sri Lanka: 16

               Both parties are equally in agreement about the principle, according to
               which, in case of property destruction, the amount of the compensation
               due has to be calculated in a manner that adequately reflects the full value
               of the investment lost as a result of said destruction and the damages
               incurred as a result thereof.
10.20 The Claimant relies on the decision in Compañia de Aguas v. Argentina (2007),
        where the tribunal decided that it was generally accepted that “regardless of the nature
        of the illegitimate measure, the level of damages awarded in international investment


14
   Cl Mem Merits, Paragraph 584, citing Amoco v. Iran, 15 Iran-U.S. C.T.R. 189, Partial Award No. 310-56-3,
14 July 1987, [CL-0097], Paragraphs 189, 191-193.
15
   Cl Mem Merits, Paragraphs 585-588, citing MTD v. Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004,
[CL-0011], Paragraph 238.
16
   Cl Mem Merits, Paragraph 586, citing AAPL v. Sri Lanka, ICSID Case No. ARB/87/3, Award, 27 June 1990,
[CL-0098], Paragraph 88.


                                           Part X – Page 4 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 286 of 347



        arbitration is supposed to be sufficient to compensate the affected party fully and to
        eliminate the consequences of the state’s action.” 17

10.21 Finally, the Claimant cites the decision of the Annulment Committee in Azurix v.
        Argentina (2009), as determining that the Tribunal has a discretion in determining
        what approach it should take as to damages. 18

10.22 The Claimant contends that the application of the Chorzów Factory standard to the
        present case means that it is entitled to compensation representing the cash flows that
        the Claimant’s investment would have generated had the Respondent not violated the
        Treaty by curtailing and then stopping the supply of gas to the Damietta Plant, and by
        depriving SEGAS of its status as a tax-free company in the Damietta Free Zone. 19 In
        particular, the Claimant contends that it is entitled to compensation under the
        following headings: 20

        (i)    Lost cash flows arising from its failure to receive, and therefore inability to
               on-sell, gas to which it was entitled under the SPA from 2006 to 2015; and

        (ii)   Dividends it would have received from SEGAS had the Damietta Plant received
               the gas it should have received under the SPA, with the EGAS and UFG Tolling
               Contracts, from 2006 to the end of 2014.

10.23 The Claimant relies upon the expert report prepared by Mr Kaczmarek and
        Mr Sequeira (of Navigant) and the oral testimony of Mr Sequeira. These expert
        witnesses calculated that the Claimant’s total damages from 2006 to 2015 amounted,
        on its primary case, to the total principal sum of US$ 3,219,458 (post tax, without
        interest). These expert witnesses made similar calculations on different hypotheses
        (resulting in different figures) for the Claimant’s first, second and third alternative
        cases. For the Claimant’s third alternative case, they calculated the total principal sum
        of US$ 2,418,036,000 (post tax, without interest).




17
   Cl Mem Merits, Paragraph 587, citing Compañia de Aguas v. Argentina, ICSID Case No. ARB/97/3, Award,
20 August 2007, [CL-0021], Paragraph 8.2.7,
18
   Cl Mem Merits, Paragraph 588, citing Azurix v. Argentina, ICSID Case No. ARB/01/12, Annulment
Decision, 1 September 2009, [CL-0099], Paragraph 332.
19
   Cl Mem Merits, Paragraph 590.
20
   Cl Mem Merits, Paragraphs 590-622.


                                         Part X – Page 5 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 287 of 347



10.24 The Claimant submits that its lost cash flows were sustained with respect to three
        different types of transactions it undertook to on-sell gas through its wholly-owned
        subsidiaries. First, the Claimant and its subsidiaries had long-term supply contracts in
        Spain with four further related companies (all subsidiaries of Gas Natural Fenosa or
        “GNF”), which it had intended to satisfy with gas from the Damietta Plant. Instead,
        the Claimant and its subsidiaries have had to buy more expensive gas in order to
        fulfill their existing supply obligations. They also had to reduce their on-selling
        commitments. Second, the Claimant and its subsidiaries sold gas to industrial
        consumers in Spain under one-year renewable contracts. Sales pursuant to these
        contracts had to be reduced. Third, the Claimant and its subsidiaries sold gas in the
        international market, which had to be stopped altogether. 21

10.25 To the extent that some gas was still produced by the Damietta Plant during the
        relevant period (2006-2015), that gas was more expensive for the Claimant, because
        the Damietta Plant ran less efficiently with reduced capacity, the Claimant had to
        make Toll-or-Pay payments to SEGAS under the UFG Tolling Contract when it could
        not satisfy its allotted capacities, and the Claimant incurred additional logistical
        costs. 22

10.26 In their expert testimony, Mr Kaczmarek and Mr Sequeira concluded that, if the full
        volumes of gas required under the SPA had been provided by the Seller, the Claimant
        (with its subsidiaries) would have had additional cash flows from the sale of that gas
        in the amount of US$ 2.881 billion. This figure was reached by predicting the total
        income that the Claimant (with its subsidiaries) would have derived from sale of the
        full volumes of gas, and then subtracting the income that was actually earned, as well
        as the cost of operating expenses. 23

10.27 The Claimant defends Mr Kaczmarek and Mr Sequeira’s testimony. It was not
        “speculative,” contrary to the Respondent’s assertion. It is based on tangible historical
        data showing the price that the Claimant was likely to have been able to sell the gas
        volumes in a “but for” scenario. When arbitration tribunals have criticised damages
        claims as being too speculative, they have referred to claims for future losses based on


21
   Cl Mem Merits, Paragraph 602.
22
   Cl Mem Merits, Paragraph 602.
23
   Cl Mem Merits, Paragraphs 603-610.


                                        Part X – Page 6 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 288 of 347



        speculative predictions that the claimant company would make profits in the future,
        even though there was no evidence that the company had made profits in the past. The
        Claimant contends that the Respondent’s criticism of Mr Kaczmarek and Mr
        Sequeira’s report as being “speculative” is therefore inapposite. 24

10.28 The Claimant also rejects the Respondent’s other criticisms of Mr Kaczmarek and Mr
        Sequeira’s testimony, submitting that most of those criticisms related to formatting
        matters. The Claimant notes that the few technical errors identified by the Respondent
        result in a reduction of only 1.3% in the compensation claimed by the Claimant. 25

10.29 Mr Kaczmarek and Mr Sequeira’s assumptions in calculating the Claimant’s income
        and operating expenses but for the Respondent’s breaches, were as follows:

        (i)    The volume of sales that would have been provided under the SPA but for the
               Respondent’s breaches of the Treaty should be calculated without reference to
               the HOA and the Transient Agreement, because both agreements were only
               entered into in consequence of the Respondent’s breaches of the Treaty; 26

        (ii)   The Claimant’s operating costs would have been lower but for the Respondent’s
               breaches of the Treaty, because (inter alia): 27

               i.     The price of purchasing gas from the Damietta Plant would have been
                      lower than the price of purchasing gas on the international spot market;

               ii.    The per-unit cost of producing LNG at the Damietta Plant would have
                      been lower had the Plant been operating at full capacity;

               iii.   If the Respondent had complied with obligations, the Claimant would not
                      have had to make Toll-or-Pay payments under the UFG Tolling Contract;

               iv.    If the Respondent had complied with its obligations, then the Claimant
                      (with its subsidiaries) would have been able to on-sell more gas by way of
                      the three types of transactions set out above. As it was, the Claimant had



24
   Cl Rep Merits, Paragraphs 464-467 (Pages 222-223).
25
   Cl Rep Merits, Paragraph 450 (Page 233).
26
   Cl Mem Merits, Paragraph 604.
27
   Cl Mem Merits, Paragraph 606.


                                           Part X – Page 7 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 289 of 347



                    to reduce each type of onsell to the extent possible. Mr Kaczmarek and Mr
                    Sequeira refer to these as the “unreplaced volumes”; 28 and

              v.    All increases in the gas prices that the Claimant and EGAS agreed in side
                    letters and in the HOA amending the SPA would have occurred even if
                    gas supplies had not been reduced. The Claimant asserts that this is a
                    conservative assumption. 29

10.30 The Claimant contends that the losses suffered by its Spanish subsidiary (UFGC) are
        attributable to the Claimant because international tribunals routinely treat companies
        within the same group as comprising the same economic reality, when appropriate.
        The Claimant relies on the “group of companies doctrine” applied in Dow Chemical
        France (1982), 30 where an arbitration agreement was extended to a non-signatory
        because “irrespective of the distinct juridical identity of each of its members, a group
        of companies constitutes one and the same economic reality.” 31

10.31 The Claimant distinguishes the award in Gemplus v. Mexico (2010), 32 which (so the
        Respondent submits) decided that a shareholder could not directly claim losses
        suffered by another company, even where its has ownership interests; and that its
        claim at most would be limited to demonstrable losses suffered to its shareholding in
        that other company. The Claimant submits that here the position is materially
        different, where the Claimant effectively owns and controls EGPC. 33

10.32 UFGC is 99.99% owned by the Claimant. It has no employees; and it is run entirely
        by the Claimant’s employees who see it as a “tool company.” 34 The Claimant is
        required by Spanish regulations to have its gas marketed in Spain through an entity
        separate from the members of the corporate group that participates in different
        activities. This is the reason why the Claimant sold the gas to UFGC. 35 However,


28
   Cl Mem Merits, Paragraph 607.
29
   Cl Mem Merits, Paragraph 608.
30
   Dow Chemical France & Ors v Isover St Gobain, ICC Case No. 4131, Interim Award, 23 September 1982,
[CL-0210], Paragraph 136.
31
   Cl Rep Merits, Paragraphs 444-445 (Page 215).
32
   Gemplus v. Mexico, ICSID Case No. ARB(AF)/04/3 & ARB(AF)/04/4, Award, 16 June 2010, [CL-0135],
Part XII, Paragraphs 12-50.
33
    Cl Rep Merits, Paragraphs 446-447 (Pages 215-216), citing Gemplus v. Mexico, ICSID Case No.
ARB(AF)/04/3 and ARB(AF)/04/4, Award, 16 June 2010, [CL-0135], Part XII, Paragraphs 12-50.
34
   Cl Rep Merits, Paragraphs 439 and 441-443 (Pages 212-215).
35
   Cl Rep Merits, Paragraphs 438-439 and 441-443 (Pages 212-215).


                                        Part X – Page 8 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 290 of 347



        UFGC’s activities form the cornerstone of the Claimant’s business. Without its
        profits, the Claimant would not be a viable company. 36 When the Claimant negotiated
        with the Respondent for the construction of the Damietta Plant and the supply of gas,
        the Respondent was always aware that the Claimant’s purpose was to sell gas in
        Spain. The Claimant would not have entered into the negotiations but for this purpose.
        It is therefore appropriate to treat the Claimant and UFGC as functionally equivalent
        entities because, to fulfill that purpose, the Claimant necessarily had to sell gas
        through UFGC. In consequence, so the Claimant contends, it is appropriate to treat the
        Claimant and UFGC as part of the same economic reality, and for the latter’s losses to
        be treated as the Claimant’s losses for its claims against the Respondent. 37

10.33 Further, the Claimant contends that it is entitled to claim directly for UFGC’s losses
        because it is contemplated in the SPA that the Claimant would be able to do so.
        Article 8.1 of the SPA specifically permits the Claimant to claim for “third party’s
        claims and penalties against [the Claimant].” As the Claimant absorbed UFGC’s
        additional costs by way of adjustments to transfer pricing and, from mid-2012
        onwards, by directly compensating UFGC for its losses, then if UFGC really is to be
        treated as separate to the Claimant (as the Respondent submits), then UFGC is a
        “third party” and all of these losses are “claims” within the meaning of Article 8.1 of
        the SPA. 38

10.34 Alternatively, the Claimant contends, its losses amounted to 99.99% of UFGC’s
        losses. 39

10.35 Alternatively, Mr Kaczmarek and Mr Sequeira have calculated the amount that the
        Claimant directly lost in revenue, rather than the amount that UFGC lost in revenue.
        This calculation is based on the Claimant’s submission that it always transferred any
        of UFGC’s profits and losses to itself by way of its control of the transfer prices
        charged to UFGC for sales of gas. The transfer prices the Claimant charged to UFGC
        were consistently adjusted to maintain a consistent (and low) level of profits or losses




36
   Cl Rep Merits, Paragraphs 439 and 441 (Pages 212-213).
37
   Cl Rep Merits, Paragraph 439 (Page 212).
38
   Cl Rep Merits, Paragraphs 443-444 (Page 230).
39
   Cl Rep Merits, Paragraph 439 (Page 212).


                                           Part X – Page 9 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 291 of 347



        in UFGC. Therefore, losses suffered by UFGC as a result of the curtailment of supply
        to the Damietta Plant were absorbed by the Claimant. 40

10.36 Moreover, some of the replacement gas purchased on the international spot market, in
        order to replace the volumes of gas needed to satisfy UFGC’s supply obligations, was
        purchased by the Claimant. Therefore, these losses were directly suffered by the
        Claimant. 41

10.37 According to the Claimant, from mid-2013, UFGC’s losses were such that it the
        Claimant recognised that it needed to amend its contract with UFGC. It therefore
        executed an addendum which provided that it would compensate UFGC on a monthly
        basis for costs associated with the purchase of replacement volumes of gas. Thus,
        from mid-2013, all of UFGC’s losses incurred by having to purchase more expensive
        gas, to replace the lost volumes from the Damietta Plant, were directly attributable to
        the Claimant. 42

10.38 In its Reply, the Claimant responds to the Respondent’s argument that its cash flow
        losses must be limited by the terms of the SPA. The Claimant says that this
        misconstrues its claim. It is a claim for breaches of the Treaty by the Respondent. It is
        not for breaches of the SPA by EGAS, even though the breaches of the Treaty also
        involved breaches of the SPA. 43 The Claimant cites, in support of this distinction, the
        award in Kardassopoulos and Fuchs v. Georgia (2010). 44

10.39 As this Tribunal was constituted under the Treaty and not the SPA, the Claimant
        contends that the SPA’s provisions do not provide the legal framework for
        determining compensation due from the Respondent under the Treaty. 45

10.40 The Claimant submits that the Respondent also misconstrues the Chorzów Factory
        test by seeking to put the Claimant in the position it would have been in had it made a




40
   Cl Rep Merits, Paragraphs 449, 459 (Pages 216, 220) and 435 (Pages 227-228).
41
   Cl Rep Merits, Paragraphs 458-462 (Pages 220-222).
42
   Cl Rep Merits, Paragraphs 461-462 (Page 221) and 438 (Pages 228-229).
43
   Cl Rep Merits, Paragraphs 430-431 and 434 (Pages 207-209).
44
   Kardassopoulos and Fuchs v. Georgia, ICSID Case Nos. ARB/05/18 and ARB/07/15, Award, 3 March 2010,
[CL-0208], Paragraph 480.
45
   Cl Rep Merits, Paragraph 435 (Page 210).


                                        Part X – Page 10 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 292 of 347



        claim under the SPA, not the position it would have been in had the Respondent not
        violated the Treaty. 46

10.41 Further, Mr Kaczmarek and Mr Sequeira have calculated that, even applying the
        SPA’s limitations on recoverable damages, the Claimant’s losses from reduced cash
        flows amount to US$ 2,013,291,000. 47 (This is the part of the Claimant’s third
        alternative case on compensation, described above).

10.42 These losses are calculated by reference to:

        (i)    The Claimant’s increased costs of lifting and transporting gas from the Damietta
               Plant (which were increased because the cost of processing gas remained
               relatively fixed but because the Claimant could not lift full quantities of LNG
               the lifting and transporting cost per unit increased); 48 and

        (ii)   The Claimant’s increased costs of purchasing replacement volumes of gas from
               the international spot market. 49

10.43 The Claimant contends that it is entitled to claim these additional costs by reference to
        Article 8.1 of the SPA. Although Article 8.1 limits the amount of damages the
        Claimant can claim under the SPA to the value of 90% of gas volumes not supplied
        by EGAS to the Damietta Plant, that value is greater than the Claimant’s losses.
        Therefore, Article 1 does not impose a cap on the Claimant’s losses claimed in this
        arbitration. 50

10.44 On the basis of Mr Kaczmarek and Mr Sequeira’s expert testimony, the Claimant
        contends that, as at 2015, its post-tax lost dividends from SEGAS arising from the
        Respondent’s breaches of the Treaty, amount to US$ 303,559,000. Grossed up to
        account for the tax, the principal amount is US$ 404,745,000.

10.45 As to these lost dividends, the Claimant submits that SEGAS’ only sources of income
        were Tolling Fees and Toll-or-Pay Fees, which are alternative fees that both the
        Claimant and EGAS were required to pay SEGAS under the EGAS and UFG Tolling

46
   Cl Rep Merits, Paragraphs 432 and 436-437 (Pages 207, 210-211); but see Paragraph 10.12 above.
47
   Cl Rep Merits, Paragraph 468 (Page 224).
48
   Cl Rep Merits, Paragraphs 425-426 (Pages 224-225).
49
   Cl Rep Merits, Paragraph 426 (Page 225); Cl Mem Merits, Paragraphs 593, 602 and 606.
50
   Cl Rep Merits, Paragraphs 427-428 (Page 225).


                                           Part X – Page 11 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 293 of 347



        Contracts. The Claimant contends that, from November 2012, EGAS stopped making
        Toll-or-Pay payments to SEGAS under the EGAS Tolling Contract (even with respect
        to payments then already overdue); and that EGAS has not made any such payments
        since.

10.46 A portion of EGAS’ Toll-or-Pay payments for 2011, and the entire 2012, 2013 and
        2014 Toll-or-Pay payments remain outstanding. 51 This coincided with the complete
        stoppage of all gas supplies to the Damietta Plant, meaning that neither EGAS nor the
        Claimant were any longer required to pay Tolling Fees to SEGAS.

10.47 In the circumstances, EGAS’ failure to make its Toll-or-Pay payments put SEGAS in
        financial jeopardy and rendered it unable to distribute any dividends, such that it
        distributed only limited dividends to the Claimant in 2011 and 2012. Moreover, so
        the Claimant contends, starting in 2008 and more frequently from 2012, SEGAS
        requested advance payments under the Tolling Contracts from its Tollers to meet its
        expenses (i.e., EGAS and the Claimant). The Claimant made these advance payments;
        but EGAS has not. 52

10.48 The Claimant contends that the reduction in dividends paid by SEGAS was caused by
        the Respondent’s breaches of the Treaty. Had the Respondent not curtailed the gas
        supply to the Damietta Plant, then EGAS would have been liable to pay Tolling Fees,
        rather than Toll-or-Pay Fees. If EGAS had paid Tolling Fees, then SEGAS would
        have been put in a financial position to distribute dividends to the Claimant. 53

10.49 Mr Kaczmarek and Mr Sequeira have calculated that, if the full volumes of gas to the
        Damietta Plant had been supplied (and if SEGAS’ Free Zone company status had not
        been revoked), then the Claimant would have received US$ 252.3 million more in
        dividends from SEGAS. 54 This conclusion was reached by calculating what SEGAS’
        income would have been, using the monthly tolling price under the Tolling Contracts.

10.50 The Claimant submits that this is a conservative calculation because: 55



51
   Cl Mem Merits, Paragraph 614.
52
   Cl Mem Merits, Paragraph 615.
53
   Cl Mem Merits, Paragraph 615.
54
   Cl Mem Merits, Paragraphs 619-622.
55
   Cl Mem Merits, Paragraphs 620-621.


                                        Part X – Page 12 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 294 of 347



        (i)    It results in a lower amount than an alternative method, using the Tolling
               Contracts’ provision for the tolling price to be revised at the end of each year to
               ensure an 11% return on equity to investors; and

        (ii)   Although a higher monthly tolling price was agreed in 2012, which would have
               resulted in a greater than 11% return to investors, Mr Kaczmarek and Mr
               Sequeira’s calculations from 2012 are capped at an 11% return on equity.

10.51 The Claimant contends that its claim for lost dividends cannot be curtailed by any
        limitations on damages contained in the SPA, because the SPA does not govern
        dividends paid out by SEGAS to its shareholders, including the Claimant. 56

10.52 The Claimant rejects the Respondent’s submission that the Claimant failed
        unreasonably to mitigate its losses.

10.53 The Claimant reduced its downstream commitments, where possible, in order to
        reduce the costs of buying more expensive replacement gas to fulfill those
        commitments, by searching for the cheapest possible replacement gas, 57 by allowing
        supply contracts to expire and therefore reducing its market share in Spain, 58 and by
        declaring force majeure to some of its customers in 2014. 59 However, the Claimant’s
        ability to do so was impaired by the Respondent’s and EGAS’ continual
        representations from 2006 to late 2013 that EGAS would meet its contractual
        commitments in future, including representations set out in various side-letters and
        amendments to the SPA. 60

10.54 In these circumstances, it was reasonable for the Claimant to have waited until 2014
        to declare force majeure on its downstream supply contracts, because of the doubts
        that existed over whether an unpredictable, fluctuating and insufficient supply of gas
        constituted a force majeure event. 61




56
   Cl Rep Merits, Paragraph 446 (Page 231).
57
   Cl Rep Merits, Paragraph 458 (Page 237).
58
   Cl Rep Merits, Paragraph 454 and 459 (Pages 233 and 237).
59
   Cl Rep Merits, Paragraphs 454, 457 and 459 (Pages 233 and 236-237).
60
   Cl Rep Merits, Paragraphs 451-456 (Pages 233-235).
61
   Cl Rep Merits, Paragraph 457 (Pages 236-237).


                                           Part X – Page 13 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 295 of 347



10.55 The Claimant has also requested an order that the Respondent pay pre-award and
        post-award interest, based on international commercial rates. 62 The Claimant relies on
        three alternative interest calculations performed by Mr Kaczmarek and Mr Sequeira: 63

        (i)    The LIBOR + 2.5% rate (which the SPA applies to late payments), and a form
               of which international arbitral tribunals often apply; 64

        (ii)   The US Prime rate of interest + 2%, with the 2% addition to reflect the fact that
               the US Prime rate is lower than that broadly available to the market. A form of
               this rate is also used often by international arbitral tribunals; 65 and

        (iii) The yield on the Respondent’s sovereign bonds issued in US dollars, to reflect
               the fact that the Claimant is effectively an unwilling lender to the Respondent.
               As yields on US dollar denominated bonds of the Respondent were not available
               for 2006-2009, a US Prime rate + 2% was used for this period.

10.56 The Claimant has requested that an award of interest be compounded. 66 The Claimant
        contends that an award of compound interest is the generally accepted standard for
        compensation in international investment treaty arbitrations. 67 In support of this
        proposition, it quotes from Middle East Cement v. Egypt (2002), Compañia de Aguas
        v. Argentina (2007), and Siag v. Egypt (2009). 68

10.57 The Claimant refers the Tribunal to the decision in Compañia del Desarrollo v. Costa
        Rica (2000) 69 where two reasons were proposed for awarding compound interest: 70

               (i) to ensure that a claimant receives ‘the full present value of the
               compensation that it should have received at the time of the taking’; and
               (ii) to prevent ‘the State [from being] unjustly […] enrich[ed] […] by
               reason of the fact that the payment of compensation has long been
               delayed.’
62
   Cl Mem Merits, Paragraph 623.
63
   Cl Mem Merits, Paragraphs 624-626.
64
   Cl Rep Merits, Paragraph 462 (Page 239).
65
   Cl Rep Merits, Paragraph 464 (Page 240).
66
   Cl Mem Merits, Paragraph 628.
67
   Cl Mem Merits, Paragraph 628.
68
   Cl Mem Merits, Paragraphs 628-632, citing Middle East Cement v. Egypt, ICSID Case No. ARB/99/6,
Award, 12 April 2002, [CL-0102], Paragraph 174; Compañia de Aguas v. Argentina, ICSID Case No.
ARB/97/3, Award, 20 August 2007, [CL-0021], Paragraph 9.2.6.; Siag v. Egypt, ICSID Case No. ARB/05/15,
Award, 1 June 2009, [CL-0013], Paragraph 595.
69
   Compañia del Desarrollo v. Costa Rica, ICSID Case No. ARB/96/1, Award, 17 February 2000, [CL-0100],
Paragraph 101.
70
   Cl Mem Merits, Paragraph 629 (brackets in original).


                                         Part X – Page 14 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 296 of 347



10.58 The Claimant also refers to Wena Hotels v. Egypt (2000), 71 where the Tribunal
        stated: 72

               [A]n award of compound (as opposed to simple) interest is generally
               appropriate in most modern, commercial arbitrations […] ‘[A]lmost all
               financing and modern investment vehicles involve compound interest. […]
               If the claimant could have received compound interest merely by placing
               its money in a readily available and commonly used investment vehicle, it
               is neither logical nor equitable to award the claimant only simple interest.
10.59 The Claimant relies on Bernardus Henricus v. Zimbabwe (2009), 73 where the
        Tribunal decided that compound interest is a “‘mechanism to ensure that
        compensation awarded to the Claimant is appropriate in the circumstances.’ This
        explains why, in many ICSID cases, such compound interests have been granted.” 74

10.60 In addition, the Claimant contends that the award of compound interest promotes
        efficiency by removing an incentive for a respondent to delay the arbitral proceedings,
        or payment of the award, so as to be able to profit from the use of money during that
        time. 75

        (3) The Respondent’s Case

10.61 In summary, the Respondent contests the Claimant’s entitlement to compensation for
        any liability under the Treaty, on four principal grounds. 76

10.62 First, the Respondent contends that a substantial portion of the damage of which the
        Claimant complains was suffered by its subsidiary, UFGC, which was the Claimant’s
        Spanish subsidiary. The Claimant sold the gas processed by the Damietta Plant to
        UFGC, which then on-sold it to various Spanish customers.

10.63 It was UFGC, not the Claimant, that had contractual obligations to supply gas. Any
        lost cash flow suffered by UFGC as a result of being unable to on-sell gas, that it
        otherwise might have acquired, is a lost cash flow suffered by UFGC.


71
   Wena v. Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000, [CL-0101], Paragraph 129.
72
   Cl Mem Merits, Paragraph 629 (brackets in original).
73
   Bernardus Henricus v. Zimbabwe, ICSID Case No. ARB/05/6, Award, 15 April 2009, [CL-0104], Paragraph
146.
74
   Cl Mem Merits, Paragraph 630.
75
   Cl Mem Merits, Paragraph 633.
76
   Resp CM Merits, Paragraphs 365-388; Resp Rej Merits, Paragraphs 412ff.; Tr. D2 328ff.; ROS, Vol. V,
Slides 1-28.


                                        Part X – Page 15 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 297 of 347



10.64 The Claimant’s calculation of its damages is therefore incorrect. It is based on prices
       that UFGC would have charged to downstream customers, instead of the prices that
       the Claimant would have charged to UFGC.

10.65 Further, it was UFGC, not the Claimant, that actually purchased gas on the
       international spot market in order to fulfill its contractual obligations under its supply
       contracts. Therefore, it was UFGC, not the Claimant, that incurred the higher cost of
       that replacement gas. 77

10.66 According to the Respondent, a claimant cannot directly claim losses suffered by
       another company in which it has an ownership interest.

10.67 The Respondent relies on the decision in Gemplus v. Mexico (2010), 78 in which the
       ICSID tribunal decided: 79

              The Claimants’ claims for compensation derive only from their status as
              investors with investments in the form of their respective minority
              shareholdings in the Concessionaire, as distinct from any claim by the
              Concessionaire itself. Perhaps inevitably, the Parties’ submissions
              occasionally elided this important distinction, effectively treating the
              valuation of the Concessionaire’s future profits (if any) as the relevant
              exercise for the assessment of compensation due to the Claimants. The
              exercise required of this Tribunal is, in contrast, the valuation of the
              Claimants’ lost investments in the form of their shares in the
              Concessionaire and not, as such, the lost profits incurred by the
              Concessionaire under the Concession Agreement.
10.68 In its Rejoinder, the Respondent contests the Claimant’s attempt to rely on Gemplus v.
       Mexico (2010). The Respondent submits that the claimant in that case was allowed to
       recover damages to a company in which it held shares only on the basis that the
       shareholding was the investment protected under a BIT. That is not the case here in
       regard to UFGC. 80

10.69 The Respondent’s Rejoinder also rejects the Claimant’s attempt to rely on a “single
       economic reality” or “group of companies doctrine” to argue that UFGC’s losses
       should be attributed to the Claimant. The Respondent contends that there is no


77
   Resp CM Merits, Paragraph 369; Resp Rej Merits, Paragraphs 422-433.
78
   Gemplus v. Mexico, ICSID Case Nos. ARB(AF)/04/3 and ARB(AF)/04/4, Award, 16 June 2010, [CL-0135],
Part XII, Paragraph 50.
79
   Resp CM Merits, Paragraph 371.
80
   Resp Rej Merits, Paragraph 424.


                                       Part X – Page 16 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 298 of 347



        relevant authority supporting the use of such a doctrine in a situation like the present
        case, where the subsidiary company that suffered losses was incorporated in a State
        that was not the respondent State. 81

10.70 In particular, the Respondent contends that arbitral decisions concerning the scope of
        private-party arbitration agreements are irrelevant to the question of attribution of
        damages under international law. 82 The fact that Spanish regulations require a
        particular corporate structure is not relevant to deciding whether the Claimant should
        be entitled to recover losses that were actually suffered by a different entity. 83

10.71 The Respondent contends that the only way that UFGC’s losses can be relevant to
        calculating compensation for the Claimant, is if the Claimant contends that its
        damages arise from a loss of the value of its shareholding in UFGC. However, as the
        Claimant has not asserted a claim for such damages, nor submitted any evidence on it,
        this Tribunal cannot determine what such loss may amount to. 84

10.72 On the Respondent’s case, the Claimant might also have made a claim for losses
        suffered as a result of its transactions with UFGC. However, the Claimant has failed
        to provide evidence relating to those transactions. It therefore cannot make such a
        claim. 85

10.73 The Respondent rejects the Claimant’s contention that it is entitled under Article 8.1
        of the SPA to claim for losses suffered by UFGC as a “third party” within the
        meaning of that provision. 86

10.74 The Respondent contends that UFGC did not make any “claims” against the
        Claimant, but rather: first, that the Claimant agreed to make payments to UFGC as
        part of a commercial arrangement; second, that this agreement was driven by the
        allocation of lost profits, which are not recoverable under Article 8.1; and that,
        because the Claimant’s transfer pricing was motivated by a desire to keep UFGC’s
        profits and losses at a particular level, that transfer pricing cannot have been caused


81
   Resp Rej Merits, Paragraph 423.
82
   Resp Rej Merits, Paragraph 425.
83
   Resp Rej Merits, Paragraph 426.
84
   Resp CM Merits, Paragraphs 371-372.
85
   Resp CM Merits, Paragraph 373.
86
   Resp Rej Merits, Paragraph 431.


                                         Part X – Page 17 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 299 of 347



        by any of the Respondent’s actions. 87 Moreover, the Respondent contends that the
        entitlement to losses for third party claims, under Article 8.1, does not apply if the
        third party claims were the result of force majeure, as in this case. 88

10.75 Second, the Respondent contends that the Claimant’s alleged losses are too
        speculative and uncertain. It contends that Article 36(2) of the ILC Articles on State
        Responsibility, codifying customary international law, only allows compensation for
        assessable damage “insofar as it is established.” 89 The Respondent also relies on the
        ILC Commentary to Article 36, explaining that “[t]ribunals have been reluctant to
        provide compensation for claims with inherently speculative elements.” 90

10.76 Further, the tribunal in Amoco v. Iran (1987) 91 decided:

               One of the best settled rules of the law of international responsibility of
               States is that no reparation for speculative or uncertain damage can be
               awarded. […] It does not permit the use of a method which yields
               uncertain figures for the valuation of damages, even if the existence of
               damages is certain. 92
10.77 The Respondent submits that Mr Kaczmarek and Mr Sequeira’s testimony has failed
        to establish the Claimant’s damages claim, because it contains errors, because its
        calculations were not made on the basis of documents (but on the basis of
        assumptions instructed by the Claimant’s Counsel), and because it uses spreadsheets
        that are opaque, nearly incomprehensible, poorly supported, contain irrelevant
        information, and omit useful information and important calculations. The Respondent
        contends that there are numerous unexplained inconsistencies between the figures Mr
        Kaczmarek and Mr Sequeira stated they were using, and the actual figures used in
        their spreadsheets.

10.78 The Respondent concludes that Mr Kaczmarek and Mr Sequeira’s failure to
        substantiate figures used in their calculations, and to explain those calculations, means




87
   Resp. Rej Merits, Paragraph 433(a), (c) and (d).
88
   Resp. Rej Merits, Paragraph 433(b).
89
   Resp CM Merits, Paragragh 376, citing ILC Articles on State Responsibility, [CL-0064], Article 36(2).
90
   Resp CM Merits, Paragragh 376, citing ILC Articles on State Responsibility, [CL-0064], 104, Comment (27).
91
   Amoco v. Iran, 15 Iran-U.S. C.T.R. 189, Partial Award No. 310-56-3, 14 July 1987, [CL-0097].
92
   Resp CM Merits, Paragraph 376; Amoco v. Iran, 15 Iran-U.S. C.T.R. 189, Partial Award No. 310-56-3,
14 July 1987, [CL-0097], Paragraph 238.


                                           Part X – Page 18 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 300 of 347



        that the Claimant’s attempt to quantify its damages is too uncertain to be the basis of
        any award by this Tribunal. 93

10.79 Further, so the Respondent contends, there are speculative elements to the Claimant’s
        alleged damages. First, Mr Kaczmarek and Mr Sequeira have assumed that the
        Claimant or its subsidiaries would have been able to sell large volumes of gas in
        Spain and on the international market, had it not been for the reduction of supplies to
        the Damietta Plant. This is speculative, and not supported by the reality of the gas
        markets, which saw a drop in prices and demand during the relevant period. Second,
        because that demand for gas is speculative, it is also speculative for Mr Kaczmarek
        and Mr Sequeira to have assumed that SEGAS would have processed gas to the
        Damietta Plant’s full capacity during the whole of the relevant period. 94

10.80 Another problem with Mr Kaczmarek and Mr Sequeira’s testimony, according to the
        Respondent, is that they do not take into account price increases for natural gas agreed
        by the Claimant, in the HOA and the Transient Agreement. Having agreed to them,
        the Claimant cannot escape their terms. 95

10.81 With respect to the testimony of Mr Kaczmarek and Mr Sequeira, the Respondent
        contends that the Claimant has not demonstrated a single instance of a supply contract
        under which the Claimant was obligated to sell gas at a price that did not reflect the
        price the Claimant actually paid for the gas. The Claimant’s expert reports are
        presented in such a way that it is not possible to identify any such instances from
        those reports. 96

10.82 Third, the Respondent contends that the Claimant’s entitlement to compensation is
        limited by the terms of the SPA. The Respondent submits that the Claimant’s claims
        are necessarily linked to the SPA because the compensation it seeks is essentially the
        difference between (i) the SPA’s contractual volumes and pricing and (ii) the volumes
        the Claimant contends it actually received and the prices it actually paid under the
        SPA. 97 Moreover, the Claimant, having elsewhere argued that the Respondent and



93
   Resp CM Merits, Paragraph 377; Resp Rej Merits, Paragraphs 434-444.
94
   Resp CM Merits, Paragraphs 378-379.
95
   Resp Rej Merits, Paragraph 421.
96
   Resp Rej Merits, 420-421.
97
   Resp CM Merits, Paragraphs 380-383; Resp Rej Merits, Paragraph 414.


                                          Part X – Page 19 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 301 of 347



        EGAS should be conflated, cannot now argue that the Respondent is not a party to the
        SPA and abandon the SPA for the purposes of calculating its compensation. 98

10.83 The Claimant’s legitimate expectations are also relevant to establishing the “but for”
        scenario. The Respondent contends that those expectations are necessarily defined
        and constrained by the terms of the SPA, because the volumes and prices on which
        the Claimant has based calculations are ones that were agreed as a package that
        included the SPA’s limitations on liability. 99

10.84 Put another way, the Claimant’s legitimate expectations were that EGAS would
        comply with the SPA, and that compliance might be made either by providing the
        agreed-upon gas volumes or by paying the agreed-upon damages. 100 In consequence,
        any compensation to the Claimant for non-delivery of gas under the SPA should not
        exceed the compensation the Claimant could have expected under the SPA.

10.85 Moreover, Article 8.1 of the SPA sets a cap on damages at 90% of the contractual
        price of any gas not supplied, which was not taken into account in Mr Kaczmarek and
        Mr Sequeira’s calculations. 101

10.86 Article 8.1 of the SPA also excludes any entitlement to consequential damages and
        loss of profits. The Respondent contends that this dooms the Claimant’s argument that
        it is entitled to damages for both the unreplaced volumes of gas that it was unable to
        on-sell, and for the replaced volumes of gas on which the Claimant and its
        subsidiaries suffered losses by having to buy more expensive gas to meet downstream
        supply obligations. Both types of damages are “lost profits.” The Respondent
        contends that Mr Kaczmarek and Mr Sequeira have conceded that the claim for
        unreplaced volumes is a claim for lost profits. 102

10.87 The Respondent contests the Claimant’s reliance on the decisions in Chorzów Factory
        (1928) and Kadassopoulos and Fuchs v. Georgia (2010) to argue that the SPA’s
        limitations on recoverable damages do not apply to its claim. As these were cases
        concerning expropriation of property, the question of how to assess damages was


98
   Resp Rej Merits, Paragraph 413.
99
   Resp Rej Merits, Paragraph 414.
100
    Resp Rej Merits, Paragragh 417.
101
    Resp CM Merits, Paragraphs 380-383; Resp Rej Merits, Paragraphs 419-420 and 433(d).
102
    Resp CM Merits, Paragraphs 380-383; Resp Rej Merits, Paragraphs 419-420.


                                          Part X – Page 20 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 302 of 347



        completely different to the present case. Moreover, the Respondent contends that the
        tribunal in the latter case did consider any contracts to be “relevant to the factual
        matrix which underpins [the] claims.” 103

10.88 Fourth, the Respondent submits that the Claimant has failed to demonstrate that it has
        mitigated any losses it suffered. The Respondent contends that, as the Claimant’s
        downstream supply contracts were mainly with subsidiaries, it is unlikely that they
        would have refused to cooperate if the Claimant had requested reductions in supply
        commitments. The Respondent submits that the Claimant has not disclosed the
        downstream supply contracts, nor provided information about its relationship with
        downstream counterparties during the relevant period, such that the Claimant has not
        proved it would have suffered any penalty had it failed to meet its supply
        obligations. 104

10.89 The Respondent contends that the Claimant’s business records show that its own
        management thought that it should have declared force majeure on its downstream
        supply contracts earlier than it did. By failing to do so until 2014, the Claimant failed
        to mitigate its losses. 105

10.90 Further, the Respondent contends that the Claimant had already purchased gas from
        Oman, which was available for the Claimant to use to meet its downstream supply
        obligations. Its failure to do so, and its purchase of more expensive gas on the
        international spot market instead, is an instance of its failure to mitigate losses. 106

10.91 Fifth, the Respondent attacks the amount of the Claimant’s asserted losses as a result
        of reduced dividends paid from SEGAS. The Respondent contends that because there
        was a force majeure situation, EGAS was no longer obliged to continue supplying gas
        from either June 2012 (when that situation of force majeure arose) or from 24
        February 2013 (when EGAS sent its second force majeure notice to the Claimant).
        From one of those times, any loss of dividends to be paid by SEGAS cannot have




103
    Resp Rej Merits, Paragraphs 415-416, citing Kardassopoulos and Fuchs v. Georgia, ICSID Case Nos.
ARB/05/18 and ARB/07/15, Award, 3 March 2010, [CL-0208], Paragraphs 482 and 484 (brackets in original).
104
    Resp CM Merits, Paragraphs 384-386; Resp Rej Merits, Paragraphs 446 and 452.
105
    Resp Rej Merits, Paragraphs 447-451.
106
    Resp Rej Merits, Paragraphs 454-455.


                                         Part X – Page 21 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 303 of 347



        been caused by any breach by the Respondent of the Treaty; and therefore the
        Claimant is not entitled to these damages. 107

10.92 Sixth, the Respondent disputes the interest rates proposed by the Claimant, submitting
        that a more appropriate rate would be: (i) the US T-Bill rate; or (ii) LIBOR + 1%, to
        reflect the borrowing rate for companies like the Claimant. 108

10.93 Lastly, the Respondent submits that any award of compensation to the Claimant
        should be reduced to account for the severe economic difficulties faced by the
        Respondent. 109

        (4) The Tribunal’s Analyses and Decisions

10.94 Introduction: The Tribunal has determined that the Respondent has violated the FET
        standard in Article 4(1) of the Treaty. Its liability under Article 4(1) derives from the
        Claimant’s legitimate expectations based upon the Ministry of Petroleum’s letter
        dated 5 August 2003 in regard to Article 21.1 of the SPA. The assessment of
        compensation therefore rests on the Respondent’s violation of Article 4(1) of the
        Treaty. It does not rest upon the SPA itself.

10.95 Standard of Compensation: The Treaty does not set out a standard of compensation to
        be applied in the case of any violations of the Treaty, save as regards expropriation
        under Article 6 of the Treaty. Expropriation is not alleged by the Claimant to have
        taken place, at least for the purpose of its present claims in this particular arbitration.

10.96 It follows that any compensation to be awarded by this Tribunal is to be decided by
        applying principles of customary international law, namely “full reparation” to wipe
        out, as far as possible, the consequences of the Respondent’s international wrongs
        under the general principle long established in the PCIJ’s judgment in Chorsów
        Factory (1928), 110 as also confirmed by Articles 31 and 36 of the ILC Articles on
        State Responsibility. 111



107
    Resp Rej Merits, Paragraph 456.
108
    Resp CM Merits, Paragraphs 387-388; Resp Rej Merits, Paragraphs 461-462.
109
    Resp Rej Merits, Paragraphs 463-464.
110
    Chorsów Factory, PCIJ Rep Series A No. 17 (1928), [CL-0094], Paragraph 47.
111
    ILC Articles on State Responsibility, [CL-0064], Articles 31 and 36; see also ILC Articles on State
Responsibility, [CL-0064], 91, Comment (3).


                                         Part X – Page 22 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 304 of 347



10.97 Article 36 of the ILC Articles provides:

             1. The State responsible for an internationally wrongful act is under an
             obligation to compensate for the damage caused thereby, insofar as such
             damage is not made good by restitution.
             2. The compensation shall cover any financially assessable damage
             including loss of profits insofar as it is established.
10.98 The Tribunal also notes the Institute of International Law’s Resolution made in
       Tokyo: “Legal Aspects of Recourse to Arbitration by an Investor Against the
       Authorities of the Host State under Inter-State Treaties” of 13 September 2013.
       Article 13, paragraph 3, provides: “[c]ompensation due to an investor for violation of
       the FET standard shall be assessed without regard to compensation that could be
       allocated in case of an expropriation, in accordance with the damage suffered by the
       investor.”

10.99 Assessment of Compensation: The Tribunal accepts that both Parties’ expert witnesses
       on the compensation issues, Messrs Kaczmarek and Sequeira (of Navigant) and Mr
       MacGregor (of BDO), sought to assist the Tribunal in good faith, to the best of their
       professional abilities. Many of their disagreements resulted from a different
       appreciation of the factual evidence and different instructions from the Parties’
       counsel as to the legal and other non-expert issues. Where there exist relevant
       differences between these experts, save where otherwise indicated below, the Tribunal
       has preferred to be guided by the testimony of Messrs Kaczmarek and Sequeira.

10.100 As is now not unusual for an investor-State tribunal, this Tribunal is confronted with
       the awkward task of assessing compensation based on a multiplicity of factual, legal
       and expert issues, as to which the Parties and their experts come to very different
       figures. It is therefore necessary to explain at the outset the Tribunal’s general
       approach to the assessment of compensation.

10.101 The assessment of compensation is rarely a science or an exercise of arithmetical
       precision by an arbitration tribunal. Complex factual, legal and expert issues of
       compensation, dividing the disputing parties and their expert witnesses, can require a
       margin of appreciation by a tribunal applying the wording of a treaty and international
       law. The required exercise can be therefore less than exact. For this case, the Tribunal
       refers to the general approach taken by international arbitration tribunals, as recorded


                                     Part X – Page 23 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 305 of 347



        in the ICSID awards in Sistem v. Kyrgyz Republic (2009), 112 ADC v. Hungary
        (2006), 113 and Gold Reserve v. Venezuela (2014). 114 The Tribunal has adopted that
        general approach to the present case.

10.102 The Respondent’s Undertaking: As stated many times in this Award, the Claimant’s
        claim for compensation is based on the Treaty under international law against the
        Respondent. It is not based on the SPA or under Egyptian law. Accordingly, without
        more, the Treaty and international law do not require the Tribunal to apply the SPA’s
        contractual limitations on compensation for breach of the SPA by EGPC or EGAS, as
        if the Claimant’s claim were making a contractual claim against its co-contractor,
        EGAS.

10.103 Such was the decision reached by the ICSID tribunal in its award in Kardassopoulos
        and Fuchs v. Georgia (2010): 115

              480. The Tribunal recalls that the Claimants’ claims are treaty-based.
              Therefore the relevant provisions for the purpose of both liability and
              quantum are contained in the treaties and, more broadly, international
              law. Whilst the JVA and Deed of Concession are relevant to the factual
              matrix which underpins those claims, the Tribunal has not been
              constituted under the provisions of the JVA nor the Deed of Concession to
              consider the Parties’ contractual dispute. Article 12 of the JVA and Article
              21 of the Deed do not, therefore, as such, govern the legal framework
              within which the Tribunal must consider the compensation owing to the
              Claimants for breach of the ECT and the BITs.
              481. This finding is without prejudice to a host State and an investor’s
              ability to contractually limit the compensation which may be owed
              following an expropriation where a treaty is also in play. Indeed, the
              Tribunal is loathe to accept the categorical denial of such an arrangement
              urged by the Claimants as a matter of law. […]
10.104 The Tribunal notes the tribunal’s significant qualifications in these passages.
        Moreover, in the Tribunal’s view, the facts of this case lead necessarily to a different
        conclusion.




112
    Sistem v. Kyrgyz Republic, ICSID Case No. ARB(AF)/06/1, Award, 9 September 2009.
113
    ADC v. Hungary, ICSID Case No. ARB/03/16, Award, 2 October 2006, [CL-0095], Paragraph 521.
114
     Gold Reserve v. Venezuela, ICSID Case No. ARB(AF)/09/1, Award, 22 September 2014, [CL-0040],
Paragraph 832.
115
    Kardassopoulos and Fuchs v. Georgia, ICSID Case Nos. ARB/05/18 and ARB/07/15, Award, 3 March 2010,
[CL-0208].


                                        Part X – Page 24 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 306 of 347



10.105 As decided in Part IX above, the Respondent’s international wrong derives from its
       undertaking in the letter dated 5 August 2000 from the Ministry of Petroleum to the
       Claimant. That undertaking was made in regard to the Seller’s obligations under the
       SPA, pursuant to Article 21.1 of the SPA. In this sense, the Respondent’s undertaking
       limited the compensation that might be owed following an international wrong under
       the Treaty to the compensation under the SPA as regards Article 4(1) of the Treaty.
       The Respondent was not a guarantor of the Seller’s obligations under the SPA, still
       less a primary co-obligor. It would an odd result if, in such circumstances, the
       Respondent assumed a greater liability to pay compensation under the Treaty than the
       maximum liability assumed by the Seller under the SPA.

10.106 Hence, the Tribunal selects the Claimant’s third alternative case on compensation as
       the appropriate methodology for assessing the compensation payable by the
       Respondent under the Treaty and international law, as summarised above at the
       beginning of this Part X. Accordingly, the Tribunal rejects the Claimant’s primary
       case and its first and second alternative cases on compensation, as there also
       summarised.

10.107 In these circumstances, applying the “but for” test for causation, it follows that
       compensation for the Respondent’s international wrong under the Treaty cannot
       exceed the Seller’s obligations under the SPA. Those obligations, as to the Seller’s
       liability for non-performance, are qualified (inter alia) by the limitations on
       recoverable compensation under the terms of the SPA.

10.108 Article 8.1[1] of the SPA provides that, for a breach of the obligation to deliver the
       stipulated quantity of gas, the Seller

             shall be liable to Buyer for any damages, costs and/or expenses (to the
             extent permissible under Egyptian laws, but excluding consequential
             damages and loss of profits) arising from Seller’s failure to supply,
             including (i) third party’s claims and penalties against Buyer, (ii) costs,
             extra-costs, damages and expenses caused to the Complex arising from
             Seller’s failure to supply, including operation and maintenance costs
             (expressed in USD per MMBTU), and capital investment costs (expressed
             in USD per MMBTU).
10.109 The cap on damages as to 90% of undelivered gas provided by Article 8.1[2] of the
       SPA is not relevant to the Claimant’s claims made by reference to Article 8.1[1]. Mr



                                      Part X – Page 25 of 32
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 307 of 347



           Kaczmarek and Mr Sequeira calculated the US$ value of this cap as US$ 3.04 billion,
           an amount in excess of the Claimant’s total claims. 116

10.110 The Tribunal turns to the SPA’s other limitations on recoverable damages later below.

10.111 Loss of Profits: As already noted above, the Claimant claims a total principal sum of
           US$ 2,013,291,000 for damages recoverable by reference to the SPA; namely “Lost
           Cash Flows” under its third alternative case on compensation. That amount excludes
           any “loss of profits” on the calculations made by the Claimant and its expert
           witnesses, Mr Kaczmarek and Sequeira. In the Tribunal’s view, by reason of Article
           8.1[1] of the SPA, the Claimant was correct in not here claiming “loss of profits” (as
           the Respondent contended).

10.112 SEGAS’ Lost Dividends: The Claimant also claims US$ 404,745,000 for “Nominal
           Lost Dividends” from the Claimant’s majority shareholding in SEGAS. 117 These
           losses were caused by two cumulative factors: (i) the failure of EGAS to pay fees due
           to SEGAS under the EGAS Tolling Contract and (ii) the non-payment of dividends by
           EGAS to the Claimant owing to to SEGAS’s precaurious financial condition, that
           were not solely caused by EGAS (i.e. including SEGAS’ lost Free Zone status).

10.113 In the Tribunal’s view, by reason of Article 8.1[1] of the SPA, the Claimant cannot
           here claim its nominal lost dividends unpaid by SEGAS, being “consequential
           damages and loss of profits” (as the Respondent contended).

10.114 The Tribunal is also required, as to the assessment of compensation, to take account
           of the ICC tribunal’s award in the ICC arbitration between SEGAS and EGAS (as
           summarised above). As the ICC tribunal there decided, EGAS was not entitled to fees
           from EGAS under the EGAS Tolling Contract by reason of SEGAS’ absolute
           assignment of its contractual rights to HSBC. It must follow, as a matter of fact, that
           no such fees could be passed by EGAS through SEGAS to the Claimant in the form of
           dividends.

10.115 Accordingly, in the absence of such fees being due to SEGAS under the EGAS
           Tolling Contract, it must follow that no such losses were incurred by the Claimant.


116
      Navigant ER2, Paragraph 212.
117
      Navigant ER2, Table 25 (updated).


                                          Part X – Page 26 of 32
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 308 of 347



       The Respondent is not, of course, legally responsible for SEGAS’ absolute
       assignment of its rights to HSBC under the Offshore Security Agreement.

10.116 UFGC: As to UFGC, it is a Spanish company forming part of the Unión Fenosa group
       of companies. It is owned as 99.99% by the Claimant; and it is managed by the
       Claimant’s employees, subject to the operational control of the Claimant. UFGC was
       formed by the Claimant for the specific purpose of allowing the Claimant to market
       gas in Spain, as required by regulatory provisions of Spanish law. 118

10.117 Under the agreement between UFGC and the Claimant, 119 UFGC’s costs flowed
       through to the Claimant. UFGC’s remitted receipts accounted for two thirds of the
       Claimant’s revenue. 120 As a wholly owned and integrated subsidiary, the operating
       costs and financial results of UFGC were consolidated into the Claimant’s financial
       statements, so that any losses sustained by UFGC were directly reflected in the
       Claimant’s financial statements. 121 In legal and contractual terms, however, UFGC
       was a stranger, or third party, to the SPA.

10.118 As a factual matter, there is no doubt that losses sustained by UFGC were passed
       through and directly suffered as losses by the Claimant. As the Respondent’s expert
       witness (Mr MacGregor) accepted, if the Claimant had to reimburse UFGC for its
       purchases from third parties (which UFGC otherwise would have purchased from the
       Claimant), the Claimant could claim damages under the SPA by reference to the extra
       costs incurred by UFGC. 122

10.119 The Tribunal can see no logical reason why the same result should not apply under
       the Treaty and international law. This is not a case of a claimant claiming as damages
       a loss or expense incurred by a company in which it has only a minority interest and
       no direct control over that company. In such circumstances, a minority shareholder
       may make a claim for the diminution in the value of its shareholding; but it cannot
       claim, even prorated according to the number of its shares, the damages suffered only
       by the company. Such a claim is not pleaded by the Claimant in this arbitration.


118
    Sáez Ramírez WS2, Paragraphs 4 and 10.
119
    Liquefied Natural Gas Purchase and Sale Agreement between UFG and UFGC, 15 May 2005 (redacted),
[C-0428].
120
    Cl Rep Merits, Paragraphs 448-450; Conti WS, Paragraphs 23-25.
121
    Navigant ER1, Paragraphs 43-45.
122
    BDO ER1, Paragraph 7.17.


                                       Part X – Page 27 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 309 of 347



10.120 Moreover, from June 2013 onwards, UFGC has in fact invoiced the Claimant on a
       monthly basis for extra costs incurred in its purchases of replacement gas, in place of
       the Claimant’s sales of gas to UFGC. The Claimant has paid those invoices. 123 The
       claim in respect of costs incurred to EGPC is made for the period from June 2013
       onwards, during this invoicing period. 124

10.121 Article 8.1 of the SPA imposes a liability on the Seller for the “costs” incurred by the
       Buyer from third parties. It follows that the Claimant’s costs incurred and paid to
       UFGC would be recoverable from the Seller (EGAS) under the SPA and thus also
       recoverable from the Respondent under the Treaty.

10.122 Accordingly, the Tribunal considers that the Claimant’s third alternative case on
       compensation, as supported by Mr Kaczmarek and Sequeira, correctly includes the
       amount of US$ 291,894,831 as the Claimant’s own “incremental costs passed on by
       UFGC to UFG” from June 2013 onwards.

10.123 The Free Zone Claim: The Claimant claims a total principal sum of US$ 107 million
       for damages suffered from the revocation of SEGAS’ Free Zone status in May 2008.
       The Tribunal has dismissed this claim, as to liability, in Part IX above. Hence, it is
       here unnecessary to address and decide the Parties’ submissions as to compensation
       regarding the Claimant’s Free Zone Claim. However, it is necessary to exclude this
       claim and related claims from the assessment of compensation, To the Tribunal’s
       understanding, the Claimant has done so in calculating its third alternative case on
       compensation.

10.124 Mitigation: The Claimant cannot claim compensation from the Respondent to the
       extent that the Claimant has failed unreasonably to mitigate its losss in accordance
       with international law. In the Tribunal’s view, the legal test is based upon a
       reasonable and not an absolute standard, as confirmed by Comment (11) to Article 31
       of the ILC Articles and Article 39 of the ILC Articles.




123
    Conti WS, Paragraph 26; Navigant ER1, Paragraph 205; UFGC-UFG Invoices under Amendment 10
2013-2015, [NAV-197].
124
    Tr. D1 170.


                                     Part X – Page 28 of 32
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 310 of 347



10.125 Article 39 of the ILC Articles provides:

                 In the determination of reparation, account shall be taken of the
                 contribution to the injury by willful or negligent action or omission of the
                 injured State or any person or entity in relation to whom reparation is
                 sought.
10.126 Moreover, the test is to be applied as at the relevant time, without the benefit of
           hindsight. The legal burden of proving such unreasonableness in this arbitration rests
           upon the Respondent.

10.127 The Respondent contends that the Claimant should have terminated or suspended
           commitments to downstream buyers, if necessary using a defence of force majeure
           based on events in Egypt occurring from 2011 onward. Applied generally, such
           terminations and suspensions would have effectively closed down most, if not all, of
           the Claimant’s business.

10.128 The Tribunal does not consider that the Claimant can reasonably be required to have
           effectively closed down its business, in whole or in substantial part. Moreover, if it
           had done so, it is not obvious that the overall amount of its claims would be reduced,
           albeit perhaps differently formulated against the Respondent. It is even likely that the
           amount of these claims could have increased.

10.129 Further, Mr Conti (of the Claimant) testified that the Claimant did take steps to adjust
           its downstream sales, as follows: 125

                 This imbalance between supply and sales forced us to restructure our
                 downstream portfolio to accommodate the change. One measure we took
                 was to reduce our sales volume downstream. Due to Egypt’s breach we
                 have reduced our sales volumes in Spain since 2011 by more than 40
                 percent overall and almost 50 percent in the industrial sector. We also had
                 to adjust the type of customer we supplied. We had structured our
                 downstream sales expecting that we would benefit from a lower, long-term
                 sales price from EGAS, allowing us to charge lower prices to high-volume
                 customers. By supplying high-volume customers at a lower price, we
                 ensured that we could earn a profit and could also sell the entire 4.4 bcm
                 we expected from Egypt. Now that we have to pay higher spot-market
                 prices, we cannot continue to service the same type of customer and/or the
                 same volumes - the prices are too low. Instead of supplying a limited
                 number of high-volume industrial customers, we now must supply low-
                 volume users to obtain a better downstream price. But because these are

125
      Conti WS, Paragraph 17.


                                          Part X – Page 29 of 32
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 311 of 347



                  low-volume customers, we must reach agreements with a substantially
                  higher number of individual customers to reach a volume, which, even if
                  much lower, allows UFG to at least to keep a structural presence in the
                  market and to optimize logistic parameters. So even though UFG has
                  substantially reduced its industrial portfolio in terms of volume - by about
                  half over the past few years - it has had to take on many more customers to
                  reach that lower volume. While UFG used to supply about 170 customers
                  in 2011 and 2012 (but supply a much higher volume), now it supplies
                  about 370 customers.
           The Tribunal accepts the truth of this testimony. Mr Conti was not called by the
           Respondent for cross-examination at the Hearing.

10.130 As also described by Mr Conti and assessed as at the relevant time, the Tribunal does
           not consider the Claimant’s conduct unreasonable. In short, the Respondent did not
           prove its case on mitigation, as to which (as decided above) it bore the legal burden of
           proof.

10.131 ENI: The Respondent complains that the Claimant purchased replacement gas from
           its parent company (ENI) and other affiliated companies, thereby leading to a possible
           “windfall.” The Claimant explained that these purchases were transactions made at
           arm’s length, at average prices lower than those available from other unrelated
           companies. Overall, as Mr Kaczmarek and Mr Sequeira testified, the Claimant
           thereby reduced its losses, which would have been greater if it had purchased the
           same replacement gas from non-affiliated sellers. 126

10.132 The Tribunal has considered the other matters raised by the Respondent to support its
           allegation that the Claimant’s compensation should be reduced for its unreasonable
           failure to mitigate its losses. The Tribunal rejects them all. As already indicated, the
           legal test for mitigation applies a reasonable standard at the relevant time, not a
           multitude of second-guesses made years applying an absolute standard to the
           Claimant’s conduct with the benefit of hindsight. Moreover, it cannot be forgotten
           that the Claimant’s predicament requiring such mitigatory conduct was caused by the
           Respondent’s international wrong under the Treaty.

10.133 Conclusion: In conclusion, for the several reasons stated above, by reference to the
           Claimant’s third alternative case on compensation, the Tribunal assesses the



126
      Navigant ER1, Appendix 1; Navigant ER2, Page 29, Figure 3.


                                             Part X – Page 30 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 312 of 347



       compensation due from the Respondent to the Claimant in the total principal sum of
       US$ 2,013,071,000 (after tax, but before interest), as explained below.

10.134 The total amount of USS 2,013,071,000 comprises the amount of US$ 2,013,291,000
       (as the Claimant’s “Lost Cash Flows”) that itself includes the amount of US$
       291,891,832 (as the Claimant’s “own incremental costs passed on by UGPC” to the
       Claimant from June 2013 onwards). It is reduced by US$ 220 million, as described in
       Paragraph 10.9 above (as accepted by the Parties’ experts).

10.135 This total amount of USS 2,013,071,000 does not include the Claimant’s figure of
       US$ 404,745,000 (as the Claimant’s “Lost Dividends” from SEGAS).That claim has
       been dismissed by the Tribunal.

10.136 It also does not include - the Claimant’s claim for US$ 107 million for the loss of
       SEGAS’ tax-free status in the Damietta Free Zone (not being a claim advanced under
       the Claimant’s third alternative case on compensation and, in any event, a claim
       dismissed by the Tribunal).

10.137 The Tribunal also dismisses the Claimant’s figures for its primary case on
       compensation, together with its first and second alternative cases on compensation, as
       summarised above.

       (5) Interest

10.138 There is no prescribed rate of interest in the Treaty. The Tribunal decides to use
       Three-Month LIBOR + 2.0% compounded quarterly as the appropriate rate for pre-
       award interest. The Tribunal considers that rate to reflect a reasonable rate of interest
       applicable to the Project as an investment by the Claimant, in concordance with the
       principles in Chorzów Factory (1928) and Article 36 of the ILC Articles on State
       Responsibility. It is less than a commercial rate and the rate prescribed in the SPA, in
       recognition that the Respondent is a State and not a commercial party, liable under the
       Treaty and not under the SPA.

10.139 As regards the form of interest, as already indicated, the Tribunal decides to apply
       compound interest. In selecting compound interest, the Tribunal adopts the reasoning




                                     Part X – Page 31 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 313 of 347



       in the awards in Compañia del Desarrollo v. Costa Rica (2000) and Gemplus v.
       Mexico (2000).

10.140 Applied to calculate pre-award interest, the Tribunal selects 1 January 2016 as the
       commencement date and the date of this Award as the end-date.

10.141 As to post-award interest, the Tribunal decides to apply the same rate of Three-Month
       LIBOR + 2.0% compounded quarterly, from the date of this Award until payment to
       the Claimant.

10.142 In the event of the Claimant receiving any monies under this Award, the Claimant is
       forever precluded from claiming against the Respondent or EGAS any compensation
       in respect of the same monies in any legal or arbitration proceedings against the
       Respondent, EGPC or EGAS, including the pending second CRCICA arbitration
       (899) between the Claimant and EGAS. The Tribunal records that the Claimant has
       undertaken in this arbitration, as stated in its written submissions and its submissions
       at the Hearing, that it will not make any attempt at “double-recovery.”

       (6) Summary of the Tribunal’s Decisions

10.143 The total principal sum of compensation to be paid by the Respondent is US$
       2,013,071,000 (after tax, but before interest).

10.144 As to pre-award interest to be paid by the Respondent on the said principal sum, from
       1 January 2016 to the date of this Award, the rate is Three-Month LIBOR + 2.0%
       compounded quaterly.

10.145 As to post-award interest to be paid by the Respondent on the said principal sum,
       from the date of this Award until payment, the rate is Three-Month LIBOR + 2.0%
       compounded quarterly.




                                      Part X – Page 32 of 32
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 314 of 347



                          PART XI: THE STAY/SUSPENSION ISSUES

       (1) Introduction

11.1   If the Tribunal were to decide that it had jurisdiction (as it has in Part VI above), the
       Respondent contended that the Tribunal should decline to exercise its jurisdiction, or
       at the minimum, order a stay (or suspension) of this arbitration pending the resolution
       of the CRCICA and ICC arbitrations. 1

11.2   On 22 December 2015, the Tribunal issued Procedural Order No. 4, reserving, for the
       time being, its decision regarding the Respondent’s request for a stay of this
       arbitration.

11.3   On 4 March 2016, the Tribunal issued Procedural Order No. 5 addressing the two
       procedural issues of bifurcation and the stay of this arbitration. On the Respondent’s
       application for a stay, the Tribunal requested that “it continue to be informed on
       regular basis by the Parties of the progress made in the CRICCA [sic] and ICC
       arbitrations (insofar as it may be permissible for each of them to do so). For the time
       being, the Tribunal reserves its decision regarding the Respondent’s stay application
       and makes no order for a stay of these arbitration proceedings.” 2

11.4   The Parties’ respective positions on the stay are summarised below, taken from their
       written submissions. To a significant extent, at least as regards the ICC arbitration and
       the first CRCICA arbitration (896/2013), these submissions have only an historical
       value.

       (2) The Respondent’s Case

11.5   In summary, the Respondent submits that this Treaty arbitration comes on top of four
       arbitration proceedings initiated by the Claimant before different fora, namely the ICC
       and CRCICA. 3 The Respondent submits that all these other arbitrations relate to a
       dispute that arose out of “EGAS’s alleged failure to supply the Damietta Plant with




1
  Resp Obj Jur & Req for Bif, Paragraphs 9-13 and 78-96.
2
  PO5, Paragraph 3.11.
3
   ICC Arbitration No. 19392/MD/TO, CRCICA Arbitration No. 896/2013 and CRCICA Arbitration No.
899/2013; Resp Obj Jur & Req for Bif, Paragraph 9.


                                      Part XI – Page 1 of 8
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 315 of 347



        volumes of natural gas agreed under the Natural Gas Sale and Purchase Agreement.” 4
        The Respondent contends that this Tribunal “should decline to exercise jurisdiction or,
        at a minimum, stay [this arbitration] pending the resolution of the Contractual [i.e. the
        CRCICA and ICC] Arbitrations pursued and prioritized by Claimant.” 5

11.6    Referring to international tribunals’ inherent power, discretion and pragmatic
        approach to decline jurisdiction or to stay proceedings when appropriate, the
        Respondent contends that such a power relies upon the principles of lis pendens,
        comity, collateral estoppel and res judicata. These principles ensure sound judicial
        administration, procedural efficiency and protection against abuses, conflicting
        decisions, double recovery and duplication of costs. According to the Respondent, this
        has been confirmed by several tribunals, as well as the International Law
        Associations’ 2006 Recommendations on Lis Pendens and Res Judicata and
        Arbitration (the “ILA Recommendations”). 6

11.7    The Respondent submits that these concerns are further underscored by the ICC
        partial award of May 2016, which decided that SEGAS did not have any rights under
        the EGAS Tolling Agreement. 7

11.8    In support of its submissions, the Respondent refers to the decisions of the arbitral
        tribunal constituted under Annex VII of the UNCLOS in The Mox Plant Case (2003)
        and also the ICSID tribunal in SPP v. Egypt (1985). There both tribunals stayed their
        proceedings pending another court’s ruling in a matter related to their respective
        dispute. 8 The Respondent also refers to several investment treaty cases, in particular
        SGS v. Philippines, (2004), involving treaty and contract claims, where tribunals have


4
  Resp Obj Jur & Req for Bif, Paragraph 9.
5
  Resp Obj Jur & Req for Bif, Paragraph 12; Resp Rep Bif, Paragraph 73; Resp Rep Jur, Paragraph 110.
6
  Resp Obj Jur & Req for Bif, Paragraphs 78, 86-87 and 90; Resp Rep Bif, Paragraphs, 68-71, Resp Rep Jur,
Paragraph 108, citing ILA Recommendations on Lis pendens and Res judicata and Arbitration, Seventy-second
International Law Association Conference on International Commercial Arbitration, Toronto, Canada, 4-8 June
2006, [RL-0050], Paragraphs 5-6; Grynberg v. Grenada, ICSID Case No. ARB/10/6, Award, 10 December
2010, [RL-0045], Paragraphs 7.1.2-7.1.3; Apotex v. United States, ICSID Case No. ARB(AF)12/1, Award, 25
August 2014, [RL-0047], Paragraphs 7.11 and 7.59; the Respondent further cites, among others, Professors
Lowe and Shany who expressed statements to the same effect; Vaughan Lowe, Overlapping Jurisdiction in
International Law, 20 Australian Year Book of International Law 191 (1999), [RL-0036], 202-203; and Yuval
Shany, Regulating Jurisdictional Relations Between National and International Courts (Oxford University
Press 2007), [RL-0040], 166.
7
  Resp Rep Jur, Paragraphs 101-104.
8
  Resp Obj Jur & Req for Bif, Paragraphs 81-82 citing The Mox Plant Case, Order No. 3, 24 June 2003, 42 ILM
1187 (2003), [RL-0041], Paragraphs 26-28; SPP v. Egypt, ICSID Case No. ARB/84/3, Decision on Preliminary
Objections to Jurisdiction, 27 November 1985, 106 ILR 512 (1997), [RL-0042], Paragraph 87.


                                           Part XI – Page 2 of 8
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 316 of 347



        stayed the proceedings pending the resolution of the contractual claim by a different
        forum. 9

11.9    The Respondent contends that the Claimant’s common objective in the other
        arbitrations is to vindicate its contractual rights allegedly breached under the SPA,
        upon which its investment treaty claims before this Tribunal are predicated. 10
        Accordingly, this Tribunal should decline jurisdiction or stay this arbitration.
        Otherwise, it would be “inappropriate or, at the very least, premature for the Tribunal
        to adjudicate Claimant’s duplicative treaty claims.” 11

11.10 In addition, the Respondent reiterates that if the Tribunal does not decline jurisdiction,
        it should stay the proceedings pending the outcome of the contractual arbitrations
        because:

        (i)    In the CRCICA and ICC arbitrations, the tribunals upheld jurisdiction and
               several rounds of submissions and hearings on jurisdiction and admissibility
               took place, respectively. 12 Hence, their outcome would assist this Tribunal in
               the determination of relevant factual and legal matters and would help avoid the
               duplication of costs and the risk of contradictory decisions; 13

        (ii)   A stay of this arbitration “would not materially prejudice” the Claimant. 14 It was
               the latter’s choice to “prioritize the Contractual Arbitrations over the ICSID
               arbitration.” 15 That was further confirmed by the Claimant’s acknowledgement
               that this ICSID arbitration and the Contractual Arbitrations are inseparable and
               “inextricably linked”; 16 and

        (iii) A stay of this arbitration is not barred by any other compelling reason given that
               the Claimant’s contractual claims are granted due process in the Contractual



9
  Resp Obj Jur & Req for Bif, Paragraph 83, citing SGS v. Philippines, ICSID Case No. ARB/02/6, Decision on
Objections to Jurisdiction, 29 January 2004, [RL-0030], Paragraph 162; see also Bureau Veritas v. Paraguay,
ICSID Case No. ARB/07/9, Further Decision on Objections, 9 October 2012, [RL-0043], Paragraph 290.
10
   Resp Obj Jur & Req for Bif, Paragraphs 84-92; Resp Rep Bif, Paragraph 72; Resp Rep Jur, Paragraph 109.
11
   Resp Obj Jur & Req for Bif, Paragraphs 91-92; Resp Rep Bif Paragraph 72.
12
   Resp Obj Jur & Req for Bif, Paragraph 92.
13
   Resp Obj Jur & Req for Bif, Paragraph 95, Resp Rep Bif, Paragraph 69; Resp Rep Jur, Paragraph 107.
14
   Resp Obj Jur & Req for Bif, Paragraph 93.
15
   Resp Obj Jur & Req for Bif, Paragraph 93.
16
   Resp Obj Jur & Req for Bif, Paragraph 93, referring to the Claimant’s letter to the Tribunal of 23 September
2015, Page 3; see also Resp Rep Bif, Paragraph 69.


                                             Part XI – Page 3 of 8
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 317 of 347



                Arbitrations and the enforceability of these commercial awards under the New
                York Arbitration Convention of 1958. 17

        (3) The Claimant’s Case

11.11 In summary, the Claimant opposes the Respondent’s application for the dismissal or
        the stay/suspension of this arbitration. It invites the Tribunal to reject the application
        because: (i) the doctrines of res judicata and collateral estoppel do not warrant the
        dismissal of the Claimant’s claims or any stay of these arbitration proceedings; (ii) the
        Respondent’s reliance upon the doctrine of lis pendens is inapposite; and (iii) judicial
        comity and procedural efficiency require that these arbitration proceedings continue
        without any stay. 18

11.12 The Claimant submits that the Respondent’s arguments are flawed because they are
        based on the Respondent’s mischaracterization of the Claimant’s claims.

11.13 The Claimant contends that its contractual and treaty claims have different natures
        with different factual backgrounds. 19 The Claimant submits that the Claimant is not a
        party to the ICC arbitration and that, in the current proceeding, “[the Claimant] is
        seeking to engage Egypt’s international responsibility for violations of the Spain-
        Egypt BIT. By contrast, in the Contractual Arbitrations, [the Claimant] and SEGAS
        are seeking to engage EGAS’ contractual liability for breaches of the SPA, as
        amended by the Heads of Agreements and the Transient Agreement, and of the
        SEGAS [and UFG] Tolling Agreement.” 20

11.14 The Claimant submits that the existence of certain overlapping facts between these
        contractual and treaty claims does not mean that they are identical or constitute the
        same dispute. Thus, the same facts could give rise to distinct claims before different
        fora.

11.15 The Claimant submits that this has been generally known as the distinction between
        “contract claims” and “treaty claims” and widely recognized by investment treaty


17
   Resp Obj Jur & Req for Bif, Paragraph 94.
18
   Cl Rej Bif, Paragraphs 72-89.
19
   Cl Obj Bif, Paragraphs 102-103; Cl Rej Bif, Paragraph 77; Cl Rej Jur, Paragraphs 195-198.
20
   Cl Obj Bif, Paragraphs 102-103 (emphasis in original); see also Cl Rej Bif, Paragraph 77; Cl Rej Jur,
Paragraphs 195-198 and 206.


                                          Part XI – Page 4 of 8
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 318 of 347



        tribunals, inter alia, SGS v. Pakistan (2003) Impregilo v. Pakistan (2005) and Toto v.
        Lebanon (2009). The Claimant submits that these tribunals all refused to grant a stay
        of their proceedings. 21

11.16 According to the Claimant, the Respondent’s reliance on SGS v. Philippines is
        unavailing, not only because it is an isolated and widely criticised case, but also
        because the circumstances were different from the current proceedings. The tribunal
        there had to address a breach of the treaty’s umbrella clause which made the outcome
        of the contractual claim relevant for the determination of the treaty claim. 22

11.17 The Claimant dismisses the Respondent’s argument that the ICC tribunal’s partial
        award (deciding that SEGAS has no rights under the EGAS Tolling Contract) impacts
        the Claimant’s claims in the present proceeding. It should not affect the Tribunal’s
        jurisdiction since the Respondent failed to state any cogent reasons for its
        conclusion. 23

11.18 The Claimant further contends that the Contractual Arbitrations will not have any
        material impact on this Tribunal’s decisions. This Tribunal’s jurisdiction should not
        be affected in the event that it decided that the Claimant’s contractual and treaty
        claims have the same “fundamental basis” (which the Claimant restates that they do
        not). 24

11.19 The Claimant contends that the doctrine of res judicata only applies when there is an
        earlier and final decision by a tribunal or a court. It contends that the doctrine of
        collateral estoppel only applies when a particular fact or legal matter has been decided
        by a prior action between the same disputing parties. In the present proceedings, no
        decisions, let alone final ones, have been yet been rendered in the Contractual
        Arbitrations. 25




21
   Cl Obj Bif, Paragraph 104; Cl Rej Bif, Paragraphs 82-88; Cl Rej Jur, Paragraphs 209-210, citing SGS v.
Pakistan, ICSID Case No. ARB/01/13, Decision of the Tribunal on Objections to Jurisdiction, 6 August 2003,
[CL-0062], Paragraph 186; Toto v. Lebanon, ICSID Case No ARB/07/12, Decision on Jurisdiction,
11 September 2009, [CL-0150], Paragraph 220.
22
   Cl Rej Bif, Paragraph 84.
23
   Cl Rej Jur, Paragraphs 193-194 and 197-198.
24
   Cl Obj Bif, Paragraphs 107-109; Cl Rej Bif, Paragraphs 78 and 89.
25
   Cl Rej Bif, Paragraphs 74-75.


                                           Part XI – Page 5 of 8
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 319 of 347



11.20 In addition, given that the Claimant’s claims in these Commercial Arbitrations are
        “legally distinct” from the claims before this Tribunal, “it is therefore doubtful that an
        award in one of these cases could produce res judicata effect in the other case.” 26

11.21 The Claimant also contends that the Respondent’s reliance on the lis pendens doctrine
        is inapposite. The “triple-identity test” applicable to res judicata should also be
        satisfied to warrant a stay based on lis pendens, which has been regularly recognized
        by international tribunals and scholars. 27

11.22 The Claimant further refers to the ILA Recommendations which state that a tribunal’s
        power to stay a proceeding should “be [] exercised very sparingly.” It also refers to
        the ILA Final Report of 2009 which states that lis pendens does not apply to “supra-
        national tribunals.” 28 Therefore, so the Claimant contends, this Tribunal should not
        “subordinate its authority to that of private arbitral tribunals for reasons of alleged lis
        pendens that the latter tribunals had already found inapposite.” 29

11.23 The Claimant further submits that the ILA Recommendations state that the stay
        should not materially prejudice the party opposing the stay. Contrary to the
        Respondent’s argument, the Claimant contends that granting a stay of this arbitration
        would add further delay in the adjudication of its claims. This would materially
        prejudice the Claimant’s “financial viability.” 30 Also, if this Treaty arbitration were to
        be stayed, some of the Claimant’s damages claims that are only raised before this
        Tribunal would remain unresolved. 31

11.24 For these reasons, the Claimant contends that the Respondent’s arguments based on
        res judicata and lis pendens do not apply to the present case and, thus, do not justify a
        stay of this arbitration. 32




26
   Cl Rej Bif, Paragraphs 73-74.
27
   Cl Rej Bif, Paragraph 76, citing Azurix v. Argentina, ICSID Case No. ARB/01/12, Decision on Jurisdiction, 8
December 2003, [CL-0133], Paragraph 88; EDF International v. Argentina, ICSID Case No. ARB/03/23,
Award, 11 June 2012, [CL-0158], Paragraph 1132; Bernardo M. Cremades and Ignacio Madalena, Parallel
Proceedings in International Arbitration, 24(4) Arb. Int’l 507 (2008), [CL-0156], 509.
28
   Cl Rej Jur, Paragraph 201.
29
   Cl Rej Jur, Paragraph 201.
30
   Cl Rej Bif, Paragraphs 79 and 89; Cl Rej Jur, Paragraph 202.
31
   Cl Rej Bif, Paragraphs 79; Cl Rej Jur, Paragraphs 207-208.
32
   Cl Rej Bif, Paragraph 77; Cl Rej Jur, Paragraphs 199-200 and 209.


                                            Part XI – Page 6 of 8
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 320 of 347



11.25 As to the risk of double recovery raised by the Respondent, the Claimant contends
        that the risk of double recovery does not suffice to justify the granting of a stay of
        these proceedings, given the numerous ways developed by tribunals to prevent such a
        risk. 33 Adding that it is not its intention to collect any double recovery, the Claimant
        states that in case such a risk were to occur, it would amend its claims for damages
        accordingly. 34

11.26 The Claimant requests the Tribunal to dismiss the Respondent’s application for the
        dismissal or stay of this arbitration as meritless; it does not afford procedural
        efficiency; and the Respondent has failed to show that there is any compelling reason
        that justifies granting any stay of this arbitration. 35 To the contrary, the Claimant
        contends that “[t]o grant a stay in application of these doctrines, one or more issues to
        be decided in the Commercial Arbitrations must be crucial to the adjudication of
        UFG’s claims in this arbitration.” 36 The Claimant therefore submits that the
        Respondent’s request is an improper attempt to achieve further delay. 37

11.27 For all the above-mentioned reasons, the Claimant requests that the Tribunal reject the
        Respondent’s application for the dismissal or stay/suspension of this arbitration. 38

        (4) The Tribunal’s Analyses and Decision

11.28 The ICC arbitration and the first CRCICA arbitration (896/2013) are at an end. There
        is therefore no question now of any stay or suspension of this arbitration to await the
        end-result of these two arbitrations.

11.29 The second CRCICA arbitration (899/2013) is pending. Its proceedings, once stayed,
        have resumed following the final award of the first CRICICA arbitration last
        December 2017. The Tribunal is not aware of the likely timetable for the end-result of


33
   Cl Rej Bif, Paragraph 86; Cl Rej Jur, Paragraphs 203-204, citing Camuzzi v. Argentina, ICSID Case No.
ARB/03/2, Decision on Objections to Jurisdiction, 11 May 2005, [CL-0162], Paragraph 91; Lauder v. Czech
Republic, UNCITRAL, Final Award, 3 September 2001, [CL-0092], Paragraph 172; See also Quasar de
Valores v. Russia, SCC, Award, 20 July 2012, [CL-0244], Paragraph 34; BCB v. Belize, PCA Case No. 2010-
18/BCB-BZ, UNCITRAL, Award, 19 December 2014, [CL-0236], Paragraphs 190-191; Hochtief v. Argentina,
ICSID Case No. ARB/07/31, Decision on Liability, 29 December 2014, [CL-0247], Paragraph 180; Azurix v.
Argentina, ICSID Case No. ARB/01/12, Decision on Jurisdiction, 8 December 2003, [CL-0133], Paragraph 101.
34
   Cl Rej Jur, Paragraph 205.
35
   Cl Rej Bif, Paragraph 80.
36
   Cl Rej Bif, Paragraph 80.
37
   Cl Obj Bif, Paragraph 111; Cl Rej Bif, Paragraph 89; Cl Rej Jur, Paragraph 193.
38
   Cl Rej Bif, Paragraph 89.


                                          Part XI – Page 7 of 8
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 321 of 347



       this second CRICICA arbitration. Although hearings have been fixed for October and
       December 2018, that end-result may well be one or more years away.

11.30 In these circumstances, given also that the second CRCICA arbitration involves a
       different respondent (EGAS) from the Respondent in this arbitration, the Tribunal
       considers that it would be inappropriate to stay or suspend this arbitration to await a
       final award in the CRCICA arbitration. Although there are likely to be certain
       overlapping factual, expert and other issues between the arbitrations, any likely
       mischief would come from the risk of inconsistent decisions on similar issues and
       double-recovery of compensation by the Claimant.

11.31 As to the risk of inconsistent decisions, that is the inevitable consequence of the long-
       standing inability of consensual arbitration to address satisfactorily the problems of
       multi-party disputes. It is not cured by dismissals, stays or suspensions.

11.32 As to res judicata, the Tribunal considers that none of its decisions, orders or award
       can bind EGAS in the second CRCICA arbitration. There is insufficient privity
       between EGAS, the Claimant and the Respondent in these two separate arbitrations.

11.33 As to the risk of double-recovery by the Claimant in respect of the same losses
       claimed in this arbitration and the second CRCICA arbitration, the Tribunal has taken
       steps in this Award, in accordance with the Claimant’s own stated unequivocal
       position, to ensure that this will not happen.

11.34 The Tribunal sees no cause to dismiss this arbitration, on account of the pending
       second CRCICA Arbitration.

11.35 Given the decisions in this Award, the Tribunal sees no risk of inconstancy or
       procedural difficulty arising from the pending HSBC Arbitration.

       (5) Summary of Decisions

11.36 Accordingly, the Tribunal decides not to dismiss, stay or suspend this arbitration
       pending the end-result of the second CRCICA arbitration, as requested by the
       Respondent. Nor the HSBC Arbitration. Its application is therefore dismissed,
       together with all other grounds invoked by the Respondent in support such
       application.


                                       Part XI – Page 8 of 8
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 322 of 347



                                         PART XII: THE COSTS ISSUES

         (1) Introduction

12.1     Article 61(2) of the ICSID Convention provides:

                In the case of arbitration proceedings, the Tribunal shall, except as the
                parties otherwise agree, assess the expenses incurred by the parties in
                connection with the proceedings, and shall decide how and by whom those
                expenses, the fees and expenses of the members of the Tribunal and the
                charges for the use of the facilities of the Centre shall be paid. Such decision
                shall form part of the award.

12.2     On the last day of the Hearing (11 March 2017), the Tribunal and the Parties discussed
         issues of costs. Having heard the Parties, the Tribunal directed the Parties to file their
                                                                                                  1
         respective costs submissions simultaneously on 11 May 2017.                                  The Parties
         subsequently agreed to extend the deadline to 17 May 2017. They filed their respective
         costs submissions on that date.

12.3     The Parties agreed to forgo submitting arguments regarding the allocation of costs in
         their costs submissions and rely instead on their previous positions regarding costs, as
         pleaded in their respective claims for relief in their earlier submissions. The Parties
         similarly agreed to submit a table with their costs and fees, without supporting
         documentation.

         (2) The Claimant’s Case

12.4     In its submissions, the Claimant contends that the Respondent should bear in full the
         total arbitration and legal costs incurred by Claimant. 2 In its costs submission of 17 May
         2017, the Claimant submits that the fees and expenses incurred by UFG on an
         aggregated basis totalling US$ 12,407,199.71 are broken down in the table provided by
         the Claimant as follows:




1
  Tr. D6 1789.
2
  Cl Mem Merits, Paragraph 638(d) (“UFG respectfully requests that the Arbitral Tribunal: […] Order Egypt to
pay all costs and expenses of this arbitration, including ICSID’s administrative fees, the fees and expenses of the
Arbitral Tribunal, the fees and expenses of UFG’s legal representatives in respect of this arbitration, and any other
costs of this arbitration […].”); see also Cl Rep Merits, Paragraph 473(d). UFG has asked for the same
allocation of costs in the jurisdictional phase of this proceeding; Cl CM Jur, Paragraph 89(b) (“UFG
respectfully requests that the Tribunal: […] Order Egypt to pay all costs and expenses of the jurisdictional
phase of this arbitration, including the fees and expenses of UFG’s legal representatives in respect of this phase
and any other costs.”).


                                               Part XII – Page 1 of 8
          Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 323 of 347



    Entity                            Fees                   Expenses           Total amount (US$)
    UFG                               N/A                    120,239.07         120,239.07

    King & Spalding                   8,605,531.71           379,588.51         8,985,120.22

    Christopher John Goncalves        1,336,096.67           79,981.24          1,416,077.91

    Gardner William Walkup, Jr. 357,281.25                   18,388.95          375,670.20

    Navigant Consulting, Inc.         1,413,376.99           26,242.32          1,439,619.31

    Dr Kenneth Medlock                70,473                 N/A                70,473
    Total                             11,782,759.62          624,440.09         12,407,199.71



12.5    The Claimant submits that this amount does not include ICSID’s administrative fees
        and the fees and expenses of the Tribunal.

12.6    The Claimant advances its claim on the basis of the Respondent’s breaches of its
        obligations to the Claimant under the Treaty. 3 The Claimant contends that other ICSID
        Tribunals have awarded claimants their costs and fees on this basis where the claimants
        have prevailed on their claims. 4

12.7    The Claimant further submits that while it seeks full recovery of its costs in the
        arbitration in general, it is also “compelled to give a particular emphasis to the costs
        relating to [the Respondent’s] corruption and illegality allegations, which are
        completely baseless and which have been unjustly imposed on UFG.” 5 The Claimant
        argues that the “inordinate resources – in time and money – spent on Egypt’s spurious
        allegation of corruption and illegality”, should weigh heavily in favour of full cost order
        against Egypt. 6

12.8    In its costs submissions of 17 May 2017, the Claimant records that it has initiated three
        separate proceedings related to the Damietta Plant: two Cairo Regional Center
        proceedings, CRCICA Case 899/2013 and CRCICA Case 896/2013, and this
        arbitration. The Claimant’s expert witnesses in this arbitration have also provided


3
  Cl Mem Merits, Paragraph 637.
4
  Cl Mem Merits, Paragraph 637; Wena v. Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000,
[CL-0101], Paragraph 130; ADC v. Hungary, ICSID Case No. ARB/03/16, Award, 2 October 2006, [CL-0095],
Paragraphs 525-529; Siag v. Egypt, ICSID Case No. ARB/05/15, Award, 1 June 2009, [CL-0013], Paragraph 630.
5
  Cl Rej Jur, Paragraph 128.
6
  Cl Rej Jur, Paragraph 128.


                                          Part XII – Page 2 of 8
        Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 324 of 347



        expert testimony in one or both of the CRCICA arbitrations. he Claimant submits that
        its Counsel and experts have used their best efforts to allocate fees and expenses to the
        appropriate arbitration. The Claimant represents that in no instance has any fee or
        expense been double-counted.

12.9    In its same submission, the Claimant also submits that the fees and expenses comprising
        its legal costs were necessary for the proper conduct of this arbitration and that their
        amounts are reasonable and appropriate given this arbitration’s complexities and the
        amount in dispute. The Claimant also submits that all of these fees and expenses have
        been invoiced to the Claimant; and that the Claimant has paid them all, with the
        exception of the invoices for the month of March 2017, which the Claimant was still
        processing at the time of its costs submissions of 17 May 2017.

        (3) The Respondent’s Case

12.10 In its submissions, the Respondent requests the Tribunal to order the Claimant to pay
        all the costs of this arbitration, as well as the Respondent’s legal costs and expenses in
        connection with this arbitration (including but not limited to its attorney’s fees and
        expenses and the fees and expenses of its experts) on a full indemnity basis. The
        Respondent also claims interest on any costs awarded to it in an amount to be
        determined by the Tribunal. 7

12.11 In its costs submissions of 17 May 2017, the Respondent provides line items and then
        a total of costs incurred by the Respondent, totalling €1,386,951.25; $159,959.13;
        £69,608.94 and EGP 666,345.40, broken down as follows:

        A. Attorneys’ Fees and Expenses

              1. Cleary Gottlieb Steen & Hamilton LLP

                   For professional services rendered to the Arab Republic of Egypt with
                   respect to the arbitration commenced by Unión Fenosa Gas, S.A. under the
                   Spain-Egypt Bilateral Investment Treaty, including (i) review of
                   background materials, (ii) legal research, (iii) review and analysis of
                   Claimant’s Memorial on the Merits, (iv) meetings with representatives of
                   the Egyptian State Lawsuits Authority, (v) preparation of Respondent’s
                   Memorial on Objections to Jurisdiction and Request for Bifurcation,

7
 Resp Rej Merits, Paragraph 465(e); Resp CM Merits, Paragraph 389(e); Resp Obj Jur & Req for Bif,
Paragraph 110(e); Resp Rep Jur, Paragraph 111(f).


                                           Part XII – Page 3 of 8
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 325 of 347



         analysis of Claimant’s Objection to Respondent’s Request for Bifurcation,
         and preparation of Respondent’s Reply Memorial on Request for
         Bifurcation, (vi) meetings and communications with potential fact
         witnesses, (vii) meetings and communications with experts on the
         Egyptian economy, natural gas production and demand in                 Egypt,
         natural gas demand in Spain, and damages issues,
         (viii) preparation of Respondent’s Counter-Memorial on the Merits, (ix)
         preparation of the parties’ Redfern schedules, review of documents
         produced by Claimant, and production of Respondent’s responsive
         documents and privilege log, (x) analysis of Claimant’s Counter-
         Memorial on Jurisdiction, (xi) preparation and submission of
         Respondent’s Reply on Jurisdiction and Admissibility, (xii) analysis of
         Claimant’s Reply Memorial on the Merits, (xiii) further meetings and
         communications with fact witnesses and experts, (xiv) preparation and
         submission of Respondent’s Rejoinder on the Merits, (xv) conferences
         and correspondence with the Tribunal, ICSID, and Claimant’s counsel
         regarding procedure for the evidentiary hearing of March 6-11, 2017,
         (xvi) organization of logistical issues for the hearing, (xvii) preparation of
         Respondent’s fact witnesses and experts for cross-examination,
         preparation for cross-examination of Claimant’s witnesses and experts,
         (xix) preparation of oral pleadings for the hearing, (xx) correspondence
         with Claimant’s counsel and the Tribunal regarding Claimant’s requests
         to submit new and confidential documents prior to the hearing, (xxi)
         participation in March 6-11, 2017 evidentiary hearing, (xxii) preparation
         of transcript errata.

                            Professional services rendered
                                                                    €900,000.00

                            Ancillary expenses (computer research, travel
                            and accommodation, document services,
                            translation & interpretation, telecommunications)

                                                                    €197,603.59

                             Sub-Total
                                                                  €1,097,603.59

B. Experts’ Fees and Expenses

     1. Dr. Mohsin Khan

         Services provided in connection with meetings and consultation
         with Cleary Gottlieb Steen & Hamilton LLP, review and analysis
         of Claimant’s submissions and expert reports of Berkley Research
         Group, preparation of expert report on the impact of the Global
         Financial Crisis and Egyptian Revolution on the Egyptian economy,
         preparation for testimony at the March 6-11, 2017 evidentiary
         hearing.


                             Part XII – Page 4 of 8
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 326 of 347




                         Sub-Total
                                                                $75,000.00

    2. RPS Energy (Mr Ian Davison)

       Services provided in connection with meetings and consultation
       with Cleary Gottlieb Steen & Hamilton LLP, review and analysis
       of Claimant’s submissions and expert reports of Berkley Research
       Group, preparation of first and second expert report on natural gas
       production and demand in Egypt, preparation for testimony at the
       March 6-11, 2017 evidentiary hearing, participation and cross-
       examination at the hearing, and related expenses.

                          Professional services rendered
                                                                £60,750.00

                         Ancillary expenses
                                                                 £8,858.94

                         Sub-Total
                                                                £69,608.94

    3. Compass Lexecon (Mr Anton García)

       Services provided in connection with meetings and consultation
       with Cleary Gottlieb Steen & Hamilton LLP, review and analysis
       of Claimant’s submissions and expert reports of Navigant
       Consulting, preparation of expert report on natural gas demand in
       Spain, preparation for testimony at the March 6-11, 2017
       evidentiary hearing, participation and cross-examination at the
       hearing, and related expenses.

                         Professional services rendered
                                                                $70,950.00

                         Ancillary expenses
                                                                $14,009.13

                         Sub-Total
                                                                $84,959.13




                          Part XII – Page 5 of 8
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 327 of 347



            4. BDO (Mr Gervase MacGregor)

                Services provided in connection with meetings and consultation
                with Cleary Gottlieb Steen & Hamilton LLP, review and analysis
                of Claimant’s submissions and damages reports of Navigant
                Consulting, preparation of first and second expert reports on
                damages issues, preparation for testimony at the March 6-11, 2017
                evidentiary hearing, participation and cross-examination at the
                hearing, and related expenses.

                                    Professional services rendered
                                                                            €260,000.00

                                    Ancillary expenses
                                                                             €29,347.66

                                    Sub-Total
                                                                            €289,347.66
       C. Other Expenses

                Travel and accommodation expenses for representatives of the
                Egyptian State Lawsuits Authority and Respondent’s fact witnesses
                at the arbitral hearing in Washington D.C.

                                    Sub-Total
                                                                         EGP666,345.40


                                    Total Costs Incurred by the Respondent

                                                                          €1,386,951.25

                                                                            $159,959.13

                                                                             £69,608.94

                                                                         EGP666,345.40

12.12 In its cost submissions of 17 May 2017, the Respondent submits that these costs are
      reasonable, considering the size and complexity of this arbitration.

12.13 The Respondent further notes that here is no specific agreement regarding the final
      allocation of costs between the Parties in this arbitration, nor does the Treaty have any
      provision relating to the apportionment of costs. The Respondent submits that in
      the absence of such an agreement or guidance, in accordance with the ICSID


                                     Part XII – Page 6 of 8
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 328 of 347



       Convention and Arbitration Rules, the allocation of costs is left to the Tribunal’s
       discretion.

       (4) The Tribunal’s Analyses and Decisions

12.14 Legal Costs: In the absence of agreement between the Parties or any provision in the
       Treaty otherwise, the Tribunal has a broad discretion in regard to the allocation and
       assessment of the Parties’ legal costs under Article 61(2) of the ICSID Convention. The
       Tribunal considers that the Claimant, as the successful party in this arbitration, should
       in principle recover its legal costs from the Respondent; and, conversely, that the
       Respondent, as the non-successful party in this arbitration, should in principle not
       recover its legal costs from the Claimant.

12.15 The Tribunal bases this decision on the ‘loser pays’ principle applied by the majority of
       ICSID tribunals to compensate a successful claimant for the expenses of bringing a
       meritorious claim against a respondent. Without such compensation, a successful
       claimant would be penalised for resorting to ICSID arbitration. In this case, the Tribunal
       can see no reason to depart from the general principle that a successful claimant should
       be reimbursed for its legal costs by an unsuccessful respondent. For the avoidance of
       doubt, the Tribunal confirms that its decision is not based upon any desire to punish the
       Respondent for procedural misconduct or for perversely defending a meritorious claim.
       To the contrary, the Tribunal considers that both the Respondent and the Claimant
       (together with their respective Counsel) conducted this complex arbitration in good
       faith, without any impropriety.

12.16 As to the assessment of the Claimant’s legal costs, such costs must be reasonable in
       amount and also reasonably incurred by the Claimant. For a case of this complexity and
       size, both substantive and procedural, the Tribunal does not consider that the Claimant’s
       claim for legal costs fails to meet these tests – but for one factor. There is a marked
       discrepancy between the total legal costs claimed by the Claimant and the total legal
       costs claimed by the Respondent. It is not fully explained on the materials before the
       Tribunal. The Tribunal recognises that an ICSID arbitration is often more expensive for
       a claimant (who bears the burden of proving its claim) than for a respondent and that
       there are sometimes special factors in costing a law firm’s services to a respondent
       State.



                                      Part XII – Page 7 of 8
         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 329 of 347



12.17 Taking this factor partially into account, the Tribunal considers that US$ 10 million is
        a reasonable amount for legal costs reasonably incurred by the Claimant in this
        arbitration. Accordingly, the Tribunal decides that the Respondent shall reimburse the
        Claimant for its legal costs in the total amount of US$ 10 million.

12.18 Arbitration Costs: The costs of the arbitration, including the fees and expenses of the
        Tribunal, ICSID’s administrative fees and direct expenses, amount (in US$) to: 8


                  Arbitrators’ fees and expenses
                           Mr Veeder:                       US$ 156,865.41
                           Mr Rowley:                       US$ 128.055.09
                           Mr Clodfelter:                   US$ 184,076.64


                  ICSID’s administrative fees:              US$ 138,00.00
                  Direct expenses (estimated): 9            US$ 83,083.05
                  Total:                                    US$ 690,080.19


12.19 These arbitration costs have been paid out of the advances totaling US$ 700,000.00
        made by the Claimant to ICSID, following the Respondent’s default on all requested
        advance payments to ICSID. 10

12.20 In accordance with the same principle applied above to the allocation of legal costs, the
        Tribunal decides that the Respondent shall reimburse the Claimant for its arbitration
        costs in the total amount of its advances to ICSID, namely US$ 700,000.00. The
        Claimant, however, shall give credit to the Respondent for any reimbursement of its
        advances by ICSID, whether by way of set-off against any sums due under this Award
        or otherwise.




8
  The ICSID Secretariat shall provide to the Parties a detailed Financial Statement of the case account once all
invoices are received and the account is final.
9
  This amount includes estimated charges relating to the dispatch of this Award (courier, printing and copying).
10
   The remaining balance shall be reimbursed by ICSID to the Parties in the same proportion to the payments
advanced by them to ICSID; i.e. in this case to the Claimant only.


                                             Part XII – Page 8 of 8
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 330 of 347



                               PART XIII: THE OPERATIVE PART

13.1   For the reasons set out above, the Tribunal decides and awards as follows (by a
       majority where marked thus “*”):

13.2   Jurisdiction and Admissibility:* As a matter of jurisdiction, the Claimant is a
       protected investor with a protected investment under the Treaty and the ICSID
       Convention, sufficient to establish the jurisdiction of ICSID and also the competence
       of the Tribunal to decide on their merits in this arbitration the Claimant’s claims
       against the Respondent pleaded under the Treaty.

13.3   As a matter of admissibility,* the Tribunal decides that it may exercise such
       jurisdiction to decide on their merits the said claims pleaded by the Claimant in this
       arbitration.

13.4   As matters of jurisdiction* and admissibility*, the Tribunal decides to dismiss the
       Respondent’s objections to the Tribunal’s jurisdiction and the exercise of such
       jurisdiction to decide on their merits the Claimant’s said claims.


13.5   Corruption:* On the evidential materials placed before this Tribunal, there was no
       corruption against the Claimant (including UFACEX) proven by the Respondent.


13.6   Necessity: The Respondent did not prove the defence of necessity under customary
       international law, as expressed in Article 25 of the ILC Articles of Sate
       Responsibility.


13.7   Merits:* The Respondent violated its obligations under the FET standard in Article
       4(1) the Treaty, rendering it liable to the Claimant as regards its claims made by
       reference to Respondent’s undertaking by its Ministry of Petroleum’s letter dated 5
       August 2000.


13.8   Compensation:* In respect of its said liability under the FET standard in Article 4(1)
       of the Treaty, the total principal sum of compensation to be paid to the Claimant by
       the Respondent is US$ 2,013,071,000 (after tax, but before interest).




                                      Part XIII – Page 1 of 3
       Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 331 of 347



13.9   Pre-Award Interest: As to pre-award interest to be paid by the Respondent to the
       Claimant on the said principal sum, from 1 January 2016 to the date of this Award,
       the rate shall be Three-Month LIBOR + 2.0% compounded quarterly.


13.10 Post-Award Interest: As to post-award interest to be paid by the Respondent to the
       Claimant on the said principal sum, from the date of this Award until payment, the
       rate shall be Three-Month LIBOR + 2.0% compounded quarterly.


13.11 Stay/Suspension: There shall be no stay or suspension of this arbitration pending the
       end-result of the second CRCICA Arbitration (or any other arbitration); and the
       Respondent’s application is dismissed.


13.12 Legal and Arbitration Costs:* As to costs under Article 61(2) of the ICSID
       Convention, the Respondent shall pay to the Claimant its legal costs in the total
       amount of US$ 10 million; and as to arbitration costs the Respondent shall reimburse
       the Claimant in the sum of US$ 700,000 paid by the Claimant to ICSID (or such
       lesser sum as may be notified by the ICSID Secretariat to the Parties within 60 days of
       the date of this Award).


13.13 Miscellaneous:* Save as hereinbefore expressly set out, all claims for relief made by
       each of the Parties are hereby dismissed.




                                     Part XIII – Page 2 of 3
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 332 of 347




                                                                                         
          	
                                 

             
                                     



                                          	""""

                                                   """""
                                                     "" """
"
                                                   !"




                                  "
                            


                        	"""8"




                                 	

         Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 333 of 347



                                          Dissenting Opinion of
                                            Mark Clodfelter

                                                       in

                      Unión Fenosa Gas, S.A. and Arab Republic of Egypt

                                      (ICSID Case No. ARB/14/4)


1. This case presents many complex issues of fact and law and the Tribunal has devoted
   considerable attention to the relevant evidence and authorities. However, these efforts have
   led me to conclusions that are dramatically different from those of my distinguished co-
   arbitrators, on jurisdiction, liability and damages, and, accordingly, costs. Indeed, our
   respective conclusions are so different that I feel compelled to set forth my views on the
   most important differences in this dissenting opinion.

Jurisdiction

2. My principal disagreement1 with the majority regarding jurisdiction concerns the
   overriding issue of whether or not the SPA was procured through corrupt means.

3. I fully concur with the majority’s determination that such corruption, if proven, would,
   under the Treaty and as a matter of international public policy under international law,
   defeat jurisdiction over the claims, deny their admissibility, and render them unmeritorious.

4. I also agree that the Respondent bears the legal burden of proving corruption under a
   “balance of probabilities” test, whether by means of direct evidence or circumstantial
   evidence. And I also agree that Respondent failed to meet its burden with respect to its
   allegations of corruption in the award of the EPC Contract to Halliburton and in Mr.
   Hussein Salem’s involvement with the SPA.

5. However, I believe that Respondent did meet its burden of proof with respect to Mr. Yehia
   El Komy’s involvement with the project. The Respondent has demonstrated that there was
   a huge disproportion between,
                                              and, on the other hand, his apparent contribution
   to the project. This demonstration of a classic red flag2 was sufficient to require a plausible
   and credible explanation from Claimant. But the explanations provided by Claimant were
   neither plausible nor credible and have been rejected even by the majority. As a result, the


1
  I do not agree that the majority’s statement at para. 6.65 that Claimant is a “member of the Unión Fenosa
association of Spanish companies” is relevant to the issue of whether or not Claimant is an “investor” within the
meaning of Article 1(1) of the Treaty. I also do not agree with the statement at para. 6.68 that Claimant’s
investment should be treated “holistically” as “one overall investment made by the Claimant comprising the
Damietta Project.”
2
 V. Khvalei, Using Red Flags to Prevent Arbitration from Becoming a Safe Harbour for Contracts that Disguise
Corruption, in SPECIAL ICC SUPPLEMENT: TACKLING CORRUPTION IN ARBITRATION (2013), page
22 [RL-0168]. To be sure, Respondent has also cited numerous other red flags that are unnecessary to address
here. See Respondent’s letter to the Tribunal dated 21 Dec. 2017, Annex 1, pages 4-5.
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 334 of 347



       only inference that can be drawn is the one Claimant has sought to avoid, namely that Mr.
       El Komy’s high compensation was for the purpose of exerting improper influence upon
       government officials in allowing the project and awarding the SPA.

6. UFACEX’s arrangements with Mr. El Komy and his company, EATCO, envisaged
   enormous compensation,
                                                                       Even
   more significantly,


                                              3
                                         Whether                                           in a
       US$ 1.4 billion project were just the normal compensation commensurate with the role of
       “local partner” depends upon what Mr. El Komy actually did and was expected to do in the
       way of contributing to the project.

7. As the majority points out, it does not appear that Mr. El Komy provided any funding net

                   His compensation as a local partner cannot be explained on the basis that he
       was a net source of capital.

8. As the majority also points out, Mr. El Komy does not appear to have brought any particular
   technical or other specialist expertise to the project. He had no personal expertise or
   experience in the LNG industry, no relevant background in the production and sale of
   natural gas, and his business experience in the petroleum industry generally was very
   limited and had only recently been acquired. Moreover, while Claimant asserts that Mr. El
   Komy was needed to help navigate the local permitting process and deal with national
   regulations relating to the project site, it offered no evidence that he had any particular
   ability or experience in this respect. Thus, none of these characteristics suggest a value to
   the project justifying such compensation.

9. The evidence of what Mr. El Komy and EATCO actually did on the project also falls short
   of demonstrating a contribution commensurate with the compensation he was given. The
   majority cites, at para. 7.88, the facts that “EATCO took part in the preparation of the Pre-
   Feasibility Study; it prepared studies on possible sites for the Plant; it was responsible for
   the proposal from Chiyoda and APCI for the EPC contract; it negotiated and signed the
   Damietta Port Agreement of 8 August 2000 between UFACEX and the Damietta Port
   Authority; it procured licences from the Damietta Port Authority for SEGAS’s work in
   December 2000 and March 2001; and it participated in the handover from the Damietta
   Port Authority to SEGAS of the land plot and jetty in April 2001.” In my view these
   assertions overreach the evidence and overstate the facts.

10. As evidence that Mr. El Komy assisted with a pre-feasibility study, Claimant cites the 9
    March 2000 EATCO-UFG preliminary agreement, which states that “EATCO will support
    UFACEX in the development of a pre-Feasibility Study” with “Technical Works.”4 But no
    such works were introduced or even referred to in the evidence. Nor is there evidence that


3
    Cl. Rej. Jur., Paragraph 62 (footnotes omitted).
4
    Agreement between UFACEX and EATCO, 9 Mar. 2000, page 2 [C-0439].


                                                       2
              Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 335 of 347



          EATCO prepared an “Analysis of the Sites,” as was contemplated in that Agreement.5
          Indeed, Mr. El Komy seems to have played only a small role in the identification of a site;
          he attended only the last of a series of meeting with technical consultants engaged to advise
          on this and other technical questions6 and Claimant seems to have struggled with how to
          involve him more.7 Claimant’s official, Mr. Fernández Martínez, testified that EATCO was
          only one of many other participants in the site survey;8 its role did not even merit a mention
          in his written witness statements. In fact, the Damietta site was selected early on despite
          Mr. El Komy’s preference for a different site, undermining the suggestion that his input
          was indispensable as alleged.

11. Similarly, Mr. El Komy’s role in involving Chiyoda Corporation appears to have been
    merely as a go-between; in fact, another consultant already working with Claimant on the
    project, Mr. Omar El Komy (no relation, but who later joined EATCO), was the one who
    contacted Chiyoda and introduced both that company and APCI Company to Mr. Yehia El
    Komy.9 The latter’s other involvement appears to have been tangential at best.10

12. Moreover, there is no evidence whatsoever that Mr. El Komy negotiated agreements with
    the Damietta Port Authority. At most, the evidence cited by Claimant shows that he signed
    as a witness to Claimant’s own signature to such agreements and co-signed the eventual
    license along with Claimant, both as owners on behalf of SEGAS which was then still in
    formation.11 It is not even clear that Mr. El Komy was involved in the incorporation of
    SEGAS (a task which in any event could have been accomplished by any competent law
    firm), the only evidence being that he brought a photocopy of company registration papers
    with him to a meeting.12 Other indications of Mr. El Komy’s involvement are of even less
    importance. Indeed, while securing the SPA was his first identified duty,13 Claimant denies
    that, after the initial meeting with the Petroleum Minister in January 2000, Mr. El Komy
    “participate[d] any further in the substantive negotiations that led to the SPA.”14




5
    Id.
6
    Fax from A. Hernando to R. Villanueva (undated) [C-0445].
7
    Minutes of Meeting sent by Antonio Hernando to Elías Velasco et al., 14 June 2000 [C-0444].

8
    Tr. Day 2, page 620:18-22.
9
    Agreement between Omar El-Komy, Hamed El- Maatawy and Yehya El-Komy, 9 May 2000 [C-0438].

10
     Email from R. Villanueva, 17 July 2000 [C-0447]; Fax from R. Villanueva to Y. El-Komy (undated) [C-0467].
11
  Damietta Port Authority License, 16 Dec. 2000 [C-0328]; Agreement between UFACEX and the Damietta Port
Authority, 8 Aug. 2000 [C-0448]; Agreement between SEGAS and the Damietta Port Authority, 18 Oct. 2000 [C-
0449].

12
     Letter from G. Fernandez to J. Portero, 7 May 2001 [C-0452].
13
     UFACEX memo to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 Jan. 2000 [C-0344].
14
     Cl. CM Jur., Paragraph 20.


                                                        3
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 336 of 347



13. Thus, Claimant’s efforts to chronical Mr. El Komy’s “indispensable” role in implementing
    the project, something that should have been easy to demonstrate if true, are actually
    undermined by the weakness of the evidence it has provided.

14. Claimant’s further explanation for Mr. El Komy’s compensation, emphasized in its
    Rejoinder on Jurisdiction and Admissibility – that he had conceived of and originated the
    idea for the project, was the “first mover” and was the person who initially brought the
    project to Claimant15 – is rightly rejected by the majority, since the evidence so clearly
    contradicts these assertions. Based on Claimant’s own evidence as recounted by the
    majority, the project had been conceived by Claimant itself and had been developed on the
    Claimant’s behalf by other consultants, who themselves later brought Mr. El Komy into
    the mix.

15. Even more mysteriously, Claimant also alleges that Mr. El Komy had “decided to establish
    an LNG facility in Egypt”16 himself and agreed to the “relinquishment of equal control in
    the Project” in favor                , as if he and not the government enjoyed the authority
    to confer the rights to develop the LNG facility.17 Claimant does not explain how Mr. El
    Komy’s “decision” to build the facility himself (despite his obvious lack of credentials for
    doing so) gave him any measure of “control” to relinquish to begin with, much less how it
    affected the relative “bargaining power of the parties” that Claimant says is reflected in the
                                            8
                                              This is especially glaring in light of Claimant’s
    denial that Mr. El Komy exercised any special access to government authorities.

16. As noted earlier, I agree with the majority that Respondent bears the burden of proving
    corruption, and I agree that there has been no direct evidence of bribery or money passing
    hands from Mr. El Komy or his company to others. But what the evidence does prove is
    that there is a tremendous and unexplained discrepancy between Mr. El Komy’s
    involvement in the project and the compensation he was awarded. This clear red flag is
    sufficient, not to shift to Claimant a burden of proving that there was no corruption, as
    worries the majority, but to require Claimant to go forward with, at very least, a plausible
    and credible explanation.

17. It is not for the Tribunal to supply such an explanation. This is why I cannot accept the
    majority’s conclusion that Mr. El Komy acted as a lobbyist with non-corrupt access to and


15
  Cl. Rej. Jur., Paragraph 29 (“In reality, the payments to be received by EATCO pursuant to this contract were
the result of negotiations between UFACEX and Mr. El-Komy regarding the commercial terms of their
partnership.
                reflected each party’s bargaining power at the time, and comport with the central role that Mr. El-
Komy played in conceiving the Damietta LNG Project and bringing this business opportunity to UFG’s
attention.”) (emphasis added); Id., Paragraph 30 (“UFG need not belabor the obvious: a first mover who presents
a potentially lucrative idea has leverage to capture a substantial amount of the economic gains.”).

16
     Id., Paragraph 34.
17
     Id., Paragraph 49.
18
  Id., Paragraph 29. Claimant’s reliance upon a clause in the UFACEX-EATCO preliminary agreement under
which both sides agreed for three years to pursue the project together, and not alone or with others, begs the
question of what gave Mr. El Komy the leverage to command such exclusivity. See id., Paragraph 40; Agreement
between UFACEX and EATCO, 9 Mar. 2000 [C-0439].


                                                        4
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 337 of 347



       influence over senior government officials. Not only is there no evidence of non-corrupt
       influence, this is not Claimant’s explanation and indeed flies in the face of Claimant’s own
       denials that Mr. El Komy exerted any influence on government officials at all.

18. Nor is this a matter of second guessing a commercial decision, but rather one of
    understanding the reasons for that decision in a situation where such understanding is
    required. As the majority notes, unanswered queries may have innocent explanations. But
    when the answers to queries that are actually proffered are not proven in circumstances
    where, if true, it should have been easy to do so, or worse, when the evidence affirmatively
    disproves them, I see no alternative but to infer that the true explanation is not an innocent
    one.19

19. For these reasons, I believe that we should conclude that corruption has been established
    by circumstantial evidence and that the claims should be dismissed.

Liability

20. I also disagree with the majority’s conclusions with respect to the Respondent’s liability
    for a breach of the fair and equitable treatment provision in Article 4.1 of the Treaty. This
    includes my disagreement with the standards accepted by the majority for establishing a
    violation of this provision, which I will not address in light of the Parties’ mutual treatment
    of the factor of legitimate expectations in assessing a violation of this particular treaty. I do
    however agree with Respondent that, even accepting the role of legitimate expectations,
    the threshold is high.20

21. I agree with the majority’s statement that “legitimate expectations depend on specific
    undertakings and representations,” quoting the award in Philip Morris v. Uruguay.21
    However, I do wish to set out in some detail why I do not believe that either the 25 July
    2000 Council of Ministers decision,22 or the 5 August 2000 Ministry of Petroleum letter,23
    both of which are relied upon by the majority, provide the basis for any legitimate
    expectation that Egypt would forswear policies that either allegedly “over”-incentivized
    NG consumption or “under”-incentivized NG production. I also do not believe that those
    policies can be said to have caused the under-supply of gas to Claimant. Finally, I do not
    consider that Claimant has proven that EGAS’s decision to deny gas to Claimant in favor
    of domestic demand was directed or instructed by the government of Egypt.



19
  This inference is not affected by the fact either that it was raised by Respondent only after arbitral proceedings
were begun or that criminal investigations of Mr. El Komy in connection with the project were only begun years
after the fact and are still ongoing.

20
     Resp. Rej. Merits, Paragraph 221.
21
  Philip Morris v. Uruguay, ICSID Case No. ARB/10/7, Award, 8 July 2016, Paragraph 426 (emphasis omitted)
[RL-151]. I also agree with the majority that, in the absence of such an undertaking, Claimant has not established
any other violation of Articles 3(1), 4(1), 4(2) or 4(5) of the Treaty.

22
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000 [C-0456].
23
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa, Chairman (José Maria
Amustategui), 5 Aug. 2000 [C-0169/C-0413].


                                                         5
            Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 338 of 347



22. It must be assumed that, at the time it pursued the project, UFACEX knew that it was a
    national policy priority to guarantee the supply of domestic demand for natural gas. 24 To
    overcome such a policy, a clear and specific undertaking by the government would have
    been necessary. But the government was unwilling to provide UFACEX with a guarantee
    of EGPC’s supply obligations to assure that gas would be supplied even if it meant domestic
    demand was unmet. One of the goals of UFACEX’s January 2000 meeting with Minister
    Fahmy was “identifying the support/guarantees that the Government of Egypt can provide
    to the Project.”25 But all they were able to obtain was Minister Fahmy’s personal “support”
    and “commitment.”26 Indeed, the 17 May 2000 MOU between UFACEX and EPGC is
    express in stating that EGPC would be its own guarantor.27 This is a repudiation of the
    notion that the government was ever willing to guarantee EGPC’s SPA commitments.

23. Nonetheless, the majority accepts the proposition that the 25 July 2000 Council of Ministers
    decision28 and the 5 August 2000 Ministry of Petroleum letter29 together amount to a
    “specific undertaking” sufficient to support a legitimate expectation that the government
    would tailor its policies to assure adequate supply to Damietta. But I do not think that such
    a momentous undertaking can be inferred from these acts.

24. The chronology of events shows that, apart from evidencing approval of the project in
    general, the approvals given by the Ministry of Petroleum and the Council of Ministers
    related specifically to the SPA’s prices for the volumes of gas to be sold, an issue which
    was always, and expressly, subject to government approval.




24
  See, e.g., “Egypt – Integrated Gas Strategy; Exports Won’t Exceed 25% of Output,” APS Review Gas Market
Trends , 17 January 2000 [BRG-31] (“The following are the six points of the Master Plan, approved in October
1999 by the new government of Dr. Atef Obeid which expressed clear support for proposals to export gas in liquid
form and by pipeline as well as proposals to accelerate Egypt's shift from oil to gas for domestic energy and
industrial feedstocks:

            1. Gas exports should at no time exceed 25% of Egypt's total output capacity. This means the domestic
            gas requirements of Egypt - a top priority of the current Egyptian regime under President Hosni Mubarak
            - will always be guaranteed.”) (emphasis added).
25
     UFACEX memo to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 Jan. 2000, page 1 [C-0344].
26
     Id., page 2.
27
  Memorandum of Understanding Between EGPC and UFACEX [for the] Development Of A Natural Gas
Liquefaction Facility, 17 May 2000, Appendix 1 [C-0168]:

            “APPENDIX 1: TERM SHEET OF THE NATURAL GAS SALE AND PURCHASE AGREEMENT

            Seller: EGPC.

            Seller's Guarantor: The EGPC shall guarantee all and any obligations of Seller under the Natural Gas
            Sale and Purchase Agreement.”

28
     Minutes of the 18th Meeting of the Council of Ministers, 25 July 2000 [C-0456]
29
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman (José
Maria Amustategui), 5 Aug. 2000 [C-0169/C-0413].


                                                          6
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 339 of 347



25. All of the basic economic terms of the SPA except price (i.e., volume, take-or-pay
    percentage, performance stand-by letter of credit, start date) were already fixed in the 17
    May 2000 MOU between UFACEX and EGPC; price was to be “finally agreed” in the
    SPA.30

26. Negotiations on the price and all other terms of the SPA were completed by 15 July 2000
    when the SPA was signed in principle.31 At that point, the SPA was subject to government
    approval only of “the agreements that have been made regarding the price of the gas.”32

27. On 20 July 2000, the EGPC Board approved a memorandum that described the agreed price
    and other basic economic terms of the SPA, and authorized action “to conclude the
    contractual procedures as required.”33 But the Board was obviously concerned with the
    maximum price provisions, because its decision was marked up to note that a further
    meeting was to be held with UFACEX “in order to increase the maximum price ceilings.”34
    (As with all Board decisions, these conclusions were notified to and endorsed by Minister
    Fahmy, in accordance with EGPC’s foundational statute.35)

28. As had been understood, the “conclusion of the contract procedures” required government
    approval of the agreed prices. To this end, a memorandum was prepared by the Ministry of
    Petroleum for the Council of Ministers that, again, summarized the basic economic terms
    of the SPA, including the price terms as had been agreed on 15 July 2000, and requested
    approval for the conclusion of a contract “according to the conditions and prices mentioned
    in the memorandum to be paid in dollars.”36 Based upon this memorandum, on 25 July
    2000 the Council of Ministers gave its approval to the “signing [of] a memorandum of
    understanding with Unión Fenosa Company to develop a project for the liquefaction of
    natural gas for export to Spain.”37

29. The majority considers at paras. 9.57 and 9.66 that the approvals of the government related
    to specific provisions of the SPA by which, among other things, EGPC warranted an
    adequate supply of gas to meet contract requirements (Sections 23.2 and 24. 3), agreed to


30
   Memorandum of Understanding Between EGPC and UFACEX [for the] Development Of A Natural Gas
Liquefaction Facility, 17 May 2000, Appendix 1 [C-0168].

31
     See Draft Memorandum Number 56, 2000 [C-0360].
32
     Id. (emphasis added).
33
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 (emphasis added) [C-0359].
34
     Id. (emphasis added).

35
  Law 20 of 1976 [C-0126] (“Article 11: The Chairman of the Board of Directors of the Corporation shall notify
the Board's decisions to the Minister of Petroleum for consideration in adoption and he shall have the power to
amend or abolish them, and has to take its decision about them and notify it to the Board within thirty days from
the date of the arrival of the papers to him.”).
36
  Memorandum to be submitted to the Cabinet on Contracting with the Spanish Company (Union Fenosa) for
Exporting the Egyptian Natural Gas, July 2000, page 11 (emphasis added) [C-0458].
37
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000, page 3 [C-0456].


                                                         7
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 340 of 347



       limitations on the invocation of force majeure (Sections 15.2 and 15.3(b)) and, most
       importantly, committed “to procure that the Egyptian authorities undertake not to interfere with
       the rights of Buyer under this Agreement, and not to dictate or promulgate any act or regulation
       which could directly or indirectly affect the rights of Buyer under this Agreement, or affect the
       capacity of Buyer to perform its obligations under this Agreement, even in the case of a NG shortage
       in Egypt, save for Force Majeure situations as defined in this Agreement” (Section 21.1). But the
       evidence indicates the government approvers were not even provided with the full terms
       agreed-upon, but rather only with summaries of key terms necessary to evaluate the
       adequacy of the price terms.

30. None of the particular terms cited is even described in the memorandum that went to the
    EGPC Board38 which, on 20 July 2000, approved “the contents of the memorandum” and,
    on that basis, authorized the concluding of contract procedures.39 These were the decisions
    “endorsed” by Minister Fahmy in his 24 July 2000 notation to the minutes.40

31. These provisions were also not described in the similar memorandum that went to the
    Council of Ministers on 25 July 2000, which requested approval for signing a contract
    “according to the conditions and prices mentioned in the memorandum”; 41 the Council’s
    actual decision was to approve signing a contract for “a project for the liquefaction of
    natural gas….”42 Minister Fahmy’s 27 July 2000 letter to the Prime Minister reported that
    the contract had been agreed “according to the above mentioned [prices] and the main
    conditions which were stated in the memorandum submitted to the Cabinet.”43

32. The 29 July 2000 Technical Department Memorandum describes the decisions of EGPC’s
    Board of Directors and the Council of Ministers as approvals of “the project” and does not
    include any of these particular provisions in its summary of the “main characteristic[s]” of
    the SPA.44

33. In short, while these particular terms were clearly binding on EGPC, there does not appear
    to be any evidence that they were known to, much less approved by, the government
    officials involved. Their concern was for the prices to be charged at the volume promised.

34. Most importantly, I do not believe that there is any basis for concluding that the 5 August
    2000 Ministry letter to UFG’s Chairman constitutes in particular the undertaking of the
    Egyptian authorities “not to interfere with the rights of [the] Buyer” that EGPC was


38
     Draft Memorandum Number 56, 2000 [C-0360].
39
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 [C-0359].

40
     Id.
41
  Memorandum to be submitted to the Cabinet on Contracting with the Spanish Company (Union Fenosa) for
Exporting the Egyptian Natural Gas, July 2000 (emphasis added) [C-0458].

42
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000 (emphasis added) [C-0456].
43
     Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr. Atef Ebeid (Prime Minister), 27 July 2000 [C-0461].
44
     Memorandum from the Technical Affairs Office of the Ministry of Petroleum, 29 July 2000 [C-0459].


                                                         8
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 341 of 347



       obligated to procure in SPA Section 21.1. The letter merely states, in full pertinent part,
       “On behalf of the Ministry of Petroleum I have the pleasure to inform you that the Egyptian
       Government official [sic] endorsed the natural gas Sales and Purchase Agreement signed
       on August 1st, 2000 between UFACEX and EGPC.”45 This single sentence simply cannot
       bear the weight assigned to it by the majority at para. 9.145 as the “the decisive tipping
       factor in establishing the Respondent’s breach of Article 4(1) of the Treaty.”

35. The letter makes no reference whatsoever to Section 21.1. It does not even use any of the
    terminology of Section 21.1. There is no contemporaneous evidence at all that it was
    intended or considered to implement Section 21.1.46

36. If Unión Fenosa had actually considered it as such, it would certainly have cited it in its
    letters to the Ministry seeking its help with regard to EGAS’s performance of the SPA,
    especially after EGAS expressly noted in its 16 October 2005 letter to UFG that it
    considered its supply commitment to be subject to “the priority given to local demand.”47
    But, neither Section 21.1 nor the 5 August 2000 letter is ever mentioned in any of the
    communications of complaint by Claimant listed in para. 9.125 of the award.

37. The absence of such evidence is even odder in light of the contention that a government
    undertaking under Section 21.1 was a sine qua non to UFACEX’s agreement to the SPA.
    If it was truly an “essential condition” of the transaction, Section 21.1 would have been
    drafted as a condition precedent, not as an obligation to be performed in the future. It is
    difficult to see how an investor could reasonably have understood such terms of the 5
    August 2000 letter to constitute a specific assurance to make domestic demand a subsidiary
    priority, and to have based a major investment on such terms.

38. In the end, for this reason, I do not believe that such an undertaking by the government,
    while perhaps highly desirable, was an essential condition of UFACEX’s investment.48 In




45
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman (José
Maria Amustategui), 5 August 2000 [C-169].
46
   Nor do I consider that, as the majority maintains in para. 9.61, the Respondent was “associating itself” with
Section 21.1 by means of the 5 August 2000 letter in the sense that it was somehow agreeing to effectuate EGPC’s
obligation to procure a government undertaking. As noted in para. 9.121 of the Award, the commentary to the
ILC Articles explains that there is a difference between a State’s “acknowledgment and adoption of the conduct
in question as its own” and “cases of mere support or endorsement” by the State. See James Crawford, The ILC’s
Articles on State Responsibility: Introduction, Text and Commentaries (Cambridge University Press, 2002), [CL-
0185], Article 11.
47
     Letter from EGAS to UFG, 16 Oct. 2005 [R-364].
48
   It is notable that a government guarantee or non-interference undertaking was not among the “Main Principles”
set forth in the 17 May 2000 MOU. See id., Article 4 (“ARTICLE 4 MAIN PRINCIPLES OF THE NATURAL
GAS SALE AND PURCHASE AGREEMENT - The Natural Gas Sale and Purchase Agreement shall be
negotiated in good faith between the Parties and its content shall observe the basic terms and conditions set forth
in Appendix l hereto”) and Appendix 1. Nor were these mentioned in the MOU as one of the “Additional
Commitments.” Id., Article 5 (“ARTICLE 5 ADDITIONAL COMMITMENTS BY EGPC IN CONNECTION
WITH THE PROJECT - 5.1 EGPC is aware that the execution of the Natural Gas Sale and Purchase Agreement
is a key element for the successful development of the Project. 5.2 EGPC agree to use its best efforts to assist in
issuing all necessary permits, licences and authorizations for the development of the Project in accordance with

                                                        9
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 342 of 347



       making the investment, UFACEX appears to have justified taking the risk of under-supply
       on the basis of considerations other than any specific assurance by the government, namely,
       EGPC’s own promise to supply Damietta in preference to domestic demand and, most
       importantly, the then-current optimistic projections of future natural gas production in
       Egypt. This explains why there were no strenuous protests when a real Section 21.1
       undertaking was not procured by EGPC.

39. This is supported by provisions of the SPA. Section 24.1, entitled “Mutual Representations,”
    states that UFACEX, as well as EGPC, represented and warranted that “(f) it has consulted
    with its own legal, regulatory, tax, business, investment, financial, and accounting advisors
    to the extent it has deemed necessary, and it has made its own investment, hedging, and
    trading decisions (including decisions regarding the suitability of this Agreement) based
    upon its own judgement and upon any advice from such advisors as it has deemed necessary
    and not upon any view expressed by the other Party,” “(g) it understands the terms,
    conditions, and risks of this Agreement and is capable of assuming and willing to assume
    (financially and otherwise) those risks,” and “(h) it is acting as principal, and not as agent,
    fiduciary, or any other capacity.” Section 25.9 would seem to describe the universe of
    persons/entities bound by the terms of the SPA: “This Agreement shall be binding upon and
    shall inure to the benefit of the Parties hereto and their respective successors and permitted
    assigns.”49

40. The majority considers that the juxtaposition of timing and the terms of Article 21.1, on
    one hand, and the letter, on the other, excludes any objective interpretation other than that
    the letter was the separate, extra-contractual undertaking required under Section 21.1. But,
    in my view, there is a much simpler and likely interpretation.

41. As noted above, the EGPC Board’s 20 July 2000 decision to approve the memorandum on
    the SPA noted that a further meeting was to be held with UFACEX “in order to increase
    the maximum price ceilings.”50 In fact, the day after the meeting of the Council of Ministers,
    on 26 July 2000, EGPC had such a meeting with UFACEX and the parties agreed to raise
    the maximum prices from $1.00/MMBTU to $1.25/MMBTU.51 However, as Claimant
    states, “the executed version of the SPA contains a handwritten note from EGPC Chairman
    Mohammed Tawila that ‘[t]he price [of gas] is subject to final approval by the Egyptian
    Governmental authorities.’”52

42. Thus, at signing, the single remaining pre-condition to, and the only additional approval
    required for, the full effectiveness of the SPA was approval of the final price. In this
    circumstance, it was clearly the function of the 5 August 2000 Ministry letter to give notice


Egyptian regulations and applicable laws. 5.3 EGPC represents and warrants to UFACEX that its surplus of
natural gas will be sufficient to feed the Complex under the terms and conditions set forth in Appendix 1.”).

49
     Natural Gas Sale and Purchase Agreement, 1 Aug. 2000 (emphasis added) [C-0002].
50
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 (emphasis added) [C-0359].

51
     Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr. Atef Ebeid (Prime Minister), 27 July 2000 [C-0461].
52
  Cl. Mem. Merits, Paragraph 127. See also, Natural Gas Sale and Purchase Agreement, 1 Aug. 2000, signature
page [C-0002].


                                                        10
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 343 of 347



      of the approval given for the new price terms. There has been no contention that such notice
      of this outstanding approval was accomplished by any other means.

43. Thus, I believe that both the 25 July 2000 Council of Ministers decision and the 5 August
    2000 Ministry of Petroleum letter must be read as approving the project generally and
    approving, specifically, the price to be paid for the gas at agreed volumes, and nothing
    else.53 I do not see a basis for concluding that they gave rise to any legitimate expectation
    that Egypt would forswear its natural gas consumption and production policies in order to
    guarantee EGAS’s supply commitments.

44. In the majority’s view, at para. 9.145, “the Respondent’s conduct failed to meet its obligations
    under the FET standard in Article 4(1) of the Treaty, taking into account as a relevant factor
    the legitimate expectations generated by the Respondent’s undertaking in the form of the
    Ministry of Petroleum’s letter dated 5 August 2000, as described above.” The majority finds
    that Respondent frustrated Claimant’s legitimate expectations in two ways. First, it finds that
    the shortages in gas supply to Claimant beginning in 2010 were due to “long-standing policies
    of subsidising domestic users of gas and electricity,” which it says began after execution of
    the SPA, “together with the failure to encourage the finding of gas deposits in Egypt” (paras.
    9. 127 – 9.130). Second, it finds that, at some point before EGAS’s 24 February 2103 notice
    of force majeure, the government had “directed EGAS to limit and eventually stop the supply
    of feed gas under the SPA to the Damietta Plant.” I disagree with both of these conclusions.

45. First, as verified by Claimant’s own expert,54 domestic subsidies long predated the SPA and,
    indeed, domestic energy pricing had not previously increased since 1993.55 More
    importantly, Egyptian gas production under the government’s policies was obviously
    sufficient to meet the requirements of the SPA, given that the demands of the Damietta Plant56
    constituted only a fraction of total production. Short of holding that Respondent had given
    assurances to Claimant that it would guarantee enough production to supply all customers,
    there is no basis to say that these policies caused undersupply to Claimant. And this is aside
    from the immensity of holding a State’s entire energy policy to constitute an FET violation.

46. Second, there is no direct evidence, and insufficient indirect evidence, that EGAS acted under
    the government’s direction and control in curtailing supplies under the SPA.57 Respondent


53
  This is not contradicted by the documents relating to the price increases in 2006, 2007 and 2008 (C-0320, C-
0392, C-0460, C-0462, C-0463), which cite Minister Fahmy’s involvement only in the final price negotiations of
26 July 2000.
54
     BRG ER1, Paragraph 32.
55
  Egyptian Environmental Affairs Agency, The Arab Republic of Egypt: Initial Communication on Climate
Change, June 1999, page 27 [BRG-165].

56
  Equating Damietta Plant issues with Claimant’s particular issues is misleading since Claimant only has rights
to just under 60 % of Damietta tolling capacity, with EGAS itself enjoying the rights to the just-over 40%
remaining. Cl. Mem. Merits, Paragraph 172.
57
  I do not consider the holding in the Ampal v. Egypt to support an opposite conclusion. Unlike the situation here,
in Ampal, as the Award notes in para. 9.110, the Ministry of Petroleum acted as the principal in the transactions
at issue by operation of a resolution of the Council of Ministers. Ampal v. Egypt, ICSID Case No. ARB/12/11,
Decision on Liability and Heads of Loss, 21 February 2017, [CL-0273], Paragraph 141.


                                                        11
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 344 of 347



       denies any such direction or instruction and produced witness testimony to support that
       denial.58 None of the public statements by officials cited by the majority supports the
       assertion that EGAS acted under instruction. The brief press report of Minister Kamal’s 15
       October 2012 statement that “Egypt has stopped exporting gas to Jordan and Spain” does not
       quote him, does not refer to any government decisions and correctly observes what was
       happening within Egypt as a collective.59 Similarly, the equally brief press report
       paraphrasing Minister Ismail’s 24 November 2013 statement in relationship to one of the
       arbitrations commenced by Claimant that “we should first cover local market’s need from
       natural gas,” also does not mention any government decision and at most speaks to the
       consonant policies of EGAS and the government.60

47. The other statements attributed to government officials during meetings are similarly
    deficient in their support of the majority’s conclusion. The testimony of Mr. Egea Krauel
    that Minister Kamal’s alleged undertaking to study the situation made him realize that
    Claimant was being singled out is a non sequitur and hardly proof of an instruction to EGAS.
    Indeed he does not even corroborate Mr. Sáez Ramírez’s testimony that Minister Kamal had
    undertaken to “make a decision;”61 Mr. Sáez Ramírez fails in any case to state what the
    subject matter of such a decision was to be. (The letter sent by UFG following this meeting
    makes no mention of either of these statements attributed to Minister Kamal.62)

48. The claim that Minister Ismail stated in a 26 November 2103 meeting that “Egypt will in fact
    not comply with its obligations in the near future”63 seems hard to credit and does not
    corroborate an instruction to EGAS. Moreover, that such a statement was made was
    vigorously denied in the reply by the Ministry.64

49. Thus, I do not believe that there was a violation of the Treaty’s FET provision based upon
    either the assertion that government energy policies caused the under-supply or the assertion
    that EGAS acted to curtail supply under the direction and control of the government.65




58
     Hameed WS, Paragraph 25.
59
     “Petroleum Minister: Gas exports to Jordan, Spain halted,” Egypt Independent [C-0286].

60
     “Petroleum minister: Butane distribution to be revised,” Al Gomhouria (undated) [C-0280].

61
     Sáez Ramírez WS1, Paragraph 25.
62
  Letter from UFG (Jose María Egea Krauel and Cesare Cuniberto) to Minster of Petroleum (Osama Kamal), 21
September 2012 [C-0048].
63
  Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail), 5
December 2013 [C-0085]. It is worth noting that, despite its reference to “Egypt’s obligations,” even this letter,
sent shortly before the notice of dispute was served, makes no allusion whatsoever to either Article 21.1 of the
SPA or to the Ministry’s 5 August 2000 letter.

64
  Letter from Ministry of Petroleum (Sherif Sousa) to UFG (José María Egea Krauel and Cesare Cuniberto), 19
January 2014 [C-0086].
65
  For this reason, I also do not agree with the majority’s conclusion in para. 9.147 that there was a technical FET
violation resulting from the non-payment of tolling fees by EGAS to SEGAS under the EGAS Tolling Contract.


                                                        12
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 345 of 347



Damages

50. Regarding damages, I agree with the majority on the exclusion by operation of SPA Section
    8.1[1] and other reasons of Claimant’s claims for lost dividends from SEGAS and loss of
    profits on undelivered gas that was not replaced by UFG. I also agree, that as a result of our
    unanimous decision to dismiss Claimant’s tax-free zone claim, we need not consider the
    related claim to damages. However, I dissent from the majority’s ultimate conclusions with
    respect to other damages that would be claimable if Egypt’s liability had been
    demonstrated.

51. The majority is of the view at paras. 9.84 and 9.126 that Claimant has been “almost ruined”
    by the non-supply of gas under the SPA. But I think that this significantly overstates
    Claimant’s situation. Indeed, the Unión Fenosa Gas Group’s 2014 annual report states only
    that “[t]he absence of Egyptian gas caused the Company’s supply costs rise [sic], reducing
    profits compared with previous years.”66 The Group’s Directors’ Report for the financial
    year ending on 31 December 2015 states that “[t]he absence of Egyptian gas, along with
    the effects derived from the fall in the global energy scenario, has caused a notable
    reduction in profits compared with previous years.”67 Thus, far from being an issue of
    Claimant’s survival, the Egyptian non-supply is a matter only of reduced profits.

52. Similarly, I find Claimant’s presentation on quantification of damages to be greatly
    overstated.

53. First, while the majority prefers the approach of the Claimant’s experts, that approach, even
    in its third alternative, suffers from a number of deficiencies that make it excessively
    speculative. This is primarily because, rather than producing many of the underlying
    transactional documents or even verifying them, it has relied upon print-outs from
    Claimant’s own internal databases. This is particularly true with respect to documentation
    of individual transactions on which Claimant may have suffered any actual loss;68 there is
    no ability for Respondent to contest whether Claimant allocated Claimant’s most expensive
    replacement gas to replace the Egyptian gas to maximize the claim.69

54. Claimant’s experts argue that, because they are the product of a large company accounting
    system, it has no reason to doubt the accuracy of the data,70 and that it would have been too




66
     2014 Annual Report of Unión Fenosa Gas Group, page 190 [R-0345].
67
   Directors’ Report For The Financial Year Ended 31 December 2015, page 1 [NAV-185, page 1 following the
Consolidated Annual Accounts.] The report also states that, while “[a]lso in 2015, the toller EGAS has maintained
its suspended payment of the amounts due to SEGAS, putting the subsidiary in a critical situation with respect to
its financial backers and suppliers, although all its financial obligations have been correctly settled.” Id., page 3
(emphasis added). See also the testimony of Claimant’s expert that “over the entire period, from 2006 to 2015,
UFG generally made profits at a portfolio level.” Tr. Day 5, page 1446:15-16.

68
     Tr. Day 6, page 1600:1-3.
69
     BDO ER2, Paragraph 10.66.
70
     Navigant ER2, Paragraphs 10-12.


                                                         13
           Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 346 of 347



       “burdensome” to produce many of the documents themselves.71 But, notwithstanding the
       fact that Claimant’s accounts are audited for purposes of financial reporting, data produced
       for litigation is not subject to audit for the purpose. Moreover, while “burdensomeness”
       may well be a ground for objecting to discovery requests, it is the not a ground for failing
       actually to prove damages suffered. In the context of a US$ 4 billion claim, producing such
       documents, or at least a forensic audit of such data, for review by a respondent is not only
       reasonable, but necessary.

55. Second, the Tribunal finds that SPA Section’s 8.1[2]’s 90%-of-price limitation does not
    affect damages because the Claimant’s experts calculated the limitation’s threshold to be
    higher than the nominal amounts claimed for extra costs for delivered gas and costs of
    replacing undelivered gas. But at the hearing, Respondent’s expert submitted, without
    objection, a calculation based, not on monthly totals as used by Claimant’s expert, but on
    transaction-by-transaction totals (using Claimant’s data), concluding that the resulting
    limitation was US$ 567 million below the nominal amounts claimed.72 I am persuaded that
    such a basis more accurately tracks the actual costs suffered due to gas not delivered within
    the meaning of SPA Section 8.1[2] and thus that the SPA provision limits the amount
    claimable to US$ 1.853 billion.

56. Third, I disagree with the majority that further efforts to mitigate damages could not
    reasonably be required of Claimant. Respondent has provided sufficient evidence through
    its experts to show that Claimant had plentiful opportunities beyond those identified by
    Claimant’s financial executive Mr. Conti73 to reduce its delivery obligations that would
    have allowed it to avoid substantial portions of its replacement costs. These include
    renegotiating existing contracts in the favorable environment of declining gas demand in
    Spain, declining to enter into new short-term contracts and invoking force majeure on
    existing contracts. Without the benefit of contract terms known only to Claimant,
    Respondent’s expert testified that short-term industrial contracts alone could have
    accounted for as much as US$ 841 million of Claimant’s claimed losses.74 While these
    changes would have necessitated further alterations to Claimant’s business model, the
    temporary curtailment of particular lines of business does not imply that Claimant would
    thereby have had to close substantially or completely its multi-line business.75

57. Nor could invoking force majeure on its downstream contracts earlier than it did on 14
    December 201476 be considered as unreasonable requirement. As early 20 March 2013, half


71
     Navigant Hearing Presentation, page 25.

72
     Tr. Day 2, pages 1577:22 – 1582:5.
73
     Conti WS, Paragraph 17.

74
     BDO ER2, Paragraph 9.10.
75
  I also do not consider relevant that the fact that mitigation is required at all is due to Respondent’s treaty breach;
by definition, the question of mitigation never arises at all unless there has been some breach.
76
  Cl. Rep. Merits, Paragraph 457. See also Notice of Force Majeure from UFG to UFGC, 12 Dec. 2014 [C-0431];
Notice of Force Majeure from UFGC to GNF subsidiary one 12 Dec. 2014 [C-0432]; Notice of Force Majeure
from UFGC to GNF subsidiary two 12 Dec. 2014 [C-0433]; Notice of Force Majeure from UFGC to GNF
subsidiary three 12 Dec. 2014 [C-0434].


                                                          14
Case 1:18-cv-02395 Document 1-1 Filed 10/17/18 Page 347 of 347
